EXECUTION VERSION






--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
Dated as of February 3, 2016
among
GCP APPLIED TECHNOLOGIES INC.,
as the Borrower,
GRACE CONSTRUCTION PRODUCTS LIMITED and GRACE NV,
as the European Borrowers,


DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent,


THE OTHER LENDERS PARTY HERETO
_____________________________
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners
_____________________________
GOLDMAN SACHS BANK USA,
as Syndication Agent
_____________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
CITIGROUP GLOBAL MARKETS INC.
as Co-Documentation Agents



--------------------------------------------------------------------------------








CH\2244391.10

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS
1

SECTION 1.01
Defined Terms    1

SECTION 1.02
Other Interpretive Provisions    88

SECTION 1.03
Accounting Terms    89

SECTION 1.04
Rounding    90

SECTION 1.05
References to Agreements and Laws    90

SECTION 1.06
Times of Day    90

SECTION 1.07
Timing of Payment or Performance    90

SECTION 1.08
Exchange Rates; Currency Equivalents Generally    90

SECTION 1.09
Pro Forma Calculations    92

SECTION 1.10
Letter of Credit Amounts    94

SECTION 1.11
Certifications    94

SECTION 1.12
Compliance with Article VII    94

ARTICLE 2. THE COMMITMENTS AND CREDIT EXTENSIONS
95

SECTION 2.01
The Loans    95

SECTION 2.02
Borrowings, Conversions and Continuations of Loans    96

SECTION 2.03
Letters of Credit    98

SECTION 2.04
Reserved    106

SECTION 2.05
Prepayments    107

SECTION 2.06
Termination or Reduction of Commitment    119

SECTION 2.07
Repayment of Loans    120

SECTION 2.08
Interest    121

SECTION 2.09
Fees    121

SECTION 2.10
Computation of Interest and Fees    124

SECTION 2.11
Evidence of Indebtedness    124

SECTION 2.12
Payments Generally    125

SECTION 2.13
Pro Rata Shares; Sharing of Payments; Availability of Funds    125

SECTION 2.14
Increase in Commitments    127

SECTION 2.15
Refinancing Amendments    132

SECTION 2.16
Extensions of Loans and Commitments.    134

SECTION 2.17
Cash Collateral.    136

SECTION 2.18
Defaulting Lenders.    137

SECTION 2.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    139

SECTION 2.20
Appointment of Borrower as Representative of European Borrowers.    140


i
CH\2244391.10

--------------------------------------------------------------------------------




ARTICLE 3. TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
140

SECTION 3.01
Taxes    140

SECTION 3.02
Making or Maintaining Eurocurrency Rate Loans    146

SECTION 3.03
Increased Cost; Capital Adequacy    148

SECTION 3.04
Funding Losses    150

SECTION 3.05
Matters Applicable to Requests for Compensation    150

SECTION 3.06
Replacement of Lenders Under Certain Circumstances    151

SECTION 3.07
Survival    152

ARTICLE 4. CONDITIONS PRECEDENT
153

SECTION 4.01
Conditions Precedent to Closing Date    153

SECTION 4.02
Conditions Precedent to All Credit Extensions    156

ARTICLE 5. REPRESENTATIONS AND WARRANTIES
156

SECTION 5.01
Corporate Status.    156

SECTION 5.02
Corporate Power and Authority.    157

SECTION 5.03
No Violation.    157

SECTION 5.04
Governmental Authorization; Other Approvals.    158

SECTION 5.05
Financial Statements; No Material Adverse Effect; Solvency, etc.    158

SECTION 5.06
Litigation and Environmental Matters.    158

SECTION 5.07
Disclosure.    159

SECTION 5.08
Use of Proceeds, Margin Regulation.    159

SECTION 5.09
Taxes    159

SECTION 5.10
ERISA Compliance    159

SECTION 5.11
Ownership of Property    160

SECTION 5.12
Subsidiaries    160

SECTION 5.13
Compliance with Law    161

SECTION 5.14
Investment Company Act    161

SECTION 5.15
Environmental Matters.    161

SECTION 5.16
Labor Matters    162

SECTION 5.17
Intellectual Property.    162

SECTION 5.18
Collateral Documents.    163

SECTION 5.19
Patriot Act    163

SECTION 5.20
FCPA    163

SECTION 5.21
Sanctioned Persons    163

SECTION 5.22
Certain Matters Regarding the Belgian Borrower    164

SECTION 5.23
Central Administration: COMI    164

ARTICLE 6. AFFIRMATIVE COVENANTS
164

SECTION 6.01
Financial Statements    164

SECTION 6.02
Certificates; Other Information    165


ii
CH\2244391.10

--------------------------------------------------------------------------------




SECTION 6.03
Notices    167

SECTION 6.04
Payment of Obligations    168

SECTION 6.05
Preservation of Existence, Etc.    168

SECTION 6.06
Maintenance of Properties    168

SECTION 6.07
Maintenance of Insurance    168

SECTION 6.08
Compliance with Laws    169

SECTION 6.09
Books and Records    169

SECTION 6.10
Inspection Rights    170

SECTION 6.11
Use of Proceeds    170

SECTION 6.12
Unrestricted Subsidiaries; Covenant to Guarantee Obligations and Give
Security    170

SECTION 6.13
Maintenance of Ratings    175

SECTION 6.14
Further Assurances    175

SECTION 6.15
Post-Closing Covenants    176

SECTION 6.16
COMI    176

ARTICLE 7. NEGATIVE COVENANTS
176

SECTION 7.01
Liens    176

SECTION 7.02
Investments.    177

SECTION 7.03
Indebtedness    180

SECTION 7.04
Fundamental Changes    185

SECTION 7.05
Dispositions    186

SECTION 7.06
Restricted Payments    187

SECTION 7.07
Change in Nature of Business    190

SECTION 7.08
Transactions with Affiliates    191

SECTION 7.09
Burdensome Agreements    194

SECTION 7.10
Reserved.    196

SECTION 7.11
Amendments of Certain Documents    196

SECTION 7.12
Fiscal Year    196

SECTION 7.13
Reserved.    196

SECTION 7.14
Financial Covenants    196

ARTICLE 8. EVENTS OF DEFAULT AND REMEDIES
196

SECTION 8.01
Events of Default    196

SECTION 8.02
Remedies Upon Event of Default    200

SECTION 8.03
Application of Funds    201

SECTION 8.04
Rights not Exclusive    201

ARTICLE 9. ADMINISTRATIVE AGENT AND OTHER AGENTS
202

SECTION 9.01
Appointment of Agents.    202

SECTION 9.02
Powers and Duties    202

SECTION 9.03
General Immunity    202

SECTION 9.04
Agents Entitled to Act as Lender    204


iii
CH\2244391.10

--------------------------------------------------------------------------------




SECTION 9.05
Lenders’ Representations, Warranties and Acknowledgment    204

SECTION 9.06
Right to Indemnity    205

SECTION 9.07
Successor Administrative Agent and Collateral Agent.    205

SECTION 9.08
Collateral Documents and Guaranty    207

SECTION 9.09
Withholding Taxes    209

SECTION 9.10
Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim    210

SECTION 9.11
Secured Bank Product Provider    211

ARTICLE 10. MISCELLANEOUS
211

SECTION 10.01
Amendments, Etc.    211

SECTION 10.02
Notices and Other Communications; Facsimile Copies    215

SECTION 10.03
No Waiver; Cumulative Remedies; Enforcement    218

SECTION 10.04
Attorney Costs, Expenses and Taxes    218

SECTION 10.05
Indemnification by the Borrower.    219

SECTION 10.06
Marshalling; Payments Set Aside    222

SECTION 10.07
Successors and Assigns    222

SECTION 10.08
Confidentiality    228

SECTION 10.09
Setoff    229

SECTION 10.10
Interest Rate Limitation    230

SECTION 10.11
Counterparts    230

SECTION 10.12
Integration    230

SECTION 10.13
Survival of Representations and Warranties    230

SECTION 10.14
Severability    231

SECTION 10.15
Service of Process    231

SECTION 10.16
GOVERNING LAW    231

SECTION 10.17
WAIVER OF RIGHT TO TRIAL BY JURY    232

SECTION 10.18
No Advisory or Fiduciary Responsibility    233

SECTION 10.19
Electronic Execution of Assignments and Certain Other Documents    233

SECTION 10.20
Binding Effect    234

SECTION 10.21
PATRIOT Act Notice    234

SECTION 10.22
Affiliate Activities    234

SECTION 10.23
Obligations Several; Independent Nature of Lenders’ Rights    235

SECTION 10.24
Headings    235

SECTION 10.25
Parallel Debt    235






iv
CH\2244391.10

--------------------------------------------------------------------------------




SIGNATURES    S-1
SCHEDULES
I
Guarantors

1.01(b)
Existing Letters of Credit

2.01
Commitments

4.01(i)
Foreign Credit Facilities

5.11(b)
Material Real Properties

5.12
Subsidiaries

5.16
Labor Matters

6.12
Post-Closing Requirements

7.01(j)
Existing Liens

7.02(j)
Existing Investments

7.03(d)
Existing Indebtedness

7.08
Transactions with Affiliates

10.02
Principal Offices, Certain Addresses for Notices

EXHIBITS
Form of
A
Committed Loan Notice

B-1
Term Note

B-2
Revolving Note

C
Compliance Certificate

D
Assignment and Assumption

E
Guarantee Agreement

F-1
Security Agreement

F-2
UK Holdco Pledge Agreement

G
Administrative Questionnaire

H
Discount Range Prepayment Notice

I
Discount Range Prepayment Offer

J
Specified Discount Prepayment Notice

K
Specified Discount Prepayment Response

L
Solicited Discounted Prepayment Notice

M
Acceptance and Prepayment Notice

N
Solicited Discounted Prepayment Offer

O
Solvency Certificate

P
Prepayment Notice

Q
Joinder Agreement

R
Certificate re: Non-Bank Status


v
CH\2244391.10

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of February 3, 2016 among GCP Applied
Technologies Inc., a Delaware corporation (the “Borrower”), Grace Construction
Products Limited, a limited liability company incorporated under the laws of
England and Wales with company number 00614807 (the “UK Borrower”), and Grace
NV, a public limited liability company (naamloze vennootschap/société anonyme)
organized and existing under the laws of Belgium, having its registered seat at
Industriepark 8, B-2220 Heist-Op-Den-Berg with company number 0403.768.141 RLE
Antwerp (division Mechelen) (“Belgian Borrower” and together with the UK
Borrower, the “European Borrowers”), each lender from time to time party hereto
and Deutsche Bank AG New York Branch, as Administrative Agent.
PRELIMINARY STATEMENTS
The Borrower (or the European Borrowers, as applicable) will incur the
Facilities in connection with the distribution by W. R. Grace & Co., a Delaware
corporation (“Grace”), to the holders of Grace common Capital Stock on a pro
rata basis, all of the outstanding shares of the common Capital Stock of the
Borrower, which at the time of the distribution will hold the business, assets
and liabilities associated with Grace Construction Products operating segment
and the Darex Packaging Technologies business (the “Spin-Off”).
The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth in this Agreement. In
consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto covenant and agree as follows:
Article 1.

DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Acceptance Date” has the meaning specified in Section 2.05(a)(iv)(D)(2).
“Acceptable Discount” has the meaning specified in Section 2.05(a)(iv)(D)(2).
“Acceptable Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(D)(3).
“Accepting Lender” has the meaning specified in Section 2.05(b)(vii).
“Account(s)” means “accounts” as defined in the UCC, and includes without
limitation a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered
or (c) arising out of the use of a credit or charge card or information
contained on or for use with the card. The term “Account” does not include
(a) rights to payment evidenced by chattel paper or an instrument, (b)
commercial tort claims, (c) deposit accounts, (d) investment property or (e)
letter-of-credit rights or letters of credit.
“Accounting Changes” has the meaning specified in Section 1.03(d).
“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such



CH\2244391.10

--------------------------------------------------------------------------------




Acquired Entity or Business or Converted Restricted Subsidiary, as applicable,
all as determined on a consolidated basis for such Acquired Entity or Business
or Converted Restricted Subsidiary, as applicable.
“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”
“Acquired Indebtedness” means Indebtedness (1) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary,
(2) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with such Person
becoming a Restricted Subsidiary or such acquisition or (3) of a Person at the
time such Person merges or amalgamates with or into or consolidates or otherwise
combines with the Borrower or any Restricted Subsidiary. Acquired Indebtedness
shall be deemed to have been Incurred, with respect to clause (1) of the
preceding sentence, on the date such Person becomes a Restricted Subsidiary,
with respect to clause (2) of the preceding sentence, on the date of
consummation of such acquisition of assets and, with respect to clause (3) of
the preceding sentence, on the date of the relevant merger, consolidation,
amalgamation or other combination.
“Additional Commitments Effective Date” has the meaning specified in
Section 2.14(b).
“Additional Facility” means an Additional Term Facility, an Additional Revolving
Facility, or the Additional Revolving Facility Commitments (and the Credit
Extensions thereunder), as the context may require.
“Additional Lenders” means the Additional Term Lenders and the Additional
Revolving Lenders.
“Additional Loans” means Additional Revolving Loans or Additional Term Loans, as
the context may require.
“Additional Notes” means any series of notes evidencing or consisting of
Indebtedness that is, at the time of incurrence, secured by the Collateral on a
pari passu basis or junior basis with the Loans, provided that (a) the maturity
date of such Additional Notes shall be no earlier than the latest Maturity Date
at the time incurred, (b) such Additional Notes shall not be secured by any Lien
on any asset of any Loan Party that does not also secure the Loans, and shall
not be guaranteed by any Subsidiary of the Borrower other than the Subsidiary
Guarantors, (c) the amortization requirements for such Additional Notes may
differ from the existing Term Loans, so long as the then remaining Weighted
Average Life to Maturity of such Additional Notes is no shorter than the
Weighted Average Life to Maturity of the then outstanding Term Loans, (d) shall
be subject to a customary intercreditor agreement with terms to be mutually
agreed by the Administrative Agent, the Borrower and the trustee or holders of
such Additional Notes, (e) the Borrower shall give the Administrative Agent at
least three Business Days’ (or such shorter period as the Administrative Agent
shall agree) prior written notice of the intent to incur such Additional Notes,
and (f) on the date that such Additional Notes are Incurred, after giving Pro
Forma Effect to any Incurrence of Indebtedness on such date, (1) the aggregate
principal amount of such Additional Notes, taken together with all Additional
Loans and Additional Term Commitments then outstanding, does not exceed the
General Incremental Availability plus the Ratio Incremental Availability (in
each case assuming for the purpose of this calculation that the cash proceeds of
such Additional Notes, as applicable, are not treated as Cash on Hand for such
purpose) and (2) no Event of Default exists or would exist after giving effect
to such incurrence (or to the extent the proceeds of such Additional Notes are
being used to finance a Permitted Acquisition or any other permitted Investment,
no Event of Default exists or would exist at








--------------------------------------------------------------------------------




the time of execution of the applicable definitive agreement, subject to
customary SunGard limitations where agreed to by the institutions purchasing
such Additional Notes).
“Additional Revolving Borrowing” means a borrowing consisting of simultaneous
Additional Revolving Loans of the same Class and Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by the Additional
Revolving Lenders.
“Additional Revolving Commitments” has the meaning specified in Section 2.14(a).
“Additional Revolving Facility” has the meaning specified in Section 2.14(a).
“Additional Revolving Facility Commitments” has the meaning specified in Section
2.14(a).
“Additional Revolving Lenders” means the lenders providing the Additional
Revolving Commitments or Additional Revolving Facility Commitments.
“Additional Revolving Loans” means any loans made in respect of any Additional
Revolving Commitments or Additional Revolving Facility Commitments that shall
have been added pursuant to Section 2.14.
“Additional Term A Loans” means Additional Term Loans that are term A loans.
“Additional Term Borrowing” means a borrowing consisting of simultaneous
Additional Term Loans of the same Class and Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by the Additional
Term Lenders.
“Additional Term Commitments” has the meaning specified in Section 2.14(a).
“Additional Term Facility” means the Additional Term Commitments and the
Additional Term Loans.
“Additional Term Lenders” means the lenders providing the Additional Term Loans.
“Additional Term Loans” means any loans made in respect of any Additional Term
Commitments that shall have been added pursuant to Section 2.14.
“Adjusted Eurocurrency Rate” means for any Interest Rate Determination Date with
respect to an Interest Period with respect to a Eurocurrency Rate Borrowing, (I)
in relation to a Loan denominated in Canadian Dollars, the CDOR Rate and (II) in
all other cases, the rate per annum obtained by dividing (i) (a) the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate which appears on the Thomson Reuters Screen which displays the average ICE
Benchmark Administration Limited interest settlement rate or, in the case of
Euros, European Money Markets Institute interest settlement rate, or in each
case the successor thereto (such page currently being (x) in relation to a Loan
denominated in Dollars or any Alternative Currency (other than Euros or Canadian
Dollars), the LIBOR01 page and (y) in relation to a Loan denominated in Euros,
the EURIBOR01 page) for deposits (for delivery on the first day of such period)
with a term equivalent to such period in the relevant currency, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, (b) in the event the rates referenced in the preceding
clause (a) do not appear on such page or service or if such page or service
shall cease to be available, the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate on such other commercially available
page or other service which displays an average ICE Benchmark Administration
Limited interest settlement rate, or the case of Euros, European Money Markets
Institute interest settlement rate, or in








--------------------------------------------------------------------------------




each case, the successor thereto, for deposits (for delivery on the first day of
such period) with a term equivalent to such period in the relevant currency,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date or (c) in the event the rates referenced in the
preceding clauses (a) and (b) are not available, the rate per annum equal to the
offered quotation rate to first class banks in the applicable interbank market
by the Administrative Agent for deposits (for delivery on the first day of the
relevant period) in such currency of amounts in same day funds comparable to the
principal amount of the applicable Loan of the Administrative Agent, in its
capacity as a Lender, for which the Adjusted Eurocurrency Rate is then being
determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(ii) an amount equal to (a) one minus (b) the Applicable Reserve Requirement.
Notwithstanding the foregoing, with respect to any determination of the Adjusted
Eurocurrency Rate (i) with respect to Term Loans, the Adjusted Eurocurrency Rate
shall not be less than 0.75% per annum, (ii) with respect to a Eurocurrency
Borrowing with an Interest Period of less than one month, the Adjusted
Eurocurrency Rate shall be the rate that would otherwise apply for an Interest
Period of one month and (iii) in the event that any reference rate referred to
in clause (i) is less than 0%, such reference rate shall be deemed to be 0%.
“Administrative Agent” means Deutsche Bank AG New York Branch in its capacity as
administrative agent under any of the Loan Documents, or any permitted successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower, the Lenders and the L/C Issuers.
“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit G.
“Affected Lender” has the meaning specified in Section 3.02(b).
“Affected Loans” has the meaning specified in Section 3.02(b).
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Affiliate Transaction” means any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of the Borrower involving aggregate value in excess of $20,000,000,
unless:
(1) the terms of such Affiliate Transaction taken as a whole are not materially
less favorable to the Borrower or such Restricted Subsidiary, as the case may
be, than those that could be obtained in a comparable transaction at the time of
such transaction or the execution of the agreement providing for such
transaction in arm’s length dealings with a Person who is not such an Affiliate;
and
(2) in the event such Affiliate Transaction involves an aggregate value in
excess of $40,000,000, the terms of such transaction have been approved by a
majority of the members of the Board of Directors.
Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in clause (2) of this definition if such Affiliate Transaction is approved
by a majority of the Disinterested Directors, if any.








--------------------------------------------------------------------------------




“Agent-Related Persons” means the Administrative Agent, the Collateral Agent
and, in each case, the officers, directors, employees, agents and
attorneys-in-fact of such Person.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent and the Documentation Agents.
“Agreement Currency” has the meaning specified in Section 1.08(h).
“Aggregate Amounts Due” has the meaning specified in Section 2.13(d).
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. The amount of the Aggregate Revolving Commitments on the
Closing Date is $250,000,000.
“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time.
“Alternative Currency” means with respect to Revolving Loans and Letters of
Credit, Euros, Canadian Dollars and Pounds Sterling.
“Alternative Currency Equivalent” means, with respect to an amount denominated
in any Alternative Currency, such amount, and with respect to an amount
denominated in Dollars or another Alternative Currency, the equivalent in such
Alternative Currency of such amount determined at the Exchange Rate on the
applicable Valuation Date. In making the determination of the Alternative
Currency Equivalent for purposes of determining the aggregate available
Revolving Commitments on any Credit Date, the Administrative Agent shall use the
Exchange Rate in effect at the date on which the Borrower requests the Credit
Extension for such Credit Date pursuant to the provisions of this Agreement.
“Anti-Corruption Laws” means all Laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their Restricted Subsidiaries
from time to time concerning or relating to bribery or corruption.
“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the PATRIOT Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by OFAC (as any of
the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
“Applicable Discount” has the meaning specified in Section 2.05(a)(iv)(C)(2).
“Applicable Law” means, as to any Person: (a) all Laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.
“Applicable Rate” means a percentage per annum equal to:
(a)    with respect to Term Loans, (1) for Eurocurrency Rate Loans, the Adjusted
Eurocurrency Rate plus 4.50% and (2) for the Base Rate Loans, the Base Rate plus
3.50%,
(b)    with respect to Revolving Loans, initially, (1) for Eurocurrency Rate
Loans, the Adjusted Eurocurrency Rate plus 2.00% and (2) for Base Rate Loans,
the Base Rate plus 1.00%, provided that, from and after delivery of the
Compliance Certificate pursuant to Section 6.02(b) for the








--------------------------------------------------------------------------------




period ended March 31, 2016, the Applicable Rate with respect to Revolving Loans
shall be (1) for Eurocurrency Rate Loans, the Adjusted Eurocurrency Rate plus
the applicable margin set forth below and (2) for the Base Rate Loans, the Base
Rate plus the applicable margin set forth below, in each case, based on the
Total Leverage Ratio set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):
Total Leverage Ratio
Margin for Eurodollar Rate Loans
Margin for Base Rate Loans
> 2.00:1.00
2.00%
1.00%
≤ 2.00:1.00 and > 1.50:1.00
1.75%
0.75%
≤ 1.50:1.00
1.50%
0.50%



(c)    with respect to Letter of Credit fees, the applicable margin then in
effect with respect to the Adjusted Eurocurrency Rate for Revolving Loans,
(d)    with respect to the unused Revolving Commitments, 0.375%, and
(e)    with respect to any Additional Term Loans, Additional Revolving Loans in
respect of an Additional Revolving Facility, any Extended Term Loans, any
Extended Revolving Loans, Extended Revolving Commitments and Replacement Term
Loans, such amounts as may be agreed to by the Borrower and the Additional Term
Lenders, Additional Revolving Lenders, Extended Term Lenders or Extended
Revolving Lenders as the case may be.
Any increase or decrease in the Applicable Rate set forth above resulting from a
change in the Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b).
“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board or other applicable banking regulator. Without limiting the effect
of the foregoing, the Applicable Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable Adjusted Eurocurrency Rate or any other interest rate of a Loan is to
be determined, or (ii) any category of extensions of credit or other assets
which include Eurocurrency Rate Loans. A Eurocurrency Rate Loan shall be deemed
to constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurocurrency Rate Loans shall be adjusted automatically on
and as of the effective date of any change in the Applicable Reserve
Requirement.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to the L/C Sublimit, the L/C
Issuers and the Revolving Lenders.
“Approved Currency” means Dollars and any Alternative Currency.








--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Arrangers” means Deutsche Bank Securities Inc. and Goldman Sachs Bank USA,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, and Citigroup Global Markets
Inc., each in its capacity as a joint lead arranger and joint bookrunner for the
Facilities.
“Asset Disposition” means:
(a)    the voluntary sale, conveyance, transfer or other disposition, whether in
a single transaction or a series of related transactions, of property or assets
(including by way of a Sale and Leaseback Transaction) of the Borrower or any of
its Restricted Subsidiaries (in each case other than Capital Stock of the
Borrower) (each referred to in this definition as a “disposition”); or
(b)    the issuance or sale of Capital Stock of any Restricted Subsidiary (other
than Preferred Capital Stock or Disqualified Capital Stock of Restricted
Subsidiaries issued in compliance with Section 7.03 or directors’ qualifying
shares and shares issued to foreign nationals as required under applicable law),
whether in a single transaction or a series of related transactions;
in each case, other than:
(1)    a disposition by the Borrower or a Restricted Subsidiary to the Borrower
or a Restricted Subsidiary; provided that if the transferor of such property is
a Loan Party, then (i) the transferee thereof must be a Loan Party, (ii) to the
extent constituting a Disposition to a Restricted Subsidiary that is not a Loan
Party, such Disposition is for fair value and any promissory note or other
non-cash consideration received in respect thereof is a permitted Investment in
accordance with Section 7.02 or (iii) to the extent constituting an Investment,
such Investment must be a permitted Investment in accordance with Section 7.02;
(2)    a disposition of cash, Cash Equivalents or Investment Grade Securities;
(3)    a disposition of inventory or other assets (including Settlement Assets)
in the ordinary course of business or consistent with past practice or held for
sale or no longer used in the ordinary course of business or consistent with
past practice or held for sale or no longer used in the ordinary course of
business;
(4)    a disposition of obsolete, worn out, uneconomic, damaged or surplus
property, equipment or other assets or property, equipment or other assets that
are no longer economically practical or commercially desirable to maintain or
used or useful in the business of the Borrower and its Restricted Subsidiaries
whether now or hereafter owned or leased or acquired in connection with an
acquisition or used or useful in the conduct of the business of the Borrower and
its Restricted Subsidiaries (including by ceasing to enforce, allowing the
lapse, abandonment or invalidation of or discontinuing the use or maintenance of
or putting into the public domain any intellectual property that is, in the
reasonable judgment of the Borrower or the Restricted Subsidiaries, no longer
used or useful, or economically practicable to maintain, or in respect of which
the Borrower or any Restricted Subsidiary determines in its reasonable business
judgment that such action or inaction is desirable);
(5)    transactions permitted under Section 7.04 (other than under Section
7.04(d));








--------------------------------------------------------------------------------




(6)    an issuance of Capital Stock by a Restricted Subsidiary to the Borrower
or to another Restricted Subsidiary or as part of or pursuant to an equity
incentive or compensation plan approved by the Board of Directors;
(7)    any dispositions of Capital Stock, properties or assets in a single
transaction or series of related transactions with a fair market value (as
determined in good faith by the Borrower) of less than $25,000,000;
(8)    any Restricted Payment that is permitted to be made, and is made, under
Section 7.06 and the making of any Investment that is permitted to be made under
Section 7.02;
(9)    dispositions in connection with Permitted Liens;
(10)    dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or
consistent with past practice or in bankruptcy or similar proceedings and
exclusive of factoring or similar arrangements;
(11)    conveyances, sales, transfers, licenses or sub-licenses or other
dispositions of intellectual property, software or other general intangibles and
licenses, sub-licenses, leases or subleases of other property, in each case, in
the ordinary course of business or consistent with past practice or pursuant to
a research or development agreement in which the counterparty to such agreement
receives a license in the intellectual property or software that results from
such agreement;
(12)    the lease, assignment or sub-lease of any real or personal property in
the ordinary course of business;
(13)    foreclosure, condemnation or any similar action with respect to any
property or other assets;
(14)    the sale or discount (with or without recourse, and on customary or
commercially reasonable terms and for credit management purposes) of accounts
receivable or notes receivable arising in the ordinary course of business or
consistent with past practice, or the conversion or exchange of accounts
receivable for notes receivable;
(15)    any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary or an Immaterial Subsidiary;
(16)    any disposition of Capital Stock of a Restricted Subsidiary pursuant to
an agreement or other obligation with or to a Person (other than the Borrower or
a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;
(17)    (i) dispositions of property to the extent that such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased, (ii) dispositions of property to the extent that the
proceeds of such disposition are promptly applied to the purchase price of such
replacement property (which replacement property is actually promptly
purchased), and (iii) to the extent allowable under Section 1031 of the Code,
any exchange of like property (excluding any boot thereon) for use in a Similar
Business;








--------------------------------------------------------------------------------




(18)    sales of accounts receivable or other assets or participations therein,
in connection with any Receivables Facility, or the disposition of an account
receivable in connection with the collection or compromise thereof in the
ordinary course of business or consistent with past practice;
(19)    any financing transaction with respect to property constructed,
acquired, replaced, repaired or improved (including any reconstruction,
refurbishment, renovation and/or development of real property) by the Borrower
or any Restricted Subsidiary after the Closing Date, including Sale and
Leaseback Transactions and asset securitizations, permitted hereunder;
(20)    dispositions of Investments in joint ventures or similar entities to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the parties to such joint venture set forth in joint venture arrangements and
similar binding arrangements;
(21)    any surrender or waiver of contractual rights or the settlement,
release, surrender or waiver of contractual, tort, litigation or other claims of
any kind;
(22)    the unwinding of any Cash Management Services or Hedging Obligations;
and
(23)    dispositions of non-core assets.
In the event that a transaction (or any portion thereof) meets the criteria of a
permitted Asset Disposition and would also be an Investment permitted under
Section 7.02 (excluding any transaction that generates Net Cash Proceeds), the
Borrower, in its sole discretion, will be entitled to divide and classify such
transaction (or a portion thereof) as an Asset Disposition and/or one or more of
the types of Investments permitted under Section 7.02.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.
“Associate” means (i) any Person engaged in a Similar Business of which the
Borrower or its Restricted Subsidiaries are the legal and beneficial owners of
between 20% and 50% of all outstanding voting Capital Stock and (ii) any joint
venture entered into by the Borrower or any Restricted Subsidiary.
“Attorney Costs” means and includes all reasonable and documented fees,
out-of-pocket expenses and out-of-pocket disbursements of any law firm or other
external counsel.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.05(a)(iv); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Available Amount” means, at any time (the “Reference Date”) and, in each case,
without duplication, the sum of:
(a)    50% of Consolidated Net Income for the period (treated as one accounting
period) from the first day of the first fiscal quarter after the Spin-Off
Effective Date to the end of the most recent fiscal quarter ending prior to the
date of such Restricted Payment for which internal








--------------------------------------------------------------------------------




consolidated financial statements of the Borrower are available (or, in the case
such Consolidated Net Income is a deficit, minus 100% of such deficit);
(b)    100% of the aggregate cash, and the fair market value of property or
assets or marketable securities, received by the Borrower from the issue or sale
of its Capital Stock or as the result of a merger or consolidation with another
Person subsequent to the Closing Date (other than in connection with the
Spin-Off), or otherwise contributed to the equity (in each case other than
through the issuance of Disqualified Capital Stock or Designated Preferred
Stock) of the Borrower subsequent to the Closing Date (other than (x) cash or
property or assets or marketable securities received from an issuance or sale of
such Capital Stock to a Restricted Subsidiary or an employee stock ownership
plan or trust established by the Borrower or any Subsidiary of the Borrower for
the benefit of its employees to the extent funded by the Borrower or any
Restricted Subsidiary, (y) cash or property or assets or marketable securities
to the extent that any Restricted Payment has been made from such proceeds in
reliance on Section 7.06(f) and (z) Excluded Contributions);
(c)    100% of the aggregate cash, and the fair market value of property or
assets or marketable securities, received by the Borrower or any Restricted
Subsidiary from the issuance or sale (other than to the Borrower or a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Borrower or any Subsidiary of the Borrower for the benefit of their employees to
the extent funded by the Borrower or any Restricted Subsidiary) by the Borrower
or any Restricted Subsidiary subsequent to the Closing Date of any Indebtedness,
Disqualified Capital Stock or Designated Preferred Stock that has been converted
into or exchanged for Capital Stock of the Borrower (other than Disqualified
Capital Stock or Designated Preferred Stock) plus, without duplication, the
amount of any cash, and the fair market value of property or assets or
marketable securities, received by the Borrower or any Restricted Subsidiary
upon such conversion or exchange;
(d)    100% of the aggregate amount received in cash and the fair market value
of marketable securities or other property received by means of: (i) the sale or
other disposition (other than to the Borrower or a Restricted Subsidiary) of
Investments permitted under Section 7.02 made by the Borrower or its Restricted
Subsidiaries and repurchases and redemptions of such permitted Investments from
the Borrower or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Investments permitted under Section
7.02 by the Borrower or its Restricted Subsidiaries, in each case after the
Closing Date; or (ii) the sale (other than to the Borrower or a Restricted
Subsidiary) of the stock of an Unrestricted Subsidiary or a distribution from an
Unrestricted Subsidiary (other than to the extent of the amount of the
Investment that constituted an Investment permitted under Section 7.02 and will
increase the amount available under the applicable clause of Section 7.02) or a
dividend from an Unrestricted Subsidiary after the Closing Date;
(e)    in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger or consolidation of an Unrestricted
Subsidiary into the Borrower or a Restricted Subsidiary or the transfer of all
or substantially all of the assets of an Unrestricted Subsidiary to the Borrower
or a Restricted Subsidiary after the Closing Date, the fair market value of the
Investment in such Unrestricted Subsidiary (or the assets transferred) at the
time of the redesignation of such Unrestricted Subsidiary as a Restricted
Subsidiary or at the time of such merger or consolidation or transfer of assets
(after taking into consideration any Indebtedness associated with the
Unrestricted Subsidiary so designated or merged or consolidated or Indebtedness
associated with the assets so transferred), other than to the extent of the
amount of








--------------------------------------------------------------------------------




the Investment that constituted an Investment permitted under Section 7.02 or
was made under Section 7.06(q)(ii); and
(f)    an amount equal to Retained Declined Proceeds;
minus, the aggregate amount of any Investments made pursuant to Section
7.02(dd)(ii), and any Restricted Payment made pursuant to Section 7.06(q)(ii)
during the period following the Closing Date and ending on the Reference Date;
provided, however, that the calculation under the immediately preceding clauses
(a) through (f) shall not include any amounts attributable to, or arising in
connection with, the Spin-off and, provided further, however that if at the time
such Available Amount is calculated the Fixed Charge Coverage Ratio (calculated
on a Pro Forma Basis after giving effect to any Investment, Restricted Payment
or prepayment of Indebtedness for which the Available Amount is being
calculated) is less than 2.00:1.00, the amounts described in clause (a) shall
not be included in calculating the Available Amount for purposes of any
Investment pursuant to Section 7.02(dd)(ii) or any, Restricted Payment pursuant
to Section 7.06(q)(ii).
“Available Liquidity” means, as of any date of determination, the sum of (i) the
aggregate amount of undrawn Revolving Commitments that are in effect as of such
date, (b) the amount of undrawn commitments in respect of Additional Term Loans
that are in effect on such date and (c) the aggregate amount of Cash on Hand.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Bank Product” means any of the following products, services or facilities
provided to the Borrower or any Restricted Subsidiary: (a) products under Swap
Contracts with a Secured Bank Product Provider; or (b) Cash Management Services
or other similar banking products or services as may be requested by the
Borrower or any Restricted Subsidiary, other than letters of credit, and
provided by a Secured Bank Product Provider.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (iii) the sum of (a) the Adjusted
Eurocurrency Rate that would be payable on such day for a Eurocurrency Rate Loan
with a one-month interest period (which, in respect of Term Loans only, shall in
no event be less than 0.75% per annum) plus (b) 1.00%. Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Belgian Borrower” has the meaning specified in the preamble hereto.








--------------------------------------------------------------------------------




“Benefit Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, in respect of which the Borrower or any ERISA Affiliate
is an “employer” as defined in Section 3(5) of ERISA.
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Board of Directors” means (i) with respect to the Borrower or any corporation,
the board of directors or managers, as applicable, of the corporation, or any
duly authorized committee thereof; (ii) with respect to any partnership, the
board of directors or other governing body of the general partner, as
applicable, of the partnership or any duly authorized committee thereof;
(iii) with respect to a limited liability company, the managing member or
members or any duly authorized controlling committee thereof; and (iv) with
respect to any other Person, the board or any duly authorized committee of such
Person serving a similar function. Whenever any provision requires any action or
determination to be made by, or any approval of, a Board of Directors, such
action, determination or approval shall be deemed to have been taken or made if
approved by a majority of the directors on any such Board of Directors (whether
or not such action or approval is taken as part of a formal board meeting or as
a formal board approval).
“Borrower” has the meaning specified in the preamble hereto.
“Borrower DTTP Filing” shall mean an HM Revenue & Customs' Form DTTP2 duly
completed and filed by a UK Tax Borrower, which:
(a)    where it relates to a Lender that is a Lender on the day this Agreement
is entered into, contains the scheme reference number and jurisdiction of tax
residence stated opposite that Lender's name in Schedule 2.01, and
(i)    where the relevant UK Tax Borrower is the UK Borrower, is filed with HM
Revenue & Customs within 30 days of the date of this Agreement; or
(ii)    where the relevant UK Tax Borrower is not the UK Borrower, is filed with
HM Revenue & Customs within 30 days of the date on which that UK Tax Borrower
becomes a UK Tax Borrower; or
(b)    where it relates to a Lender that is not a party to this Agreement on the
date on which this Agreement is entered contains the scheme reference number and
jurisdiction of tax residence stated in respect of that Lender in the relevant
Assignment and Assumption, as applicable, and
(i)    where the relevant UK Tax Borrower is a UK Tax Borrower as at the
assignment date or the date on which any increase or establishment in
Commitments takes effect is filed with HM Revenue & Customs within 30 days of
that date; or
(ii)    where the relevant UK Tax Borrower is not a UK Tax Borrower as at the
relevant assignment date or the date on which any increase or establishment in
Commitments takes effect is filed with HM Revenue & Customs within 30 days of
the date on which that UK Tax Borrower becomes a UK Tax Borrower.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.05(a)(iv)(B).








--------------------------------------------------------------------------------




“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.05(a)(iv)(C).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.05(a)(iv)(D).
“Borrowing” means a Revolving Borrowing, a Term Borrowing, Extended Term
Borrowing, Extended Revolving Borrowing, Replacement Term Borrowing, Additional
Revolving Borrowing or Additional Term Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, when used in relation to the Borrower, New York and, if such day
relates to any Eurocurrency Rate Loan in a currency other than Euros, means any
such day that is also a London Banking Day and, in the case of a Eurocurrency
Rate Loan in Euros, means any such day that is also a TARGET Day.
“Business Successor” means (i) any former Subsidiary of the Borrower and
(ii) any Person that, after the Closing Date, has acquired, merged or
consolidated with a Subsidiary of the Borrower (that results in such Subsidiary
ceasing to be a Subsidiary of the Borrower), or acquired (in one transaction or
a series of transactions) all or substantially all of the property and assets or
business of a Subsidiary or assets constituting a business unit, line of
business or division of a Subsidiary of the Borrower in the case of each of
clauses (i) and (ii), as a result of a transaction not prohibited hereunder.
“Canadian Dollars” means the lawful money of Canada.
“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and Development Costs and
Capitalized Software Expenditures) by the Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment or similar items which should be capitalized, reflected in the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries and
(b) Capital Lease Obligations incurred by the Borrower and its Restricted
Subsidiaries during such period.
“Capital Lease Obligations” means, at the time any determination thereof is to
be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
“Capital Stock” means any and all shares of, rights to purchase, warrants,
options or depositary receipts for, or other equivalents of, or partnership or
other interests in (however designated), equity of any Person, including any
Preferred Capital Stock, but excluding any debt securities convertible into, or
exchangeable for, such equity.
“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.
“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.  








--------------------------------------------------------------------------------




“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of a Person and its Restricted Subsidiaries.  
“Captive Insurance Subsidiaries” means, collectively or individually as of any
date of determination, those regulated Subsidiaries of the Borrower primarily
engaged in the business of providing insurance and insurance-related services to
the Borrower and its other Subsidiaries.
“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any L/C
Issuer and the Lenders, as collateral for L/C Obligations or obligations of
Lenders to fund participations in respect thereof, cash or deposit account
balances denominated in the Approved Currency in which the applicable Letter of
Credit was issued, or, if the applicable L/C Issuer benefitting from such
collateral agrees in its reasonable discretion, other credit support (including
by backstopping with other letters of credit), in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent, (b) the applicable L/C Issuer and (c) the Borrower (which
documents are hereby consented to by the Lenders). “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.
“Cash Equivalents” means:  
(1)    (a) Dollars, Canadian dollars, Swiss Francs, Euro or any national
currency of any member state of the European Union; or (b) any other foreign
currency held by the Borrower and the Restricted Subsidiaries in the ordinary
course of business;
(2)    securities issued or directly and fully Guaranteed or insured by the
United States, Canadian or Swiss governments, a member state of the European
Union or, in each case, or any agency or instrumentality thereof (provided that
the full faith and credit of such country or such member state is pledged in
support thereof), having maturities of not more than two years from the date of
acquisition;
(3)    certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances having maturities of not more
than one year from the date of acquisition thereof issued by any lender or by
any bank or trust company (a) whose commercial paper is rated at least “A-2” or
the equivalent thereof by S&P or at least “P-2” or the equivalent thereof by
Moody’s (or if at the time neither is issuing comparable ratings, then a
comparable rating of another Nationally Recognized Statistical Rating
Organization) or (b) (in the event that the bank or trust company does not have
commercial paper which is rated) having combined capital and surplus in excess
of $100,000,000;
(4)    repurchase obligations for underlying securities of the types described
in clauses (2), (3) and (7) entered into with any bank meeting the
qualifications specified in clause (3) above;
(5)    securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Person referenced
in clause (3) above;








--------------------------------------------------------------------------------




(6)    commercial paper and variable or fixed rate notes issued by a bank
meeting the qualifications specified in clause (3) above (or by the parent
company thereof) maturing within one year after the date of creation thereof or
any commercial paper and variable or fixed rate note issued by, or guaranteed by
a corporation rated at least (A) “A-1” or higher by S&P or “P-1” or higher by
Moody’s (or, if at the time, neither is issuing comparable ratings, then a
comparable rating of another Nationally Recognized Statistical Rating
Organization selected by the Borrower) maturing within two years after the date
of creation thereof or (B) “A-2” or higher by S&P or “P-2” or higher by Moody’s
(or, if at the time, neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization selected
by the Borrower) maturing within one year after the date of creation thereof,
or, in each case, if no rating is available in respect of the commercial paper
or fixed rate notes, the issuer of which has an equivalent rating in respect of
its long-term debt;
(7)    marketable short-term money market and similar securities having a rating
of at least “P-2” or “A-2” from either S&P or Moody’s, respectively (or, if at
the time, neither is issuing comparable ratings, then a comparable rating of
another Nationally Recognized Statistical Rating Organization selected by the
Borrower), and in each case maturing within 24 months after the date of creation
or acquisition thereof;
(8)    readily marketable direct obligations issued by any state, province,
commonwealth or territory of the United States of America, Canada, Switzerland,
any member state of the European Union or any political subdivision, taxing
authority or public instrumentality thereof, in each case, having one of the two
highest ratings categories obtainable from either Moody’s or S&P (or, if at the
time, neither is issuing comparable ratings, then a comparable rating of another
Nationally Recognized Statistical Rating Organization selected by the Borrower)
with maturities of not more than two years from the date of creation or
acquisition;
(9)    readily marketable direct obligations issued by any foreign government or
any political subdivision, taxing authority or public instrumentality thereof,
in each case, having one of the two highest ratings categories obtainable by S&P
or Moody’s (or, if at the time, neither is issuing comparable ratings, then a
comparable rating of another Nationally Recognized Statistical Rating
Organization selected by the Borrower) with maturities of not more than two
years from the date of acquisition;
(10)    Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated within the three highest ratings
categories by S&P or Moody’s (or, if at the time, neither is issuing comparable
ratings, then a comparable rating of another Nationally Recognized Statistical
Rating Organization selected by the Borrower);
(11)    with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein, (ii)
certificates of deposit of, bankers acceptance of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least “A-2” or the equivalent thereof or from Moody’s is
at least “P-2” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”), and in each case with maturities of not more than 270 days from
the date of acquisition and (iii) the equivalent of demand deposit accounts
which are maintained with an Approved Foreign Bank;








--------------------------------------------------------------------------------




(12)    Indebtedness or Preferred Capital Stock issued by Persons with a rating
of “BBB-” or higher from S&P or “Baa3” or higher from Moody’s (or, if at the
time, neither is issuing comparable ratings, then a comparable rating of another
Nationally Recognized Statistical Rating Organization selected by the Borrower)
with maturities of 24 months or less from the date of acquisition;
(13)    bills of exchange issued in the United States, Canada, a member state of
the European Union or Japan eligible for rediscount at the relevant central bank
and accepted by a bank (or any dematerialized equivalent);
(14)    investments in money market funds access to which is provided as part of
“sweep” accounts maintained with any bank meeting the qualifications specified
in clause (3) above;
(15)    investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer and (iii)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by any bank meeting the qualifications specified in
clause (3) above;
(16)    investments in pooled funds or investment accounts consisting of
investments in the nature described in the foregoing clause (15);
(17)    Cash Equivalents or instruments similar to those referred to in clauses
(1) through (16) above denominated in Dollars or any Alternative Currency;
(18)    interests in any investment company, money market, enhanced high yield
fund or other investment fund which invests 90% or more of its assets in
instruments of the types specified in clauses (1) through (17) above; and
(19)    for purposes of clause (2) of the definition of “Asset Disposition,” any
marketable securities portfolio owned by the Borrower and its Subsidiaries on
the Closing Date.
In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (9) and clauses (11) through (14)
above of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries that are Restricted Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (1) through (14) and in this paragraph.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above,
provided that such amounts are converted into any currency listed in clause (1)
as promptly as practicable and in any event within 10 Business Days following
the receipt of such amounts. For the avoidance of doubt, any items identified as
Cash Equivalents under this definition (other than clause (16) above) will be
deemed to be Cash Equivalents for all purposes under this Agreement regardless
of the treatment of such items under GAAP.
“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to a Secured Bank Product Provider in respect of any
overdraft and liabilities arising from treasury, depository and Cash Management
Services or similar services designated by the Borrower as constituting Cash
Management Obligations.








--------------------------------------------------------------------------------




“Cash Management Services” means any one or more of the following types of
services or facilities provided to the Borrower or any Restricted Subsidiary by
any Person who on the date of the agreement giving rise thereto is entered into
is a Credit Party or any Secured Bank Product Provider: (a) ACH transactions;
(b) cash management services, including, without limitation, controlled
disbursement services, treasury, depository, overdraft, bank acceptance draft
issuance and commercial acceptance draft discounting, sight draft and electronic
funds transfer services; (c) foreign exchange facilities; (d) credit card
processing services; (e) purchase cards; and (f) credit or debit cards.
“Cash on Hand” means, on any date of determination, the sum of the amount of
cash and Cash Equivalents of the Borrower and each Restricted Subsidiary, as set
forth on the balance sheet of the Borrower and its Consolidated Subsidiaries (it
being understood that such amount shall exclude in any event any cash or Cash
Equivalents identified on such balance sheet as “restricted” (including cash or
Cash Equivalents subject to a control agreement in favor of any Person other
than the Administrative Agent, but excluding cash or Cash Equivalents restricted
in favor of the Secured Parties)).
“Casualty Event” means any event that gives rise to the receipt by the Borrower
of any insurance proceeds or condemnation awards in respect of any equipment,
fixed assets or real property (including any improvements thereon) to replace or
repair such equipment, fixed assets or real property (including any improvements
thereon).
“CDOR Rate” means, with respect to each day during an Interest Period pertaining
to a Loan denominated in Canadian Dollars, the interest rate per annum which is
the rate based on the average rate applicable to Canadian Dollar bankers’
acceptances, for a term comparable to such Interest Period, appearing on the
“Reuters Screen CDOR Page” (as defined in the International Swaps and
Derivatives Association, Inc. 1991 definitions, as modified and amended from
time to time) at approximately 11:00 a.m. (New York City time) on the first day
of such Interest Period, or if such date is not a Business Day, then on the
immediately preceding Business Day; provided, that if such rate does not appear
on the Reuters Screen CDOR Page on such date as contemplated, then the CDOR Rate
for such Interest Period shall be the rate for a term comparable to such
Interest Period applicable to Canadian Dollar bankers’ acceptance quoted by a
bank listed in Schedule 1 of the Bank Act (Canada) and selected by the
Administrative Agent.
“CFC” means a “controlled foreign corporation” (within the meaning of Section
957 of the Code).
“Change of Control” means (i) any “person” or “group” of related persons (as
such terms are used in Section 13(d) of the Exchange Act as in effect on the
Closing Date) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act as in effect on the Closing Date), directly or
indirectly, of more than 40% of the total voting power of the voting Capital
Stock of the Borrower (other than, prior to the Spin-Off, by Grace and its
Subsidiaries) (provided, however, that notwithstanding the foregoing, a
transaction or series of transactions will not be deemed to involve a Change of
Control if (x) the Borrower becomes a direct or indirect wholly-owned subsidiary
of a holding company and (y) the direct or indirect beneficial owners of the
voting Capital Stock of such holding company immediately following such
transaction or transactions are substantially the same as the beneficial owners
of the voting Capital Stock of the Borrower immediately prior to such
transaction or transactions); or (ii) the sale, lease, transfer, conveyance or
other disposition (other than by way of merger, amalgamation, consolidation or
other business combination transaction), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole to a Person, other than the Borrower or
any of its Restricted Subsidiaries in accordance with Section 7.04.








--------------------------------------------------------------------------------




“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Lenders, Term Lenders, Additional Term Lenders of a Series,
Additional Revolving Lenders of a Series or Extending Lenders of a Series, (b)
when used with respect to Commitments, refers to whether such Commitments are
Term Commitments, Revolving Commitments, Additional Term Commitments of a
Series, Additional Revolving Facility Commitments of a Series or Extended
Revolving Commitments of a Series and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Term Loans, Revolving Loans, Additional Term Loans of a Series, Additional
Revolving Loans of a Series, Extended Term Loans of a Series, Extended Revolving
Loans of a Series or Replacement Term Loans of a Series.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01, which date is February
3, 2016.
“Code” means the U.S. Internal Revenue Code of 1986, as amended (unless as
specifically provided otherwise).
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or under the Collateral Documents to be subject to Liens
in favor of the Collateral Agent for the benefit of the Secured Parties;
provided, that in no event shall “Collateral” include any equity interests or
assets of any Excluded Subsidiary (other than equity interests in any “first
tier” Excluded Foreign Subsidiary to the extent required to be pledged pursuant
to Section 6.12).
“Collateral Agent” means Deutsche Bank AG New York Branch, in its capacity as
collateral agent under any of the Loan Documents, or any successor collateral
agent hereunder.
“Collateral Documents” means, collectively, the Security Agreement, the UK
Holdco Pledge Agreement, each Intellectual Property Security Agreement, the
Mortgages, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties as security for the Secured Obligations,
including collateral assignments, Security Agreement Supplements and other
similar agreements delivered to the Administrative Agent and the Lenders
pursuant to Section 6.12.
“Commitment” means a Term Commitment, a Revolving Commitment, an Additional Term
Commitment, an Additional Revolving Commitment, an Additional Revolving Facility
Commitment or an Extended Revolving Commitment, as the context may require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Borrowing, (c) a conversion of Loans from one Type to the other or (d) a
continuation of Eurocurrency Rate Loans pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form approved by the Administrative Agent and the
Borrower.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, without duplication, (a) Consolidated cash interest expense in respect
of indebtedness for borrowed money of








--------------------------------------------------------------------------------




such Person and its Restricted Subsidiaries for such period on a Consolidated
basis (excluding amortization of original issue discount or premium resulting
from the Issuance of Indebtedness at less than par, amortization of deferred
financing costs, costs associated with obtaining or terminating Swap Contracts
and fees and expenses in connection with any amendment or waiver of
Indebtedness), minus (b) interest income for such period, all determined in
accordance with GAAP.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including amortization or write-off of (i) intangibles and non-cash
organization costs, (ii) deferred financing fees or costs and (iii) capitalized
expenditures, customer acquisition costs and incentive payments, conversion
costs and contract acquisition costs, the amortization of original issue
discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a Consolidated basis
and otherwise determined in accordance with GAAP and any write down of assets or
asset value carried on the balance sheet.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
(1)    increased (without duplication) by:
(a)    any (x) Transaction Expenses and (y) any fees, costs, expenses or charges
(other than Consolidated Depreciation and Amortization Expense) related to any
actual, proposed or contemplated GCP Equity Offering (including any expense
relating to enhanced accounting functions or other transactions costs associated
with becoming a public company), Investment permitted under Section 7.02,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
permitted to be Incurred hereunder (including a refinancing thereof) (in each
case, whether or not successful), including (i) such fees, expenses or charges
related to this Agreement, the Senior Notes Indenture, the Senior Notes, any
other credit facilities and any Receivables Fees, and (ii) any amendment, waiver
or other modification of this Agreement, the Senior Notes Indenture, the Senior
Notes, Receivables Facilities, any other credit facilities, any Receivables
Fees, any other Indebtedness permitted to be Incurred hereunder or any GCP
Equity Offering, in each case, whether or not consummated, to the extent the
same were deducted (and not added back) in computing Consolidated Net Income;
plus
(b)    provision for taxes based on income, profits, revenue or capital,
including, without limitation, federal, state, provincial, territorial, local,
foreign, unitary, excise, property, franchise and similar taxes and foreign
withholding and similar taxes of such Person paid or accrued during such period,
including any penalties and interest relating to any tax examinations
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), deducted (and not added back) in computing
Consolidated Net Income; plus
(c)    any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such period including any impairment
charges or the impact of purchase accounting (provided that if any such non-cash
charge, write-down or item to the extent it represents an accrual or reserve for
a cash expenditure for a future period then the cash payment in such future
period shall be subtracted from Consolidated EBITDA when paid) or other items
classified by the Borrower as special items; plus
(d)    (i) the amount of any restructuring charge, reserve, integration cost or
other business optimization expense or cost (including charges directly related
to the implementation of cost-savings initiatives) that is deducted (and not
added back) in such period in computing Consolidated Net Income,








--------------------------------------------------------------------------------




including any one-time costs incurred in connection with acquisitions or
divestitures after the Closing Date, including, without limitation, those
related to any severance, retention, signing bonuses, relocation, recruiting and
other employee related costs, future lease commitments and costs related to the
opening and closure and/or consolidation of facilities and to existing lines of
business and (ii) fees, costs and expenses associated with acquisition related
litigation and settlements thereof; plus
(e)    any net loss included in the Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45 (“Topic 810”); plus
(f)    the amount of board of director fees, management, monitoring, advisory,
consulting, refinancing, subsequent transaction, advisory and exit fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to any member of the Board of Directors of the Borrower
to the extent permitted under Section 7.08; plus
(g)    net realized losses from Hedging Obligations or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 (“Topic 815”) and related pronouncements; plus
(h)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus
(i)    any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, any severance agreement or any
stock subscription or shareholder agreement, to the extent that such cost or
expenses are funded with cash proceeds contributed to the capital of the
Borrower or net cash proceeds of an Equity Issuance (other than Disqualified
Capital Stock) of the Borrower solely to the extent that such net cash proceeds
are excluded from the calculation set forth in clause (1)(c) of the definition
of Restricted Payments; plus
(j)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of the
initial application of Accounting Standards Codification Topic 715, and any
other items of a similar nature; plus
(k)    the amount of loss or discount on sale of receivables and related assets
to the Receivables Subsidiary in connection with a Receivables Facility; plus
(l)    earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions or an
Investment; plus
(m)    pro forma adjustments in respect of cost savings, operating expense
reductions and cost synergies relating to any Specified Transaction or the
implementation of an operational initiative or operational change, in each case,
projected by the Borrower in good faith to result from actions taken or expected
to be taken (in the good faith determination of the Borrower) within eighteen
(18) months after the date any such Specified Transaction is consummated or such
operational initiative or change








--------------------------------------------------------------------------------




is implemented and (2) the amount of “run-rate” cost savings, synergies and
operating efficiencies projected by the Borrower in good faith to be realized
(or for which a plan for realization shall have been established) in connection
with any Specified Transaction or the implementation of an operational
initiative or operational change, in each case, within eighteen (18) months
after the date any such Specified Transaction is consummated or such operational
initiative or change is implemented; provided that, in the case of each of
clause (1) and (2), (x) a Responsible Officer of the Borrower shall have
certified to the Administrative Agent that such cost savings or synergies are
reasonably identifiable, reasonably attributable to the actions specified and
reasonably anticipated to result from such actions, (y) such determinations
shall be on a Pro Forma Basis as though such cost savings, synergies or
operating efficiencies had been realized on the first day of such period, net of
the amount of actual benefits realized prior to or during such period from such
actions and (z) the aggregate amount added back pursuant to this clause (m) for
any four fiscal quarter period shall not exceed 20.0% of Consolidated EBITDA
(calculated on a Pro Forma Basis after giving effect to this clause (m)) for
such period; plus
(n)    Fixed Charges of such Person for such period (including (x) net losses on
any Hedging Obligations or other derivative instruments entered into for the
purpose of hedging interest rate, currency or commodities risk, (y) bank fees
and (z) costs of surety bonds in connection with financing activities, plus
amounts excluded from the definition of “Consolidated Interest Expense” pursuant
to clauses (t) through (z) in clause (1) thereof), to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income; plus
(o)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus
(p)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary; plus
(q)    realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Borrower and its Restricted Subsidiaries; plus
(r)    the amount of expenses relating to payments made to option holders of the
Borrower or any Parent Entity in connection with, or as a result of, any
distribution being made to equityholders of such Person or its Parent Entities,
which payments are being made to compensate such option holders as though they
were equityholders at the time of, and entitled to share in, such distribution,
in each case to the extent permitted hereunder; plus
(s)    losses, expenses or charges (including all fees and expenses or charges
related thereto) (i) from abandoned, closed, disposed or discontinued operations
and any losses on disposal of abandoned, closed or discontinued operations and
(ii) attributable to business dispositions or asset dispositions (other than in
the ordinary course of business) as determined in good faith; plus
(t)    Public Company Costs; plus
(u)    cost related to the implementation of operational and reporting systems
and technology initiatives; plus
(v)    [reserved]; plus
(w)    the amount of loss on sale of assets in connection with a Receivables
Facility; plus








--------------------------------------------------------------------------------




(x)    to the extent not already included in Consolidated Net Income, proceeds
of business interruption insurance (to the extent actually received and net of
expenses incurred to obtain such proceeds, unless otherwise deducted in
determining Consolidated Net Income); and
(2)    decreased (without duplication) by:
(a)    non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period; plus
(b)    any net income included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Topic 810.
There shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by the Borrower or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired) to the extent not subsequently sold, transferred
or otherwise disposed of by the Borrower or such Restricted Subsidiary during
such period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
during such period but prior to such acquisition). For purposes of determining
the Total Secured Leverage Ratio, Fixed Charge Coverage Ratio, Interest Coverage
Ratio, Total Leverage Ratio and First Lien Leverage Ratio, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”) and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each a
“Converted Unrestricted Subsidiary”), based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring during such period but prior to
such sale, transfer or disposition). Notwithstanding the forgoing, but subject
to any adjustments set forth above with respect to any transactions occurring
after the Closing Date, Consolidated EBITDA shall be $40,500,000 for the fiscal
quarter ended March 31, 2015, $66,800,000 for the fiscal quarter ended June 30,
2015, $66,700,000 for the fiscal quarter ended September 30, 2015 and
$57,000,000 for the fiscal quarter ended December 31, 2015.
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
(1)    Consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount or premium resulting from the issuance of Indebtedness
at less than par (other than the Loans), (b) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers
acceptances, (c) non-cash interest payments (but excluding any non-cash interest
expense attributable to the movement in the mark to market valuation of any
Hedging Obligations or other derivative instruments pursuant to GAAP), (d) the
interest component of Capital Lease Obligations, and (e) net








--------------------------------------------------------------------------------




payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding (s)  Receivables Fees, (t) penalties and interest
relating to taxes, (u) any additional cash interest owing pursuant to any
registration rights agreement, (v) accretion or accrual of discounted
liabilities other than Indebtedness, (w) any expense resulting from the
discounting of any Indebtedness in connection with the application of purchase
accounting in connection with any acquisition, (x) amortization or write-off of
deferred financing fees, debt issuance costs, debt discount or premium,
terminated hedging obligations and other commissions, financing fees and
expenses and original issue discount with respect to the Loans and, adjusted, to
the extent included, to exclude any refunds or similar credits received in
connection with the purchasing or procurement of goods or services under any
purchasing card or similar program, (y) any expensing of bridge, commitment and
other financing fees and (z) interest with respect to Indebtedness of any parent
of such Person appearing upon the balance sheet of such Person solely by reason
of push-down accounting under GAAP); plus
(2)    Consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less
(3)    interest income for such period.
For purposes of this definition, interest (i) on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP and (ii) shall be calculated in the reporting currency of
such Person at the spot rate of exchange pursuant to GAAP on the date of
determination as further increased or decreased by the fair value of foreign
currency Swap Contracts or other derivative instruments (or portions thereof)
entered into for the purpose of hedging currency risk related to the interest
rate of any Indebtedness on such date of determination, regardless of whether
such Swap Contracts or other instruments are recorded under hedge accounting
principles in accordance with GAAP.
“Consolidated Joint Venture” of Borrower means a corporation, partnership,
limited liability company or other business entity selected by Borrower in its
discretion (x) of which 50% or less of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned,
directly, or indirectly through one or more intermediaries, or both, by
Borrower, and (y) that is consolidated with Borrower and its Subsidiaries in
accordance with GAAP.
“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP before any reduction in
respect of Preferred Capital Stock dividends and including the net income (loss)
of Consolidated Joint Ventures in an amount not to exceed $20,000,000; provided,
however, that there will not be included in such Consolidated Net Income,
without duplication:
(1)    any extraordinary, exceptional, unusual or nonrecurring gain, loss,
charge or expense (including Transaction Expenses) or any charges, expenses or
reserves in respect of any restructuring, redundancy or severance expense or
relocation costs, integration and facilities’ opening costs and other business
optimization expenses and operating improvements (including related to new
product introductions), restructuring charges, accruals or reserves (including
restructuring and integration costs related to acquisitions after the Closing
Date and adjustments to existing reserves), whether or not classified as
restructuring expense on the consolidated financial statements, signing costs,
retention or completion bonuses, transition costs, costs related








--------------------------------------------------------------------------------




to closure/consolidation of facilities, internal costs in respect of strategic
initiatives and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities),
contract terminations and professional and consulting fees incurred with any of
the foregoing;
(2)    the cumulative effect of a change in accounting principles, including any
impact resulting from an election by the Borrower to apply IFRS at any time
following the Closing Date;
(3)    any costs associated with the Transactions, including any Transaction
Expenses and any other charges, fees, costs or expenses associated with becoming
a separate operating company;
(4)    any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, Investment, asset disposition,
issuance or repayment of Indebtedness, issuance of Capital Stock, refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transaction consummated prior to the Closing Date and any
such transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful (including, for avoidance of doubt, the
effects of expensing all transaction-related expenses in accordance with
Financial Accounting Standards Codification No. 805 and gains or losses
associated with Financial Accounting Standards Codification No. 460);
(5)    all deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness;
(6)    accruals and reserves that are established or adjusted (including any
adjustment of estimated payouts on existing earn-outs) that are so required to
be established as a result of the Transactions in accordance with GAAP, or
changes as a result of adoption or modification of accounting policies;
(7)    any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions or on
the re-valuation of any benefit plan obligation and (ii) income (loss)
attributable to deferred compensation plans or trusts;
(8)    any net income (loss) of any Person if such Person is not a Restricted
Subsidiary (including any net income (loss) from investments recorded in such
Person under the equity method of accounting) (other than up to $20,000,000 of
net income (loss) of Consolidated Joint Ventures), except that the Borrower’s
equity in the net income of any such Person for such period will be included in
such Consolidated Net Income up to the aggregate amount of cash or Cash
Equivalents actually distributed or that (as reasonably determined by a
Responsible Officer of the Borrower) could have been distributed by such Person
during such period to the Borrower or a Restricted Subsidiary as a dividend or
other distribution or return on investment (subject, in the case of a dividend
or other distribution or return on investment to a Restricted Subsidiary, to the
limitations contained in clause (9) below);
(9)    solely for the purpose of determining the Available Amount, any net
income (loss) of any Restricted Subsidiary (other than the Borrower and the
Guarantors) if such Subsidiary is subject to restrictions, directly or
indirectly, on the payment of dividends or the making of distributions








--------------------------------------------------------------------------------




by such Restricted Subsidiary, directly or indirectly, to the Borrower or a
Guarantor by operation of the terms of such Restricted Subsidiary’s articles,
charter or any agreement, instrument, judgment, decree, order, statute or
governmental rule or regulation applicable to such Restricted Subsidiary or its
shareholders (other than (a) restrictions that have been waived or otherwise
released, (b) restrictions pursuant to this Agreement, the Senior Notes or the
Senior Notes Indenture and (c) restrictions specified in Section 7.09(m), except
that the Borrower’s equity in the net income of any such Restricted Subsidiary
for such period will be included in such Consolidated Net Income up to the
aggregate amount of cash or Cash Equivalents actually distributed or that could
have been distributed by such Restricted Subsidiary during such period to the
Borrower or another Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend to another Restricted Subsidiary, to the
limitation contained in this clause);
(10)    any gain (or loss), together with any related provisions for taxes on
any such gain (or the tax effect of any such loss), realized upon the sale or
other disposition of any asset (including pursuant to any Sale and Leaseback
Transaction) or disposed or discontinued operations of the Borrower or any
Restricted Subsidiaries which is not sold or otherwise disposed of in the
ordinary course of business (as determined in good faith by a Responsible
Officer or the Board of Directors of the Borrower);
(11)    any unrealized gains or losses in respect of any Hedging Obligations or
any ineffectiveness recognized in earnings related to qualifying hedge
transactions or the fair value of changes therein recognized in earnings for
derivatives that do not qualify as hedge transactions, in each case, in respect
of any Hedging Obligations;
(12)    any unrealized foreign currency translation increases or decreases or
transaction gains or losses in respect of Indebtedness of any Person denominated
in a currency other than the functional currency of such Person, including those
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Hedging Obligations for currency exchange risk) or other
obligations of the Borrower or any Restricted Subsidiary owing to the Borrower
or any Restricted Subsidiary and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;
(13)    any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP;
(14)    any purchase accounting effects (including in relation to the Spin-Off)
including, but not limited to, adjustments to inventory, property and equipment,
software and other intangible assets and deferred revenue in component amounts
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and the
Restricted Subsidiaries), as a result of any consummated acquisition, or the
amortization or write-off of any amounts thereof (including any write-off of in
process research and development);
(15)    any goodwill or other intangible asset impairment charge, write-off or
write-down and the amortization of intangibles arising pursuant to GAAP;
(16)    any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any Hedging Obligations or other derivative
instruments;








--------------------------------------------------------------------------------




(17)    any net unrealized gains and losses resulting from Hedging Obligations
or embedded derivatives that require similar accounting treatment and the
application of Topic 815 and related pronouncements or mark to market movement
of other financial instruments pursuant to Accounting Standards Codification
Topic No. 825 and related pronouncements;
(18)    any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures and any deferred tax expense associated with tax
deductions or net operating losses arising as a result of the Transactions, or
the release of any valuation allowances related to such item;
(19)    any non-cash items in respect of (x) pension and other post retirement
obligations, (y) environmental obligations and (z) litigation or other disputes
in respect of events and exposures will be excluded from Consolidated Net
Income; and
(20)    any cash payments in respect of (x) pension and other post retirement
obligations, (y) environmental obligations and (z) litigation or other disputes
will be deducted from Consolidated Net Income (but only to the extent not
already reducing Consolidated Net Income in accordance with GAAP) and in each
case of clauses (x) through (z), excluding any payments in respect of charges
taken on or prior to the Closing Date.
In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder, or, so
long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed and only to the extent that
such amount is (A) not denied by the applicable payor in writing within 180 days
and (B) in fact reimbursed within 365 days of the date of such evidence (with a
deduction for any amount so added back to the extent not so reimbursed within
365 days) and (ii) to the extent covered by insurance (including business
interruption insurance) and actually reimbursed, or, so long as the Borrower has
made a determination that there exists reasonable evidence that such amount will
in fact be reimbursed by the insurer and only to the extent that such amount is
(A) not denied by the applicable carrier in writing within 180 days and (B) in
fact reimbursed within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed within 365 days),
expenses with respect to liability or casualty events or business interruption.
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness for borrowed money (excluding
Indebtedness with respect to Cash Management Services and intercompany
Indebtedness among the Borrower and its Restricted Subsidiaries), plus (without
duplication) (b) the aggregate principal amount of Capital Lease Obligations,
Purchase Money Obligations and unreimbursed drawings under letters of credit of
the Borrower and its Restricted Subsidiaries outstanding on such date, minus
(c) the aggregate amount of cash and Cash Equivalents included in the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
the end of the most recent fiscal period for which internal financial statements
of the Borrower are available (provided that the cash proceeds of any proposed
Incurrence of Indebtedness shall not be included in this clause (c) for purposes
of calculating the First Lien Leverage Ratio, Total Leverage Ratio or Total
Secured Leverage Ratio, as applicable). For the avoidance of doubt,
“Consolidated Total Debt” shall exclude Indebtedness in respect of any
Receivables Facility. For purposes of calculating the First Lien Leverage Ratio,
Total Leverage Ratio or the Total Secured Leverage Ratio, Consolidated Total
Debt shall be calculated in the reporting currency of the Borrower at the spot
rate of exchange pursuant to








--------------------------------------------------------------------------------




GAAP on the date of determination as further increased or decreased by the fair
value of foreign currency Swap Contracts or other derivative instruments or
portions thereof entered into for the purpose of hedging currency risk related
to the principal amount of any Indebtedness on such date of determination,
regardless of whether such Swap Contracts or other instruments are recorded
under hedge accounting principles in accordance with GAAP.
“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, but excluding, without
duplication, (a) all Indebtedness consisting of Revolving Loans, L/C Obligations
and other revolving loans, letter of credit and bankers acceptance obligations
to the extent otherwise included therein, (b) the current portion of interest,
(c) the current portion of current and deferred income taxes, (d) the current
portion of any Capital Lease Obligations, (e) deferred revenue arising from cash
receipts that are earmarked for specific projects, (f) the current portion of
deferred acquisition costs, (g) pension assets and the current portion of
pension liabilities, and (h) current accrued costs associated with any
restructuring or business optimization (including accrued severance and accrued
facility closure costs).
“Contaminant” means any material or substance with respect to which any
Environmental Law or Environmental Permit imposes a duty, liability, obligation
or standard of conduct or otherwise controls, limits or regulates, including
without limitation any pollutant contaminant (as those terms are defined in 42
U.S.C. §9601(33)), toxic pollutant (as that term is defined in 33 U.S.C.
§1362(13)), hazardous substance (as that term is defined in 42 U.S.C.
§9601(14)), hazardous chemical (as that term is defined by 29 CFR
§1910.1200(c)), hazardous waste (as that term is defined in 42 U.S.C. §6903(5)),
or any state or local equivalent of such laws and regulations, including,
without limitation, radioactive material, special waste, polychlorinated
biphenyls, asbestos, petroleum, including crude oil or any petroleum-derived
substance, (or any fraction thereof), solid waste (as that term is defined in 42
U.S.C. § 6903(27)), or breakdown or decomposition product thereof, or any
constituent of any such substance or waste, including but not limited to
polychlorinated biphenyls and asbestos.
“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness (“Primary Obligations”) of any other Person (the “Primary
Obligor”), including any obligation of such Person, whether or not contingent:
(1)    to purchase any such Primary Obligation or any property constituting
direct or indirect security therefor;
(2)    to advance or supply funds (a) for the purchase or payment of any such
Primary Obligation; or (b) to maintain the working capital or equity capital of
the Primary Obligor or otherwise to maintain the net worth or solvency of the
Primary Obligor; or
(3)    to purchase property, securities or services primarily for the purpose of
assuring the owner of any such Primary Obligation of the ability of the Primary
Obligor to make payment of such Primary Obligation against loss in respect
thereof.
“Contract Consideration” has the meaning specified in the definition of Excess
Cash Flow.








--------------------------------------------------------------------------------




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contribution Notice” has the meaning set out in section 38 or section 47 of the
UK Pensions Act 2004.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.
“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of Consolidated EBITDA.
“Covenant Transaction” has the meaning specified in Section 1.08(d).
“Credit Agreement Refinancing Indebtedness” means (a) any new term loan
facilities used to refinance all or a portion of the loans under any Term Loan
Facility (each, a “Refinancing Term Loan Facility”) entered into with the
consent of the Borrower and the institutions providing such Refinancing Term
Loan Facility, (b) any new revolving facilities used to refinance all or a
portion of the loans and revolving commitments under any Revolving Facility
(each, a “Refinancing Revolving Facility” and, together with the Refinancing
Term Loan Facilities, the “Refinancing Facilities”) entered into with the
consent of the Borrower and the institutions providing such Refinancing
Revolving Facility or (c) one or more additional series of senior unsecured
notes or senior secured notes that will be secured by the Collateral on a pari
passu basis with the Facilities or secured notes that will be secured on a
junior priority basis to the Facilities (including any Registered Equivalent
Notes) (any such notes or loans, “Refinancing Notes”); provided that (i) any
Refinancing Facilities or Refinancing Notes that are secured shall be subject to
a customary intercreditor agreement with terms to be mutually agreed by the
Administrative Agent, the Borrower and the lenders with respect to such
Refinancing Facilities or Refinancing Notes, (ii)(A) all of the net cash
proceeds of such Refinancing Term Loan Facility or Refinancing Notes are
immediately applied to permanently repay in whole or in part the Term Loan
Facility being refinanced, (B) all of the net cash proceeds of such Refinancing
Revolving Facility are immediately applied to repay in whole or in part the
Revolving Facility being refinanced and the Revolving Commitments being
refinanced shall be permanently reduced by the amount of the commitments under
the Refinancing Revolving Facility, and (C) such Refinancing Term Loan Facility,
Refinancing Notes and Refinancing Revolving Facility are in an original
aggregate principal amount not greater than the aggregate principal amount of
the Term Loan Facility or Revolving Facility (as applicable) being refinanced
except by an amount equal to (x) accrued interest and premium plus (y) upfront
fees and OID plus (z) other fees and expenses or other amounts paid, in each
case with respect to such Refinancing Term Loan Facility, Refinancing Notes or
Refinancing Revolving Facility, as applicable, (iii) such Refinancing Term Loan
Facility or Refinancing Notes have a maturity equal to or later than, and a
Weighted Average Life to Maturity equal to or greater than, the loans under the
Term Loan Facility being refinanced and, with respect to any Refinancing Notes,
shall not have mandatory prepayment provisions (other than those related to
customary asset sale, change of control or similar event offers and “applicable
high yield discount obligation” (“AHYDO”) payments) that would result in
prepayment of such Refinancing Notes prior to the Term Loans being refinanced
(it being understood that the Borrower shall be permitted to prepay or offer to
purchase any first lien secured Refinancing Notes pursuant to the proviso in
Section 2.05(b)(ii)(A)), (iv) such Refinancing Revolving Facility shall not
mature (or require scheduled commitment reductions or amortization) prior to the
Maturity Date of the Revolving Commitments being refinanced, (v) there shall be
no borrowers or guarantors in respect of any Refinancing Term Loan Facility,
Refinancing Notes or Refinancing Revolving Facility that are not the Borrower,
the European








--------------------------------------------------------------------------------




Borrowers, or a Guarantor, (vi) if secured, such Refinancing Term Loan Facility,
Refinancing Notes or Refinancing Revolving Facility shall not be secured by any
assets that do not constitute Collateral for the Facilities, (vii) with respect
to any Refinancing Revolving Facility in respect of the Revolving Facility, all
payment, borrowing, participation and commitment reduction shall be on a pro
rata basis with (or more favorable to) the Revolving Facility (provided that (x)
subject to the provisions of Section 2.03 to the extent dealing Letters of
Credit under any Revolving Facility which mature or expire after a Maturity Date
when there exist Commitments under a Refinancing Revolving Facility with a
longer Maturity Date, all such Letters of Credit shall be participated in on a
pro rata basis by all Lenders with Revolving Commitments and any Refinancing
Revolving Facility in accordance with their Pro Rata Share of the Revolving
Facility and such Refinancing Revolving Facility (on an aggregate basis across
the Revolving Facility and Refinancing Revolving Facility) and (y) all
borrowings under Revolving Commitments and any Refinancing Revolving Facility
and repayments thereunder shall be made on a pro rata basis (except for
(A) payments of interest and fees at different rates on Commitments under a
Refinancing Revolving Facility (and related outstandings) and (B) repayments
required upon the Maturity Date of the non-extending Revolving Commitments); and
(viii) such Refinancing Term Loan Facility, Refinancing Notes or Refinancing
Revolving Facility shall either (A) have covenants no more restrictive (taken as
a whole) than those under the Facilities as reasonably determined by the
Administrative Agent (except for covenants applicable only to the periods after
the final Maturity Date of the Facilities at the time of the incurrence of such
Refinancing Term Loan Facility, Refinancing Notes or Refinancing Revolving
Facility; it being understood that to the extent that any financial maintenance
covenant is added for the benefit of the Facilities, no consent shall be
required from the Administrative Agent or any Lender and such Refinancing Term
Loan Facility, Refinancing Notes or Refinancing Revolving Facility shall not be
deemed to be more restrictive solely because of such financial maintenance
covenant) or (B) be on then current market terms for such type of Indebtedness
(as reasonably determined in good faith by the Borrower).
“Credit Date” means the date of a Credit Extension.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Party” means (a) the Lenders and Affiliates thereof, (b) the Agents and
their respective Affiliates and branches, (c) the Arrangers and (d) the
permitted successors and permitted assigns of each of the foregoing.
“Cross-License Agreement” means an agreement to be entered into by and among the
Borrower, Grace Conn and Grace GmbH & Co. KG, a wholly owned subsidiary of Grace
Conn, providing each party licenses under certain intellectual property assets
owned by the other party, as it may be amended, restated, replaced or otherwise
modified from time to time in accordance with, or as not prohibited by, the
terms hereof.
“CTA” means the Corporation Tax Act 2009 of the United Kingdom.
“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, United
Kingdom, Belgium or other applicable jurisdictions from time to time in effect
and affecting the rights








--------------------------------------------------------------------------------




of creditors generally, including, with respect to the Belgian Borrower, the
Belgian law of 8 August 1997 on bankruptcy and the Belgian law of 31 January
2009 on the continuity of undertakings.
“Declining Lender” has the meaning specified in Section 2.05(b)(vii).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the lapse of grace period, or both, would
be an Event of Default.
“Default Rate” means, with respect to overdue principal, an interest rate equal
to (a) the Applicable Rate applicable to the respective borrowing plus (b) 2.0%
per annum and, with respect to any other overdue amount, the interest rate
applicable to Base Rate Loans plus 2.0% per annum (other than to Defaulting
Lenders).
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with any of such
Lender’s funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lenders’
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, other than via an Undisclosed
Administration, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other Federal or state regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Capital Stock in such Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive absent manifest error, and such Lender shall be deemed to be
a Defaulting Lender (subject to Section 2.18(b)) upon delivery of written notice
of such determination to the Borrower, each L/C Issuer and each Lender.
“Designated Credit Line Provider” means any Person that is the lender,
administrative agent or other representative with respect to a Designated Credit
Line so long as such Person was identified to the Administrative Agent by the
Borrower in writing on or prior to the Closing Date or, in the case of any








--------------------------------------------------------------------------------




Designated Credit Lines entered into after the Closing Date, on or prior to the
date such Designated Credit Line is entered into; provided, that such provider
delivers written notice that has been consented to in writing by the Borrower,
in form reasonably satisfactory to the Administrative Agent, (i) describing the
Designated Credit Line and setting forth the amount of the Designated Credit
Line to be secured by the Collateral and (ii) agreeing to be bound by Section
6.02 of the Security Agreement and Article 9 hereof, as provided in Section
9.11.
“Designated Credit Lines” means lines of credit, letter of credit facilities and
working capital credit facilities of Foreign Subsidiaries provided by a
Designated Credit Line Provider and designated by the Borrower in writing to the
Administrative Agent; provided that, at the time of any such designation, the
aggregate principal amount of such Designated Credit Line together with all
other then outstanding Designated Credit Lines, shall not exceed $80,000,000.
“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with an Asset
Disposition that is so designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of the Borrower, setting forth the
basis of such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent payment, redemption, retirement, sale or other
disposition of such Designated Non-Cash Consideration. A particular item of
Designated Non-Cash Consideration will no longer be considered to be outstanding
when and to the extent it has been paid, redeemed or otherwise retired or sold
or otherwise disposed of in compliance with Section 7.05.
“Designated Preferred Stock” means Preferred Capital Stock of the Borrower or a
Parent Entity (other than Disqualified Capital Stock) that is issued for cash
(other than to the Borrower or a Subsidiary of the Borrower or an employee stock
ownership plan or trust established by the Borrower or any such Subsidiary for
the benefit of their employees to the extent funded by the Borrower or such
Subsidiary) and that is designated as “Designated Preferred Stock” pursuant to a
certificate of a Responsible Officer of the Borrower at or prior to the issuance
thereof, the Net Cash Proceeds of which are excluded from the calculation set
forth in clause (c) of the definition of “Available Amount”.
“Deutsche Bank” means Deutsche Bank AG New York Branch.
“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.05(a)(iv)(B)(2).
“Discount Range” has the meaning assigned to such term in
Section 2.05(a)(iv)(C)(1).
“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.05(a)(iv)(C)(1).
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(iv)(C) substantially in the form of Exhibit H.
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit I, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.05(a)(iv)(C)(1).








--------------------------------------------------------------------------------




“Discount Range Proration” has the meaning assigned to such term in
Section 2.05(a)(iv)(C)(3).
“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.05(a)(iv)(A).
“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.05(a)(iv)(D)(3).
“Discounted Prepayment Effective Date” means in the case of any Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the respective Specified Discount Prepayment
Response Date, Discount Range Prepayment Response Date or Solicited Discounted
Prepayment Response Date, as applicable, in accordance with
Section 2.05(a)(iv)(B), Section 2.05(a)(iv)(C) or Section 2.05(a)(iv)(D),
respectively, unless a different period is agreed to between the Borrower and
the Auction Agent acting in their reasonable discretion.
“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors of the Borrower having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of the Board of Directors of the Borrower shall be deemed not to have
such a financial interest by reason of such member’s holding Capital Stock of
the Borrower or any options, warrants or other rights in respect of such Capital
Stock.
“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Sold Entity or Business or Converted Unrestricted Subsidiary, as applicable.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock or solely at the direction of the issuer), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale or casualty or condemnation event so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale or casualty or
condemnation event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments and the termination of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), (b) is redeemable at the option of the holder thereof (other
than if the issuer has the option to settle for Qualified Capital Stock and cash
in lieu of fractional shares), in whole or in part, (c) provides for the
scheduled payments of dividends in cash or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
(91) days after the Maturity Date of the Term Loan Facility at the time such
capital stock is issued; provided that if such Capital Stock is issued pursuant
to a plan for the benefit of employees of the Borrower (or any Parent Entity) or
the Restricted Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the Borrower or if its Restricted Subsidiaries in








--------------------------------------------------------------------------------




order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.
“Disqualified Institution” means, unless otherwise consented to by the Borrower
in writing, (a) those financial institutions, lenders and other Persons
identified by the Borrower to the Arrangers by name in writing on or prior to
the close of business on January 8, 2016, (b) competitors of the Borrower or
their respective affiliates, in the case of this clause (b) identified by the
Borrower to the Administrative Agent by name in writing on or prior to the close
of business on January 8, 2016 or from time to time after the Closing Date or
(c) any affiliates of the foregoing that are readily identifiable according to
their names, but excluding (in the case of clauses (b) and (c)) bona fide debt
funds.
“Distribution Related Taxes” means any Tax, including without limitation, any
income or withholding tax (taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation), arising as a result of
a repatriation or distribution of funds by a Restricted Subsidiary in connection
with a Specified Asset Sale, Specified Debt Issuance or Excess Cash Flow
payment, as required pursuant to Section 2.05(b)(v) hereof. For the avoidance of
doubt, a tax may be a Distribution Related Tax without regard to whether it is
imposed on the payor or the recipient of such funds.
“Documentation Agents” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Citigroup Global Markets Inc., each in its capacity as a co-documentation
agent under this Agreement.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, with respect to an amount denominated in Dollars,
such amount, and with respect to an amount denominated in any Alternative
Currency, the equivalent in Dollars of such amount determined at the Exchange
Rate on the applicable Valuation Date. In making the determination of the Dollar
Equivalent for purposes of determining the aggregate available Revolving
Commitments or the European Sublimit on any Credit Date, the Administrative
Agent shall use the Exchange Rate in effect at the date on which any Borrower
requests the Credit Extension for such Credit Date pursuant to the provisions of
this Agreement.
“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States of America, any State thereof, or the
District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means, as of any date of determination, (a) a Lender as of
such date; (b) an Affiliate of a Lender described in clause (a); (c) an Approved
Fund with respect to a Lender described in clause (a); and (d) any other Person
(other than a natural person or any Affiliate of the Borrower) approved by








--------------------------------------------------------------------------------




(i) the Administrative Agent, (ii) in the case of any assignment of a Revolving
Commitment, the L/C Issuers and (iii) unless an Event of Default has occurred
and is continuing under Section 8.01(a), (e) and (f), the Borrower (each such
approval not to be unreasonably withheld or delayed).
“Employee Matters Agreement” means an agreement to be entered into by and among
the Borrower, Grace and Grace–Conn to allocate certain liabilities and
responsibilities relating to employment matters, employee compensation and
benefits plans and programs, and other related matters, as it may be amended,
restated, replaced or otherwise modified from time to time in accordance with,
or as not prohibited by, the terms hereof.
“Environmental Claim” means any notice of violation, claim (including common law
claims), accusation, allegation, cause of action, suit, administrative,
regulatory or judicial action or proceeding, investigation, written demand,
lien, abatement order, or other order or directive (conditional or otherwise),
by any Governmental Authority or any Person for any liability, loss, damage
(foreseeable and unforeseeable), personal injury (including sickness, disease or
death), tangible or intangible property damage, contribution, cost recovery,
indemnity, indirect or consequential damages, punitive damages, fees,
out-of-pocket costs, expenses, disbursements, attorneys’ or consultant fees,
damage to the environment or natural resources, or for nuisance, pollution,
contamination or other adverse effects on the environment, human health, or
natural resources, or for fines, penalties, restrictions or injunctive relief,
resulting from, arising from, based upon or related to (i) the occurrence or
existence of a Release or threat of a Release (whether sudden or non-sudden or
accidental or non-accidental) of, the exposure to or presence of any Contaminant
in, into or onto the environment, (ii) the use, handling, generation,
transportation, storage, treatment or disposal of any Contaminant, or (iii) the
violation, or alleged violation, of any Environmental Law or Environmental
Permit.
“Environmental Laws” means any and all applicable foreign, federal, state or
local laws, statutes, ordinances, codes, rules or regulations or orders,
decrees, judgments or directives issued by a Governmental Authority,
Environmental Permits or Remedial Action standards, levels or objectives
imposing liability, duties, obligations or standards of conduct for or relating
to pollution, the protection of health, safety or the environment or the use,
treatment, storage, transportation, handling, disposal or release of any
hazardous material, substance or waste, including, but not limited to, the
following United States statutes, as now written and hereafter amended: the
Water Pollution Control Act, as codified in 33 U.S.C. §1251 et seq., the Clean
Air Act, as codified in 42 U.S.C. §7401 et seq., the Toxic Substances Control
Act, as codified in 15 U.S.C. §2601 et seq., the Solid Waste Disposal Act, as
codified in 42 U.S.C. §6901 et seq., the Comprehensive Environmental Response,
Compensation and Liability Act, as codified in 42 U.S.C. §9601 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, as codified in 42
U.S.C. §11001 et seq., and the Safe Drinking Water Act, as codified in 42 U.S.C.
§300f et seq., and any related regulations, as well as all state and local
equivalents.
“Environmental Liability” means any liability, loss, duty or obligation,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrower,
any other Loan Party or any of their respective Subsidiaries arising from,
resulting from or based upon (a) violation, or alleged violation, of any
Environmental Law or Environmental Permit, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Contaminant, (c) exposure
to any Contaminant, (d) the presence, release or threatened release of any
Contaminant into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Lien” means a Lien in favor of any Governmental Authority for (i)
any liability under Environmental Laws or Environmental Permits, or (ii) damages
relating to, or costs incurred by such








--------------------------------------------------------------------------------




Governmental Authority in response to, a Release or threatened Release of a
Contaminant into the environment.
“Environmental Permits” means any and all permits, licenses, certificates,
authorizations or approvals of any Governmental Authority required by
Environmental Laws or necessary or reasonably required for the current and
anticipated future operation of the business of any Loan Party or any of their
Restricted Subsidiaries.
“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Capital Stock, (b) any of its Capital Stock
pursuant to the exercise of options or warrants, (c) any of its Capital Stock
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Capital Stock. A Disposition shall not be deemed to
be an Equity Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974 as amended
from time to time and the regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is, or is expected to be,
insolvent (within the meaning of Section 4245 of ERISA), or in critical or
endangered status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Sections 4041 or 4041A of ERISA,
or the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; (f) the imposition of any material
liability under Title IV of ERISA, other than for PBGC premiums not yet due or
premiums due but not yet delinquent under Section 4007 of ERISA, upon any
Borrower or any ERISA Affiliate; (g) the failure to satisfy the minimum funding
standard under Section 412 or 430 of the Code or Section 302 of ERISA, whether
or not waived with respect to any Pension Plan; (h) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan.; or (i)
notification that any Pension Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.
“Eurocurrency Rate Borrowing” means a Borrowing comprised of Eurocurrency Rate
Loans.








--------------------------------------------------------------------------------




“Eurocurrency Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted Eurocurrency Rate in accordance with the provisions of
Article 2.
“European Borrowers” has the meaning specified in the preamble hereto.
“European Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments. The European Sublimit is part of, and
not in addition to, the Revolving Facility.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income for such period;
(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;
(iii)    decreases in Consolidated Working Capital for such period (other than
(v) appreciation of the Dollar relative to other foreign currencies, (w) any
such decreases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period or the application of
purchase accounting, (x) any reclassification in accordance with GAAP of assets
or liabilities, as applicable, between current and noncurrent, (y) as a result
of a liability or obligation that becomes probable or estimable or (z) the
effect of fluctuations in the amount of accrued or contingent obligations,
assets or liabilities under Swap Contracts);
(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; and
(v)    cash receipts in respect of Swap Contracts during such period to the
extent not otherwise included in Consolidated Net Income; over
(b)    the sum, without duplication, of:
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges to the extent included
in arriving at such Consolidated Net Income;
(ii)    without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures or Permitted Acquisitions
made in cash during such period, except to the extent that such Capital
Expenditures or Permitted Acquisitions were financed with the proceeds of an
incurrence or issuance of Indebtedness (other than revolving loans) of the
Borrower or its Restricted Subsidiaries;








--------------------------------------------------------------------------------




(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including the principal component of
Capital Lease Obligations, but excluding (X) Indebtedness created hereunder or
under any other Loan Document (other than pursuant to Section 2.07(a)) and (Y)
all prepayments in respect of any other revolving credit facility, except, in
the case of clause (Y), to the extent there is an equivalent permanent reduction
in commitments thereunder) made during such period, except to the extent
financed with the proceeds of an incurrence or issuance of other Indebtedness
(other than revolving loans) of the Borrower or its Restricted Subsidiaries;
(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income;
(v)    increases in Consolidated Working Capital for such period (other than (v)
appreciation of the Dollar relative to other foreign currencies, (w) any such
increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period or the application of
purchase accounting, (x) any reclassification in accordance with GAAP of assets
or liabilities, as applicable, between current and noncurrent, (y) as a result
of a liability or obligation that becomes probable or estimable or (z) the
effect of fluctuations in the amount of accrued or contingent obligations,
assets or liabilities under Swap Contracts);
(vi)    cash payments by the Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities (other than Indebtedness) of the
Borrower and its Restricted Subsidiaries;
(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior periods, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02 (other than Section 7.02(a), (d) and (dd)(ii))
except to the extent that such Investments and acquisitions were financed with
the proceeds of an incurrence or issuance of Indebtedness (other than revolving
loans) of the Borrower or its Restricted Subsidiaries;
(viii)    the amount of Restricted Payments paid during such period pursuant to
Section 7.06 (other than Section 7.06(q)(ii) attributable to clause (a) of the
definition of Available Amount) except to the extent that such Restricted
Payments were financed with the proceeds of an incurrence or issuance of
Indebtedness (other than revolving loans) of the Borrower or its Restricted
Subsidiaries;
(ix)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness except to the extent that such amounts were financed with the
proceeds of an incurrence or issuance of Indebtedness (other than revolving
loans) of the Borrower or its Restricted Subsidiaries;
(x)    the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash during such period (including








--------------------------------------------------------------------------------




expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period (or otherwise deducted in
Consolidated Net Income during such period) and were not financed with the
proceeds of an incurrence or issuance of Indebtedness (other than revolving
loans) of the Borrower or its Restricted Subsidiaries;
(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, (A) the aggregate consideration required to be paid in cash by the
Borrower or any of its Restricted Subsidiaries pursuant to binding contracts and
(B) expenditures required to be paid in cash by Borrower or any of its
Restricted Subsidiaries pursuant to Applicable Law during the period of four
consecutive fiscal quarters of the Borrower following the end of such period
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, Capital Expenditures or acquisitions to be
consummated or made during the period of four consecutive fiscal quarters of the
Borrower following the end of such period; provided that to the extent the
aggregate amount utilized to finance such Permitted Acquisitions, Capital
Expenditures or acquisitions during such period of four consecutive fiscal
quarters is less than the Contract Consideration, the amount of such shortfall,
shall be added to the calculation of Excess Cash Flow at the end of such period
of four consecutive fiscal quarters;
(xii)    the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period;
(xiii)    cash expenditures in respect of Swap Contracts during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income;
(xiv)    to the extent added to Consolidated Net Income, cash losses from
discontinued operations; and
(xv)    without duplication of any other deduction, cash expenditures in respect
of pension and other post retirement obligations and environmental obligations
in such period.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder, as amended.
“Exchange Rate” means the rate at which any currency (the “Original Currency”)
may be exchanged into Dollars, Euros or another currency (the “Exchanged
Currency”), as set forth on such date on the relevant Thomson Reuters screen at
or about 11:00 a.m. (New York time) on such date. In the event that such rate
does not appear on the Thomson Reuters screen, the “Exchange Rate” with respect
to such Original Currency into such Exchanged Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower or, in the
absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s quoted spot rate of exchange in the interbank market
where its foreign currency exchange operations in respect of such Original
Currency are then being conducted, at or about 11:00 a.m. (local time), on such
date for the purchase of the Exchanged Currency, with such Original Currency for
delivery two Business Days later.








--------------------------------------------------------------------------------




“Excluded Contribution” means Net Cash Proceeds or property or assets received
by the Borrower as capital contributions to the equity (other than through the
issuance of Disqualified Capital Stock or Designated Preferred Stock) of the
Borrower after the Closing Date or from the issuance or sale (other than to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any Subsidiary of the Borrower for the benefit of their
employees to the extent funded by the Borrower or any Restricted Subsidiary) of
Capital Stock (other than Disqualified Capital Stock or Designated Preferred
Stock) of the Borrower, in each case, to the extent designated as an Excluded
Contribution pursuant to a certificate of a Responsible Officer of the Borrower.
“Excluded Foreign Subsidiary” means (i) any direct or indirect Foreign
Subsidiary, (ii) any direct or indirect Subsidiary of a Foreign Subsidiary or
any Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary
Holding Company and (iii) any Foreign Subsidiary Holding Company.
“Excluded Information” means information (including material non-public
information) regarding the Loans of the applicable Class or the Loan Parties
hereunder or the European Borrowers that is not known to a Lender participating
in a Discounted Voluntary Prepayment or in an assignment to the Borrower, that
may be material to a decision by such Lender to participate in such Discounted
Voluntary Prepayment or such assignment to the Borrower, as applicable.
“Excluded Subsidiary” means any (i) Excluded Foreign Subsidiary, (ii)
Unrestricted Subsidiary, (iii) Immaterial Subsidiary, (iv) Captive Insurance
Subsidiary, (v) Non-Profit Subsidiary, (vi) Joint Venture and (vii) subsidiary
which is a special purpose entity.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (x) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (y)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.06) or (b) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(d), (iv) any U.S. federal withholding Taxes imposed
under FATCA and (v) with respect to a payment by a UK Tax Borrower hereunder,
any deduction or withholding for or on account of Tax imposed by the United
Kingdom on payments of interest to it under this Agreement (a “UK Tax
Deduction”), if on the date the payment falls due (a) the payment could have
been made to the relevant Lender without a UK Tax Deduction if the Lender had
been a UK Qualifying Lender, but on that date that Lender is not or has ceased
to be a UK Qualifying Lender other than as a result of any change after the date
it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty or any published practice
or published concession of any relevant taxing authority, (b) the relevant
Lender is a UK Qualifying Lender solely by virtue of paragraph (i)(B) of the
definition of “UK Qualifying Lender” and (A) an officer of H.M. Revenue &
Customs has given (and not revoked) a direction (a “Direction”) under section
931 of the ITA which relates to the payment and that Lender has received from
the Loan Party making the payment or from the Administrative Agent a certified
copy of that Direction and (B) the payment could have been made to the Lender
without a UK Tax Deduction if that Direction had not been made, (c) the relevant
Lender








--------------------------------------------------------------------------------




is a UK Qualifying Lender solely by virtue of paragraph (i)(B) of the definition
of “UK Qualifying Lender” and (A) the relevant Lender has not given a Tax
Confirmation to the Administrative Agent or a Loan Party and (B) the payment
could have been made to the Lender without a UK Tax Deduction if the Lender had
given a Tax Confirmation to the Administrative Agent or a Loan Party, on the
basis that the Tax Confirmation would have enabled the relevant Loan Party to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of section 930 of the ITA and (d) the relevant Lender is a Treaty
Lender and the UK Borrower making the payment is able to demonstrate that the
payment could have been made to the Lender without a UK Tax Deduction had that
Lender complied with its obligations under Section 3.01(e).
“Expiring Credit Commitment” means a tranche of Revolving Commitments,
Additional Revolving Commitments, Additional Revolving Facility Commitments or
Extended Revolving Commitments for which the Maturity Date shall have occurred
at a time when another tranche or tranches of Revolving Commitments, Additional
Revolving Commitments, Additional Revolving Facility Commitments or Extended
Revolving Commitments is or are in effect with a longer Maturity Date (each
other tranche remaining in effect, a “Non-Expiring Credit Commitment”).
“Extended Loans” means the Extended Term Loans and/or the Extended Revolving
Loans, as the context may require.
“Extended Revolving Borrowing” means a borrowing consisting of simultaneous
Extended Revolving Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by the Extended Revolving Lenders.
“Extended Revolving Commitments” has the meaning specified in Section 2.16(a).
“Extended Revolving Lender” has the meaning specified in Section 2.16(a).
“Extended Revolving Loans” has the meaning specified in Section 2.16(a).
“Extended Term Borrowing” means a borrowing consisting of simultaneous Extended
Term Loans of the same Type (if applicable) and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Extended Term
Lenders pursuant to Section 2.16(a).
“Extended Term Lender” has the meaning specified in Section 2.16(a).
“Extended Term Loans” has the meaning specified in Section 2.16(a).
“Extending Lender” has the meaning specified in Section 2.16(a).
“Extension” has the meaning specified in Section 2.16(a).
“Extension Amendments” has the meaning specified in Section 2.16(c).
“Extension Offer” has the meaning specified in Section 2.16(a).
“Facility” means the Term Loan Facility, the Revolving Facility, or each
Additional Term Facility or Additional Revolving Facility, as the context may
require.
“FATCA” means (a) Sections 1471 through 1474 of the Code as of the date of this
Agreement (and any successor or future version thereof that is substantially
comparable and not materially more onerous to








--------------------------------------------------------------------------------




comply with), any current or future Treasury regulations promulgated or Revenue
Ruling, Revenue Procedure, Notice or other administrative guidance issued
thereunder, (b) any treaty, law, regulation or other official guidance enacted
in any other jurisdiction, in each case, that relates to an intergovernmental
agreement between the U.S. and any other jurisdiction and facilitates the
implementation of the preceding clause (a), or (c) any agreement entered into
(including pursuant to Section 1471(b)(1) of the Code) regarding the
implementation of the preceding clauses (a) or (b) with the United States
Internal Revenue Service, the U.S. Government or any governmental or taxation
authority under any other jurisdiction.
“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.
“Fee Letter” means the Facilities Fee Letter executed by the Borrower, the
Arrangers and the other parties thereto, dated as of December 23, 2015.
“Financial Support Direction” has the meaning set out in section 43 of the UK
Pensions Act 2004.
“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt (other than any portion of Consolidated Total Debt
that is unsecured or is secured solely by a Lien that is junior to the Liens
securing the Obligations) as of the last day of such Test Period (net of Cash on
Hand) to (b) Consolidated EBITDA of the Borrower for such Test Period.
“Fixed Charge Coverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated EBITDA of the Borrower for such Test Period to (b) the Fixed
Charges of the Borrower for such Test Period.
“Fixed Charges” means, with respect to any Person for any period, the sum of:
(1)    Consolidated Interest Expense of such Person for such period;
(2)    all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Preferred Capital Stock of any
Restricted Subsidiary of such Person during such period; and
(3)    all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Capital Stock during
such period.
“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.








--------------------------------------------------------------------------------




“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.
“FLSA” means the federal Fair Labor Standards Act, as the same may from time to
time be amended or supplemented, including any rules or regulations issued in
connection therewith.
“Foreign Plan Event” means (a) a foreign governmental authority has instituted
proceedings to terminate a Foreign Pension Plan, (b) a foreign governmental
authority has appointed a trustee to administer any Foreign Pension Plan in
place of the existing administrator, in each case by reason of a distress
termination within the meaning of Section 4041(c) of ERISA, treating such
Foreign Pension Plan as if it were subject to ERISA; or (c) any Foreign Pension
Plan that is required by applicable law to be funded in a trust or other funding
vehicle has failed to comply with such funding requirements.
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by the Borrower or one or more of its
Subsidiaries or its Affiliates primarily for the benefit of employees of the
Borrower or such Subsidiaries or its Affiliates residing outside the United
States of America, which plan, fund, or similar program provides or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which is not subject to
ERISA or the Code.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Holding Company” means a Domestic Subsidiary all of the
assets of which (except for an immaterial amount) consist of the equity or debt
of one or more direct or indirect Foreign Subsidiaries that are CFCs.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s outstanding L/C Obligations
with respect to Letters of Credit issued by such L/C Issuer other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (B) at any time after the Closing Date, the Borrower may
elect, upon notice to the Administrative Agent, to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
herein), including as to the ability of the Borrower or the Required Lenders to
make an election pursuant to clause (A) of this proviso, (C) any election made
pursuant to clause (B) of this proviso, once made, shall be irrevocable, (D) any
calculation or determination in this Agreement that requires the application of
GAAP for periods that include fiscal








--------------------------------------------------------------------------------




quarters ended prior to the Borrower’s election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP and (E) the Borrower
may only make an election pursuant to clause (B) of this proviso if it also
elects to report any subsequent financial reports required to be made by the
Borrower, including pursuant to Sections 6.01(a) and (b), in IFRS; provided
further, that the treatment of, and all computations with respect to, leases
contained in this Agreement may, in the sole discretion of the Borrower, be
treated, and performed, in accordance with GAAP as in effect on the Closing
Date.
“GCP” means Grace’s Construction Products operating segment and Darex Packaging
Technologies business.
“GCP Equity Offering” means a sale of Capital Stock of the Borrower or any
Parent Entity (other than through the issuance of Disqualified Stock or
Designated Preferred Stock or through an Excluded Contribution) other than (a)
offerings registered on Form S-8 (or any successor form) under the Securities
Act or any similar offering in other jurisdictions or other securities of the
Borrower or any Parent Entity and (b) issuances of Capital Stock to any
Subsidiary of the Borrower.
“General Incremental Availability” has the meaning specified in Section
2.14(a)(i).
“Goldman Sachs” means Goldman Sachs Bank USA.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Grace” has the meaning specified in the preliminary statements hereto.
“Grace–Conn” means W. R. Grace & Co.–Conn., a Connecticut corporation.
“Grace Transitional License Agreement” means an agreement to be entered into by
and between the Borrower and Grace–Conn, wherein Grace–Conn will provide a
limited license to the Borrower under the Grace trademark for certain products
until new brands for those products are phased in, as it may be amended,
restated, replaced or otherwise modified from time to time in accordance with,
or as not prohibited by, the terms hereof.
“Granting Lender” has the meaning specified in Section 10.07(g).
“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by a Primary Obligor in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the Primary Obligor so as to enable the Primary Obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), and
provided further that the








--------------------------------------------------------------------------------




term “Guarantee” shall not include endorsements for collection or deposit, in
either case in the ordinary course of business, or customary and reasonable
indemnity or product warranty obligations, including, but not limited to, those
in effect on the Closing Date or entered into in connection with any acquisition
or Disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
Primary Obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantee Agreement” means the Guarantee Agreement made by the Borrower and the
Guarantors in favor of the Secured Parties, substantially in the form of Exhibit
E, together with each other guarantee agreement and guarantee agreement
supplement of any Subsidiary in respect of the Obligations of the Borrower
delivered pursuant to Section 6.12.
“Guarantors” means, collectively, (a) the Subsidiaries listed as such on
Schedule I that, as of the Closing Date, have Guaranteed the Obligations of the
Borrower (in its capacity as the Borrower under the Loan Documents) pursuant to
the Guarantee Agreement, (b) the Borrower (with respect to Obligations other
than the direct Obligations of the Borrower) and (c) each other Restricted
Subsidiary that is a Subsidiary of the Borrower that has become a Guarantor
pursuant to Section 6.12, provided that in no event shall any European Borrower
and any Excluded Subsidiary be a Guarantor under this Agreement. For avoidance
of doubt, the Borrower in its sole discretion may cause any Restricted
Subsidiary that is not otherwise required to become a Guarantor to Guarantee the
Obligations by causing such Restricted Subsidiary to execute the Guarantee
Agreement and Collateral Documents required by Section 6.12.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Swap Contract.
“Historical Financial Statements” means (i) the audited combined balance sheet
of GCP for the fiscal years ended at December 31, 2013 and December 31, 2014,
and the related, as applicable, audited combined statements of earnings and cash
flows of GCP and (ii) the unaudited combined balance sheet of GCP as at March
31, 2015, June 30, 2015 and September 30, 2015, and the related, as applicable,
combined statements of earnings and cash flows of GCP in each case, prepared in
accordance with GAAP (except as otherwise disclosed).
“Identified Participating Lenders” has the meaning specified in
Section 2.05(a)(iv)(C)(3).
“Identified Qualifying Lender” has the meaning specified in
Section 2.05(a)(iv)(D)(3).
“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that (i) has not guaranteed any other Indebtedness of
the Borrower and (ii) has total assets of less than 5.0% of Total Assets and
revenues of less than 5.0% of the total revenues of the Borrower and its
Restricted Subsidiaries on a Consolidated basis and, together with all other
Immaterial Subsidiaries (as determined in accordance with GAAP), has total
assets of less than 10.0% of Total Assets and revenues of less than 10.0% of the
total revenues of the Borrower and its Restricted Subsidiaries on a Consolidated
basis, in each case, measured at the end of the most recent fiscal period for
which internal financial statements are available (provided that prior to the
first such availability of financial statements, such determination shall be
made based on the Pro Forma Balance Sheet), with revenues being calculated on a
pro forma basis giving effect to any acquisitions or dispositions of companies,
division or lines of








--------------------------------------------------------------------------------




business since such Pro Forma Balance Sheet date or the start of such four
quarter period, as applicable, and on or prior to the date of acquisition of
such Subsidiary.
“Increased Amount” has the meaning specified in Section 7.01.
“Incremental Equivalent Term Indebtedness” has the meaning specified in
Section 2.14(a)(v)(D).
“Incur” means issue, create, assume, enter into any Guarantee of, incur, extend
or otherwise become liable for; provided, however, that any Indebtedness or
Capital Stock of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) will be
deemed to be Incurred by such Restricted Subsidiary at the time it becomes a
Restricted Subsidiary and the terms “Incurred” and “Incurrence” have meanings
correlative to the foregoing and any Indebtedness pursuant to any revolving
credit or similar facility shall only be “Incurred” at the time any funds are
borrowed thereunder.
“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):
(i)     the principal of Indebtedness of such Person for borrowed money;
(ii)     the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;
(iii)    all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments which support
financial obligations which would otherwise become Indebtedness (the amount of
such obligations being equal at any time to the aggregate then undrawn and
unexpired amount of such letters of credit or other instruments plus the
aggregate amount of drawings thereunder that have not been reimbursed) (except
to the extent such reimbursement obligations relate to trade payables and such
obligations are satisfied within 30 days of Incurrence);
(iv)    the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except trade payables or similar
obligations to trade creditors), which purchase price is due more than one year
after the date of placing such property in service or taking final delivery and
title thereto;
(v)    Capital Lease Obligations of such Person;
(vi)    the principal component of all obligations, or liquidation preference,
of such Person with respect to any Disqualified Capital Stock or, with respect
to any Restricted Subsidiary, any Preferred Capital Stock (but excluding, in
each case, any accrued dividends);
(vii)    the principal component of all Indebtedness of other Persons secured by
a Lien on any asset of such Person, whether or not such Indebtedness is assumed
by such Person; provided, however, that the amount of such Indebtedness will be
the lesser of (a) the fair market value of such asset at such date of
determination (as determined in good faith by the Borrower) and (b) the amount
of such Indebtedness of such other Persons;
(viii)    Guarantees by such Person of the principal component of Indebtedness
of the type referred to in clauses (i), (ii), (iii), (iv), (v) and (ix) of other
Persons to the extent Guaranteed by such Person; and








--------------------------------------------------------------------------------




(ix)    to the extent not otherwise included in this definition, net obligations
of such Person under Hedging Obligations (the amount of any such obligations to
be equal at any time to the net payments under such agreement or arrangement
giving rise to such obligation that would be payable by such Person at the
termination of such agreement or arrangement);
with respect to clauses (i), (ii), (iv) and (v) above, if and to the extent that
any of the foregoing Indebtedness (other than letters of credit and Hedging
Obligations) would appear as a liability upon a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP; provided,
that Indebtedness of any Parent Entity appearing upon the balance sheet of the
Borrower solely by reason of push-down accounting under GAAP shall be excluded.
The term “Indebtedness” shall not include any lease, concession or license of
property (or Guarantee thereof) which would be considered an operating lease
under GAAP as in effect on the Closing Date, any prepayments of deposits
received from clients or customers in the ordinary course of business or
consistent with past practice, or obligations under any license, permit or other
approval (or Guarantees given in respect of such obligations) Incurred prior to
the Closing Date or in the ordinary course of business or consistent with past
practice.
The amount of Indebtedness of any Person at any time in the case of a revolving
credit or similar facility shall be the total amount of funds borrowed and then
outstanding. The amount of any Indebtedness outstanding as of any date shall be
(a) the accreted value thereof in the case of any Indebtedness issued with
original issue discount and (b) the principal amount of Indebtedness, or
liquidation preference thereof, in the case of any other Indebtedness.
Indebtedness shall be calculated without giving effect to the effects of Topic
No. 815 and related interpretations to the extent such effects would otherwise
increase or decrease an amount of Indebtedness for any purpose hereunder as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.
Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:
(i)
Contingent Obligations Incurred in the ordinary course of business or consistent
with past practice, other than Guarantees or other assumptions of Indebtedness;

(ii)
Cash Management Services;

(iii)
any lease, concession or license of property (or Guarantee thereof) which would
be considered an operating lease under GAAP as in effect on the Closing Date or
any prepayments of deposits received from clients or customers in the ordinary
course of business or consistent with past practice;

(iv)
obligations under any license, permit or other approval (or Guarantees given in
respect of such obligations) incurred prior to the Closing Date or in the
ordinary course of business or consistent with past practice;

(v)
in connection with the purchase by the Borrower or any Restricted Subsidiary of
any business, any post-closing payment adjustments to which the seller may
become entitled to the extent such payment is determined by a final closing
balance sheet or such payment depends on the performance of such business after
the closing; provided, however, that, at the time of closing, the amount of any
such payment is not determinable and, to the extent such payment thereafter
becomes fixed and determined, the amount is paid in a timely manner;









--------------------------------------------------------------------------------




(vi)
for the avoidance of doubt, any obligations in respect of workers’ compensation
claims, early retirement or termination obligations, pension fund obligations or
contributions or similar claims, obligations or contributions or social security
or wage Taxes, or surety bonds, performance bonds or similar obligations;

(vii)
Indebtedness of any Parent Entity appearing on the balance sheet of the Borrower
solely by reason of push down accounting under GAAP;

(viii)
obligations under or in respect of Receivables Facilities;

(ix)
Capital Stock (other than Disqualified Capital Stock); or

(x)
amounts owed to dissenting stockholders in connection with, or as a result of,
their exercise of appraisal rights and the settlement of any claims or action
(whether actual, contingent, or potential) with respect thereto (including any
accrued interest).

“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Information Memorandum” means the Confidential Information Memorandum related
to the Facilities and dated as of January 12, 2016.
“Informational Website” has the meaning specified in Section 6.02.
“Initial Agreement” has the meaning specified in Section 7.09(p).
“Intellectual Property Security Agreement” means, collectively, the Copyright
Security Agreement, the Trademark Security Agreement and the Patent Security
Agreement (each as defined in the Security Agreement), referred to in and
substantially in the forms attached to the Security Agreement executed and
delivered pursuant to Section 6.12 or the applicable Security Agreement.
“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA of the Borrower for such Test Period to (b) Consolidated
Cash Interest Expense of the Borrower for such Test Period.
“Interest Payment Date” means (i) with respect to any Eurocurrency Rate Loan,
the last day of each Interest Period applicable to such Loan (provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period) and the Maturity Date
of the Facility under which such Loan was made and (ii) with respect to any Base
Rate Loan, the last Business Day of each March, June, September and December of
each year and the Maturity Date of the Facility under which such Loan was made.








--------------------------------------------------------------------------------




“Interest Period” means, with respect to any Eurocurrency Rate Loan, the period
commencing on the date of such Borrowing and ending on (i) the numerically
corresponding day in the calendar month that is one (1), three (3) or six (6)
months thereafter or (ii) if available to all of the relevant Lenders, the
numerically corresponding day in the calendar month that is shorter than one
month or twelve (12) months thereafter, as selected by Borrower in the
applicable Committed Loan Notice; provided, however, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (b) any Interest
Period of one month or more that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month during which such Interest Period ends) shall,
subject to clause (c) of this definition, end on the last Business Day of the
calendar month of such Interest Period, and (c) no Interest Period in respect of
any Borrowing of any given tranche shall extend beyond the respective Maturity
Date therefor. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of advances, loans or other
extensions of credit (other than advances or extensions of credit to customers,
suppliers, directors, officers or employees of any Person in the ordinary course
of business or consistent with past practice, and excluding any debt or
extension of credit represented by a bank deposit other than a time deposit) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or the Incurrence of a Guarantee of any obligation of, or any purchase
or acquisition of Capital Stock, Indebtedness or other similar instruments
issued by, such other Persons, the purchase or other acquisition (in one
transaction or a series of related transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person, and all other items
that are or would be classified as investments on a balance sheet prepared on
the basis of GAAP; provided, however, that endorsements of negotiable
instruments and documents in the ordinary course of business or consistent with
past practice will not be deemed to be an Investment. If the Borrower or any
Restricted Subsidiary issues, sells or otherwise disposes of any Capital Stock
of a Person that is a Restricted Subsidiary such that, after giving effect
thereto, such Person is no longer a Restricted Subsidiary, any Investment by the
Borrower or any Restricted Subsidiary in such Person remaining after giving
effect thereto will be deemed to be a new Investment at such time.
For purposes of Section 7.02 and the designation of Restricted and Unrestricted
Subsidiaries pursuant to Section 6.12:
(1)
“Investment” will include the portion (proportionate to the Borrower’s equity
interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s “Investment” in such Subsidiary at the
time of such redesignation less (b) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets









--------------------------------------------------------------------------------




(as determined by the Borrower) of such Subsidiary at the time that such
Subsidiary is so re-designated a Restricted Subsidiary; and
(2)
any property transferred to or from an Unrestricted Subsidiary will be valued at
its fair market value at the time of such transfer, in each case as determined
in good faith by the Borrower.

“Investment Grade Securities” means:
(1)
securities issued or directly and fully Guaranteed or insured by the United
States or Canadian government or any agency or instrumentality thereof (other
than Cash Equivalents);

(2)
securities issued or directly and fully guaranteed or insured by a member of the
European Union, or any agency or instrumentality thereof (other than Cash
Equivalents);

(3)
debt securities or debt instruments with a rating of “A-” or higher from S&P or
“A3” or higher by Moody’s or the equivalent of such rating by such rating
organization or, if no rating of Moody’s or S&P then exists, the equivalent of
such rating by any other Nationally Recognized Statistical Ratings Organization,
but excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries; and

(4)
investments in any fund that invests exclusively in investments of the type
described in clauses (1), (2) and (3) above which fund may also hold cash and
Cash Equivalents pending investment or distribution.

“IP Rights” has the meaning set forth in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ITA” means the Income Tax Act 2007 of the United Kingdom.
“Joinder Agreement” means an agreement substantially in the form of Exhibit Q,
with such changes as are necessary to specify, in compliance with Section 2.14,
the terms of any Additional Term Commitments, Additional Revolving Facility
Commitments or Additional Revolving Commitments and extensions of credit
thereunder.
“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Restricted Subsidiaries and (b) any
Person in whom the Borrower or any of its Restricted Subsidiaries beneficially
owns any Capital Stock that is not a Subsidiary.
“Judgment Currency” has the meaning specified in Section 1.08(h).
“Junior Financing” has the meaning specified in the definition of “Restricted
Payment”.
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Jurisdictional Requirements” means that (i) the Borrower remains organized
under the laws of the United States, any state thereof or the District of
Columbia, (ii) the UK Borrower remains organized








--------------------------------------------------------------------------------




under the laws of England and Wales and (iii) the Belgian Borrower remains
organized under the laws of Belgium.
“L/C Advance” means, as to any Revolving Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Percentage.
“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer and acceptable to the Administrative Agent, the applicable
L/C Issuer and the Borrower.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed by the Borrower on the date when
made or refinanced as a Revolving Borrowing.
“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend, renew or extend Letters of Credit previously issued by it,
pursuant to Section 2.03, in an aggregate face amount at any time outstanding
not to exceed (a) in the case of any L/C Issuer party hereto as of the Closing
Date, the amount set forth opposite such L/C Issuer’s name on Schedule 2.01
under the heading “L/C Commitments” and (b) in the case of any Revolving Lender
that becomes a L/C Issuer hereunder thereafter, that amount which shall be set
forth in the written agreement by which such Lender shall become an L/C Issuer,
in each case as the maximum outstanding face amount of Letters of Credit to be
issued by such L/C Issuer, as such commitment may be changed from time to time
pursuant to the terms hereof or with the agreement in writing of such Lender,
the Borrower and the Administrative Agent. The aggregate L/C Commitments of all
the L/C Issuers shall be less than or equal to the L/C Sublimit at all times.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or the extension of the expiry date thereof, or the renewal or increase
of the principal amount thereof.
“L/C Documents” means, as to any Letter of Credit, each L/C Application and any
other document, agreement and instrument entered into by the applicable L/C
Issuer and the Borrower (or any Subsidiary) or in favor of such L/C Issuer and
relating to such Letter of Credit.
“L/C Expiration Date” means the day that is five Business Days prior to the
scheduled Maturity Date then in effect with respect to the applicable Revolving
Facility (or, if such day is not a Business Day, the immediately preceding
Business Day).
“L/C Fees” has the meaning assigned to such term in Section 2.09(b)(i).
“L/C Issuer” means each of Bank of America, N.A. and Deutsche Bank AG New York
Branch, in each case, in its capacity as issuer of Letters of Credit hereunder
and each other Revolving Lender reasonably acceptable to each of the
Administrative Agent and the Borrower that has entered into a letter of credit
issuer agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, in each case, in its capacity as an
issuer of Letters of Credit hereunder, together with their respective permitted
successors and assigns in such capacity. Each L/C Issuer may, with the prior
written consent of the Borrower, in its reasonable discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such L/C Issuer, in
which case the L/C Issuer shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. In the event that there is more than
one L/C Issuer at any time, references herein and in the other Loan Documents to
the L/C Issuer shall be deemed to refer to the L/C Issuer in respect of the
applicable Letter of Credit or to all L/C Issuers, as the context requires.








--------------------------------------------------------------------------------




“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts with respect to Letters of Credit, including, without
duplication, all L/C Borrowings. For purposes of computing the amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.10. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“L/C Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments. The L/C Sublimit is part of, and not in
addition to, the Revolving Facility.
“Laws” means, collectively, all applicable international, foreign, federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes, common laws and administrative or judicial
precedents or authorities, including the interpretation thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“LCA Election” has the meaning set forth in Section 1.13.
“LCA Test Date” has the meaning set forth in Section 1.13.
“Lender” means, at any time, any lender that has a Commitment or holds a Loan at
such time and, as the context requires, includes each L/C Issuer.
“Letter of Credit” means any letter of credit issued by an L/C Issuer hereunder
for the account of the Borrower or any of its Subsidiaries, including each
letter of credit listed on Schedule 1.01(b) that is issued and outstanding as of
the Closing Date and designated as a Letter of Credit. Each such letter of
credit listed on Schedule 1.01(b) shall be deemed to constitute a Letter of
Credit issued hereunder on the Closing Date for all purposes under this
Agreement and the other Loan Documents.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing). For the avoidance of doubt, “Lien” shall not be
deemed to include any license of any IP Rights.
“Limited Condition Financing” means any incurrence of Indebtedness related to,
and identified at the time of, any Limited Condition Transaction.
“Limited Condition Transaction” means any Permitted Acquisition by one or more
of Borrower or any of the Restricted Subsidiaries whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.
“Loan” means an extension of credit by a Lender to the Borrower or any European
Borrower under Article 2.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guarantee Agreement, (d) the Collateral Documents, (e) each L/C Application and
(f) the Fee Letter.








--------------------------------------------------------------------------------




“Loan Parties” means, collectively, the Borrower and each Guarantor; provided
that, for the avoidance of doubt, “Loan Parties” shall exclude the European
Borrowers.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurocurrency market.
“LTM EBITDA” means Consolidated EBITDA of the Borrower measured for the period
of the most recent four consecutive fiscal quarters ending prior to the date of
such determination for which internal Consolidated financial statements of the
Borrower have been delivered, in each case calculated on a Pro Forma Basis, as
applicable.
“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of any Parent Entity, the Borrower or any Restricted Subsidiary:
(1)    (a) in respect of travel, entertainment or moving related expenses
Incurred in the ordinary course of business or consistent with past practice or
(b) for purposes of funding any such person’s purchase of Capital Stock (or
similar obligations) of the Borrower, its Subsidiaries or any Parent Entity with
(in the case of this sub-clause (b)) the approval of the Board of Directors;
(2)    in respect of moving related expenses Incurred in connection with any
closing or consolidation of any facility or office; or
(3)    not exceeding $10,000,000 in the aggregate outstanding at any time.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, results of operations, properties or financial condition of the Borrower
and its Restricted Subsidiaries taken as a whole, (b) the ability of the
Borrower, the other Loan Parties and the European Borrowers, taken as a whole,
to perform their payment obligations under the applicable Loan Documents or (c)
the rights and remedies of the Administrative Agent and the Lenders under the
Loan Documents.
“Material First Tier Foreign Subsidiary” means any Foreign Subsidiary (i) whose
Capital Stock is directly owned by any Loan Party and (ii) that constitutes a
Material Subsidiary.
“Material Indebtedness” means Indebtedness (other than the Obligations under the
Loan Documents) of the Loan Parties or any European Borrower, individually or in
the aggregate, having an aggregate principal amount exceeding $50,000,000.
“Material Real Property” means (a) as of the Closing Date, the fee owned real
property set forth on Schedule 5.11(b) and (b) fee owned real property owned by
any Loan Party and acquired after the Closing Date with a fair market value in
excess of $20,000,000; provided that, “Material Real Property” shall be limited
to fee owned real property located in the United States.
“Material Subsidiary” means any Restricted Subsidiary of the Borrower other than
an Immaterial Subsidiary.
“Maturity Date” means (a) with respect to the Revolving Facility, the date that
is five years following the Closing Date, (b) with respect to the Term Loan
Facility, the date that is six years following the Closing Date, (c) with
respect to any Additional Term Loans, the maturity date for such Series of
Additional Term Loans specified in the applicable Joinder Agreement, (d) with
respect to any Additional Revolving Loans in respect of an Additional Revolving
Facility, the maturity date for such Series of








--------------------------------------------------------------------------------




Additional Revolving Loans specified in the applicable Joinder Agreement and (e)
with respect to any Replacement Term Loans, the maturity date for such Series of
Replacement Term Loans determined in accordance with Section 10.01; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day; provided, further, that any Maturity Date
may be extended as provided by Section 2.16.
“Maximum Rate” has the meaning specified in Section 10.10.
“Minimum Collateral Amount” means, at any time, (a) as to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 100% of the
Fronting Exposure of all L/C Issuers with respect to Letters of Credit issued
and outstanding at such time and (b) otherwise, an amount determined by the
Administrative Agent and the L/C Issuers in their sole discretion.
“Minimum Extension Condition” has the meaning specified in Section 2.16(b).
“Moody’s” means Moody’s Investors Service, Inc. or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.
“Mortgage” means any deed of trust, trust deed, mortgages or other comparable
instrument covering the Material Real Property required to be mortgaged pursuant
to this Agreement in form and substance reasonably acceptable to the
Administrative Agent and the Borrower executed and delivered pursuant to Section
6.12.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which contributions are or have, within the preceding six years,
been made, or are or were, within the preceding six years, required to be made,
by the Borrower or any of its ERISA Affiliates or any Subsidiary of the Borrower
or ERISA Affiliates of such Subsidiary.
“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.
“Net Cash Proceeds” means:
(a)    with respect to the Disposition of any asset by the Borrower or any of
its Restricted Subsidiaries or any Casualty Event, the excess, if any, of (i)
the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of its Restricted Subsidiaries) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket fees and expenses (including,
without limitation, attorneys’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event, (C)
Taxes (or Restricted Payments to the extent permitted hereunder made in respect
of taxes) paid or reasonably estimated to be payable in connection therewith by
the Borrower or such Restricted








--------------------------------------------------------------------------------




Subsidiary and attributable to such Disposition or Casualty Event (including, in
respect of any proceeds received in connection with a Disposition or Casualty
Event of any asset of any Restricted Subsidiary organized under the laws of a
jurisdiction different from the jurisdiction of organization of the Borrower,
deductions in respect of withholding and other Taxes that are payable in cash if
such funds are repatriated to the jurisdiction of the Borrower), (D) any reserve
for adjustment in respect of (1) the sale price of such asset or assets
established in accordance with GAAP and (2) any liabilities associated with such
asset or assets and retained by the Borrower or any of its Restricted
Subsidiaries after such sale or other Disposition thereof, including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, (E) in the case of any Disposition
or Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (E)) attributable to minority interests and not available for
distribution to or for the account of Borrower or a wholly owned Restricted
Subsidiary as a result thereof and (F) any funded escrow established pursuant to
the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or disposition (provided that to the extent that any amounts are
released from such escrow to Borrower or a Restricted Subsidiary, such amounts
net of any related expenses shall constitute Net Cash Proceeds). It being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
respect of any such Disposition or Casualty Event and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or, if such
liabilities have not been satisfied in cash and such reserve not reversed within
three hundred and sixty-five (365) days after such Disposition or Casualty
Event, the amount of such reserve; provided that (x) no proceeds realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such proceeds shall exceed $20,000,000 and (y) no proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate amount of all such proceeds in such fiscal year shall exceed
$40,000,000 (and thereafter only proceeds in excess of such amount shall
constitute Net Cash Proceeds under this clause (a)); and
(b)    with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Restricted Subsidiaries, the excess, if any, of (i) the
sum of the cash received in connection with such incurrence or issuance over
(ii) (x) the investment banking fees, underwriting discounts, commissions, costs
and other out-of-pocket expenses (including attorneys’ fees) and other customary
expenses, incurred by the Borrower or such Restricted Subsidiary in connection
with such incurrence or issuance (including, in the case of Indebtedness of any
Foreign Subsidiary, deduction in respect of withholding Taxes that are payable
in cash if such funds are repatriated) and (y) all taxes paid or reasonably
estimated to be payable as a result thereof.
“Non-Consenting Lender” has the meaning specified in Section 3.06(d).
“Non-Defaulting Lender” means, as to any Facility, a Lender thereunder that is
not a Defaulting Lender.
“Non-Expiring Credit Commitment” has the meaning specified in the definition of
“Expiring Credit Commitment”.
“Non-Profit Subsidiary” means any Subsidiary of the Borrower that is qualified
under Section 501(c) of the Code as a nonprofit corporation.








--------------------------------------------------------------------------------




“Non-Repatriated Amounts” has the meaning specified in Section 2.05(b)(v).
“Non-US Lender” has the meaning specified in Section 3.01(d).
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Term Note or Revolving Note, as the context may require.
“Obligations” means (i) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or any European Borrower arising under
any Loan Document with respect to any Loan or Letter of Credit, (ii) all
advances to, and debts, liabilities, obligations, covenants and duties arising
under any Designated Credit Line and (iii) all Secured Bank Product Obligations,
in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any European Borrower of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties and the European Borrowers under the Loan
Documents include the obligation to pay principal, interest, Letter of Credit
commissions, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party or the European Borrowers under any Loan
Document and (b) the obligation of any Loan Party or any European Borrower to
reimburse any amount in respect of any of the foregoing that any Lender may
elect to pay or advance on behalf of such Loan Party or European Borrower in
accordance with the terms of the Loan Documents.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Offered Amount” has the meaning specified in Section 2.05(a)(iv)(D)(1).
“Offered Discount” has the meaning specified in Section 2.05(a)(iv)(D)(1).
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction), (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement (or equivalent or comparable
constitutional documents with respect to any non-US jurisdiction) and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“OSHA” means the Occupational Health and Safety Act, as the same may from time
to time be amended or supplemented, including any rules or regulations issued in
connection therewith.
“Other Commitments” means one or more Classes of Loan commitments hereunder that
result from a Refinancing Amendment.
“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising solely from such Lender or the Administrative Agent
having executed, delivered, become a party to, performed its obligations under,








--------------------------------------------------------------------------------




received payments under, received or perfected a security interest under,
engaged in any transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan or Loan Document).
“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment.
“Other Taxes” means all present or future stamp, court or documentary,
registration, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06).
“Outstanding Amount” means with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.
“Parallel Debt” has the meaning specified in Section 10.25(a).
“Parent Entity” means any, direct or indirect, parent of the Borrower.
“Parent Entity Expenses” means:
(1)    costs (including all professional fees and expenses) Incurred by any
Parent Entity in connection with reporting obligations under or otherwise
Incurred in connection with compliance with applicable laws, rules or
regulations of any governmental, regulatory or self-regulatory body or stock
exchange, this Agreement or any other agreement or instrument relating to the
Loans, the Guarantees or any other Indebtedness of the Borrower or any
Restricted Subsidiary, including in respect of any reports filed or delivered
with respect to the Securities Act, Exchange Act or the respective rules and
regulations promulgated thereunder;
(2)    customary indemnification obligations of any Parent Entity owing to
directors, officers, employees or other Persons under its articles, charter,
by-laws, partnership agreement or other organizational documents or pursuant to
written agreements with any such Person to the extent relating to the Borrower
and its Subsidiaries;
(3)    obligations of any Parent Entity in respect of director and officer
insurance (including premiums therefor) to the extent relating to the Borrower
and its Subsidiaries;
(4)    (x) general corporate overhead expenses, including professional fees and
expenses and (y) other operational expenses of any Parent Entity related to the
ownership or operation of the business of the Borrower or any of its Restricted
Subsidiaries;
(5)    expenses Incurred by any Parent Entity in connection with (i) any
offering, sale, conversion or exchange of Capital Stock or Indebtedness and (ii)
related to any compensation paid to officers, directors and employees; and
(6)    amounts to finance Investments that would otherwise be permitted to be
made pursuant to Section 7.02 if made by the Borrower; provided, that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment, (B) such direct or indirect parent company shall, immediately
following the closing thereof, cause (1) all property acquired (whether assets
or Capital Stock) to be contributed to the capital of the Borrower or one of its
Restricted Subsidiaries or (2) the merger, consolidation or amalgamation of the
Person formed or acquired into the Borrower or








--------------------------------------------------------------------------------




one of its Restricted Subsidiaries (to the extent not prohibited by Section
7.04) in order to consummate such Investment, (C) such direct or indirect parent
company and its Affiliates (other than the Borrower or a Restricted Subsidiary)
receives no consideration or other payment in connection with such transaction
except to the extent the Borrower or a Restricted Subsidiary could have given
such consideration or made such payment in compliance herewith and such
consideration or other payment is included as a Restricted Payment or an
Investment hereunder, (D) any property received by the Borrower shall not
increase the Available Amount and (E) such Investment shall be deemed to be made
by the Borrower or such Restricted Subsidiary pursuant to Section 7.02.
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(d).
“Participating Lender” has the meaning specified in Section 2.05(a)(iv)(C)(2).
“Party” has the meaning specified in Section 3.01(o).
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a perfection certificate in the form of the
perfection certificate provided to the Administrative Agent on the Closing Date
(or such other form as the Administrative Agent may approve).
“Pension Plan” means any plan described in Section 4021(a) of ERISA and not
excluded pursuant to Section 4021(b) thereof or that is subject to Title IV of
ERISA or Section 412 or 430 of the Code or Section 302 of ERISA, which is or
has, within the preceding six years, been established or maintained, or to which
contributions are or have, within the preceding six years, been made, by the
Borrower or any of its ERISA Affiliates or any Subsidiary of the Borrower or any
ERISA Affiliates of such Subsidiary, but not including any Multiemployer Plan.
“Pensions Regulator” means the body corporate known as the Pensions Regulator
and established under Part 1 of the UK Pensions Act 2004.
“Permitted Acquisition” means any purchase or acquisition pursuant to Section
7.02(b) or (c).
“Permitted Additional Junior Debt” shall mean senior unsecured, senior
subordinated or subordinated debt (including, as applicable, Registered
Equivalent Notes), in each case issued or incurred by the Borrower or any of its
Restricted Subsidiaries after the Closing Date; provided that such Indebtedness
does not mature or have scheduled amortization or payments of principal and is
not subject to mandatory redemption or prepayment (except customary asset sale,
change of control, casualty or condemnation provisions and AHYDO payments), in
each case, prior to 91 days after the latest Maturity Date at the time such debt
is issued or incurred.
“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents








--------------------------------------------------------------------------------




received in excess of the value of any cash or Cash Equivalents sold or
exchanged must be applied in accordance with Section 7.05 and Section
2.06(b)(ii).
“Permitted Liens” means, with respect to any Person:
(a)    pledges, deposits or Liens under workmen’s compensation laws, payroll
taxes, unemployment insurance laws, social security laws or similar legislation,
or insurance related obligations (including pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements),
or in connection with bids, tenders, completion guarantees, contracts (other
than for borrowed money) or leases, or to secure utilities, licenses, public or
statutory obligations, or to secure the performance of bids, trade contracts,
government contracts and leases, statutory obligations, surety, stay, indemnity,
judgment, customs, appeal or performance bonds, return-of-money bonds,
performance and completion guarantees, bankers’ acceptance facilities (or other
similar bonds, instruments or obligations), obligations in respect of letters of
credit, bank guarantees or similar instruments that have been posted to support
the same, or as security for contested taxes or import or customs duties or for
the payment of rent, or other obligations of like nature, in each case Incurred
in the ordinary course of business or consistent with past practice;
(b)    Liens with respect to outstanding motor vehicle fines and Liens imposed
by law, including carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s, construction contractors’ or other like Liens, in
each case for sums not yet overdue for a period of more than 60 days or that are
bonded or being contested in good faith by appropriate proceedings or other
Liens arising out of judgments or awards against such Person with respect to
which such Person shall then be proceeding with an appeal or other proceedings
for review if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP;
(c)    Liens for Taxes, assessments or governmental charges which are not
overdue for a period of more than 60 days or, if more than 60 days overdue,
which are being contested in good faith by appropriate proceedings; provided
that appropriate reserves required pursuant to GAAP (or other applicable
accounting principles) have been made in respect thereof;
(d)    encumbrances, charges, ground leases, easements (including reciprocal
easement agreements), survey exceptions, land use regulations, covenants,
conditions, restrictions, encroachments, protrusions, by-law, regulation, zoning
restrictions or reservations of, or rights of others for, licenses, rights of
way, sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning, building codes or other restrictions (including minor
defects or irregularities in title and similar encumbrances or matters that
would be disclosed in an accurate survey affecting real property) as to the use
of real properties or Liens incidental to the conduct of the business of the
Borrower and its Restricted Subsidiaries or to the ownership of their
properties, including servicing agreements, development agreements, site plan
agreements, subdivision agreements, facilities sharing agreements, cost sharing
agreement and other agreements, which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of the Borrower and its Restricted Subsidiaries
(taken as a whole);
(e)    Liens (i) on assets or property of the Borrower or any Restricted
Subsidiary securing Hedging Obligations or Cash Management Services permitted
hereunder; (ii) that are contractual rights of set-off or, in the case of
clause (x) or (y) below, other bankers’ Liens








--------------------------------------------------------------------------------




(x) relating to treasury, depository and cash management services or any
automated clearing house transfers of funds in the ordinary course of business
and not given in connection with the issuance of Indebtedness, (y) relating to
pooled deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (z) relating to purchase orders and other agreements entered into
with customers of the Borrower or any Restricted Subsidiary in the ordinary
course of business; (iii) on cash accounts securing Indebtedness incurred under
Section 7.03(h)(iii) with financial institutions; (iv) encumbering reasonable
customary initial deposits and margin deposits and similar Liens attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business, consistent with past practice and not for speculative
purposes; and/or (v) (x) of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection, (y) in favor of a banking institution
arising as a matter of law or by operation of customary standard terms and
conditions of the account keeping encumbering deposits (including the right of
set-off) arising in the ordinary course of business in connection with the
maintenance of such accounts and (z) arising under customary general terms of
the account bank in relation to any bank account maintained with such bank and
attaching only to such account and the products and proceeds thereof, which
Liens, in any event, do not secure any Indebtedness;
(f)    leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;
(g)    Liens securing or otherwise arising out of judgments, decrees,
attachments, orders or awards not giving rise to an Event of Default so long as
(i) any appropriate legal proceedings which may have been duly initiated for the
review of such judgment, decree, order or award have not been finally
terminated, (ii) the period within which such proceedings may be initiated has
not expired or (iii) no more than 60 days have passed after (x) such judgment,
decree, order or award has become final or (y) such period within which such
proceedings may be initiated has expired;
(h)    Liens (i) on assets or property of the Borrower or any Restricted
Subsidiary for the purpose of securing Capital Lease Obligations, or Purchase
Money Obligations, or securing the payment of all or a part of the purchase
price of, or securing other Indebtedness Incurred to finance or refinance the
acquisition, improvement or construction of, assets or property acquired or
constructed in the ordinary course of business; provided that (x) the aggregate
principal amount of Indebtedness secured by such Liens is otherwise permitted to
be Incurred hereunder and (y) any such Liens may not extend to any assets or
property of the Borrower or any Restricted Subsidiary other than assets or
property acquired, improved, constructed or leased with the proceeds of such
Indebtedness and any improvements or accessions to such assets and property and
(ii) on any interest or title of a licensor, sublicensor, lessor or sublessor
under any Capital Lease Obligations or operating lease;
(i)    Liens perfected or evidenced by UCC financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by the Borrower and its Restricted Subsidiaries in the ordinary
course of business, including precautionary UCC financing statements;
(j)    Liens existing on the Closing Date and described in Schedule 7.01(j) (or
to the extent not listed on such Schedule 7.01(j), where the fair market value
of all property to which such Liens attach is less than $10,000,000 in the
aggregate);








--------------------------------------------------------------------------------




(k)    Liens on property, other assets or shares of stock of a Person at the
time such Person becomes a Restricted Subsidiary (or at the time the Borrower or
a Restricted Subsidiary acquires such property, other assets or shares of stock,
including any acquisition by means of a merger, amalgamation, consolidation or
other business combination transaction with or into the Borrower or any
Restricted Subsidiary) and any modifications, replacements, refinancings,
restructurings, renewals or extensions thereof; provided, however, that such
Liens are not created, Incurred or assumed in anticipation of or in connection
with such other Person becoming a Restricted Subsidiary (or such acquisition of
such property, other assets or stock); provided, further, that such Liens are
limited to all or part of the same property, other assets or stock (plus
improvements, accession, proceeds or dividends or distributions in connection
with the original property, other assets or stock) that secured (or, under the
written arrangements under which such Liens arose, could secure) the obligations
to which such Liens relate;
(l)    Liens on assets or property of any Restricted Subsidiary securing
Indebtedness or other obligations of such Restricted Subsidiary owing to the
Borrower or another Restricted Subsidiary, or Liens in favor of the Borrower or
any Loan Party; provided that such Lien does not cause or result in any assets
or property of the Loan Parties becoming assets or property not constituting
Collateral;
(m)    (i) Liens securing Refinancing Indebtedness Incurred (as permitted under
Section 7.03) to refinance Indebtedness that was previously so secured
(excluding the Obligations), and permitted to be secured hereunder; provided
that any such Lien is limited to all or part of the same property or assets
(plus improvements, accessions, proceeds or dividends or distributions in
respect thereof) that secured (or, under the written arrangements under which
the original Lien arose, could secure) the Indebtedness being refinanced and
(ii) Liens securing any Refinancing Facility and Refinancing Notes;
(n)    (i) mortgages, liens, security interests, restrictions, encumbrances or
any other matters of record that have been placed by any government, statutory
or regulatory authority, developer, landlord or other third party on property
over which the Borrower or any Restricted Subsidiary has easement rights or on
any leased property and subordination or similar arrangements relating thereto
and (ii) any condemnation or eminent domain proceedings affecting any real
property;
(o)    any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any non-wholly owned Restricted Subsidiary or joint
venture or similar arrangement pursuant to any organizational document, joint
venture or similar agreement;
(p)    Liens on property or assets under construction (and related rights) in
favor of a contractor or developer or arising from progress or partial payments
by a third party relating to such property or assets;
(q)    Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;
(r)    Liens securing Indebtedness permitted by Section 7.03(e); provided that
such Liens shall only be permitted if (x) in the case of assumed Indebtedness,
such Liens are limited to all or part of the same property or assets, including
Capital Stock (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof, or replacements of any thereof) acquired, or
of any Person acquired or merged, consolidated or amalgamated with or








--------------------------------------------------------------------------------




into the Borrower or any Restricted Subsidiary, in any transaction to which such
Indebtedness relates and (y) on the date of the Incurrence of such Indebtedness
after giving effect to such Incurrence, the Total Secured Leverage Ratio would
equal or be less than 1.00:1.00;
(s)    Liens Incurred to secure obligations in respect of any Indebtedness
permitted by Section 7.03(s); provided that only the equipment the acquisition
of which is financed by such Indebtedness shall be encumbered by such Liens;
(t)    Liens to secure Indebtedness permitted under Section 7.03 of any Foreign
Subsidiary covering only the assets of such Foreign Subsidiary;
(u)    Liens on Capital Stock or other securities or assets of any Unrestricted
Subsidiary that secure Indebtedness of such Unrestricted Subsidiary;
(v)    any security granted over the marketable securities portfolio described
in clause (9) of the definition of “Cash Equivalents” in connection with the
disposal thereof to a third party;
(w)    Liens on (i) goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any
Restricted Subsidiary or Liens on bills of lading, drafts or other documents of
title arising by operation of law or pursuant to the standard terms of
agreements relating to letters of credit, bank guarantees and other similar
instruments and (ii) specific items of inventory of other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(x)    Liens on equipment of the Borrower or any Restricted Subsidiary granted
in the ordinary course of business to clients or suppliers of the Borrower or
any Restricted Subsidiary;
(y)    Liens on assets or securities deemed to arise in connection with and
solely as a result of the execution, delivery or performance of contracts to
sell such assets or securities if such sale is otherwise permitted hereunder;
(z)    Liens arising by operation of law or contract on insurance policies and
the proceeds thereof to secure premiums thereunder, and Liens, pledges and
deposits in the ordinary course of business securing liability for premiums or
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefits of) insurance
carriers;
(aa)    Liens solely on any cash earnest money deposits made in connection with
any letter of intent or purchase agreement permitted hereunder;
(bb)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted under Section 7.02 to be applied against the
purchase price for such Investment, and (ii) consisting of an agreement to sell
any property in an asset sale permitted hereunder, in each case, solely to the
extent such Investment or asset sale, as the case may be, would have been
permitted on the date of the creation of such Lien;
(cc)    Liens securing Indebtedness and other obligations not prohibited
hereunder in an aggregate principal amount not to exceed the greater of
$60,000,000 and 6.0% of Total Assets








--------------------------------------------------------------------------------




(determined at the time Incurred) at any one time outstanding, including any
Refinancing Indebtedness in respect thereof;
(dd)    [Reserved]
(ee)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted by Section 7.03, provided that such Liens do not extend to
any assets other than those that are the subject of such repurchase agreement;
(ff)    Liens on Receivables Assets incurred in connection with a Receivables
Facility;
(gg)    Settlement Liens;
(hh)    rights of recapture of unused real property in favor of the seller of
such property set forth in customary purchase agreements and related
arrangements with any government, statutory or regulatory authority;
(ii)    Liens arising by operation of law under Article 2 of the Uniform
Commercial Code in favor of a reclaiming seller of goods or buyer of goods;
(jj)    Liens in the nature of the right of set-off in favor of counterparties
to contractual agreements with the Borrower or any other Loan Party in the
ordinary course of business;
(kk)    security given to a public or private utility or government authority as
required in the ordinary course of business;
(ll)    any exclusive or non-exclusive licenses granted under any intellectual
property rights that do not secure or is not granted in connection with
incurrence of Indebtedness;
(mm)    the rights reserved to or vested in any Person or government, statutory
or regulatory authority by the terms of any lease, license, franchise, grant or
permit held by the Borrower or any Restricted Subsidiary or by a statutory
provision, to terminate any such lease, license, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof;
(nn)    restrictive covenants affecting the use to which real property may be
put;
(oo)    Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that such Liens or covenants do not interfere with
the ordinary conduct of the business of the Borrower or any Restricted
Subsidiary;
(pp)    Liens arising in connection with any Permitted Tax Restructuring or any
intercompany license agreement among the Borrower and its Restricted
Subsidiaries;
(qq)    Liens on the Collateral pursuant to the documentation securing
Additional Notes or Incremental Equivalent Term Indebtedness permitted to be
incurred; provided, that such Liens are pari passu or junior in priority to the
Obligations pursuant to a customary intercreditor agreement with terms to be
mutually agreed by the Administrative Agent, the Borrower and the trustee, agent
or holders with respect to such Additional Notes or Incremental Equivalent Term
Indebtedness entered into prior to the date of such Incurrence; and








--------------------------------------------------------------------------------




(rr)    Liens pursuant to any Loan Document including Liens securing Replacement
Term Loans, Additional Term Loans, Additional Revolving Loans, Additional
Revolving Facility Commitments and Additional Revolving Commitments.
In the event that any Permitted Lien meets the criteria of more than one of the
categories of Permitted Liens described in clauses (a) through (rr) above, the
Borrower in its sole discretion may divide, classify or from time to time
reclassify all or any portion of such Permitted Lien to the extent such
Permitted Lien would be permitted to be incurred under such clause at the time
of such classification or reclassification, and the Borrower will only be
required to include the amount and type of such Permitted Lien in one or more of
the above clauses; provided that all Liens securing the Loan Documents will be
deemed to have been incurred in reliance only on the exception in clause (rr) of
this definition.
“Permitted Repricing Amendment” has the meaning specified in Section 10.01.
“Permitted Tax Distribution” means:
(a)
if and for so long as the Borrower is a member of a group filing a consolidated
or combined tax return with any Parent Entity, any dividends or other
distributions to fund any income Taxes for which such Parent Entity is liable up
to an amount not to exceed the amount of any such Taxes that the Borrower and
its Subsidiaries would have been required to pay on a separate company basis or
on a consolidated basis calculated as if the Borrower and its Subsidiaries had
paid Tax on a consolidated, combined, group, affiliated or unitary basis on
behalf of an affiliated group consisting only of the Borrower and its
Subsidiaries; and

(b)
for any taxable year (or portion thereof) ending after the Closing Date for
which the Borrower is treated as a disregarded entity, partnership, or other
flow-through entity for federal, state and/or local income Tax purposes, the
payment of dividends or other distributions to the Borrower’s direct owner(s) to
fund the income Tax liability of such owner(s) (or, if a direct owner is a
disregarded entity, partnership or other flow-through entity for federal, state
and/or local income Tax purposes, of the indirect owner(s)) for such taxable
year (or portion thereof) attributable to the operations and activities of the
Borrower and its direct and indirect Subsidiaries, in an aggregate amount not to
exceed the product of (x) the highest combined marginal federal and applicable
state, and/or local statutory Tax rate (after taking into account the
deductibility of U.S. state and local income Tax for U.S. federal income Tax
purposes) and (y) the taxable income of the Borrower for such taxable year (or
portion thereof).

“Permitted Tax Restructuring” means one or more transactions pursuant to which
the Capital Stock of one or more Foreign Subsidiaries is transferred to another
Foreign Subsidiary in exchange for equity or debt of the transferee or as a
capital contribution to the transferee; provided that none of the Subsidiaries
that were not Excluded Subsidiaries prior to such transactions shall become
Excluded Subsidiaries as a result thereof.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 6.02(d).
“Pounds Sterling” means the lawful currency of the United Kingdom.








--------------------------------------------------------------------------------




“Preferred Capital Stock” means any Capital Stock with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.
“Prepayment Notice” means a notice by the Borrower to prepay Loans, which shall
be substantially in the form of Exhibit P (or such other form as the
Administrative Agent may approve).
“Prepayment Percentage” means the applicable percentage based on the First Lien
Leverage Ratio set forth below for each item set forth below:
Level
Excess Cash Flow
Level I
≥1.50:1.00
50%
Level II
<1.50:1.00 but ≥1.00:1.00
25%
Level III
<1.00:1.00
0%



Any increase or decrease in the Prepayment Percentage resulting from a change in
the First Lien Leverage Ratio shall become effective as of the first Business
Day immediately following the date financial statements have been delivered
pursuant to Section 6.01(a) and a Compliance Certificate is delivered pursuant
to Section 6.02(b); provided that, at the option of the Required Lenders (other
than with respect to Events of Default under Section 8.01(e) or (f)), Level I
shall apply (x) as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to but excluding the date on which
such Compliance Certificate is so delivered (and thereafter the level otherwise
determined in accordance with this definition shall apply) and (y) as of the
first Business Day after an Event of Default under Section 8.01(a), (e) or (f)
shall have occurred and be continuing, and shall continue to so apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the level otherwise determined in accordance with this definition
shall apply).
“Primary Obligation” has the meaning specified in the definition of “Contingent
Obligation”.
“Primary Obligor” has the meaning specified in the definition of “Contingent
Obligation”.
“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty (30)
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
“Principal Office” means, for each of the Administrative Agent and each L/C
Issuer, such Person’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as such Person may from time to
time notify in writing to the Borrower, the Administrative Agent and the L/C
Issuers.
“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(c).








--------------------------------------------------------------------------------




“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loans of any Lender, as the context requires, the
percentage obtained by dividing (x) the Term Loan Exposure of that Lender by (y)
the aggregate Term Loan Exposure of all Lenders, (ii) with respect to all
payments, computations and other matters relating to the Revolving Commitment or
Revolving Loans of any Lender or any Letters of Credit issued or participations
purchased therein by any Lender, the Revolving Percentage of that Lender, and
(iii) with respect to all payments, computations and other matters relating to
any other Facility, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Commitments
and/or Loans of such Lender under the applicable Facility or Facilities at such
time and the denominator of which is the amount of the aggregate Commitments
and/or Loans then outstanding under the applicable Facility or Facilities at
such time.
“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act or any other comparable body of laws, rules
or regulations, as companies with listed equity, directors’ compensation, fees
and expense reimbursement, costs relating to investor relations, shareholder
meetings and reports to shareholders, directors’ and officers’ insurance and
other executive costs, legal and other professional fees, and listing fees, in
each case to the extent arising solely by virtue of the listing of such Person’s
equity securities on a national securities exchange.
“Public Lender” has the meaning specified in Section 6.02.
“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
“Qualifying Lender” has the meaning specified in Section 2.05(a)(iv)(D)(3).
“Ratio Incremental Availability” has the meaning specified in Section
2.14(a)(i).
“Receivables Assets” means (a) any accounts receivable owed to the Borrower or a
Restricted Subsidiary subject to a Receivables Facility and the proceeds thereof
and (b) all collateral securing such accounts receivable, all contracts and
contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with a non-recourse accounts receivable factoring arrangement and which are
sold, conveyed, assigned or otherwise transferred or pledged by the Borrower or
a Restricted Subsidiary to a commercial bank or Affiliate thereof in connection
with a Receivables Facility.
“Receivables Facility” means any of one or more receivables financing facilities
(including for factoring, securitizations and sales transactions) as amended,
supplemented, modified, extended, renewed, restated or refunded from time to
time, the Obligations of which are non-recourse (except for Securitization








--------------------------------------------------------------------------------




Repurchase Obligations and customary representations, warranties, covenants and
indemnities made in connection with such facilities) to the Borrower or any of
its Restricted Subsidiaries (other than a Receivables Subsidiary) pursuant to
which the Borrower or any of its Restricted Subsidiaries sells its accounts
receivable to either (a) a Person that is not a Restricted Subsidiary or (b) a
Receivables Subsidiary that in turn sells its accounts receivable to a Person
that is not a Restricted Subsidiary.
“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.
“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.
“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any
Revolving Lender, and (d) the L/C Issuer, as applicable.
“Refinanced Term Loans” has the meaning specified in Section 10.01.
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by (a) the Borrower, (b) the Administrative Agent and (c) each lender
that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.15.
“Refinancing Facility” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.
“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) any Indebtedness existing on the Closing Date
or Incurred in compliance with the this Agreement (including Indebtedness of the
Borrower that refinances Indebtedness of any Restricted Subsidiary and
Indebtedness of any Restricted Subsidiary that refinances Indebtedness of the
Borrower or another Restricted Subsidiary) including Indebtedness that
refinances Refinancing Indebtedness; provided, however, that:
(1)
(a) such Refinancing Indebtedness has a Weighted Average Life to Maturity at the
time such Refinancing Indebtedness is Incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness, Disqualified
Capital Stock or Preferred Capital Stock being refunded or refinanced; (b) to
the extent such Refinancing Indebtedness refinances Subordinated Indebtedness,
Disqualified Capital Stock or Preferred Capital Stock, such Refinancing
Indebtedness is Subordinated Indebtedness, Disqualified Capital Stock or
Preferred Capital Stock, respectively, and, in the case of Subordinated
Indebtedness, is subordinated to the Loans on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
refinanced and (c) to the extent such Refinancing Indebtedness refinances
Indebtedness that is secured on a junior lien basis to the Obligations, such
Refinancing Indebtedness is subordinated on a junior lien basis to the
Obligations on subordination terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being refinanced;

(2)
Refinancing Indebtedness shall not include:









--------------------------------------------------------------------------------




(i)
Indebtedness, Disqualified Capital Stock or Preferred Capital Stock of a
Subsidiary of the Borrower that is not the Borrower or a Guarantor that
refinances Indebtedness, Disqualified Capital Stock or Preferred Capital Stock
of the Borrower or a Guarantor; or

(ii)
Indebtedness, Disqualified Capital Stock or Preferred Capital Stock of the
Borrower or a Restricted Subsidiary that refinances Indebtedness, Disqualified
Capital Stock or Preferred Capital Stock of an Unrestricted Subsidiary;

(3)
such Refinancing Indebtedness has an aggregate principal amount (or if Incurred
with original issue discount, an aggregate issue price) that is equal to or less
than the aggregate principal amount (or if Incurred with original issue
discount, the aggregate accreted value) then outstanding (plus fees and
expenses, including any premium and defeasance costs) under the Indebtedness
being Refinanced; and

(4)
(a) if such Refinancing Indebtedness is secured, it is secured on the same basis
as the Indebtedness being refinanced or by a Lien otherwise permitted by Section
7.01 and (b) such Refinancing Indebtedness is incurred by the Person or Persons
who are the obligors on the Indebtedness being refinanced and such new or
additional obligors as are permitted under Section 7.03.

Refinancing Indebtedness in respect of any Indebtedness may be Incurred within
180 days after the termination, discharge or repayment of any such Indebtedness.
“Refinancing Notes” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness.”
“Refinancing Revolving Facility” has the meaning specified in the definition of
“Credit Agreement Refinancing Indebtedness.”
“Refinancing Term Facility” has the meaning specified in the definition of
“Credit Agreement Refinancing Indebtedness.”
“Refunding Capital Stock” has the meaning specified in Section 7.06(b).
“Register” has the meaning set forth in Section 10.07(c).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.
“Regulation” has the meaning specified in Section 5.23.
“Related Party” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
“Related Taxes” means:








--------------------------------------------------------------------------------




(1)    any Taxes, including sales, use, transfer, rental, ad valorem, value
added, stamp, property, consumption, franchise, license, capital, registration,
business, customs, net worth, gross receipts, excise, occupancy, intangibles or
similar Taxes and other similar fees and expenses (other than (x) Taxes measured
by income and (y) withholding Taxes), required to be paid (provided such Taxes
are in fact paid) by any Parent Entity by virtue of its:
(i)    being organized or having Capital Stock outstanding (but not by virtue of
owning stock or other equity interests of any corporation or other entity other
than, directly or indirectly, the Borrower or any of the Borrower’s
Subsidiaries) or otherwise maintain its existence or good standing under
applicable law;
(ii)    being a holding company parent, directly or indirectly, of the Borrower
or any of the Borrower’s Subsidiaries;
(iii)    receiving dividends from or other distributions in respect of the
Capital Stock of, directly or indirectly, the Borrower or any of the Borrower’s
Subsidiaries; or
(iv)    having made any payment in respect to any of the items for which the
Borrower is permitted to make payments to any Parent Entity pursuant to Section
7.06; or
(2)    any Permitted Tax Distribution.
“Relevant Jurisdiction” means in relation to a European Borrower or other
Foreign Subsidiary: its jurisdiction of incorporation.
“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, deposit, disposal, discharge, dispersal, escape,
leaching or migration into the indoor or outdoor environment, including the
movement of Contaminants through or in the air, soil, surface water or
groundwater.
“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment; (ii)
prevent, minimize or otherwise address the Release or threat of a Release of
Contaminants so they do not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment; or (iii) perform
pre-response or post-response studies and investigations and post-response
monitoring and care or any other studies, reports or investigations relating to
Contaminants.
“Replacement Term Borrowings” means a borrowing consisting of simultaneous
Replacement Term Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by the applicable Lenders.
“Replacement Term Loan” has the meaning set forth in Section 10.01.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Repricing Transaction” has the meaning specified in Section 2.09(d).








--------------------------------------------------------------------------------




“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Committed Loan Notice, and
(b) with respect to an L/C Credit Extension, an L/C Application.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
deemed “held” by such Lender for purposes of this definition), (b) aggregate
unused Term Commitments and (c) aggregate unused Revolving Commitments; provided
that the unused Term Commitment of, unused Revolving Commitment of, and the
portion of the Total Outstandings held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of the sum of (a) the Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s participations (including
funded participations) in L/C Obligations being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Revolving Commitments.
The portion of the Total Revolving Outstandings and the unused Revolving
Commitment, as applicable, held or deemed held by a Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders at
any time.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party or, in the case of the Borrower, any European
Borrower or any Foreign Subsidiary, any duly appointed authorized signatory or
any director or managing member of such Person and, as to any document delivered
on the Closing Date, any secretary or assistant secretary. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party or
European Borrower shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party or European Borrower, as applicable, and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party or European
Borrower, as applicable.
“Restricted Payment” means to:
(1)    declare or pay any dividend or make any distribution on or in respect of
the Borrower’s or any Restricted Subsidiary’s Capital Stock (including, without
limitation, any such payment in connection with any merger or consolidation
involving the Borrower or any of its Restricted Subsidiaries) except:
(a)    dividends or distributions payable in Capital Stock of the Borrower
(other than Disqualified Capital Stock) or in options, warrants or other rights
to purchase such Capital Stock; or
(b)    dividends or distributions payable to the Borrower or a Restricted
Subsidiary (and, in the case of the Borrower or any such Restricted Subsidiary
making such dividend or distribution, to holders of its Capital Stock other than
the Borrower or another Restricted Subsidiary on no more than a pro rata basis);
or
(2)    purchase, repurchase, redeem, retire or otherwise acquire or retire for
value any Capital Stock of the Borrower or any Parent Entity held by Persons
other than the Borrower or a Restricted Subsidiary; or








--------------------------------------------------------------------------------




(3)     purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any (x) Subordinated Indebtedness incurred after the Closing Date
or (y) Senior Notes (the Indebtedness under each of clauses (x) and (y), “Junior
Financing”) (other than (a) any such purchase, repurchase, redemption,
defeasance or other acquisition or retirement in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case,
due within one year of the date of purchase, repurchase, redemption, defeasance
or other acquisition or retirement and (b) payments in respect of Indebtedness
Incurred pursuant to Section 7.03(c).
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary. For the avoidance of doubt, each European Borrower
shall at all times constitute a Restricted Subsidiary.
“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vii).
“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the Maturity Date of the Revolving Facility or any earlier
date on which the Revolving Commitments shall terminate as provided herein.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by the Revolving Lenders.
“Revolving Commitment” means, as to any Lender, its commitment to (a) make
Revolving Loans and (b) purchase participations in L/C Obligations, in an
aggregate principal and/or face amount at any time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the heading
“Revolving Commitments” or in the Assignment and Assumption or other agreement
pursuant to which such Lender became a party hereto, as such commitment may be
changed from time to time pursuant to the terms hereof. The amount of the
Aggregate Revolving Commitments on the Closing Date is $250,000,000.
“Revolving Commitment Fee” has the meaning specified in Section 2.09(a)(i).
“Revolving Facility” means the Revolving Commitments and the Credit Extensions
thereunder.
“Revolving Lender” means a Lender that has a Revolving Commitment or, if the
Revolving Commitments have expired or been terminated, that holds a Revolving
Loan or a participation in a Letter of Credit.
“Revolving Loan” has the meaning set forth in Section 2.01(b)(i).
“Revolving Note” means a promissory note evidencing Revolving Loans made or held
by a Revolving Lender, substantially in the form of Exhibit B-2.
“Revolving Percentage” means, as to any Revolving Lender as of any date of
determination, the percentage which such Lender’s Revolving Commitment then
constitutes of the Aggregate Revolving Commitments or, at any time after the
Revolving Commitments shall have expired or terminated, the percentage which the
sum of the aggregate Outstanding Amount of the Revolving Loans of such Lender,
plus such Lender’s participations in the Outstanding Amount of all L/C
Obligations at such time then constitutes of the Aggregate Revolving
Commitments, but subject to adjustment as provided in Section 2.18(a)(iv).








--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Services or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.
“Sale and Leaseback Transaction” means any arrangement providing for the leasing
by the Borrower or any of its Restricted Subsidiaries of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Borrower or such Restricted Subsidiary to a third Person in contemplation of
such leasing.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Bank Product Obligations” means Indebtedness and other obligations or
liabilities of the Borrower or any Restricted Subsidiary owing to a Secured Bank
Product Provider in connection with a Bank Product.
“Secured Bank Product Provider” means any Person that is providing a Bank
Product so long as (i) such Person is a Credit Party on or immediately following
the Closing Date and such Bank Product is in effect on the Closing Date, (ii)
such Person was a Credit Party when entering into such Bank Product or (iii)
such Person was identified in writing on or prior to the Closing Date to the
Administrative Agent.
“Secured Indebtedness” means any Indebtedness secured by a Lien.
“Secured Obligations” has the meaning specified in the Security Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Arrangers, the Secured Bank Product Providers, the Designated Credit Line
Providers and each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Article 9; provided, that in no event shall
“Secured Parties” include any Disqualified Institution.
“Securities Act” means the Securities Act of 1933, as amended.
“Securitization Repurchase Obligation” means any obligation of a seller of
Receivables Assets in a Receivables Facility to repurchase Receivables Assets
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
“Security Agreement” means the Security Agreement by and among the Borrower, the
Guarantors, the Additional Grantors as defined and named therein and the
Collateral Agent, dated as of the Closing Date and substantially in the form of
Exhibit F-1, together with each related security agreement supplement executed
and delivered pursuant to Section 6.12. For the avoidance of doubt, the European
Borrowers shall not be party to the Security Agreement.
“Security Agreement Supplement” has the meaning specified in the applicable
Security Agreement, if applicable.
“Senior Notes” means those 9.500% Senior Unsecured Notes due 2023 issued by the
Borrower pursuant to the Senior Notes Indenture.
“Senior Notes Indenture” means the Indenture, dated as of January 27, 2016,
among the Borrower, the guarantors party thereto from time to time and
Wilmington Trust, National Association, as trustee,








--------------------------------------------------------------------------------




governing the Senior Notes, as the same may be amended, supplemented, waived or
otherwise modified from time to time.
“Separation and Distribution Agreement” means the separation and distribution
agreement to be entered into in connection with the Spin-Off, by and among the
Borrower, Grace and Grace–Conn, setting forth the mechanics of the Spin-Off,
certain organizational matters and other ongoing obligations of the Borrower,
Grace and Grace–Conn, as it may be amended, restated, replaced or otherwise
modified from time to time in accordance with, or as not prohibited by, the
terms hereof.
“Series” means each series of Additional Term Commitments and Additional Term
Loans made thereunder as designated in and made pursuant to any Joinder
Agreement, each series of Additional Revolving Facility Commitments and
Additional Revolving Loans made thereunder as designated in and made pursuant to
any Joinder Agreement and each series of Extended Term Loans and each series of
Extended Revolving Commitments designated and made pursuant to an Extension.
“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.
“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.
“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.
“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).
“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.
“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.
“Similar Business” means (a) any businesses, services or activities engaged in
by the Borrower or any of its Subsidiaries or any Associates on the Closing Date
and (b) any businesses, services and activities engaged in by the Borrower or
any of its Subsidiaries or any Associates that are related, complementary,
incidental, ancillary or similar to any of the foregoing or are extensions or
developments of any thereof.
“Solicited Discount Proration” has the meaning specified in Section
2.05(a)(iv)(D)(3).
“Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(D)(1).
“Solicited Discounted Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Prepayment Offers made pursuant to Section
2.05(a)(iv)(D) substantially in the form of Exhibit L.








--------------------------------------------------------------------------------




“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(D)(1).
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets (on a going
concern basis) of such Person exceeds its debts and liabilities, subordinated,
contingent or otherwise; (b) the present saleable value of the property (on a
going concern basis) of such Person is greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured in the ordinary course of business; (c) such Person
is able to pay its debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured or otherwise due in the ordinary
course of business; and (d) such Person is not engaged in, and is not about to
engage in, business contemplated as of such date for which it has unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability, as determined by such Person in good
faith.
“Sold Entity or Business” has the meaning specified in the definition of
Consolidated EBITDA.
“SPC” has the meaning specified in Section 10.07(g).
“Specified Asset Sale” has the meaning specified in Section 2.05(b)(v).
“Specified Debt Issuance” has the meaning specified in Section 2.05(b)(v).
“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(a)(iv)(B)(1).
“Specified Discount Prepayment Notice” means a written notice of a Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(iv)(B)
substantially in the form of Exhibit J.
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit K, to a Specified Discount
Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(B)(1).
“Specified Discount Proration” has the meaning specified in
Section 2.05(a)(iv)(B)(3).
“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Incremental Revolving Commitments that by the terms of
this Agreement requires such test to be calculated on a “Pro Forma Basis” or
after giving “Pro Forma Effect”; provided that any increase in the Revolving
Commitments (including, for this purpose, any Additional Revolving Commitment,
Additional Revolving Facility Commitment or Extended Revolving Commitment) above
the amount of Revolving Commitments in effect on the Closing Date, for purposes
of this “Specified Transaction” definition, shall be deemed to be fully drawn;
provided, further, that any such Specified Transaction (other than a Restricted
Payment) having an aggregate value of less than $10,000,000 may, at the
Borrower’s option, not be calculated on a “Pro Forma Basis” or after giving “Pro
Forma Effect.”
“Spin-Off” has the meaning set forth in the Preliminary Statements.
“Spin-Off Effective Date” means the effective date of the Spin-Off.








--------------------------------------------------------------------------------




“Spin-Off Outside Date” has the meaning specified in Section 2.05(b)(ix).
“Subject Party” has the meaning specified in Section 3.01(o).
“Submitted Amount” has the meaning specified in Section 2.05(a)(iv)(C)(1).
“Submitted Discount” has the meaning specified in Section 2.05(a)(iv)(C)(1).
“Subordinated Indebtedness” means, with respect to any person, any Indebtedness
(whether outstanding on the Closing Date or thereafter Incurred) which is
expressly subordinated in right of payment to the Obligations pursuant to a
written agreement. This Agreement will not treat unsecured Indebtedness as
Subordinated Indebtedness merely because it is unsecured.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantor” means any Restricted Subsidiary that has become a
Guarantor.
“Supplier” has the meaning specified in Section 3.01(o).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Syndication Agent” means Goldman Sachs Bank USA, as syndication agent under
this Agreement.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euros.
“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan to a UK Tax Borrower is either (a) a company resident in the United Kingdom
for United Kingdom tax purposes; (b) a partnership each member of which is (i) a
company so resident in the United Kingdom or (ii) a company not so resident








--------------------------------------------------------------------------------




in the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA or (c) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
(including VAT) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Tax Sharing Agreement” means an agreement to be entered into in connection with
the Spin-Off, by and among Grace, Grace–Conn and the Borrower, that will
generally govern the parties’ respective rights, responsibilities and
obligations after the distribution with respect to taxes (including taxes
arising in the ordinary course of business and taxes, if any, incurred as a
result of any failure of the distribution and certain related transactions to
qualify under Sections 355 and certain other relevant provisions of the Code),
tax attributes, the preparation and filing of tax returns, tax elections, tax
contests, and certain other tax matters, as it may be amended, restated,
replaced or otherwise modified from time to time in accordance with, or as not
prohibited by, the terms hereof.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type (if applicable) and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the Term Lenders pursuant to
Section 2.01(a)(i).
“Term Commitment” means, as to each Lender, its obligation to make a Term Loan
to the Borrower in an aggregate amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term Commitments on
the Closing Date is $275,000,000.
“Term Lender” means, at any time, any lender that has a Term Commitment or holds
a Term Loan.
“Term Loan” means a term loan denominated in Dollars and made by a Lender to the
Borrower pursuant to Section 2.01(a)(i).
“Term Loan Exposure” means, as to any Lender as of any date of determination,
the outstanding principal amount of the Term Loans of such Lender; provided,
that at any time prior to the making of the Term Loans, the Term Loan Exposure
of any Lender shall be equal to such Lender’s Term Commitment.
“Term Loan Facility” means (a) prior to the funding of the Term Loans on the
Closing Date, the Term Commitments and (b) thereafter, the Term Loans.
“Term Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit B-1 hereto, evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from the
Term Loans made by such Lender.
“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such
date.








--------------------------------------------------------------------------------




“Total Assets” means the Consolidated total assets of the Borrower and its
Restricted Subsidiaries on a Consolidated basis after giving effect to the
Transactions, as shown on the most recent Consolidated balance sheet of the
Borrower and its Restricted Subsidiaries or, with respect to any determination
prior to the first such delivery, the Pro Forma Balance Sheet.
“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Debt as of the last day of such Test Period (net of Cash on
Hand) to (b) Consolidated EBITDA of the Borrower for such Test Period.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.
“Total Secured Leverage Ratio” means with respect to any Test Period, the ratio
of (a) Consolidated Total Debt (other than any portion of Consolidated Total
Debt that is unsecured) as of the last day of such Test Period (net of Cash on
Hand) to (b) Consolidated EBITDA of the Borrower for such Test Period.
“Transaction Agreements” means the Separation and Distribution Agreement, the
Transition Services Agreement, the Tax Sharing Agreement, the Employee Matters
Agreement, Cross-License Agreement and Grace Transitional License Agreement, in
each case, as it may be amended, restated, replaced or otherwise modified from
time to time in accordance with, or as not prohibited by, the terms hereof.
“Transaction Expenses” means any charges, fees or expenses (including all legal,
accounting, advisory, financing-related or other transaction-related charges,
fees, costs and expenses and any bonuses or success fee payments and
amortization or write-offs of debt issuance costs, deferred financing costs,
premiums and prepayment penalties) incurred or paid by the Borrower or any
Restricted Subsidiary in connection with the Transactions.
“Transactions” means, collectively, (a) the Spin-Off and the other transactions
contemplated thereby, including the entering into of the Transaction Agreements,
(b) the entering into of this Agreement and the other Loan Documents and the
borrowings hereunder, (c) the issuance of the Senior Notes, and (d) the payment
of fees and expenses in connection with the foregoing, in each case, as
described in the Information Memorandum.
“Transition Services Agreement” an agreement to be entered into in connection
with the Spin-Off between the Borrower and Grace–Conn and/or their respective
Subsidiaries, which will provide for, among other things, the provision of
transitional services, as it may be amended, restated, replaced or otherwise
modified from time to time in accordance with, or as not prohibited by, the
terms hereof.
“Treasury Capital Stock” has the meaning specified in Section 7.06(b).
“Treaty Lender” shall mean a Lender which (a) is treated as a resident of a
Treaty State for the purposes of the relevant Treaty, (b) does not carry on a
business in the United Kingdom through a permanent establishment with which that
Lender’s participation in the Loan is effectively connected and (c) fulfills any
other conditions under the relevant Treaty which must be satisfied to obtain
full exemption from tax imposed by the United Kingdom on payments of interest in
respect of a Loan, except that for this purpose it shall be assumed that any
necessary procedural formalities (if applicable) are satisfied where the Lender
has provided confirmation of its scheme reference number and its jurisdiction of
tax residence in accordance with Section 3.01(j).








--------------------------------------------------------------------------------




“Treaty State” shall mean a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code.
“UK Borrower” has the meaning specified in the preamble hereto.
“UK DB Plan” means the Grace UK Pension Plan.
“UK Holdco” means GCP (UK) Holdings Limited, a limited liability company
incorporated under the laws of England and Wales with company number 09621665.
“UK Holdco Pledge Agreement” means an English law share charge entered into by
the Borrower in favor of the Collateral Agent, dated as of the Closing Date and
substantially in the form of Exhibit F-2.
“UK Non-Bank Lender” shall mean (a) with respect to any Lender that became a
party to this Agreement on the day on which this Agreement is entered into, a
Lender listed as a UK Non-Bank Lender in Schedule 2.01 and (b) with respect to
any Lender that became a party to this Agreement after the day on which this
Agreement is entered into, a Lender which gives a Tax Confirmation in the
Assignment and Assumption which it executes on becoming a party to this
Agreement.
“UK Qualifying Lender” shall mean:
(i) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:
(A)     a Lender (1) which is a bank (as defined for the purpose of section 879
of the ITA) making an advance under a Loan Document and is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payment
apart from section 18A of the CTA; or (2) in respect of an advance made under a
Loan Document by a person that was a bank (as defined for the purpose of section
879 of the ITA) at the time that that advance was made and within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance; or
(B)    a Lender which is (1) a company resident in the United Kingdom for United
Kingdom tax purposes; (2) a partnership each member of which is (a) a company so
resident in the United Kingdom or (b) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA or (3) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company; or
(C)    a Treaty Lender; or








--------------------------------------------------------------------------------




(ii) a Lender which is a building society (as defined for the purposes of
section 880 of the ITA) making an advance under a Loan Document.
“UK Tax Borrower” means the UK Borrower and any other borrower which becomes a
party to this Agreement which is incorporated in the United Kingdom.
“Undisclosed Administration” means, in relation to a Lender or its parent
company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction if the applicable law requires
that such appointment is not to be publicly disclosed.
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to the creation or perfection of a security interest in any
item or items of Collateral.
“United States”, “U.S.” and “US” mean the United States of America.
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.12 subsequent to the date hereof.
“Valuation Date” means (i) the date two Business Days prior to the making,
continuing or converting of any Revolving Loan or the date of issuance or
continuation of any Letter of Credit and (ii) any other date designated by the
Administrative Agent or L/C Issuer (subject to the limitations set forth in
Section 1.08(b)).
“VAT” means: (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in (a), or imposed elsewhere.
“VAT Recipient” has the meaning specified in Section 3.01(o).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
“Weighted Average Yield” means with respect to any loan or note, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such loan or note on such date and giving effect
to any applicable interest rate floor as well as original issue discount and all
upfront or similar fees (which shall be deemed to constitute like amounts of
original issue discount) payable by Borrower to all of the lenders or note
holders generally with respect to such loan or note in the initial primary
syndication thereof (with original issue discount being equated to interest
based on assumed four-year life to maturity), but excluding customary
arrangement, structuring, underwriting, amendment, commitment fees or other fees
not paid generally to all lenders of such Loans or payable








--------------------------------------------------------------------------------




to the Arrangers (or their affiliates) or other arranger or agent (or their
respective affiliates) in connection with such loans or note (and not payable to
lenders or note holders generally).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iii)    The term “including” is by way of example and not limitation.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(e)    All references to “knowledge” or “awareness” of any Loan Party or a
Restricted Subsidiary thereof means the actual knowledge of a Responsible
Officer of the Borrower or any European Borrower.
(f)    The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(g)    All references to any Person shall be constructed to include such
Person’s successors and assigns (subject to any restriction on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.
SECTION 1.03    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, consistently applied,
except as otherwise specifically prescribed herein.








--------------------------------------------------------------------------------




(b)    Notwithstanding anything to the contrary herein (unless expressly stated
otherwise), for purposes of determining compliance with any test contained in
this Agreement with respect to any period during which any Specified Transaction
occurs, or for which any Specified Transaction is given Pro Forma Effect,
Consolidated EBITDA, the Interest Coverage Ratio, the Fixed Charge Coverage
Ratio, the Total Leverage Ratio, the Total Secured Leverage Ratio, the First
Lien Leverage Ratio and Total Assets shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis in accordance with
Section 1.09.
(c)    Where reference is made to “the Borrower and its Restricted Subsidiaries
on a consolidated basis” or similar language, such consolidation shall not
include any Subsidiaries of the Borrower other than Restricted Subsidiaries.
(d)    In the event that the Borrower elects to prepare its financial statements
in accordance with IFRS and such election results in a change in the method of
calculation of financial covenants, standards or terms (collectively, the
“Accounting Changes”) in this Agreement, the Borrower and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any
computation of the Total Leverage Ratio, the Total Secured Leverage Ratio and
the First Lien Leverage Ratio, the Interest Coverage Ratio, the Fixed Charge
Coverage Ratio and Total Assets) so as to reflect equitably the Accounting
Changes with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be substantially the same after such change as if such
change had not been made. Until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed in accordance with GAAP (as
determined in good faith by a Responsible Officer of the Borrower) (it being
agreed that the reconciliation between GAAP and IFRS used in such determination
shall be made available to Lenders) as if such change had not occurred.
SECTION 1.04    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio or test is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
SECTION 1.05    References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organizational Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements,
refinancing, replacements, renewals, restructurings and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements, refinancing, replacements, renewals, restructurings and other
modifications are not prohibited by any Loan Document and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
SECTION 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.07    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition








--------------------------------------------------------------------------------




of Interest Period) or performance shall extend to the immediately succeeding
Business Day and such extension of time shall be reflected in computing interest
or fees, as the case may be.
SECTION 1.08    Exchange Rates; Currency Equivalents Generally. (a) The
Administrative Agent or Bank of America, N.A. in its capacity as an L/C Issuer,
as applicable, shall determine the Exchange Rates as of each Valuation Date to
be used for calculating Alternative Currency Equivalent and Dollar Equivalent
amounts of Credit Extensions and amounts outstanding hereunder denominated in
Alternative Currencies. Such Exchange Rates shall become effective as of such
Valuation Date and shall be the Exchange Rates employed in converting any
amounts between the applicable currencies until the next Valuation Date to
occur. Except for purposes of financial statements delivered by the Borrower
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be the
Dollar Equivalent of such currency as so determined by the Administrative Agent
(or, where applicable, Bank of America, N.A., in its capacity as L/C Issuer) at
the Exchange Rate as of any Valuation Date.
(b)    Notwithstanding the foregoing, in the case of Loans and Letters of Credit
denominated in an Alternative Currency, the Administrative Agent and Bank of
America, N.A. (in its capacity as L/C Issuer) may at periodic intervals (no more
frequently than monthly (for both the Administrative Agent and Bank of America,
N.A., not individually), or more frequently during the continuance of an Event
of Default) recalculate the aggregate exposure under such Loans and Letters of
Credit to account for fluctuations in the Exchange Rate affecting the
Alternative Currency in which any such Loans and/or Letters of Credit are
denominated. If, as a result of such recalculation, (i) the Total Revolving
Outstandings exceed an amount equal to 105% of the Revolving Commitments then in
effect, the Borrower will prepay Revolving Loans and, if necessary, Cash
Collateralize the outstanding amount of Letters of Credit in the amount
necessary to eliminate such excess or (ii) the aggregate L/C Obligations exceeds
an amount equal to 105% of the L/C Sublimit, the Borrower will repay Revolving
Loans and, if necessary, Cash Collateralize the outstanding amount of Letters of
Credit in the amount necessary to eliminate such excess.
(c)    Whenever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 or a unit being rounded upward), as determined by the Administrative
Agent or Bank of America, N.A. (in its capacity as L/C Issuer), as the case may
be.
(d)    Notwithstanding the foregoing, for purposes of determining compliance
with Article 7 (excluding Section 7.14) with respect to any amount of cash on
deposit, Indebtedness, Investment, Restricted Payment, Lien or Disposition
(each, a “Covenant Transaction”) in a currency other than Dollars, (i) no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred and (ii) such amount will be converted into Dollars based
on the relevant Exchange Rate in effect on the date such Covenant Transaction
occurs and such basket will be measured at the time such Covenant Transaction
occurs.
(e)    For purposes of determining compliance under Section 7.14, the amount of
any Indebtedness denominated in a currency other than Dollars will be converted
to Dollars based on the average Exchange Rate for such currency for the most
recent twelve-month period immediately prior








--------------------------------------------------------------------------------




to the date of determination determined in a manner consistent with that used in
calculating Consolidated EBITDA for the applicable period.
(f)    For the avoidance of doubt, in the case of a Loan denominated in an
Alternative Currency, except as expressly provided herein, all interest and fees
shall accrue and be payable thereon based on the actual amount outstanding in
such Alternative Currency (without any translation into the Dollar Equivalent
thereof).
(g)    If at any time on or following the Closing Date all of the Participating
Member States that had adopted the Euro as their lawful currency on or prior to
the Closing Date cease to have the Euro as their lawful national currency unit,
then the Borrower, the Administrative Agent, and the Lenders will negotiate in
good faith to amend the Loan Documents to (a) follow any generally accepted
conventions and market practice with respect to redenomination of obligations
originally denominated in Euro and (b) otherwise appropriately reflect the
change in currency.
(h)    If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be the Exchange Rate. The
obligation of each Loan Party or European Borrower in respect of any such sum
due from it to the Administrative Agent or the Lenders hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from such Loan Party or European
Borrower in the Agreement Currency, such Loan Party or European Borrower each
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Loan Party or European Borrower (or to any other Person who may be entitled
thereto under applicable law).
SECTION 1.09    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests, including the First Lien Leverage Ratio, the Total Leverage Ratio, the
Total Secured Leverage Ratio, Total Assets, Consolidated EBITDA, the Fixed
Charge Coverage Ratio and the Interest Coverage Ratio shall be calculated in the
manner prescribed by this Section 1.09; provided that notwithstanding anything
to the contrary in Sections 1.09(b), (c) or (d), (i) when calculating the First
Lien Leverage Ratio for purposes of the definition of “Prepayment Percentage”
and (ii) determining actual compliance (and not pro forma compliance or
compliance on a Pro Forma Basis) with Section 7.14, the events described in this
Section 1.09 that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect. In addition, whenever a financial ratio or
test is to be calculated on a pro forma basis, the reference to the “Test
Period” for purposes of calculating such financial ratio or test shall be deemed
to be a reference to, and shall be based on, the most recently ended Test Period
for which internal financial statements of the Borrower are available (as
determined in good faith by the Borrower).
(b)    For purposes of calculating any financial ratio or test, Specified
Transactions (with any incurrence or repayment of any Indebtedness in connection
therewith to be subject to Section 1.09(d))








--------------------------------------------------------------------------------




that have been made (i) during the applicable Test Period and (ii) if applicable
as described in Section 1.09(a), subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period. If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.09, then such financial ratio or
test shall be calculated to give pro forma effect thereto in accordance with
this Section 1.09.
(c)    Whenever pro forma effect is to be given to Consolidated EBITDA with
respect to a Specified Transaction, the pro forma calculations shall be made in
good faith by a responsible financial or accounting officer of the Borrower and
include, for the avoidance of doubt, the amount of "run-rate" cost savings,
operating expense reductions and synergies projected by the Borrower in good
faith to be realizable as a result of specified actions taken, committed to be
taken or expected to be taken (calculated on a pro forma basis as though such
cost savings, operating expense reductions, operating initiatives, operating
changes and synergies had been realized on the first day of such period and as
if such cost savings, operating expense reductions, operating initiatives,
operating changes and synergies were realized during the entirety of such
period) and "run-rate" means the full recurring benefit for a period that is
associated with any action taken, committed to be taken or expected to be taken
(including any savings expected to result from the elimination of a public
target's compliance costs with public company requirements) net of the amount of
actual benefits realized during such period from such actions, in each case,
subject to the limitations set forth in and consistent with the definition of
Consolidated EBITDA.
(d)    In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period or (ii) subject to Section 1.09(a) subsequent to the
end of the applicable Test Period and prior to or simultaneously with the event
for which the calculation of any such ratio is made, then such financial ratio
or test shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable Test Period.
(e)    If any Indebtedness bears a floating rate of interest and is being given
pro forma effect for the purposes of determining the Fixed Charge Coverage
Ratio, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness). Interest on a Capital Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed with a Pro Forma Basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period except
as set forth in the first paragraph of this definition. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rate,
shall be determined to have been based upon the rate actually chosen, or if
none, then based upon such optional rate chosen as the Borrower may designate.








--------------------------------------------------------------------------------




SECTION 1.10    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any L/C Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
SECTION 1.11    Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party or a European Borrower shall be made
by such person in his or her capacity solely as an officer or a representative
of such Loan Party or European Borrower, as applicable, on such Loan Party’s or
European Borrower’s behalf and not in such Person’s individual capacity.
SECTION 1.12    Compliance with Article VII. In the event that any Lien,
Investment, Indebtedness (whether at the time of incurrence or upon application
of all or a portion of the proceeds thereof), Disposition, Restricted Payment,
Affiliate transaction, Contractual Obligation or prepayment of Indebtedness
meets the criteria of one or more than one of the categories of transactions
then permitted pursuant to any clause of such Sections in Article VII, such
transaction (or portion thereof) at any time shall be permitted under one or
more of such clauses as determined by the Borrower in its sole discretion.
SECTION 1.15    Limited Condition Transactions.    For purposes of (i)
determining compliance with any provision in this Agreement which requires the
calculation of the Total Secured Leverage Ratio, Fixed Charge Coverage Ratio,
Total Leverage Ratio or First Lien Leverage Ratio, (ii) determining compliance
with representations, warranties, Defaults or Events of Default or (iii) testing
availability under baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated EBITDA) (including, in each case with
respect to the incurrence of Indebtedness under Section 2.14), in each case, in
connection with a Limited Condition Transaction, at the irrevocable option of
the Borrower (the Borrower’s election to exercise such option in connection with
any Limited Condition Transaction, an “LCA Election”), the date of determination
of whether any such Limited Condition Transaction is permitted hereunder, shall
be deemed to be the date the definitive agreements for such Limited Condition
Transaction are entered into (the “LCA Test Date”), and if, after giving Pro
Forma Effect to the Limited Condition Transaction and any Limited Condition
Financing (and the use of proceeds thereof) and the other transactions to be
entered into in connection therewith as if they had occurred at the beginning of
the most recent Test Period ending prior to the LCA Test Date, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such ratio or basket, such ratio or basket shall be deemed to have been complied
with.  The Borrower shall make the LCA Election on or prior to the LCA Test
Date.  For the avoidance of doubt, if the Borrower has made an LCA Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCA Test Date (including with respect to the incurrence of any Indebtedness)
are exceeded as a result of fluctuations in any such ratio or basket (including
due to fluctuations of the Person acquired in respect of any Limited Condition
Transaction) at or prior to the consummation of the relevant transaction or
action, such baskets or ratios will not be deemed to have been exceeded as a
result of such fluctuations. If the Borrower has made an LCA Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket on or following the relevant LCA Test Date
and prior to the earlier of (1) the date on which such Limited Condition
Transaction is consummated or (2) the date that the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio or basket shall be
calculated on a Pro Forma Basis assuming such Limited Condition Transaction and
any Limited Condition Financing (and the use of proceeds thereof) and other
transactions in connection therewith








--------------------------------------------------------------------------------




(but not for purposes of calculating the financial performance covenants set
forth in Section 7.14) have been consummated.
Article 2.    

THE COMMITMENTS AND CREDIT EXTENSIONS
SECTION 2.01    The Loans.
(a)    The Term Borrowings.
(i)    Subject to the terms and express conditions set forth herein, each Lender
severally agrees to make on the Closing Date a Term Loan to the Borrower in an
amount equal to such Lender’s Term Commitment. The Borrower may make only one
borrowing under the Term Commitments which shall be on the Closing Date. Each
Lender’s Term Commitments shall terminate immediately and without further action
on the Closing Date after giving effect to the funding of such Lender’s Term
Commitments on such date.
(ii)    Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein. Subject to Sections 2.05(b) and 2.07(a), all amounts
owed hereunder with respect to the Term Loans shall be paid in full no later
than the Maturity Date for the Term Loan Facility.
(b)    The Revolving Borrowings.
(i)    Subject to the terms and express conditions set forth herein, each
Revolving Lender severally agrees to make loans to the Borrower or any European
Borrower denominated in Dollars or in an Approved Currency in an aggregate
amount not to exceed at any time outstanding the amount of such Revolving
Lender’s Revolving Commitment (each such loan by any Revolving Lender, a
“Revolving Loan” and collectively, the “Revolving Loans”) from time to time, on
any Business Day during the Revolving Availability Period; provided that, after
giving effect to the making of any Revolving Loans, in no event shall the Total
Revolving Outstandings exceed the Revolving Commitments then in effect; and
provided further that in no event shall the Total Revolving Outstandings made to
the European Borrowers exceed the European Sublimit.
(ii)    Within the limits of each Revolving Lender’s Revolving Commitment, and
subject to the other terms and express conditions hereof, the Borrower may
borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow under
this Section 2.01(b), in each case without premium or penalty. Revolving Loans
denominated in Dollars may be Base Rate Loans or Eurocurrency Rate Loans, and
Revolving Loans demoninated in an Approved Currency shall be Eurocurrency Rate
Loans, in each case as further provided herein; provided that all Revolving
Loans made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Revolving Loans of
the same Type. Each Lender’s Revolving Commitments shall expire on the Maturity
Date for the Revolving Facility, and all Revolving Loans and all other amounts
owed hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.
SECTION 2.02    Borrowings, Conversions and Continuations of Loans. (a) Each
Term Borrowing, each Revolving Borrowing, each conversion of Term Loans or
Revolving Loans from








--------------------------------------------------------------------------------




one Type to the other and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable (except as provided in Section 3.02,
Section 3.03 and Section 3.04 herein) written notice to the Administrative
Agent. Each such notice must be received by the Administrative Agent (x) with
respect to any Borrowing on the Closing Date, not later than 11:00 a.m. on the
date that is (i) three (3) Business Days before the Closing Date for any
Dollar-denominated Borrowing of Eurocurrency Rate Loans, (ii) four (4) Business
Days before the Closing Date for any Borrowing of Eurocurrency Rate Loans
denominated in an Alternative Currency or (iii) one (1) Business Day before the
Closing Date for any Borrowing of Base Rate Loans, (y) with respect to any
Borrowing following the Closing Date, (i) not later than 11:00 a.m. on the date
that is three (3) Business Days prior to the requested date of any
Dollar-denominated Borrowing of Eurocurrency Rate Loans, (ii) not later than
11:00 a.m. on the date that is four (4) Business Days prior to the requested
date of any Borrowing of Eurocurrency Rate Loans denominated in an Alternative
Currency or (iii) not later than noon on the date of any Borrowing of Base Rate
Loans, and (z) with respect to any continuation or conversion of Loans after the
Closing Date, not later than 11:00 a.m. on the date that is three (3) Business
Days prior to the requested date of any continuation of Eurocurrency Rate Loans
or any conversion of Loans from one Type to the other; provided, however, that
if the Borrower wishes to request Eurocurrency Rate Loans having an Interest
Period other than one, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four (4) Business Days prior to
the requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is available to all
of them. Not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower whether or not the requested Interest Period is
available to all the Lenders. Each notice by the Borrower pursuant to this
Section 2.02(a) shall consist of delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a minimum principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof. Except as
provided in Section 2.03(c)(i), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing (and the Class of Borrowing being requested),
a conversion of Term Loans or Revolving Loans from one Type to the other or a
continuation of Eurocurrency Rate Loans, (ii) in the case of a Revolving
Borrowing, the Approved Currency for the requested Borrowing and whether the
Borrower or a European Borrower is requesting such Borrowing (and the applicable
European Borrower, as the case may be), (iii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Loans to be borrowed, converted or
continued, (v) in the case of Loans in Dollars, the Type of Loans to be borrowed
or to which existing Term Loans or Revolving Loans are to be converted, (vi) if
applicable, the duration of the Interest Period with respect thereto and (vii)
the account of the Borrower (or the applicable European Borrower, as applicable)
to be credited with the proceeds of such Borrowing. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice with respect to a Borrowing in
Dollars or fails to give a timely notice requesting a conversion or continuation
with respect to a Borrowing in Dollars, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
fails to give a timely notice requesting a conversion or continuation with
respect to a Borrowing in an Alternative Currency, then it will be deemed to
have requested a conversion or continuation for an Interest Period of one (1)
month. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency








--------------------------------------------------------------------------------




Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period (or fails to give a timely notice requesting a continuation of
Eurocurrency Rate Loans), it will be deemed to have specified an Interest Period
of one (1) month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Pro Rata
Share of the applicable Class of Loans, and if no timely notice of a conversion
or continuation is provided by the Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
or continuation described in Section 2.02(a). In the case of each Borrowing,
each Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Principal Office not later than 11:00 a.m. on the Business Day specified
in the applicable Committed Loan Notice (or 4:00 pm in the case of any Borrowing
in Base Rate for which the Committed Loan Notice was delivered on the same day
as such Borrowing). Upon satisfaction or waiver of the applicable conditions set
forth in Section 4.02 (or, if such Borrowing is the initial Credit Extension,
Sections 4.01 and 4.02), the Administrative Agent shall make all funds so
received available to the Borrower (or the applicable European Borrower, as
applicable) in like funds as received by the Administrative Agent by wire
transfer of such funds in accordance with instructions provided to the
Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.04 in connection therewith. During the continuance of an Event of
Default, the Required Lenders may require that no Loans may be converted to or
continued as Eurocurrency Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Adjusted Eurocurrency Rate by the Administrative Agent
shall be conclusive in the absence of manifest error. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Appropriate Lenders of any change in the Prime Rate used in determining the
Base Rate promptly following the determination of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twenty (20) Interest Periods in effect plus up to three (3)
additional Interest Periods in respect of each Additional Facility.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
(g)    For the avoidance of doubt, no conversion or continuation of any Loan
pursuant to this Section shall affect the currency in which such Loan is
denominated prior to any such conversion or continuation and each such Loan
shall remain outstanding denominated in the currency originally issued.
SECTION 2.03    Letters of Credit.
(a)    The Letter of Credit Commitments.








--------------------------------------------------------------------------------




(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day from the Closing
Date until the L/C Expiration Date, to issue Letters of Credit for the account
of the Borrower or any Subsidiary of the Borrower (provided that the Borrower
hereby irrevocably agrees to be bound jointly and severally to reimburse the
applicable L/C Issuer for amounts drawn on any Letter of Credit issued for the
account of any Subsidiary) and to amend, renew or extend Letters of Credit
previously issued by it, in accordance with paragraph (b) of this Section, and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in such Letters of Credit and any drawings
thereunder; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension, and no Revolving Lender shall be obligated to participate in
any Letter of Credit, if, as of the date of such L/C Credit Extension, (w)  the
Total Revolving Outstandings would exceed the Revolving Commitments then in
effect, (x) the sum of the aggregate Outstanding Amount of the Revolving Loans
of any Revolving Lender, plus such Lender’s Revolving Percentage of the
Outstanding Amount of all L/C Obligations would exceed such Lender’s Revolving
Commitment, (y) the Outstanding Amount of all L/C Obligations would exceed the
L/C Sublimit or (z) the Outstanding Amount of the L/C Obligations with respect
to Letters of Credit issued by such L/C Issuer would exceed its L/C Commitment.
Letters of Credit shall constitute utilization of the Revolving Commitments.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii)    Reserved.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain such L/C Issuer from issuing such Letter
of Credit, or any Law applicable to such L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit or direct that such L/C Issuer
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any material restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $10,000;
(D)    if such Letter of Credit is to be denominated in a currency other than an
Approved Currency;
(E)    any Revolving Lender of the applicable Class is at such time a Defaulting
Lender, nor shall any L/C Issuer be under any obligation to extend, renew or
amend








--------------------------------------------------------------------------------




existing Letters of Credit, unless such L/C Issuer has entered into
arrangements, including reallocation of such Lender’s Pro Rata Share of the
applicable outstanding L/C Obligations pursuant to Section 2.18(a)(iv) or the
delivery of Cash Collateral, with the Borrower or such Lender to eliminate such
L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to such Lender arising from either the Letter
of Credit then proposed to be issued or such Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has actual or potential Fronting
Exposure; or
(F)    such Letter of Credit is not a standby letter of credit or, subject to
the ability of such L/C Issuer to issue such a Letter of Credit, a commercial
letter of credit.
(iv)    No L/C Issuer shall be under any obligation to amend or extend any
Letter of Credit if (A) such L/C Issuer would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment
thereto.
(v)    Each Letter of Credit shall expire at or prior to the close of business
on the earlier of (A)(1) if a standby Letter of Credit, the date twelve months
after the date of issuance of such Letter of Credit (or, in the case of any
Auto-Renewal Letter of Credit, twelve months or, in the case of Letters of
Credit issued by Bank of America, N.A., eighteen months (or such longer period
as may be agreed to by the applicable L/C Issuer) after the then current
expiration date of such Letter of Credit) or (2) if a trade or commercial Letter
of Credit, the date nine months after the date of issuance of such Letter of
Credit and (B) the L/C Expiration Date.
(vi)    The aggregate L/C Commitments of all the L/C Issuers shall be less than
or equal to the L/C Sublimit at all times.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of an L/C
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such L/C Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 1:00 p.m. at least three (3) Business
Days (or such shorter period as such L/C Issuer and the Administrative Agent may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such L/C Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof and the Approved Currency thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
applicable L/C Issuer may reasonably request. In the case of a request for an
amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); and (3) the nature of the proposed
amendment. Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any L/C
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.








--------------------------------------------------------------------------------




(ii)    Promptly after receipt of any L/C Application, the applicable L/C Issuer
will confirm with the Administrative Agent that the Administrative Agent has
received a copy of such L/C Application from the Borrower and, if not, such L/C
Issuer will provide the Administrative Agent with a copy thereof. Upon receipt
by such L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions set forth herein, such L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a participation in such Letter of Credit
in an amount equal to such Lender’s Revolving Percentage of the amount of such
Letter of Credit.
(iii)    If the Borrower so requests in any applicable L/C Application, the
applicable L/C Issuer shall agree to issue a standby Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit shall permit such L/C
Issuer to prevent any such renewal at least once in each twelve-month period (or
such longer period as may be reasonably agreed to by the applicable L/C Issuer)
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period to be mutually agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the Borrower shall not be required to make a specific request to such
L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has been
issued, the Revolving Lenders of the applicable Class shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the L/C
Expiration Date; provided, however, that such L/C Issuer shall not (x) permit
any such renewal if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise) or (B) it has received
notice on or before the day that is seven Business Days before the Nonrenewal
Notice Date from the Administrative Agent that the Required Revolving Lenders
have elected not to permit such renewal or (y) be obligated to permit such
renewal if it has received notice on or before the day that is seven Business
Days before the Nonrenewal Notice Date from the Administrative Agent, any
Revolving Lender or the Borrower that one or more of the applicable conditions
set forth in Section 4.02 is not then satisfied or waived, and in each such case
directing such L/C Issuer not to permit such renewal.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify the Borrower and
the Administrative Agent thereof, and such L/C Issuer shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. If such L/C Issuer
notifies the Borrower in writing of any payment by such L/C Issuer under a
Letter of Credit prior to 3:00 p.m. on the date of such payment, the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing on the next succeeding Business Day;
provided that if such notice is not








--------------------------------------------------------------------------------




provided to the Borrower prior to 3:00 p.m. on such payment date, then the
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing on the second succeeding Business
Day, and such extension of time shall be reflected in computing fees in respect
of such Letter of Credit. If the Borrower fails to so reimburse such L/C Issuer
by such time, the Administrative Agent shall promptly notify each Revolving
Lender of such payment date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”) and the amount of such Lender’s Revolving Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Borrowing of Base Rate Loans (in the case of any Unreimbursed Amount
in respect of a Letter of Credit denominated in Dollars) or Eurocurrency Rate
Loans with a period of one month (in the case of any Unreimbursed Amount in
respect of a Letter of Credit denominated in Dollars or in an Alternative
Currency) to be disbursed on such payment date in an amount equal to such
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans or Eurocurrency Rate
Loans, as applicable. Any notice given by an L/C Issuer or the Administrative
Agent pursuant to this clause (i) must be in writing.
(ii)    Each Revolving Lender of the applicable Class (including each Revolving
Lender acting as an L/C Issuer) shall upon any notice pursuant to paragraph
(c)(i) of this Section make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the
applicable L/C Issuer at the Administrative Agent’s Principal Office in an
amount equal to its Revolving Percentage of the relevant Unreimbursed Amount not
later than 3:00 p.m. on the Business Day specified in such notice by the
Administrative Agent (or, in the case of a Letter of Credit denominated in an
Alternative Currency, not later than 11:00 a.m. on the date that is three
Business Days following receipt of such notice), whereupon, subject to the
provisions of paragraph (c)(iii) of this Section, each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan (or, in the
case of any Unreimbursed Amount in respect of a Letter of Credit denominated in
Dollars or in an Alternative Currency, a Eurocurrency Rate Roan with an interest
period of one month) to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the applicable L/C Issuer in accordance
with the instructions provided to the Administrative Agent by such L/C Issuer
(which instructions may include standing payment instructions, which may be
updated from time to time by such L/C Issuer, provided that, unless the
Administrative Agent shall otherwise agree, any such update shall not take
effect until the Business Day immediately following the date on which such
update is provided to the Administrative Agent).
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing because the conditions set forth in Section 4.02 are not
satisfied or waived or for any other reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on written demand (together with interest) and shall bear
interest at the Default Rate then applicable to Base Rate Loans or Eurocurrency
Rate Loans with an interest period of one month under the Revolving Facility, as
applicable. In such event, each Revolving Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to paragraph (c)(i)
of this Section shall be deemed payment in respect of its participation in such
L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section.
(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit, interest








--------------------------------------------------------------------------------




in respect of such Lender’s Revolving Percentage of such amount shall be solely
for the account of such L/C Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this paragraph (c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default;
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this paragraph (c) is subject to the satisfaction or
waiver of the conditions set forth in Section 4.02. No such funding of a
participation in any Letter of Credit shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under such Letter of Credit, together
with interest as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this paragraph (c)
by the time specified in paragraph (c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Effective Rate from
time to time in effect and a rate determined by such L/C Issuer in accordance
with banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
applicable L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)    Repayment of Participations. (i) If, at any time after an L/C Issuer has
made payment in respect of any drawing under any Letter of Credit issued by it
and has received from any Revolving Lender its L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Revolving Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in like funds as received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender of the applicable Class shall pay to the Administrative Agent for the
account of such L/C Issuer its Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender at a rate per annum equal to the
Federal Funds Effective Rate from








--------------------------------------------------------------------------------




time to time in effect. The obligations of the Revolving Lenders under this
clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit or any
term or provision thereof, any Loan Document, or any other agreement or
instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not comply strictly
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any exchange, release or nonperfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the Obligations of the Borrower in respect of such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower (other than
the defense of payment or performance);
provided that the foregoing in clauses (i) through (vi) shall not excuse any L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s (or its Related Parties’) gross negligence,
bad faith, material breach or willful misconduct, in each case, as determined in
a final and non-appealable judgment by a court of competent jurisdiction when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.
(f)    Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter








--------------------------------------------------------------------------------




of Credit) or to ascertain or inquire as to the validity or accuracy of any
document or the authority of the Person executing or delivering any document.
None of the applicable L/C Issuer, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of such L/C Issuer shall be
liable to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Required Lenders; (ii) any
action taken or omitted in the absence of gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or L/C Application. The Borrower
hereby assumes all risks of the acts of omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the applicable L/C
Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of such L/C Issuer shall be liable or responsible for
any of the matters described in Section 2.03(e); provided that, notwithstanding
anything in such clauses to the contrary, the Borrower may have a claim against
such L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct (as opposed to indirect, special,
punitive, consequential or exemplary) damages suffered by the Borrower which a
court of competent jurisdiction determines in a final nonappealable judgment
were caused by such L/C Issuer’s (or its Related Parties’) gross negligence, bad
faith, material breach or willful misconduct or such L/C Issuer’s (or its
Related Parties’) willful or grossly negligent failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each Letter of Credit.
(h)    Conflict with L/C Application. In the event of any conflict between the
terms of this Agreement and the terms of any L/C Application, the terms hereof
shall control.
(i)    Reporting. Not later than the third Business Day following the last day
of each month (or at such other intervals as the Administrative Agent and the
applicable L/C Issuer shall agree), each L/C Issuer shall provide to the
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issuance of each Letter of Credit, the account party, the original face
amount (if any), the expiration date, and the reference number of any Letter of
Credit outstanding at any time during such month, and showing the aggregate
amount (if any) payable by the Borrower to such L/C Issuer during such month.
(j)    Provisions Related to Extended Revolving Commitments. If the L/C
Expiration Date in respect of any Expiring Credit Commitment occurs prior to the
expiry date of any Letter of Credit, then (i) if one or more other Non-Expiring
Credit Commitments in respect of which the L/C Expiration Date shall not have so
occurred are then in effect, such Letters of Credit shall, to the extent such
Letters of Credit could have been issued under such other tranches,
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein








--------------------------------------------------------------------------------




and to make Revolving Loans and payments in respect thereof pursuant to
Sections 2.03(c) and (d)) under (and ratably participated in by Lenders pursuant
to) the Non-Expiring Credit Commitments up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Non-Expiring Credit Commitments
at such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrower shall Cash Collateralize any such
Letter of Credit. At all times following the Maturity Date of any Expiring
Credit Commitment, the sublimit for Letters of Credit shall in no event exceed
the aggregate principal amount of Non-Expiring Credit Commitments then
outstanding.
SECTION 2.04    Reserved.
SECTION 2.05    Prepayments. (a) Optional. (i) Each of the Borrower and any
European Borrower (as applicable) may, upon delivery of a Prepayment Notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Loans, in each case, in whole or in part without premium or penalty (but subject
to Section 2.09(d)); provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three (3) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans or (2) one Business Day
prior to any date of prepayment of Base Rate Loans; (B) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding and (C) any prepayment of Base Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding. Each
such Prepayment Notice shall specify the date and amount of such prepayment and
the Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by the Borrower (or any European Borrower, if applicable), unless
rescinded as set forth in clause (iii) hereof, the Borrower (or any European
Borrower, if applicable) shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.04. Each prepayment of any Loans pursuant to this Section 2.05(a)
shall be applied to such Loans and in such order of maturity of principal
installments as the Borrower (or any European Borrower, if applicable) may
direct in its sole discretion; provided that, in the event the Borrower (or any
European Borrower, if applicable) fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied, first, to repay
outstanding Revolving Loans on a pro rata basis across Classes and pro rata
among Lenders within each Class until paid in full, and second, to prepay the
Term Loans on a pro rata basis across Classes and pro rata among Lenders within
each Class in accordance with the respective outstanding principal amounts
thereof (which prepayments shall be applied to the scheduled installments of
principal in direct order of maturity). Each prepayment made by the Borrower or
any European Borrower shall be paid to the Administrative Agent for the account
of (and to be promptly disbursed to) the Lenders in accordance with their
respective Pro Rata Shares.
(ii)    Reserved.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a)(i) if
such prepayment would have resulted from a refinancing of all or a portion of
the Term Loan Facility or Revolving Facility or the occurrence of any other
event, which refinancing or event shall not be consummated or shall otherwise be
delayed.








--------------------------------------------------------------------------------




(iv)    Notwithstanding anything in this Agreement (including but not limited to
Sections 2.07 and 2.13 (which provisions shall not be applicable to this
Section 2.05(a)(iv))) or in any other Loan Document to the contrary, so long as
a Responsible Officer of the Borrower has delivered a certificate confirming
that (A) no Event of Default has occurred and is continuing or would result
therefrom and (B) no proceeds of Revolving Loans are used therefor, the Loan
Parties and their Subsidiaries may prepay the outstanding Term Loans (which
shall, for the avoidance of doubt, be automatically and permanently canceled
immediately upon acquisition by the Borrower), or the Loan Parties or any of
their Subsidiaries may purchase such outstanding Term Loans and immediately
cancel them, on the following basis:
(A)    Any Loan Party or any of its Subsidiaries shall have the right to make a
voluntary prepayment of Loans at a discount to par pursuant to a Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Loan Prepayment”), in each case made in
accordance with this Section 2.05(a)(iv).
(B)    (1) Any Loan Party or any of its Subsidiaries may from time to time offer
to make a Discounted Loan Prepayment by providing the Auction Agent five (5)
Business Days’ notice substantially in the form of a Specified Discount
Prepayment Notice; provided that (I) any such offer shall be made available, at
the sole discretion of the Loan Party or such Subsidiary, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual Class
basis, (II) any such offer shall specify the aggregate principal amount offered
to be prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable Class, the Class or Classes of Loans subject to such offer and the
specific percentage discount to par (the “Specified Discount”) of such Loans to
be prepaid (it being understood that different Specified Discounts and/or
Specified Discount Prepayment Amounts may be offered with respect to different
Classes of Loans and, in such event, each such offer will be treated as a
separate offer pursuant to the terms of this Section), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) subject
to subsection (K) below, each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each Lender with a copy of such Specified Discount Prepayment Notice and
a form of the Specified Discount Prepayment Response to be completed and
returned by each such Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m. on the third Business Day after the date of delivery of such
notice to such Lenders (which date may be extended upon notice by the applicable
Loan Party or the Subsidiary to the Auction Agent) (the “Specified Discount
Prepayment Response Date”).
(2)    Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the Classes of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response








--------------------------------------------------------------------------------




Date shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.
(3)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Loan Party or Subsidiary will make a prepayment of outstanding Loans
pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender on
the Discounted Prepayment Effective Date in accordance with the respective
outstanding amount and Classes of Loans specified in such Lender’s Specified
Discount Prepayment Response given pursuant to subsection (2) above; provided
that, if the aggregate principal amount of Loans accepted for prepayment by all
Discount Prepayment Accepting Lenders exceeds the Specified Discount Prepayment
Amount, such prepayment shall be made pro rata among the Discount Prepayment
Accepting Lenders in accordance with the respective principal amounts accepted
to be prepaid by each such Discount Prepayment Accepting Lender and the Auction
Agent (with the consent of such Loan Party or such Subsidiary and subject to
rounding requirements of the Auction Agent made in its reasonable discretion)
will calculate such proration (the “Specified Discount Proration”). The Auction
Agent shall promptly, and in any case within three (3) Business Days following
the Specified Discount Prepayment Response Date, notify (I) the relevant Loan
Party or Subsidiary of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the Classes to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the Classes of Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, Class and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Loan Party and such Lenders shall be conclusive and binding for
all purposes absent manifest error. The payment amount specified in such notice
to the Loan Party or Subsidiary shall be due and payable by such Loan Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (K) below).
(C)    (1) Any Loan Party or any of its Subsidiaries may from time to time
solicit Discount Range Prepayment Offers by providing the Auction Agent with 5
Business Days’ notice in the form of a Discount Range Prepayment Notice;
provided that (I) any such solicitation shall be extended, at the sole
discretion of such Loan Party or such Subsidiary, to (x) each Lender and/or
(y) each Lender with respect to any Class of Loans on an individual Class basis,
(II) any such notice shall specify the maximum aggregate principal amount of the
relevant Loans (the “Discount Range Prepayment Amount”), the Class or Classes of
Loans subject to such offer and the maximum and minimum percentage discounts to
par (the “Discount Range”) of the principal amount of such Loans with respect to
each relevant Class of Loans willing to be prepaid by such Loan Party or such
Subsidiary (it being understood that different Discount Ranges and/or Discount
Range Prepayment Amounts may be offered with respect to different Classes of
Loans and, in such event, each such offer will be treated as separate offer
pursuant to the terms of this Section), (III) the Discount Range Prepayment
Amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of $1,000,000 in excess








--------------------------------------------------------------------------------




thereof and (IV) subject to subsection (K) below, each such solicitation by any
Loan Party or any of its Subsidiaries shall remain outstanding through the
Discount Range Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Discount Range Prepayment Notice and
a form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m. on the
third Business Day after the date of delivery of such notice to such Lenders
(which date may be extended by notice from the Loan Party or Subsidiary to the
Auction Agent) (the “Discount Range Prepayment Response Date”). Each Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify one or
more (but no more than three for any Lender) discounts to par within the
Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Loans of the applicable
Class or Classes and the maximum aggregate principal amount and Classes of such
Lender’s Loans (the “Submitted Amount”) such Lender is willing to have prepaid
at the Submitted Discount. Any Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Loan Prepayment of any
of its Loans at any discount to their par value within the Discount Range.
(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (with the consent of such Loan Party or such Subsidiary and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The relevant Loan
Party or Subsidiary agrees to accept on the Discount Range Prepayment Response
Date all Discount Range Prepayment Offers received by Auction Agent within the
Discount Range by the Discount Range Prepayment Response Date, in the order from
the Submitted Discount that is the largest discount to par to the Submitted
Discount that is the smallest discount to par, up to and including the Submitted
Discount that is the smallest discount to par within the Discount Range (such
Submitted Discount that is the smallest discount to par within the Discount
Range being referred to as the “Applicable Discount”) which yields a Discounted
Loan Prepayment in an aggregate principal amount equal to the lower of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Loans equal to
its Submitted Amount (subject to any required proration pursuant to the
following subsection (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).
(3)    Subject to subsection (K) below, if there is at least one Participating
Lender, the relevant Loan Party or Subsidiary will prepay the respective
outstanding Loans of each Participating Lender on the Discounted Prepayment
Effective Date in the aggregate principal amount and of the Classes specified in
such Lender’s Discount Range Prepayment Offer at the Applicable Discount;
provided that if the Submitted Amount by all Participating Lenders offered at a
discount to par greater than the Applicable Discount exceeds the Discount Range








--------------------------------------------------------------------------------




Prepayment Amount, prepayment of the principal amount of the relevant Loans for
those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Auction Agent (with the consent of such Loan Party or such
Subsidiary and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five (5)
Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Loan Party or Subsidiary of the respective Lenders’ responses
to such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount of the Discounted Loan Prepayment
and the Classes to be prepaid, (II) each Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
Classes of Loans to be prepaid at the Applicable Discount on such date, (III)
each Participating Lender of the aggregate principal amount and Classes of such
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Loan Party or Subsidiary and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Loan Party or Subsidiary shall be due and
payable by such Loan Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (K) below).
(D)    (1) Any Loan Party or any of its Subsidiaries may from time to time
solicit offers for discounted prepayments by providing the Auction Agent with 5
Business Days’ notice in substantially the form of a Solicited Discounted
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of such Loan Party or such Subsidiary, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual Class
basis, (II) any such notice shall specify the maximum aggregate amount of the
Loans (the “Solicited Discounted Prepayment Amount”) and the Class or Classes of
Loans the Loan Party or Subsidiary is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different Classes of Loans and, in such event, each such offer
will be treated as separate offer pursuant to the terms of this Section), (III)
the Solicited Discounted Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) subject to subsection (K) below, each such solicitation by any Loan Party
or any of its Subsidiaries shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer in the form of
Exhibit N to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., on the third Business Day after the date
of delivery of such notice to such Lenders (which date may be extended upon
notice from the Loan Party or Subsidiary to the Auction Agent) (the “Solicited
Discounted Prepayment Response Date”). Each Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance








--------------------------------------------------------------------------------




Date, and (z) specify either one or more (but no more than three) discounts to
par (the “Offered Discount”) at which such Lender is willing to allow prepayment
of its then outstanding Loan and the maximum aggregate principal amount and
Classes of such Loans (the “Offered Amount”) such Lender is willing to have
prepaid at the Offered Discount. Any Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Loans at any discount.
(2)    The Auction Agent shall promptly provide the relevant Loan Party or
Subsidiary with a copy of all Solicited Discounted Prepayment Offers received on
or before the Solicited Discounted Prepayment Response Date. Such Loan Party or
such Subsidiary shall review all such Solicited Discounted Prepayment Offers and
select the largest of the Offered Discounts specified by the relevant responding
Lenders in the Solicited Discounted Prepayment Offers that is acceptable to the
Loan Party or Subsidiary in its sole discretion (the “Acceptable Discount”), if
any. If the Loan Party or Subsidiary elects, in its sole discretion, to accept
any Offered Discount as the Acceptable Discount, in no event later than by the
third Business Day after the date of receipt by such Loan Party or such
Subsidiary from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this subsection (2) (the
“Acceptance Date”), the Loan Party or Subsidiary may submit an Acceptance and
Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. If
the Auction Agent shall fail to receive an Acceptance and Prepayment Notice in
the form of Exhibit M from the Loan Party or Subsidiary by the Acceptance Date,
such Loan Party or such Subsidiary shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.
(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (with the consent of such Loan Party or
such Subsidiary and subject to rounding requirements of the Auction Agent made
in its sole reasonable discretion) the aggregate principal amount and the
Classes of Loans (the “Acceptable Prepayment Amount”) to be prepaid by the
relevant Loan Party or Subsidiary at the Acceptable Discount in accordance with
this Section 2.05(a)(iv)(D). If the Loan Party or Subsidiary elects to accept
any Acceptable Discount, then the Loan Party or Subsidiary agrees to accept all
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Lender that has submitted a Solicited Discounted Prepayment Offer
with an Offered Discount that is greater than or equal to the Acceptable
Discount shall be deemed to have irrevocably consented to prepayment of Loans
equal to its Offered Amount (subject to any required pro-rata reduction pursuant
to the following sentence) at the Acceptable Discount (each such Lender, a
“Qualifying Lender”). The Loan Party or Subsidiary may prepay outstanding Loans
pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the Classes specified in such Lender’s Solicited








--------------------------------------------------------------------------------




Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Loans
for those Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro
rata among the Identified Qualifying Lenders in accordance with the Offered
Amount of each such Identified Qualifying Lender and the Auction Agent (in
consultation with such Loan Party or such Subsidiary and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (I) the relevant Loan Party or Subsidiary of the Discounted Prepayment
Effective Date and Acceptable Prepayment Amount comprising the Discounted Loan
Prepayment and the Classes to be prepaid, (II) each Lender of the Discounted
Prepayment Effective Date, the Acceptable Discount, and the Acceptable
Prepayment Amount of all Loans and the Classes to be prepaid at the Applicable
Discount on such date, (III) each Qualifying Lender of the aggregate principal
amount and the Classes of such Lender to be prepaid at the Acceptable Discount
on such date, and (IV) if applicable, each Identified Qualifying Lender of the
Solicited Discount Proration. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to such Loan Party or such Subsidiary
and Lenders shall be conclusive and binding for all purposes absent manifest
error. The payment amount specified in such notice to such Loan Party or such
Subsidiary shall be due and payable by such Loan Party or such Subsidiary on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (K) below).
(E)    In connection with any Discounted Loan Prepayment, the Loan Parties and
the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Prepayment, the payment of customary and
documented fees and out-of-pocket expenses from a Loan Party or Subsidiary in
connection therewith.
(F)    If any Loan is prepaid in accordance with paragraphs (B) through (D)
above, a Loan Party or Subsidiary shall prepay such Loans on the Discounted
Prepayment Effective Date without premium or penalty. The relevant Loan Party or
Subsidiary shall make such prepayment to the Administrative Agent, for the
account of the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, at the Administrative Agent’s Principal
Office in immediately available funds not later than 1:00 p.m. on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant Class of Loans on a pro rata
basis across such installments. The Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Loans pursuant to this Section 2.05(a)(iv) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Loans of such
Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the Classes and installments of the relevant Loans
outstanding shall be deemed reduced by the full par








--------------------------------------------------------------------------------




value of the aggregate principal amount of the Class of Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Loan Prepayment. In
connection with each prepayment pursuant to this Section 2.05(a)(iv), each
relevant Loan Party, each European Borrower and Lender shall render customary
“big boy” letters to each other and the Auction Agent regarding Excluded
Information.
(G)    To the extent not expressly provided for herein, each Discounted Loan
Prepayment (which for the avoidance of doubt, shall not include any open market
purchases of Loans or Commitments otherwise permitted by the terms hereof) shall
be consummated pursuant to procedures consistent with the provisions in this
Section 2.05(a)(iv) or as otherwise established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the Borrower.
(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(iv), to the extent the Administrative Agent is
the Auction Agent, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon Auction Agent’s (or its delegate’s) actual receipt during
normal business hours of such notice or communication; provided that any notice
or communication actually received outside of normal business hours shall be
deemed to have been given as of the opening of business on the next Business
Day.
(I)    Each of the Loan Parties, the European Borrowers and the Lenders
acknowledge and agree that the Auction Agent may perform any and all of its
duties under this Section 2.05(a)(iv) by itself or through any Affiliate of the
Auction Agent and expressly consents to any such delegation of duties by the
Auction Agent to such Affiliate and the performance of such delegated duties by
such Affiliate. The exculpatory provisions pursuant to this Agreement shall
apply to each Affiliate of the Auction Agent and its respective activities in
connection with any Discounted Loan Prepayment provided for in this
Section 2.05(a)(iv) as well as activities of the Auction Agent.
(J)    In connection with any Term Loans prepaid and cancelled pursuant to this
Section 2.05(a)(iv), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation.
(K)    Each Loan Party and any of its Subsidiaries shall have the right, by
written notice to the Auction Agent, to revoke or modify its offer to make a
Discounted Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date.
(L)    Any failure by such Loan Party or such Subsidiary to make any prepayment
to a Lender, pursuant to this Section 2.05(a)(iv) shall not constitute a Default
or Event of Default under Section 8.01 or otherwise.
(M)    To the extent the Auction Agent is required to deliver notices or
communicate such other information to the Lenders pursuant to this
Section 2.05(a)(iv), the Auction Agent will work with the Administrative Agent
(and the Administrative Agent








--------------------------------------------------------------------------------




will cooperate with the Auction Agent) in order to procure the delivery of such
notices and/or the communication of such information to the applicable Lenders.
(N)    Nothing in this Section 2.05(a)(iv) shall require the Loan Parties or any
of their Subsidiaries to undertake any Discounted Loan Prepayment.
(b)    Mandatory.
(i)    Excess Cash Flow. Within five (5) Business Days after financial
statements are required to have been delivered pursuant to Section 6.01(a) and
the related Compliance Certificate is required to have been delivered pursuant
to Section 6.02(b), commencing with the fiscal year ended December 31, 2017, the
Borrower shall cause to be prepaid an aggregate principal amount of Term Loans,
in accordance with Section 2.05(b)(vi), in an amount equal to (A) the Prepayment
Percentage of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements minus (B) the sum of (1) the amount of any voluntary
prepayments of Term Loans made pursuant to Section 2.05(a) during such fiscal
year or after fiscal year-end but prior to the time of such prepayment pursuant
to this Section 2.05(b)(i) (other than prepayments of Term Loans financed by
incurring other long-term Indebtedness (other than revolving loans)), in the
case of prepayments pursuant to Section 2.05(a)(iv), with credit given for the
actual amount of cash payment, and (2) solely to the extent the amount of the
Revolving Commitments are permanently reduced pursuant to Section 2.06 in
connection therewith (and solely to the extent of the amount of such reduction),
the amount of any voluntary prepayments of Revolving Loans made pursuant to
Section 2.05(a) during such fiscal year or after fiscal year-end but prior to
the time of such prepayment pursuant to this Section 2.05(b)(i); provided that
any payments made after fiscal year-end which reduce the prepayment pursuant to
this Section 2.05(b)(i) shall not reduce any required prepayments pursuant to
this Section 2.05(b)(i) in any subsequent fiscal year.
(ii)    Disposition or Casualty.
(A)    If (x) the Borrower or any Restricted Subsidiary consummates any Asset
Disposition or Disposes of any other property that would not constitute an
“Asset Disposition” under clauses (15), (20) and (23) of such definition or (y)
any Casualty Event occurs, which results in the receipt by the Borrower or such
Restricted Subsidiary of Net Cash Proceeds, the Borrower shall cause to be
prepaid on or prior to the date which is five (5) Business Days after the date
of the receipt of such Net Cash Proceeds an aggregate principal amount of Term
Loans, in accordance with Section 2.05(b)(vi), in an amount equal to 100% of all
Net Cash Proceeds received; provided, however, that a ratable portion of the Net
Cash Proceeds may be applied to prepay or offer to purchase any first lien
senior notes that are Refinancing Notes or Additional Notes if required under
the terms of the documentation governing such Refinancing Notes or Additional
Notes (determined on the basis of the aggregate outstanding principal amount of
the Term Loans, Refinancing Notes and Additional Notes outstanding at such
time); provided, further, that to the extent the holders of Refinancing Notes or
Additional Notes decline to have such Indebtedness prepaid or purchased, the
declined amount shall promptly (and in any event within 10 Business Days after
the date of such rejection) be applied to prepay the Term Loans in accordance
with the terms hereof.
(B)    With respect to any Net Cash Proceeds received with respect to any Asset
Disposition or other Disposition specifically included in the application of
Section 2.05(b)(ii)(A) or any Casualty Event, at the option of the Borrower, the
Borrower or its








--------------------------------------------------------------------------------




Restricted Subsidiaries may reinvest or cause to be reinvested all or any
portion of such Net Cash Proceeds received by it in assets useful for their
business and permitted acquisitions within 365 days following the later of (x)
receipt of such Net Cash Proceeds and (y) the date of such Disposition or
Casualty Event (or, if committed to be reinvested within such 365-day period, so
reinvested within 180 days thereafter); provided that if any Net Cash Proceeds
are not so reinvested within the applicable time periods set forth above in this
Section 2.05(b)(ii)(B), an amount equal to any such Net Cash Proceeds shall be
promptly applied to the prepayment of the Loans as set forth in this Section
2.05.
(iii)    Debt Proceeds. If the Borrower or any Restricted Subsidiary incurs or
issues (A) any Indebtedness not permitted to be incurred or issued pursuant to
Section 7.03 or (B) any Refinancing Notes or Refinancing Term Facility, the
Borrower shall cause to be prepaid an aggregate amount of Term Loans, in
accordance with Section 2.05(b)(vi), in an amount equal to 100% of all Net Cash
Proceeds received therefrom on the date which is three (3) Business Days after
the date of receipt of such Net Cash Proceeds.
(iv)    Revolving Loans. If for any reason the aggregate Outstanding Amount of
the Revolving Loans and L/C Obligations at any time exceeds the Aggregate
Revolving Commitments then in effect, the Borrower (or any European Borrower, if
applicable) shall promptly prepay the Revolving Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided that
the Borrower or any European Borrower, as applicable, shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv)
unless after the prepayment in full of the Revolving Loans such aggregate
Outstanding Amount exceeds such Aggregate Revolving Commitments then in effect.
(v)    Notwithstanding any other provisions of this Section 2.05(b), to the
extent that any of Excess Cash Flow or all or any portion of the Net Cash
Proceeds of any asset sale or other Disposition or any Casualty Event or Debt
Issuance by a Restricted Subsidiary giving rise to mandatory prepayment pursuant
to Section 2.05(b)(ii)(A) or Section 2.05(b)(ii)(B) (each such Disposition and
Casualty Event, a “Specified Asset Sale”) or Section 2.05(b)(iii) (each such
Debt Issuance, a “Specified Debt Issuance”) (A) are prohibited or delayed by
applicable local Law or prohibited by material constituent document restrictions
(including as a result of minority ownership) from being repatriated to the
jurisdiction of organization of the Borrower or (B) with respect to which the
Borrower has determined in good faith that repatriation of any of or all the
Excess Cash Flow or Net Cash Proceeds of any Specified Asset Sale or Specified
Debt Issuance to the jurisdiction of organization of the Borrower could
reasonably be expected to have an adverse tax consequence to the Borrower and
its Restricted Subsidiaries (including pursuant to Section 956 of the Code),
then, solely to the extent such result is not directly attributable to actions
taken by the Borrower or any of its Subsidiaries with the intent of avoiding or
reducing any prepayment otherwise required under this Section 2.05(b), (1) an
amount equal to the portion of such Excess Cash Flow or Net Cash Proceeds which
would be so affected will not be required to be applied to repay Loans at the
times provided in this Section 2.05(b) but may be retained by the applicable
Restricted Subsidiary, (2) the Borrower agrees to use and to cause the
applicable Restricted Subsidiary to use all reasonable efforts to overcome or
eliminate any such restrictions and/or to minimize any such adverse tax
consequences to make the relevant prepayment (net of an amount equal to the
additional Distribution Related Taxes that would be payable or reserved against
as a result of a repatriation and any additional costs that would be incurred as
a result of repatriation, whether or not a repatriation actually occurs) within
one year following the date on which the respective prepayment would otherwise
have been required and (3) if within one year








--------------------------------------------------------------------------------




following the date on which the respective prepayment would otherwise have been
required such repatriation of any of such affected Net Cash Proceeds and Excess
Cash Flow is permissible under the applicable local law or applicable
constituent documents or if such adverse tax consequence no longer exists (even
if such cash is actually not repatriated), an amount equal to the amount of Net
Cash Proceeds or Excess Cash Flow otherwise subject to such restrictions, that
could be repatriated will be promptly (and in any event not later than five (5)
Business Days after such repatriation is or such repatriation could be
accomplished) applied (net of an amount equal to the additional Distribution
Related Taxes that would be payable or reserved against as a result of a
repatriation and any additional costs that would be incurred as a result of
repatriation, whether or not a repatriation actually occurs) to the repayment of
the Loans pursuant to this Section 2.05(b). The non-application of any
prepayment amounts as a consequence of the foregoing provisions (the aggregate
sum of any such amounts related to Excess Cash Flow, “Non-Repatriated Amounts”)
will not, for the avoidance of doubt, constitute a Default or an Event of
Default.
(vi)    Any prepayment of any Term Loans pursuant to this Section 2.05(b) shall
be applied to repay Term Loans of each then outstanding Class on a pro rata
basis unless otherwise agreed by any Term Lenders receiving less than their Pro
Rata Share and the Borrower. Any prepayment of any Class of Term Loans pursuant
to this Section 2.05(b) shall be applied in direct order of maturities and each
such prepayment shall be paid to the Lenders in accordance with their respective
Pro Rata Share (prior to giving effect to any rejection by any Lender of any
such prepayment pursuant to clause (vii) below), subject to this clause (vi) and
clause (vii) of this Section 2.05(b).
(vii)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii) and (iii) of this Section 2.05(b) at least three (3) Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of any such prepayment notice and of such Appropriate
Lender’s Pro Rata Share of the prepayment. Any Term Lender (a “Declining
Lender”, and any Lender which is not a Declining Lender, an “Accepting Lender”)
may elect, by delivering not less than two (2) Business Days prior to the
proposed prepayment date, a written notice that any mandatory prepayment of a
Term Loan otherwise required to be made with respect to the Term Loans held by
such Lender pursuant to clauses (i) and (ii) (but not clause (iii)) of this
Section 2.05(b) not be made, in which event the portion of such prepayment which
would otherwise have been applied to the Term Loans of the Declining Lenders
shall instead be retained by the Borrower (“Retained Declined Proceeds”).
(viii)    Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan, as the case may be,
pursuant to Section 3.04. Notwithstanding any of the other provisions of Section
2.05(b), so long as no Event of Default shall have occurred and be continuing,
if any prepayment of Eurocurrency Rate Loans is required to be made under this
Section 2.05(b), other than on the last day of the Interest Period therefor, the
Borrower (or any European Borrower, if applicable) may, in its sole discretion,
deposit the amount of any such prepayment otherwise required to be made
thereunder into a Cash Collateral Account until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized








--------------------------------------------------------------------------------




(without any further action by or notice to or from the Borrower, any other Loan
Party or any European Borrower) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b). Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower, any
other Loan Party or any European Borrower) to apply such amount to the
prepayment of the outstanding Loans in accordance with this Section 2.05(b).
Such deposit shall be deemed to be a prepayment of such Loans by the Borrower
for all purposes under this Agreement.
(ix)    Failure of Spin-Off. If the Spin-Off Effective Date has not occurred on
or prior to July 2, 2016, which date is the 150th day after the Closing Date
(such date, the “Spin-Off Outside Date”), then on the such date, the Borrower
(and the European Borrowers, as applicable) shall repay the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document,
and the Borrower shall Cash Collateralize the L/C Obligations or make other
arrangements reasonably acceptable to the Issuing Lenders with respect to any
outstanding Letters of Credit.
SECTION 2.06    Termination or Reduction of Commitments. (a) Optional. The
Borrower may, upon notice to the Administrative Agent, terminate the unused
portion of the Revolving Commitments, or from time to time reduce the unused
Revolving Commitments or the L/C Sublimit; provided that (a) each such notice
shall be in writing and must be received by the Administrative Agent at least
three Business Days prior to the effective date of such termination or
reduction, and shall be irrevocable (provided that a notice of termination of
the Revolving Commitments may state that such notice is conditioned upon the
effectiveness of other credit facilities or other events, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied),
(b) any such partial reduction shall be in an aggregate amount of $5,000,000 or
a larger multiple of $1,000,000 and (c) the Borrower shall not terminate or
reduce (i) the Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments or (ii) the L/C Sublimit if, after giving
effect thereto, the Outstanding Amount of all L/C Obligations would exceed the
L/C Sublimit; provided, further, that, upon any such partial reduction of the
L/C Sublimit, unless the Borrower, the Administrative Agent and the applicable
L/C Issuer otherwise agree, the commitment of each L/C Issuer to issue Letters
of Credit will be reduced proportionately by the amount of such reduction. For
avoidance of doubt, upon termination of the Revolving Commitments in full, the
L/C Sublimit shall automatically terminate. Unless previously terminated, the
Revolving Commitments shall automatically terminate on the date specified in
clause (a) of the definition of “Maturity Date”. Furthermore, subject to clause
(a) and clause (c) of the first sentence of this Section 2.06(a), the Borrower
may terminate in whole the Revolving Commitment of any Defaulting Lender.
(b)    Mandatory.
(i)    The Term Commitment of each Lender shall be automatically and permanently
reduced to $0 at 5:00 p.m. on the Closing Date upon the funding of the Term
Loans.
(ii)    The Revolving Commitment of each Revolving Lender shall be automatically
and permanently reduced to $0 on the Maturity Date for the Revolving Facility
(or, if the Spin-Off Effective Date has not occurred on or prior to the Spin-Off
Outside Date, on the Spin-Off Outside Date).








--------------------------------------------------------------------------------




(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the L/C Sublimit or the unused Commitments of
any Class under this Section 2.06. Upon any reduction of unused Commitments of
any Class, the Commitment of each Lender of such Class shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Commitments are reduced;
provided, however, that any termination in whole of the Revolving Commitment of
a Defaulting Lender pursuant to the last sentence of Section 2.06(a) shall not
result in a reduction of any other Lender’s Revolving Commitments. Subject to
Section 2.18(a)(iii), all commitment fees accrued until the effective date of
any termination of the Commitments of any Class shall be paid to the
Administrative Agent (for distribution to the Appropriate Lenders) on the
effective date of such termination.
SECTION 2.07    Repayment of Loans. (a) Term Loans.
(i)    The Borrower shall repay to the Administrative Agent for the ratable
account of the Term Lenders the aggregate outstanding principal amount of the
Term Loans (x) in quarterly installments in an amount equal to 0.25% of the sum
of the original principal amount of the Term Loans made on the Closing Date,
payable on the last Business Day of each March, June, September and December,
commencing on June 30, 2016, and (y) the balance on the Maturity Date of the
Term Loan Facility, which amount, in each case, shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05; provided, however, that the final principal installment
in any event shall be in an amount equal to the aggregate principal amount of
the Term Loans outstanding on such date.
(b)    Revolving Loans.
(i)    The Borrower and the European Borrowers, as applicable, shall repay to
the Administrative Agent for the ratable account of the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
of the Revolving Loans outstanding on such date.
(c)    Reserved.
(d)    Additional Term Loans, Extended Term Loans and Extended Revolving Loans.
The Borrower (or any European Borrower, if applicable) shall repay the aggregate
amount of any Additional Term Loans, Extended Term Loans and Extended Revolving
Loans to the Administrative Agent in accordance with a repayment schedule to be
agreed by the Borrower (or any European Borrower, if applicable) and the
relevant Additional Term Lenders, Extended Term Lenders or Extended Revolving
Lenders, as applicable, and set forth in the applicable Joinder Agreement,
Extension Amendment or other applicable amendment documentation.
SECTION 2.08    Interest. (a) (i) Each Eurocurrency Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Applicable Rate with respect to Eurocurrency Rate
Loans; and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Applicable Rate with respect to Base Rate Loans.
(b)    While any payment Event of Default exists, each of the Borrower and the
European Borrowers shall pay interest on the principal amount of all of its
overdue outstanding Obligations incurred hereunder at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest








--------------------------------------------------------------------------------




extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
written demand.
(c)    Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date; (ii)
shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans; provided, however, with respect to any voluntary prepayment of a Base
Rate Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date. Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
SECTION 2.09    Fees.
(a)    Commitment Fees.
(i)    The Borrower shall pay to the Administrative Agent for the account of
each Revolving Lender in accordance with its Pro Rata Share, a commitment fee
(each, a “Revolving Commitment Fee” and, collectively, the “ Revolving
Commitment Fees”) equal to the Applicable Rate times the average daily amount by
which the Aggregate U.S. Revolving Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations; provided that any Revolving Commitment Fee accrued with respect to
the Revolving Commitment of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such Revolving Commitment Fee shall otherwise have
been due and payable by the Borrower prior to such time; and provided further
that no Revolving Commitment Fee shall accrue on the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.
(ii)     The Revolving Commitment Fees shall accrue at all times from the date
hereof until the Maturity Date for the Revolving Facility, including at any time
during which one or more of the conditions in Article 4 is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date for the Revolving Facility. The
Revolving Commitment Fees shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
(iii)    All fees referred to in this Section 2.09(a) shall be paid to
Administrative Agent at its Principal Office and upon receipt, Administrative
Agent shall promptly distribute to each applicable Lender its Pro Rata Share
thereof.
(b)    L/C Fees.
(i)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a Letter of Credit fee with respect to its participations
in the outstanding Letters








--------------------------------------------------------------------------------




of Credit (a “L/C Fee” and, collectively, the “L/C Fees”) which shall accrue at
a rate per annum equal to the Applicable Rate on the average aggregate daily
maximum amount then available to be drawn under all Letters of Credit (whether
or not such maximum amount is then in effect under any Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit), during the period from and including the Closing Date to but excluding
the later of the Maturity Date of the Revolving Facility and the date on which
such Lender ceases to have any L/C Obligations; provided that any L/C Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer shall be payable, to the
maximum extent permitted by applicable Law, to the other Revolving Lenders in
accordance with the upward adjustments in their respective Revolving Percentages
allocable to such Letter of Credit pursuant to Section 2.18(a)(iv), with the
balance of such fee, if any, payable to the applicable L/C Issuer for its own
account to the extent its remaining Fronting Exposure is not Cash Collateralized
or otherwise participated to Revolving Lenders.
(ii)    Accrued L/C Fees shall be payable in arrears on the last Business Day of
each March, June, September and December, commencing on the first such date to
occur after the Closing Date, and on the Maturity Date of the Revolving
Facility; provided that any such fees accruing after such Maturity Date shall be
payable on written demand. Notwithstanding anything herein to the contrary, upon
the request of the Required Revolving Lenders, while any Event of Default under
Section 8.01(a), (e), or (f) exists, all L/C Fees shall accrue at the applicable
Default Rate.
(iii)    All fees referred to in this Section 2.09(b) shall be paid to
Administrative Agent at its Principal Office and upon receipt, Administrative
Agent shall promptly distribute to each applicable Lender its Pro Rata Share
thereof.
(c)    L/C Fronting Fees. The Borrower agrees to pay to each L/C Issuer for its
own account a fronting fee with respect to the Letters of Credit issued by such
L/C Issuer at a rate per annum equal 0.125% on the average aggregate daily
maximum amount then available to be drawn under all such Letters of Credit
(whether or not such maximum amount is then in effect under any Letter of Credit
if such maximum amount increases periodically pursuant to the terms of such
Letter of Credit), during the period from and including the Closing Date to but
excluding the later of the Maturity Date of the Revolving Facility and the date
on which such L/C Issuer ceases to have any L/C Obligations. Fronting fees
accrued through and including the last day of each March, June, September and
December shall be payable on the fifth Business Day following such last day,
commencing on the first such date to occur after the Closing Date, and on the
Maturity Date of the Revolving Facility; provided that any such fees accruing
after such Maturity Date shall be payable on written demand. In addition, the
Borrower agrees to pay to each L/C Issuer for its own account the customary and
reasonable issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect, which fees, costs and charges shall be
payable to such L/C Issuer promptly after its written demand therefor (including
documentation reasonably supporting such request) and are nonrefundable.
(d)    Term Loan Prepayment Fee. In the event that all or any portion of the
Term Loans is (i) repaid, prepaid, refinanced or replaced or (ii) repriced or
effectively refinanced through any waiver, consent or amendment (in the case of
clause (i) and clause (ii), in connection with (x) any waiver, consent or
amendment to the Term Loans the primary result of which is the lowering of the
Weighted Average Yield of the Term Loans or (y) the incurrence of any term loan
debt financing the primary result of which is the lowering of the Weighted
Average Yield of the Term Loans (or portion thereof) so repaid, prepaid,








--------------------------------------------------------------------------------




refinanced, replaced or repriced (a “Repricing Transaction”)) occurring on or
prior to the date that is six months following the Closing Date, such repayment,
prepayment, refinancing, replacement or repricing (in any such case, in
connection with a Repricing Transaction) will be made at 101.0% of the principal
amount so repaid, prepaid, refinanced, replaced or repriced. If all or any
portion of the Term Loans held by any Lender is repaid, prepaid, refinanced or
replaced pursuant to Section 3.06 as a result of such Lender not agreeing or
otherwise consenting to any waiver, consent or amendment referred to in clause
(ii) above (or otherwise to a Repricing Transaction) on or prior to the the date
that is six months following the Closing Date, such repayment, prepayment,
refinancing or replacement will be made at 101.0% of the principal amount so
repaid, prepaid, refinanced or replaced.
(e)    Other Fees. The Borrower shall pay or cause to be paid to the Agents such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).
SECTION 2.10    Computation of Interest and Fees. All computations of interest
for Base Rate Loans based on the Prime Rate shall be made on the basis of a year
of three hundred and sixty-five (365) or three hundred and sixty-six (366) days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a three hundred and sixty-five (365)
day year). Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.14(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
SECTION 2.11    Evidence of Indebtedness.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower and
the European Borrowers to such Lender, including the amounts of the Loans made
by it and each repayment and prepayment in respect thereof. Any such recordation
shall be prima facie evidence, absent manifest error of the amount of the
Borrowings made by the Lenders to the Borrower and the European Borrowers and
the interest and payments thereon; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Revolving Commitments or the Borrower’s or any European Borrower’s Obligations
in respect of any applicable Loans; and provided further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern.
(b)    Register. Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain the Register at its Principal Office. The Register shall be
available for inspection by the Borrower or any Lender (with respect to (i) any
entry relating to such Lender’s Loans and (ii) the identity of the other
Lender’s (but not any information with respect to such other Lenders’ Loans)) at
any reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Revolving Commitments and the Loans in accordance with the
provisions of Section 10.07(c), and each repayment or prepayment in respect of
the principal amount of the Loans, and any such recordation shall be prima facie
evidence thereof, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Revolving Commitments or the Borrower’s Obligations in respect of any Loan.








--------------------------------------------------------------------------------




(c)    Notes. If so requested by any Lender by written notice to Borrower (with
a copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, the Borrower (and any European Borrower but
solely with respect to the Obligations of such European Borrower) shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.07) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Term Loan or Revolving Commitment, as the case may be.
SECTION 2.12    Payments Generally.
(a)    All payments by the Borrower or any European Borrower of principal,
interest, fees and other Obligations shall be made (i) with respect to the Term
Loans, in Dollars and (ii) with respect to the Revolving Commitments and Letters
of Credit, in the applicable Approved Currency in which such Obligations are
denominated, in each case, in same day funds, without defense (other than
payment in full), recoupment, setoff, condition or deduction for any
counterclaim, and delivered to the Administrative Agent not later than 2:00 p.m.
on the date due at the Principal Office of the Administrative Agent for the
account of Lenders; for purposes of computing interest and fees, funds received
by the Administrative Agent after that time on such due date shall be deemed to
have been paid by the Borrower or the applicable European Borrower on the next
succeeding Business Day, in the Administrative Agent’s sole discretion.
(b)    Notwithstanding the foregoing provisions hereof, if any Committed Loan
Notice with respect to a conversion or continuation is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its
Pro Rata Share of any Eurocurrency Rate Loans, the Administrative Agent shall
give effect thereto in apportioning payments received thereafter.
(c)    Subject to the provisos set forth in the definition of “Interest Period”
as they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
(d)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.
(e)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(f)    If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.02 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral, all payments or proceeds
received by Agents in respect of any of the Obligations, shall be applied in
accordance with the application arrangements described in Section 8.03.
SECTION 2.13    Pro Rata Shares; Sharing of Payments; Availability of Funds.








--------------------------------------------------------------------------------




(a)    Pro Rata Shares. All Loans shall be made, and all participations
purchased, by Lenders required to make such Loans or purchase such
participations, simultaneously and proportionately to their respective Pro Rata
Shares thereof, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.
(b)    Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower (or any European
Borrower, if applicable) a corresponding amount on such Credit Date. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Credit Date until the date such amount is paid to the
Administrative Agent, at the customary rate set by the Administrative Agent for
the correction of errors among banks for three Business Days and thereafter, if
such Loan is in Dollars, at the Base Rate, and if such Loan is in Euros or any
other Alternative Currency, at the rate certified by the Administrative Agent to
be its cost of funds (from any source which it may reasonably select). If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to the Administrative Agent at
the Base Rate if such Loan is in Dollars, and at the rate certified by the
Administrative Agent to be its cost of funds (from any source which it may
reasonably select) if such Loan is in Euros or any other Alternative Currency.
Nothing in this Section 2.13(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Term Commitments and Revolving Commitments hereunder
or to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder.
(c)    Affiliates. Each Revolving Lender may, at its option, make any Revolving
Loan available to a European Borrower by causing any foreign or domestic branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of such European Borrower to repay
such Loan in accordance with the terms of this Agreement.
(d)    If, other than as provided elsewhere herein (including, without
limitation, any prepayments made in connection with Section 2.05(a)(iv), Section
2.15, Section 2.16 or Section 10.07), any Lender shall, whether by voluntary
payment (other than a voluntary prepayment of Loans made and applied in
accordance with the terms hereof), through the exercise of any right of set‑off
or banker’s lien, by counterclaim or cross action or by the enforcement of any
right under the Loan Documents or otherwise, or as adequate protection of a
deposit treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit, fees and other amounts then due
and owing to such Lender hereunder or under the other Loan Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Lender of the
receipt of such payment and








--------------------------------------------------------------------------------




(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, that if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of the Borrower or any
European Borrower or otherwise, those purchases shall be rescinded and the
purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
SECTION 2.14    Increase in Commitments. (a) After the Closing Date, upon notice
to the Administrative Agent, the Borrower may request increases to the Revolving
Commitments (each such increase, the “Additional Revolving Commitments”), and/or
add one or more incremental revolving facilities (each an “Additional Revolving
Facility” and the revolving commitments thereunder, the “Additional Revolving
Facility Commitments”), request increases to any existing Term Loan Facility
and/or add one or more new tranches of term loans, including Additional Term A
Loans, denominated in either Dollars or Euros (each such increase and/or new
tranche, the “Additional Term Commitments”); provided that:
(i)    after giving effect to any such addition, the aggregate amount of
Additional Revolving Commitments, Additional Revolving Facility Commitments,
Additional Term Commitments and Additional Notes that have been added pursuant
to this Section 2.14 and Section 7.03(a)(i) shall not exceed (A) $175,000,000,
plus (B) the amount of all voluntary prepayments (other than prepayments of
revolving loans without a permanent reduction in commitments) and voluntary
commitment reductions of the Facilities prior to the date of any such incurrence
(the amounts available pursuant to clauses (A) and (B), the “General Incremental
Availability”), plus (C) unlimited additional amounts (the “Ratio Incremental
Availability”) to the extent that, in the case of this clause (C) only, as of
the last day of the most recently ended Test Period for which financial
statements are internally available after giving Pro Forma Effect to such
Incurrence of Loans pursuant to such Additional Term Commitments, Additional
Revolving Commitments, Additional Revolving Facility Commitments and/or
Additional Notes, as applicable, and any Investment consummated with the
proceeds therefrom, the Total Secured Leverage Ratio does not exceed 1.00:1.00
(but assuming for the purpose of each such calculation that (x) the relevant
Additional Revolving Commitments and Additional Revolving Facility Commitments
shall be treated as fully drawn, (y) the cash proceeds of Additional Revolving
Loans, Additional Term Loans and/or Additional Notes, as applicable, are not
treated as Cash On Hand for such purpose and (z) the proceeds of any Additional
Loans or Additional Notes that are to be used to repay Indebtedness have been so
used to prepay such Indebtedness) and, in each case, it being understood that
the Borrower may elect to Incur any such Additional Revolving Commitments,
Additional Revolving Facility Commitments, Additional Term Commitments and/or
Additional Notes pursuant to the Ratio Incremental Availability prior to the
General Incremental Availability, and if both the Ratio Incremental Availability
and the General Incremental Availability are available and the Borrower does not
make an election, the Borrower will be deemed to have elected the Ratio
Incremental Availability;
(ii)    no existing Lender will be required to participate in any such
Additional Facility or Additional Notes without its consent (and any Lender that
does not respond by the applicable deadline shall be deemed to have refused to
so participate);








--------------------------------------------------------------------------------




(iii)    any such Additional Facility shall be secured on a pari passu basis,
except as otherwise provided in clause (vi)(D) below, by the same Collateral
securing the Facilities;
(iv)    (a) all Additional Revolving Commitments shall be on the same terms and
conditions and subject to the same documentation as the Revolving Facility
(other than with respect to any upfront fees) and (b) all Additional Revolving
Facility Commitments shall (A) be subject to the same terms and conditions as
the Revolving Facility (with pricing, fees, maturity and immaterial terms being
as agreed between the Borrower and the incremental lenders providing such
Additional Revolving Facility (and, in the case of such other immaterial terms,
as are reasonably satisfactory to the Administrative Agent)), (B) not mature (or
require scheduled commitment reductions or amortization) prior to the Maturity
Date of any then existing Revolving Facility, (C) the borrowing and repayment
(except for (1) payments of interest and fees at different rates on the
Additional Revolving Facility Commitments (and related outstandings), (2)
repayments required upon the maturity date of the Additional Revolving Facility
Commitments and (3) repayment made in connection with a permanent repayment and
termination of commitments (subject to clause (D) below)) of Additional
Revolving Loans with respect to Additional Revolving Credit Commitments after
the associated Additional Commitments Effective Date shall be made on a pro rata
basis with all other Revolving Commitments and Additional Revolving Commitments
in effect on such Additional Commitment Effective Date, (D) the permanent
repayment of Additional Revolving Loans with respect to, and termination of,
Additional Revolving Facility Commitments after the associated Additional
Commitments Effective Date shall be made on a pro rata basis with all other
Revolving Commitments and Additional Revolving Commitments in effect on such
Additional Commitment Effective Date, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any Class on a
better than pro rata basis as compared to any other Class with a later maturity
date than such Class, (E) subject to the provisions of Section 2.03(j) to the
extent dealing with Letters of Credit which mature or expire after a Maturity
Date when there exist Non-Expiring Credit Commitments, all Letters of Credit
shall be participated on a pro rata basis by all Lenders in accordance with
their Pro Rata Share of the aggregate Revolving Commitments, Additional
Revolving Commitments and Additional Revolving Facility Commitments on the
Additional Commitment Effective Date, (F) assignments and participations of
Additional Revolving Facility Commitments (and Additional Revolving Loans
thereunder) shall be governed by the same assignment and participation
provisions applicable to Revolving Commitments (and Revolving Loans) on the
Additional Commitment Effective Date, and (G) in no event shall the European
Borrowers be entitled to borrow Revolving Loans and Additional Revolving Loans
in an aggregate amount exceeding the European Sublimit; and
(v)    the final maturity date of any Additional Term Loans (other than
Additional Term A Loans) shall be no earlier than the Maturity Date for the
existing Term Loans, the Weighted Average Life to Maturity of any Additional
Term Loans (other than Additional Term A Loans) shall be no shorter than the
Weighted Average Life to Maturity for the existing Term Loans, and the terms of
any Additional Term Loans shall be determined by the Borrower and the lenders of
such Additional Term Loans;
(vi)    the pricing, interest rate margins, discounts, premiums, rate floors,
fees and amortization schedule applicable to any Additional Term Loans shall be
determined by the Borrower and the lenders providing such Additional Term Loans;
provided that:
(A)    with respect to any Additional Term Loans (excluding any Incremental
Equivalent Term Indebtedness and any Additional Term A Loans), if the initial
“yield”








--------------------------------------------------------------------------------




of such Additional Term Loans exceeds the initial “yield” with respect to the
existing Term Loans by more than 50 basis points, the applicable margins for the
Term Loans shall be increased to the extent necessary so that the initial
“yield” on the existing Term Loans is 50 basis points less than the initial
“yield” on such Additional Term Loans and; provided further that, in determining
the interest rate margins applicable to such Additional Term Loan and the
existing Term Loans, (x) arrangement, commitment, structuring or other fees
payable to the Arrangers (or their respective Affiliates) in connection with the
existing Term Loans or to one or more arrangers (or their Affiliates) of any
Additional Term Loan that are not shared generally with all Lenders providing
such Additional Term Loan shall be excluded, (y) original issue discount and
upfront fees paid to the Lenders thereunder shall be included (with original
issue discount being equated to interest based on assumed four-year life to
maturity or, if shorter, the actual Weighted Average Life to Maturity), and (z)
if the Additional Term Loans include an interest rate floor greater than the
applicable interest rate floor with respect to the applicable existing Term
Loans, such differential between interest rate floors shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the interest rate margin with respect to the applicable existing Term Loans
shall be required, but only to the extent an increase in the interest rate floor
in the applicable existing Term Loans would cause an increase in the interest
rate then in effect thereunder, and in such case the interest rate floor (but
not the interest rate margin) applicable to such existing Term Loans shall be
increased to the extent of such differential between interest rate floors;
(B)    the amortization requirements of such Additional Term Loans (which shall
be set forth in a separate amortization schedule from the amortization schedule
applicable to the existing Term Loans on the Closing Date) may differ from the
existing Term Loans, so long as the Weighted Average Life to Maturity of the
Additional Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the existing Term Loans; provided that Additional Term Loans may be
incurred as Additional Term A Loans (and may have a shorter Weighted Average
Life to Maturity than the existing Term Loans) so long as (x) the aggregate
principal amount of Additional Term A Loans that are outstanding at the time of
such incurrence does not exceed $100,000,000 and (y) the Weighted Average Life
to Maturity of any Additional Term A Loans is not less than three years;
(C)    any Additional Term Loans shall not be secured by any Lien on any asset
of the Borrower or any Guarantor that does not also secure the then outstanding
Term Loans, or be guaranteed by any Person other than the Guarantors under the
then outstanding Term Loans; and
(D)    the Additional Term Loans may rank junior in right of security to the
existing Term Loan Facility, in which case such Additional Term Commitments and
corresponding Term Loans will be established as a separate facility than the
existing Term Loan Facility hereunder (such Indebtedness, “Incremental
Equivalent Term Indebtedness”), and shall be established in each case under a
separate credit agreement or credit agreements, and the lender representative
validly acting on behalf of the holders of such Indebtedness shall have become
party to a customary intercreditor agreement with terms reasonably acceptable to
the Administrative Agent and the Borrower, and the provisions of Section
2.14(a)(vi)(A) shall not apply;








--------------------------------------------------------------------------------




(E)    any Additional Term Loans otherwise permitted to be incurred under this
Section 2.14 may be incurred as Additional Notes and the provisions of Section
2.14(a)(vi)(A) shall not apply; and
(F)    to the extent the terms and documentation with respect to any Additional
Term Loans (other than Additional Term A Loans) are not consistent with the
existing Term Loan Facility (except to the extent permitted under clauses (A)
and (B) of this Section 2.14(a)(vi)) in a manner that is more favorable to the
lenders of such Additional Term Loans, the terms and documentation shall be
reasonably satisfactory to the Administrative Agent (except for covenants or
other provisions applicable only to the periods after the latest Maturity Date
of any existing Facility or any existing Additional Facility at the time such
Additional Term Loans are incurred); it being understood that, to the extent
that any financial maintenance covenant is added for the benefit of any such
Additional Term Loans, no consent shall be required from the Administrative
Agent or any Lender to the extent that such financial maintenance covenant is
also added for the benefit of any existing Term Facility).
(b)    If any Additional Term Commitments, Additional Revolving Facility
Commitments or Additional Revolving Commitments are added in accordance with
this Section 2.14, the Administrative Agent and the Borrower shall determine the
effective date (each, an “Additional Commitments Effective Date”) and the final
amount of such addition. The Administrative Agent shall promptly notify the
Borrower and the Lenders providing such Additional Term Commitments, Additional
Revolving Facility Commitments or Additional Revolving Commitments (each of
which shall be an Eligible Assignee and, to the extent that consent of the
Administrative Agent or any L/C Issuer would be required for an assignment of
Loans pursuant to Section 10.07 to any such Lender, consented to by the
Administrative Agent or each L/C Issuer, as applicable) of the final amount of
such addition and the Additional Commitments Effective Date. The Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Additional Commitments Effective Date signed by a Responsible Officer of the
Borrower certifying that, before and after giving effect to such increase, (i)
the representations and warranties contained in Article 5 and the other Loan
Documents are true and correct in all material respects on and as of the
Additional Commitments Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date (provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof), and (ii) no Event of Default
exists or would exist after giving effect to such addition, subject in the case
of clauses (i) and (ii) where agreed to by the Lenders providing such Additional
Term Loans, Additional Revolving Facilities or Additional Revolving Commitments
to customary SunGard limitations to the extent the proceeds of any Additional
Loans are being used to finance a Permitted Acquisition or any other permitted
Investment.
(c)    The effectiveness of any Additional Loans, Additional Revolving Facility
Commitments or Additional Revolving Commitments (and any amendment entered into
in connection therewith) shall be subject to the satisfaction (or waiver) on the
Additional Commitments Effective Date of each of the conditions as the parties
thereto shall agree, including (a) to the extent requested by the Lenders
providing such Additional Loans, Additional Revolving Facility Commitments or
Additional Revolving Commitments, receipt by the Administrative Agent of (i)
customary officer’s certificates and board resolutions and (ii) customary
opinions of counsel to the Loan Parties or the European Borrowers, if
applicable, in each case, to the extent so requested by such Lenders and, to the
extent applicable, consistent with those delivered on the Closing Date or
thereafter in accordance with the terms of this Agreement








--------------------------------------------------------------------------------




(other than changes to legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent) or with respect to opinions provided with respect to
Foreign Subsidiaries (if any), customary for such jurisdiction and (b)
supplemental, additional or reaffirmation agreements and/or such amendments to
the Collateral Documents and/or the Guarantee Agreement as may be reasonably
requested by the Administrative Agent (including Mortgage amendments) in order
to ensure that any Additional Loans, Additional Revolving Facility Commitments
or Additional Revolving Commitments (as applicable) are provided with the
benefit of the applicable Loan Documents. Any Additional Loans, Additional
Revolving Facility Commitments or Additional Revolving Commitments made pursuant
to this Section 2.14 shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower, each Additional Lender and
the Administrative Agent and shall be evidenced by one or more entries in the
Register maintained by the Administrative Agent in accordance with the
provisions set forth in Section 2.11. Any Additional Term Loans, Additional
Revolving Facility Commitments or Additional Revolving Commitments made on an
Additional Commitments Effective Date shall be designated a separate Series (or
a part of an existing Series, as applicable) for all purposes of this Agreement.
(d)    On any Additional Commitments Effective Date on which Additional
Revolving Commitments or Additional Revolving Facility Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Lenders with Revolving Commitments shall assign to each of the Additional
Revolving Lenders with Additional Revolving Commitments, and each of such
Additional Revolving Lenders shall purchase from each of such Lenders, at the
principal amount thereof (together with accrued interest), such interests in the
applicable Revolving Loans outstanding on such Additional Commitments Effective
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by existing Lenders
with Revolving Commitments and Additional Revolving Lenders with Additional
Revolving Commitments ratably in accordance with their Revolving Commitments
after giving effect to the addition of such Additional Revolving Commitments to
the Revolving Commitments, (b) each Additional Revolving Commitment and
Additional Revolving Facility Commitment shall be deemed for all purposes a
Revolving Commitment and each Additional Revolving Loan shall be deemed, for all
purposes, a Revolving Loan (in the case of Additional Revolving Facility
Commitments of a separate Series and Class), and (c) each Additional Revolving
Lender shall become a Revolving Lender, as applicable, with respect to its
Additional Revolving Commitment or its Additional Revolving Facility and all
matters relating thereto (in the case of Additional Revolving Facility
Commitments, of a separate Series and Class).
(e)    This Section 2.14 shall supersede any provisions in Section 2.05, Section
2.13 and Section 10.01 to the contrary. The Administrative Agent and the Lenders
hereby (i) agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the Incurrence of Indebtedness expressly provided for in this Section 2.14 and
(ii) waive the requirements of any other provision of this Agreement or any
other Loan Document that may otherwise prohibit the Incurrence of any
Indebtedness expressly provided for by this Section 2.14. Notwithstanding any
other provision of any Loan Document (except as expressly enumerated in this
Section 2.14), each Joinder Agreement may, without the consent of any other
Lender, amend the terms of the Loan Documents, if necessary or reasonably
advisable, to provide for terms applicable to each Additional Revolving
Commitment, Additional Revolving Facility Commitment and Additional Term
Commitment.
SECTION 2.15    Refinancing Amendments. At any time after the Closing Date, the
Borrower may obtain, from any Lender or any Affiliates thereof or any other
lender that is an Eligible Assignee (other than in the case of Refinancing
Notes), Credit Agreement Refinancing Indebtedness








--------------------------------------------------------------------------------




in respect of all or any portion of the Loans, Commitments, Additional Loans,
Additional Term Commitments, Additional Revolving Facility Commitments or
Additional Revolving Commitments then outstanding under this Agreement in the
form of Refinancing Term Facilities, Refinancing Revolving Facilities or
Refinancing Notes, in each case, other than Refinancing Notes, pursuant to a
Refinancing Amendment. Any Refinancing Term Facility or Refinancing Revolving
Facility shall be denominated in the same currency as the portion of the Loans,
Commitments, Additional Loans, Additional Term Commitments, Additional Revolving
Facility Commitments or Additional Revolving Commitments so refinanced or
Dollars or Euros. Any Refinancing Term Facility or Refinancing Revolving
Facility may participate on a pro rata basis or on a less than pro rata basis
(but not on a greater than pro rata basis) with the Term Loan Facilities or
Revolving Facility, as applicable, in any voluntary or mandatory prepayments
(and with respect to the Revolving Facility, extensions of credit and
termination of Commitments) hereunder, as specified in the applicable
Refinancing Amendment. The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction or waiver on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of customary legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements generally consistent with those delivered under Section 4.01 (which
in the case of legal opinions, take into account changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent). Each Credit
Agreement Refinancing Indebtedness incurred under this Section 2.15 shall (i) be
in an aggregate principal amount that is not less than $25,000,000 and (ii) with
respect to any Refinancing Term Facilities or Refinancing Notes in the case of
any Term Loans being refinanced, will have a maturity date that is not prior to
the maturity date of, and will have a Weighted Average Life to Maturity that is
not shorter than, the Term Loans being refinanced; provided that the
requirements of this clause (ii) shall not apply to Credit Agreement Refinancing
Indebtedness that constitutes Additional Term A Loans to the extent that, after
giving effect to such Credit Agreement Refinancing Indebtedness, the aggregate
principal amount of all such Additional Term A Loans then outstanding does not
exceed $100,000,000. In addition, subject to Section 2.03(j), to the extent
dealing with Letters of Credit which mature or expire after a maturity date when
there exist Extended Revolving Commitments with a longer maturity date, all
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Revolving Commitments in accordance with their percentage of the Revolving
Commitments, Additional Revolving Commitments, Additional Revolving Facility
Commitments and Extended Revolving Commitments (and, except as provided in
Section 2.03(j), without giving effect to changes thereto on an earlier maturity
date with respect to Letters of Credit theretofore incurred or issued). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.15 and reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Loans
and/or Other Commitments). If, in connection with any proposed Refinancing
Amendment, the Administrative Agent and the Borrower reasonably determine that
such Credit Agreement Refinancing Indebtedness shall be effected by an amendment
of all or a portion of the existing Term Loans (in lieu of an equivalent
repayment thereof), then upon the payment in cash to each such Lender of the
amounts that otherwise would have been payable to such Lender in connection with
such Credit Agreement Refinancing Indebtedness (including any applicable premium
with respect thereto), such Lender shall be deemed to have agreed to a
concurrent assignment of an equivalent portion of such Lender’s applicable Term
Loans to the Administrative Agent or such other Lender as the Borrower and the
Administrative Agent may agree








--------------------------------------------------------------------------------




(without further action by such Lender) pursuant to Section 10.07 (with the
assignment fee and any other costs and expenses to be paid by the Borrower in
such instance and without any representation or warranty by such Lender). This
Section 2.15 shall supersede any provisions in Section 2.05, Section 2.13 or
Section 10.01 to the contrary. The Lenders hereby waive the requirements of any
other provision of this Agreement or any other Loan Document that may otherwise
prohibit the Incurrence of any Indebtedness expressly provided for in this
Section 2.15.
SECTION 2.16    Extensions of Loans and Commitments. (a) Notwithstanding
anything to the contrary in this Agreement, pursuant to one or more offers
(each, an “Extension Offer”) made from time to time by the Borrower to (i) all
Lenders of Term Loans or Revolving Loans of the same Class with a like Maturity
Date on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Term Loans or Revolving Loans of such Class with a like Maturity
Date) or (ii) all Revolving Lenders with a Revolving Commitment of the same
Class with a like termination date on a pro rata basis (based on the aggregate
Revolving Commitments of such Class with a like termination date) and, in each
case, on the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the Maturity Date of each
such Lender’s Loans or Revolving Commitments and otherwise modify the terms of
such Loans or such Revolving Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Loans or such Revolving Commitments (and
related outstandings) and/or modifying the amortization schedule in respect of
such Lender’s Term Loans) (each, an “Extension”), and each group of Loans or
Revolving Commitments as so extended, as well as the original Loans (not so
extended) or Revolving Commitments (not so extended), being a Series; any
Extended Term Loans, Extended Revolving Loans or Extended Revolving Commitments
(each as defined below) shall constitute a separate Series of Loans or Revolving
Commitments from the Series of Loans or Revolving Commitments from which they
were converted, so long as the following terms are satisfied or waived: (i) no
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders and no
Event of Default shall exist immediately after the effectiveness of any Extended
Loans or Extended Revolving Commitments, as applicable, (ii) except as to
interest rates, yield, AHYDO payments, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Loans or Revolving Commitments, as applicable, of any Lender that agrees to an
Extension with respect to such Loans or Revolving Commitments, as applicable
(each, an “Extended Term Lender” or an “Extended Revolving Lender” and,
together, the “Extending Lenders”) extended pursuant to any Extension (any such
Term Loan whose Maturity Date is so extended, an “Extended Term Loan”, any such
Revolving Loan whose Maturity Date is so extended, an “Extended Revolving Loan”,
and any such Revolving Commitment whose termination date is so extended, an
“Extended Revolving Commitment”) shall have substantially same terms or terms
that are more favorable to the Borrower and its Restricted Subsidiaries (taken
as a whole and as reasonably determined in good faith by the Borrower) than
those applicable to the Class of Loans or the Class of Revolving Commitments, as
applicable, subject to such Extension Offer (except for covenants or other
provisions contained therein applicable only to periods after the then latest
Maturity Date for the Facilities), (iii) the amortization schedule applicable to
any Extended Term Loans pursuant to Section 2.07 for the periods prior to the
original Maturity Date for the applicable Term Facility may not be increased,
(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby, (v) any Extended Term Loans may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater








--------------------------------------------------------------------------------




than pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the applicable Extension Offer (except
for (A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
Maturity Date of the non-extending Revolving Commitments), (vi) if the aggregate
principal amount of Loans (calculated on the face amount thereof) or Revolving
Commitments, as applicable, in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Loans or Revolving Commitments, as applicable, offered to be extended by the
Borrower pursuant to such Extension Offer, then the Loans or the Revolving
Commitments, as applicable, of such Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (vii) all documentation in respect of such Extension shall be
consistent with the foregoing and (viii) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower. In addition, subject
to Section 2.03(j), to the extent dealing with Letters of Credit which mature or
expire after a maturity date when there exist Extended Revolving Commitments
with a longer maturity date, all Letters of Credit shall be participated on a
pro rata basis by all Lenders with Revolving Commitments in accordance with
their percentage of the Revolving Commitments, Additional Revolving Commitments,
Additional Revolving Facility Commitments and Extended Revolving Commitments
(and, except as provided in Section 2.03(j), without giving effect to changes
thereto on an earlier maturity date with respect to Letters of Credit
theretofore incurred or issued).
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.16, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05 and (ii) each
Extension Offer is required to be in a minimum amount of $25,000,000, provided
that the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Loans or
Revolving Commitments of any or all applicable tranches be tendered. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.16 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Loans or
Extended Revolving Commitments on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 2.05, 2.13 and 10.01) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.16.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to its Revolving Commitments (or a portion thereof) or
one or more of its Loans (or a portion thereof). All Extended Loans, Extended
Revolving Commitments and all Obligations in respect of the foregoing shall be
Obligations under this Agreement and the other Loan Documents and, unless (x)
the Loans or Revolving Commitments being extended by this Section 2.16 are
unsecured or (y) otherwise agreed by the Borrower and the Lender providing such
Extension, such Extended Loans or Extended Revolving Commitments shall be
secured by the Collateral on a pari passu basis with all other applicable
secured Obligations under this Agreement and the other Loan Documents, where
applicable, subject to a customary intercreditor agreement with terms to be
mutually agreed by the Administrative Agent, the Borrower and the lenders with
respect to such Extended Loans or Extended Revolving Commitments; provided,
however, no Extension may provide for any Class of Extended Loans or Extended
Revolving Commitments to be secured by any Collateral or other assets of any
Loan Party or subsidiary thereof that does not also secure the existing Loans
and Commitments. The Lenders hereby irrevocably authorize








--------------------------------------------------------------------------------




the Administrative Agent and the Collateral Agent to enter into amendments
(collectively, “Extension Amendments”) to this Agreement and the other Loan
Documents with the Borrower as may be necessary or reasonably advisable in order
to establish new Series in respect of the Loans or the Revolving Commitments so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Series, in each case on terms consistent with
this Section 2.16. All such Extension Amendments entered into with Borrower by
Administrative Agent hereunder shall be binding on the Lenders.
(d)    In connection with any Extension, the Borrower will provide notification
to Administrative Agent (for distribution to the Lenders of the applicable
Class) of the requested new maturity date for the extended Loans of each such
Class and the due date for Lender responses. In connection with any Extension,
each Lender of the applicable Class wishing to participate in such Extension
shall, prior to such due date, provide Administrative Agent with a written
notice thereof. Any Lender that does not respond to an Extension Offer by the
applicable due date shall be deemed to have rejected such Extension. Any
Extension shall be effected pursuant to such procedure, if any, as may be
mutually agreed by Administrative Agent and Borrower to accomplish the purposes
of this Section 2.16.
(e)    No conversion of Loans pursuant to any Extension shall constitute a
voluntary or mandatory prepayment for purposes of this Agreement. This Section
2.16 shall supersede any provisions in Section 2.05, Section 2.13 or Section
10.01 to the contrary.
SECTION 2.17    Cash Collateral.
(a)    Obligation to Cash Collateralize. Upon the request of the Administrative
Agent or the applicable L/C Issuer (i) if the applicable L/C Issuer has honored
any full or partial drawing under any Letter of Credit and such drawing has
resulted in an L/C Borrowing or (ii) if, as of the L/C Expiration Date, any L/C
Obligation for any reason remains outstanding, or as otherwise required pursuant
to Section 8.01, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations in an amount
not less than the Minimum Collateral Amount. At any time that there shall exist
a Defaulting Lender, immediately within one Business Day of written request of
the Administrative Agent or any applicable L/C Issuer (in each case, with a copy
to the Administrative Agent), the Borrower shall Cash Collateralize all Fronting
Exposure of such L/C Issuer, with respect to such Defaulting Lender (determined
after giving effect to Section 2.18(a)(iv) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in Cash
Collateral Accounts which shall bear interest for the benefit of the Borrower.
The Borrower and, to the extent provided by any Lender, such Lender, hereby
grants to (and subject to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the applicable L/C Issuers and the
applicable Lenders, and agrees to maintain, a first priority security interest
in all such Cash Collateral, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and all proceeds of
the foregoing, as security for the obligations to which such Cash Collateral may
be applied pursuant to paragraph (c) of this Section. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim (other than non-consensual Permitted Liens which do not have priority over
the claim of the Administrative Agent) of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount or, if applicable, the
applicable Fronting Exposure and other obligations secured thereby, the Borrower
or the relevant Defaulting Lender will, promptly following written demand by the
Administrative Agent, pay or provide








--------------------------------------------------------------------------------




to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency.
(c)    Application. Notwithstanding anything herein to the contrary, Cash
Collateral provided under this Section, Section 2.18 or Section 8.01 or
otherwise in respect of Letters of Credit shall be applied to the satisfaction
of the specific L/C Obligations, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligations) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of the Defaulting Lender status of the applicable Lender (or, as appropriate,
its assignee following compliance with Section 10.07)), or (ii) the
determination by the Administrative Agent that there exists excess Cash
Collateral; provided that (A) Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of a Default under Section
8.01(a) or an Event of Default (and following application as provided in this
Section may be otherwise applied in accordance with Section 8.03) and (B) the
Person providing Cash Collateral and the applicable L/C Issuer(s) may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations hereunder.
SECTION 2.18    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything in this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 unless otherwise agreed by the
Borrower and the Administrative Agent.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the applicable L/C Issuer(s) hereunder; third, to
Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.17; fourth, as the Borrower may
request (so long as no Default or Event of Default shall have occurred and be
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section








--------------------------------------------------------------------------------




2.17; sixth, to the payment of any amounts owing to the Lenders or the
applicable L/C Issuers as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the applicable L/C Issuers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default shall have occurred and be continuing, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and,
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 (or, if such Loans or were made in the initial Credit Extension, Sections
4.01 and 4.02) were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and the L/C Borrowings owed to, all the Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
L/C Borrowings owed to, such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this clause (ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Commitment and L/C Fees. (x) No Defaulting Lender shall be entitled to
receive any commitment fees payable under Section 2.09(a) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) each Defaulting Lender shall be limited in its
right to receive L/C Fees as provided in Section 2.09(b).
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
automatically reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the sum of the aggregate Outstanding Amount of the Revolving
Loans of any Non-Defaulting Lender, plus such Lender’s Revolving Percentage of
the Outstanding Amount of all L/C Obligations at such time, to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 2.19, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from such Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.18(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise








--------------------------------------------------------------------------------




expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, no L/C Issuer shall be required to issue, extend or amend any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
SECTION 2.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 2.20    Appointment of Borrower as Representative of European Borrowers.
Each of the European Borrowers hereby appoints the Borrower as its agent,
attorney-in-fact and representative for the purpose of (i) making any borrowing
requests or other requests required under this Agreement, (ii) the giving and
receipt of notices by and to the European Borrowers under this Agreement,
(iii) the delivery of all documents, reports, financial statements and written
materials required to be delivered by the European Borrowers under this
Agreement, (iv) service of process and (v) all other purposes incidental to any
of the foregoing. Each of the European Borrowers agrees that any action taken by
the Borrower as the agent, attorney-in-fact and representative of any European
Borrower shall be binding upon such European Borrower to the same extent as if
directly taken by such European Borrower.
Article 3.    

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
SECTION 3.01    Taxes. (a) Payments to Be Free and Clear. Subject to Section
3.01(b), all sums payable by any Loan Party hereunder and under the other Loan
Documents shall (except to the extent required by law) be paid free and clear
of, and without any deduction or withholding on








--------------------------------------------------------------------------------




account of, any Tax imposed, levied, collected, withheld or assessed by any
Governmental Authority or any political subdivision or taxing authority thereof
or therein.
(b)    Withholding of Taxes. If any Loan Party or the Administrative Agent is
required by law to make any deduction or withholding on account of any Tax from
any sum paid or payable by or on behalf of any Loan Party to the Administrative
Agent, or any Lender under any of the Loan Documents: (i) the Borrower shall
notify the Administrative Agent or the Administrative Agent shall notify the
Borrower, as applicable, of any such requirement or any change in any such
requirement as soon as reasonably possible after the Borrower or the
Administrative Agent becomes aware of it; (ii) the Borrower or Administrative
Agent (or other relevant Loan Party) shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Loan Party) for its own account or (if that liability is
imposed on the Administrative Agent or such Lender, as the case may be) on
behalf of and in the name of the Administrative Agent or such Lender; (iii) in
the case of an Indemnified Tax, the sum payable by such Loan Party in respect of
which the relevant deduction or withholding is required shall be increased to
the extent necessary to ensure that, after the making of that deduction or
withholding, the Administrative Agent or such Lender, as the case may be,
receives on the relevant due date a net sum equal to what it would have received
had no such deduction or withholding been required or made; and (iv) within
thirty days after paying any sum from which any deduction or withholding has
been made, the Borrower shall deliver to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent of such deduction or
withholding and of the remittance thereof to the relevant tax or other
authority; provided, no such additional amount shall be required to be paid
under clause (iii) above with respect to any Excluded Taxes.
(c)    Payment of Other Taxes. Without duplication of any obligation in
paragraph (b) hereof, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent or the Lenders timely reimburse it for the payment of
any Other Taxes.
(d)    Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. federal income tax purposes (a “Non-US Lender”) shall deliver to
the Administrative Agent and Borrower, on or prior to the Closing Date (in the
case of each Lender listed on the signature pages hereof on the Closing Date) or
on or prior to the date of the Assignment and Assumption pursuant to which it
becomes a Lender (in the case of each other Lender), and at such other times as
may be necessary in the determination of the Borrower or Administrative Agent
(each in the reasonable exercise of its discretion), (i) two executed original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (claiming the
benefits of any applicable income tax treaty), W-8EXP, W-8ECI and/or W-8IMY (or
any successor forms), properly completed and duly executed by such Lender, and
such other documentation required under the Code or reasonably requested by the
Borrower or Administrative Agent to establish that such Lender is not subject to
(or is subject to a reduced rate of) deduction or withholding of United States
federal income tax with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Loan Documents, or (ii)
a certificate substantially in the form of Exhibit R to the effect that such
Lender is not (x) a “bank” or other Person described in Section 881(c)(3) of the
Code, (y) not a 10 percent shareholder within the meaning of Section
871(h)(3)(B) of the Code, or (z) a controlled foreign corporation related to the
Borrower with the meaning of Section 864(d) of the Code, together with two
executed original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(and/or W-8IMY, if applicable) (or any successor form), properly completed and
duly executed by such Lender, and such other documentation required under the
Code or reasonably requested by the Borrower or Administrative Agent to
establish that such Lender is not subject to deduction or withholding of United








--------------------------------------------------------------------------------




States federal income tax with respect to any payments to such Lender of
interest payable under any of the Loan Documents. If any Lender provides an
Internal Revenue Service Form W-8IMY, such Lender must also attach the
additional documentation that must be transmitted with Internal Revenue Service
Form W-8IMY, including the appropriate forms described in this Section 3.01(d).
Each Non-US Lender, to the extent it does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Non-US
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Non-US Lender), shall deliver to the Borrower and the
Administrative Agent on the date when such Non-US Lender ceases to act for its
own account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of the Borrower or the
Administrative Agent (in either case, in the reasonable exercise of its
discretion), two duly signed, properly completed copies of IRS Form W-8IMY (or
any successor thereto), together with any form, certificate, and/or statement
required to be attached thereto under the Code or the regulations thereunder, to
establish that such Non-US Lender is not acting for its own account with respect
to a portion of any such sums payable to such Non-US Lender and to establish
what the applicable U.S. withholding tax is with respect to payments made with
respect to such portion. Each Lender that is a United States person (as such
term is defined in Section 7701(a)(30) of the Code) and whose name does not
indicate that it is an “exempt recipient” (as such term is defined in Section
1.6049-4(c) of the United States Treasury Regulations) shall deliver to the
Borrower and Administrative Agent on or prior to the Closing Date (in the case
of each Lender listed on the signature pages hereof on the Closing Date) or on
or prior to the date of the Assignment and Assumption pursuant to which it
becomes a Lender (in the case of each other Lender), and at such other times as
may be necessary in the determination of the Borrower and Administrative Agent
(each in the reasonable exercise of its discretion) two executed original copies
of Internal Revenue Service Form W-9 (or successor forms). Notwithstanding
anything to the contrary contained herein, a Non-US Lender shall not be required
to deliver any form or statement pursuant to this Section 3.01(d) that such
Non-US Lender is not legally able to deliver. Each Lender required to deliver
any forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 3.01(d) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to the Borrower two new original copies of
Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8EXP, W-8ECI, W-8IMY or W-9,
or a Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN, W-8BEN-E or W-8IMY (or any successor form), as the case may
be, properly completed and duly executed by such Lender, and such other
documentation required under the Code or reasonably requested by the Borrower or
Administrative Agent to confirm or establish that such Lender is not subject to
(or is subject to a reduced rate of) deduction or withholding of United States
federal income tax with respect to payments to such Lender under the Loan
Documents, or notify the Administrative Agent and Borrower of its inability to
deliver any such forms, certificates or other evidence. The Administrative Agent
shall provide documentation to the Borrower pursuant to this Section 3.01(d) as
if it were a Lender.
(e)    Evidence of Exemption from Non-U.S. Withholding Tax. A Lender that is
entitled to an exemption from or reduction of non-U.S. withholding tax under the
law of the jurisdiction in which the Borrower is subject to tax, or any tax
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver, within a reasonable period of time, to the
Borrower (with a copy to the Administrative Agent), as reasonably requested by
the Borrower, such properly completed and executed documentation prescribed by
applicable law (including, if relevant, a certificate of residence) as will
permit such payments to be made without withholding or at a reduced rate,
provided that such Lender is able to complete, execute and deliver such
documentation legally and without undue prejudice.








--------------------------------------------------------------------------------




(f)    Borrower Indemnification for Failure to Pay Required Taxes, etc. Without
duplication of any obligation in paragraph (b) or (c) hereof, the Loan Parties
shall indemnify the Administrative Agent and the Lenders for any Indemnified
Taxes payable or paid by the Administrative Agent or the Lenders or required to
be withheld or deducted from a payment the Administrative Agent or the Lenders
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, provided that if the Borrower reasonably believes that
such Taxes were not correctly or legally asserted, the Administrative Agent or
such Lender shall use reasonable efforts to cooperate with the Borrower to
obtain a refund of such Taxes, so long as such efforts would not, in the sole
determination of the Administrative Agent or such Lender (as the case may be),
result in any additional costs, expenses or risks or be otherwise
disadvantageous to it. Payment under this indemnification must be made within
fifteen days from the date any of the Administrative Agent or any Lender or any
of their respective Affiliates makes written demand therefore accompanied by
appropriate evidence of the Tax and its payment.
(g)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which the Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Credit Party under this Section 3.01 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as applicable, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the Administrative Agent or any Lender
be required to pay any amount to any Loan Party pursuant to this paragraph (g)
the payment of which would place the Administrative Agent or such Lender, as
applicable, in a less favorable net after-Tax position than the Administrative
Agent or such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to any Loan Party or any other Person.
(h)    FATCA. If a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA and to determine whether such Recipient has
complied with such Recipient’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.01(h), “FATCA” shall include any amendments made to FATCA after the
Closing Date that are not already included in the definition of “FATCA”.
(i)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01,
such Loan Party shall deliver to the








--------------------------------------------------------------------------------




Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(j)    HMRC DT Treaty Passport Scheme
(i)    Each Lender in respect of a UK Tax Borrower which becomes a party to this
Agreement on the day on which this Agreement is entered into that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence opposite its name in Schedule 2.01; and
(ii)    Each Lender in respect of a UK Tax Borrower that is not a party to this
Agreement on the date on which this Agreement is entered into that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence in the Assignment and Assumption which it
executes, as applicable.
(k)    If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 3.01(j) (above) and a
UK Tax Borrower making a payment to that Lender has made a Borrower DTTP Filing
in respect of that Lender but:
(i)    that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or
(ii)    HM Revenue & Customs has not given the UK Tax Borrower authority to make
payments to that Lender without a UK Tax Deduction within 60 days of the date of
the Borrower DTTP Filing,
and in each case, the relevant UK Tax Borrower has notified that Lender in
writing, that Lender and the relevant UK Tax Borrower shall co-operate in
completing any additional procedural formalities necessary for that UK Tax
Borrower to obtain authorisation to make that payment without a UK Tax
Deduction.


(l)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 3.01(j) above, no UK
Tax Borrower shall make a Borrower DTTP Filing or file any form relating to HMRC
DT Treaty Passport scheme in respect of that Lender’s Commitment or its
participation in any Loan unless the Lender otherwise agrees.
(m)    A UK Tax Borrower shall promptly on making a Borrower DTTP Filing,
deliver a copy of that Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.
(n)    Each Lender which becomes a party to this Agreement after the date of
this Agreement shall indicate, in the relevant Assignment and Assumption upon
becoming a Lender, for the benefit of the Administrative Agent and without
liability to any Loan Party, which of the following categories it falls in (in
relation to a UK Tax Borrower): (A) not a U.K. Qualifying Lender; (B) a U.K.
Qualifying Lender (other than a Treaty Lender); or (C) a Treaty Lender. If a
Lender fails to indicate its status in accordance with this Section 3.01(n) then
such Lender shall be treated for the purposes of this Agreement (including by
each UK Tax Borrower) as if it not a UK Qualifying Lender until such time as it
notifies the UK Tax Borrower which category applies. For the avoidance of doubt,
an Assignment and Assumption shall not be invalidated by any failure of a Lender
to comply with this Section 3.01(n).








--------------------------------------------------------------------------------




(o)    VAT
(i)All amounts expressed in a Loan Document to be payable by any party to this
Agreement (a “Party”) to any Recipient which (in whole or in part) constitute
the consideration for any supply for VAT purposes are deemed to be exclusive of
any VAT which is chargeable on that supply, and accordingly, subject to Section
3.01(o)(ii) below, if VAT is or becomes chargeable on any supply made by any
Recipient to any Party under a Loan Document and such Recipient is required to
account to the relevant tax authority for the VAT, that Party must pay to such
Recipient (in addition to and at the same time as paying any other consideration
for such supply) an amount equal to the amount of the VAT (and such Recipient
must promptly provide an appropriate VAT invoice to that Party).
(ii)If VAT is or becomes chargeable on any supply made by any Recipient (the
"Supplier") to any other Recipient (the "VAT Recipient") under a Loan Document,
and any Party other than the VAT Recipient (the "Subject Party") is required by
the terms of any Loan Document to pay an amount equal to the consideration for
such supply to the Supplier (rather than being required to reimburse the VAT
Recipient in respect of that consideration):
(A)where the Supplier is the person required to account to the relevant tax
authority for the VAT, the Subject Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The VAT Recipient will, where this Section 3.01(o)(ii)(A)
applies, promptly pay to the Subject Party an amount equal to any credit or
repayment obtained by the VAT Recipient from the relevant tax authority which
the VAT Recipient reasonably determines relates to the VAT chargeable on the
supply; and
(B)where the VAT Recipient is the person required to account to the relevant tax
authority for the VAT, the Subject Party shall promptly, following demand from
the VAT Recipient, pay to the VAT Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the VAT Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.
(iii)Where a Loan Document requires any Party to reimburse or indemnify a
Recipient for any cost or expense, that Party shall reimburse or indemnify (as
the case may be) such Recipient for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that the
Recipient reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.
(iv)Any reference in this Section 3.01(o) to any Party shall, at any time when
such Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a Party shall be construed as a reference to that Party or the
relevant group or unity (or fiscal unity) of which that Party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).
(v)In relation to any supply made by a Recipient to any Party under a Loan
Document, if reasonably requested by such Recipient, that Party must promptly
provide details of its VAT registration








--------------------------------------------------------------------------------




and such other information as is reasonably requested in connection with such
Recipient's VAT reporting requirements in relation to such supply.
(p)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of any Commitment
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(q)     Definitions. For the purposes of this Section 3.01, the references to
“Borrower” and “Loan Party” shall include the European Borrowers and, the
references to “Lender” shall include any L/C Issuers.
SECTION 3.02    Making or Maintaining Eurocurrency Rate Loans.
(a)     Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower), on any Interest Rate Determination Date with
respect to any Eurocurrency Rate Loans, that by reason of circumstances
affecting the London interbank market (i) adequate and fair means do not exist
for ascertaining the interest rate applicable to such Loans on the basis
provided for in the definition of “Adjusted Eurocurrency Rate” or (ii) the
“Adjusted Eurocurrency Rate” does not adequately and fairly reflect the cost to
the Lenders of funding the subject Eurocurrency Rate Loans, the Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurocurrency Rate Loans until such time
as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Committed
Loan Notice given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.
(b)    Illegality or Impracticability of Eurocurrency Rate Loans In the event
that on any date (i) any Lender shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto but shall be made
only after consultation with the Borrower and the Administrative Agent) that the
making, maintaining, converting to or continuation of its Eurocurrency Rate
Loans has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), or (ii) the Administrative Agent is advised by the
Required Lenders (which determination shall be final and conclusive and binding
upon all parties hereto) that the making, maintaining, converting to or
continuation of its Eurocurrency Rate Loans has become impracticable, as a
result of contingencies occurring after the date hereof which materially and
adversely affect the London interbank market or the position of the Lenders in
that market, then, and in any such event, such Lenders (or in the case of the
preceding clause (i), such Lender) shall be an “Affected Lender” and such
Affected Lender shall on that day give notice (in writing by telefacsimile or by
telephone confirmed in writing) to the Borrower and the Administrative Agent of
such determination (which notice the Administrative Agent shall promptly
transmit to each other Lender). If the Administrative Agent receives a notice
from (x) any Lender pursuant to clause (i) of the preceding sentence or (y)
Lenders constituting the Required Lenders pursuant to clause (ii) of the
preceding sentence, then (1) the obligation of the Lenders (or, in the case of
any notice pursuant to clause (i) of the preceding sentence, such Lender) to
make Loans as, or to convert Loans to, Eurocurrency Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a








--------------------------------------------------------------------------------




Eurocurrency Rate Loan then being requested by the Borrower pursuant to a
Committed Loan Notice, the Lenders (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender) shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (3) the Lenders’ (or in the case of any notice pursuant to clause (i) of
the preceding sentence, such Lender’s) obligations to maintain their respective
outstanding Eurocurrency Rate Loans (the “Affected Loans”) shall be terminated
at the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans (in the case of Affected
Loans that are denominated in an Alternative Currency, with an Applicable Rate
equal to the Base Rate plus a margin that is 1.00% less than the margin that
would otherwise be applicable to Eurocurrency Rate Loans of such Class) on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurocurrency
Rate Loan then being requested by the Borrower pursuant to a Committed Loan
Notice, the Borrower shall have the option, subject to the provisions of Section
3.04, to rescind such Committed Loan Notice as to all Lenders by promptly giving
notice (in writing by telefacsimile or by telephone confirmed in writing) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender). Except
as provided in the immediately preceding sentence, nothing in this Section
3.02(b) shall affect the obligation of any Lender other than an Affected Lender
to make or maintain Loans as, or to convert Loans to, Eurocurrency Rate Loans in
accordance with the terms hereof.
(c)    Booking of Eurocurrency Rate Loans. Subject to Sections 3.01 and 3.05,
any Lender may make, carry or transfer Eurocurrency Rate Loans at, to, or for
the account of any of its branch offices or the office of an Affiliate of such
Lender.
(d)    Assumptions Concerning Funding of Eurocurrency Rate Loans. Calculation of
all amounts payable to a Lender under this Section 3.02 and under Sections 3.03
and 3.04 shall be made as though such Lender had actually funded each of its
relevant Eurocurrency Rate Loans through the purchase of a Eurocurrency deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of “Adjusted Eurocurrency Rate” in an amount equal to the amount of such
Eurocurrency Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurocurrency deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States;
provided, however, each Lender may fund each of its Eurocurrency Rate Loans in
any manner it sees fit and the foregoing assumptions shall be utilized only for
the purposes of calculating amounts payable under this Section 3.02 and under
Sections 3.03 and 3.04.
SECTION 3.03    Increased Cost; Capital Adequacy.
(a)    Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 3.01 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that (A) any law, treaty or governmental rule, regulation or
order, or any change therein or in the interpretation, administration or
application thereof (regardless of whether the underlying law, treaty or
governmental rule, regulation or order was issued or enacted prior to the date
hereof), including the introduction of any new law, treaty or governmental rule,
regulation or order but excluding solely proposals thereof, or any determination
of a court or Governmental Authority, in each case that becomes effective after
the date hereof (provided that the introduction of any new law, treaty or
governmental rule, regulation or order, or any determination of a court or
Governmental Authority with respect to the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and all requests, rules, guidelines








--------------------------------------------------------------------------------




or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, in
each case that becomes effective after the Closing Date shall be considered a
change in law whether promulgated before or after the Closing Date), or (B) any
guideline, request or directive by any central bank or other governmental or
quasi‑governmental authority (whether or not having the force of law) or any
implementation rules or interpretations of previously issued guidelines,
requests or directives, in each case that is issued or made after the date
hereof: (i) subjects such Lender (or its applicable lending office) to any
additional Tax (other than any Excluded Taxes or Indemnified Taxes, which are
exclusively covered by Section 3.01 hereof) with respect to this Agreement or
any of the other Loan Documents or any of its obligations hereunder or
thereunder or any payments to such Lender (or its applicable lending office) of
principal, interest, fees or any other amount payable hereunder or thereunder;
(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, liquidity,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurocurrency Rate Loans that are reflected in the definition of
“Adjusted Eurocurrency Rate”) or any company controlling such Lender; or (iii)
imposes any other condition (other than with respect to Taxes) on or affecting
such Lender (or its applicable lending office) or any company controlling such
Lender or such Lender’s obligations hereunder or the London interbank market;
and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Eurocurrency Rate Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, so long as such
Lender generally requires similar obligors under other credit facilities of this
type made available by such Lender to similarly so compensate such Lender, the
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or in a
lump sum or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder. Such Lender shall deliver
to Borrower (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 3.03, which statement shall be
conclusive and binding upon all parties hereto absent manifest error; provided,
that, with respect to a Lender other than a Lender listed on the signature pages
hereof on the Closing Date, no such additional amount shall be required to be
paid unless such law, treaty, governmental rule, regulation, order, change
therein, interpretation, administration or application thereof, or determination
becomes effective, or such guideline, request or directive is issued or made,
after the effective date of the Assignment and Assumption pursuant to which such
Lender became a Lender (provided that the introduction of any new law, treaty or
governmental rule, regulation or order, or any determination of a court or
Governmental Authority with respect to the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, in
each case that becomes effective after the date of such Assignment and
Assumption shall be considered a change in law whether promulgated before or
after such date).
(b)    Capital Adequacy Adjustment. In the event that any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the adoption,
effectiveness, phase‑in or applicability after the Closing Date of any law, rule
or








--------------------------------------------------------------------------------




regulation (or any provision thereof) regarding capital adequacy or liquidity,
but including the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith (whether or not promulgated before or after the Closing Date) and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III (whether or not promulgated before or after the
Closing Date), or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or (B) compliance by any
Lender (or its applicable lending office) or any company controlling such Lender
with any guideline, request or directive regarding capital adequacy or liquidity
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, in each case after the date hereof, has or
would have the effect of reducing the rate of return on the capital of such
Lender or any company controlling such Lender as a consequence of, or with
reference to, such Lender’s Loans or other obligations hereunder with respect to
the Loans to a level below that which such Lender or such controlling company
could have achieved but for such adoption, effectiveness, phase‑in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling company with regard to capital adequacy or
liquidity), then from time to time, within five Business Days after receipt by
the Borrower from such Lender of the statement referred to in the next sentence,
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such controlling company on an after‑tax basis for
such reduction. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 3.03(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
SECTION 3.04    Funding Losses. The Borrower shall compensate each Lender, upon
written request by such Lender (which request shall set forth the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities
(including any interest paid or payable by such Lender to Lenders of funds
borrowed by it to make or carry its Eurocurrency Rate Loans and any loss,
expense or liability sustained by such Lender in connection with the liquidation
or re‑employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain: (i) if for any reason (other than a default by such
Lender) a borrowing of any Eurocurrency Rate Loan does not occur on a date
specified therefor in a Committed Loan Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurocurrency Rate Loan does
not occur on a date specified therefor in a Committed Loan Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Eurocurrency Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurocurrency Rate Loans is
not made on any date specified in a notice of prepayment given by Borrower.
SECTION 3.05    Matters Applicable to Requests for Compensation. (a) Obligation
to Mitigate. Each Lender agrees that, as promptly as practicable after the
officer of such Lender responsible for administering its Loans becomes aware of
the occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender to receive
payments under Section 3.01, 3.02, 3.03 or 3.04, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required








--------------------------------------------------------------------------------




to be paid to such Lender pursuant to Section 3.01, 3.02, 3.03 or 3.04 would be
materially reduced and if, as determined by such Lender in its sole discretion,
the making, issuing, funding or maintaining of such Loans through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Loans or the interests of such Lender; provided,
such Lender will not be obligated to utilize such other office pursuant to this
Section 3.05 unless the Borrower agrees to pay all incremental expenses incurred
by such Lender as a result of utilizing such other office as described above.
(b)    Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.
(c)    Limitation on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Section 3.01(f), 3.03 or 3.04 of this Agreement, unless
the Administrative Agent or a Lender gives notice to the Borrower that it is
obligated to pay an amount under any such Section within 180 days after the
later of (x) the date the Lender incurs the respective increased costs, taxes,
loss, expense or liability, reduction in amounts received or receivable or
reduction in return on capital or (y) the date such Lender has actual knowledge
of its incurrence of the respective increased costs, taxes, loss, expense or
liability reductions in amounts received or receivable or reduction in return on
capital, then such Lender shall only be entitled to be compensated for such
amount by Borrower pursuant to Section 3.01(f), 3.03 or 3.04, as the case may
be, to the extent the costs, taxes, loss, expense or liability, reduction in
amounts received or receivable or reduction in return on capital are incurred or
suffered on or after the date which occurs 180 days prior to such Lender giving
notice to Borrower that it is obligated to pay the respective amounts pursuant
to Section 3.01(f), 3.03 or 3.04, as the case may be. This Section 3.05(c) shall
have no applicability to any Section of this Agreement other than
Section 3.01(f), 3.03 or 3.04.
SECTION 3.06    Replacement of Lenders Under Certain Circumstances. (a) If at
any time (w) the Borrower becomes obligated to pay additional amounts or
indemnity payments (other than amounts in respect of Other Taxes or VAT)
described in Section 3.01, Section 3.02, Section 3.03 or Section 3.04 as a
result of any condition described in such Sections, (x) any Lender becomes a
Defaulting Lender, (y) any Lender refuses to make any Extension pursuant to
Section 2.16 or (z) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, (1) terminate the unused Revolving
Commitment of such Lender and repay the Loans of such Lender on a non-pro rata
basis or (2) with respect to any such Lenders, replace such Lender (in its
capacity as a Lender under the applicable Facility, subject to such Extension or
if the underlying matter in respect of which such Lender has become a
Non-Consenting Lender relates to a certain Class of Loans or Commitments) by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Section 10.07(b) (with the assignment fee paid) all of its rights and
Obligations under this Agreement (in respect of the applicable Class of Loans or
Commitments subject to such Extension or if the underlying matter in respect of
which such Lender has become a Non-Consenting Lender relates to a certain Class
of Loans or Commitments) to one or more Eligible Assignees; provided that (A) in
the case of any Eligible Assignees in respect of Non-Consenting Lenders, the
replacement Lender shall agree to the consent, waiver or amendment to which the
Non-Consenting Lender did not agree and (B) neither the Administrative Agent nor
any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person.
(b)    Any Lender being replaced pursuant to Section 3.06(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans of








--------------------------------------------------------------------------------




the applicable Class and (ii) deliver any Notes evidencing such Loans to the
Borrower or the Administrative Agent. Pursuant to such Assignment and
Assumption, (i) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans of the
applicable Class, (ii) all obligations of the Borrower owing to the assigning
Lender relating to the Loans and participations so assigned shall be paid in
full by the assignee Lender to such assigning Lender concurrently with such
Assignment and Assumption and (iii) upon such payment and, if so requested by
the assignee Lender, delivery to the assignee Lender of the appropriate Note or
Notes executed by the Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In the event that a Lender does not comply with the
requirements of this clause (b) within one Business Day after receipt of such
notice, each Lender hereby authorizes and directs Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 10.07 on behalf of any Lender being
replaced pursuant to Section 3.06(a) above, and any such documentation so
executed by Administrative Agent shall be effective for purposes of documenting
an assignment pursuant to Section 10.07.
(c)    Notwithstanding anything to the contrary contained above, (i) any Lender
that acts as a L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of Cash Collateral into a Cash
Collateral Account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as the Administrative Agent may
not be replaced in such capacity hereunder except in accordance with the terms
of Section 9.07.
(d)    In the event that (i) the Borrower or the Administrative Agent has
requested the Lenders to consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all directly and
adversely affected Lenders in accordance with the terms of Section 10.01 or all
the Lenders with respect to a certain Class of Loans or Commitments and (iii)
either the directly and adversely affected Lenders holding more than 50.1% of
such directly and adversely affected Total Outstandings, and aggregate unused
Revolving Commitments or the Required Lenders, as applicable, have agreed to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”
SECTION 3.07    Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Commitments and repayment of all other
Obligations hereunder.
Article 4.    

CONDITIONS PRECEDENT
SECTION 4.01    Conditions Precedent to Closing Date.
The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction or waiver by each Lender of the following conditions
precedent:
(a)    The Administrative Agent shall have received copies of the Historical
Financial Statements and the Pro Forma Balance Sheet.








--------------------------------------------------------------------------------




(b)    The Administrative Agent and the Arrangers shall have received all
documentation and other information about the Borrower, each other Loan Party
and each European Borrower at least 3 Business Days prior to the Closing Date as
has been reasonably requested in writing at least 10 Business Days prior to the
Closing Date by the Administrative Agent or the Arrangers that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
(c)    The Administrative Agent shall have received with respect to the
Borrower, each other Loan Party and each European Borrower (if applicable): (i)
Organizational Documents certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of the Borrower, each other Loan Party or a director of the
European Borrowers, as applicable, to be true and complete as of the Closing
Date; (ii) resolutions or other action duly adopted by the board of directors
(or other governing body) of the Borrower, each other Loan Party and each
European Borrower authorizing and approving the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party; (iii) resolutions of the shareholders of the UK Borrower authorizing and
approving the execution, delivery and performance of this Agreement; (iv)
resolutions of the shareholders and the board of directors of UK Holdco
approving an amendment to the articles of association of UK Holdco; (v)
shareholders’ resolutions of the Belgian Borrower approving the change of
control provisions in the Loan Documents; (vi) incumbency certificates and/or
other certificates (as customary in the Relevant Jurisdiction and containing
specimen signatures) of Responsible Officers authorized to act in connection
with this Agreement and the other Loan Documents to which the Borrower, each
other Loan Party and each European Borrower is a party (and, in the case of the
UK Borrower, confirming that borrowing the Loans would not cause any borrowing
or similar limit binding on the UK Borrower to be exceeded and certifying that
each copy document relating to it specified in this Article 4, is correct,
complete and the original of such copy document is in full force and effect and
has not been amended or superseded as at a date no earlier than the Closing
Date); (vii) such certificates of good standing or the equivalent from the
Borrower’s, each other Loan Party’s and each European Borrower’s jurisdiction of
organization or formation, as applicable, relating to the existence of the
Borrower, each other Loan Party and each European Borrower (where available in
such jurisdiction); (viii) a copy of a non-bankruptcy certificate and commercial
extract relating to the Belgian Borrower dated not earlier than 2 Business days
before Closing Date; and (ix) an up-to-date copy of the mortgage keeper’s
certificates for the mortgages dated 30 years back and for the pledges on
business dated 10 years back, in respect to the real property and the business
of the Belgian Borrower.
(d)    Since December 31, 2014, there shall not have occurred a circumstance or
condition that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect.
(e)    The Administrative Agent (or its counsel) shall have received this
Agreement, executed and delivered by each Agent, the Borrower, each European
Borrower and each Lender listed in Schedule 2.01, which schedule shall be on
file with the Administrative Agent.
(f)    (i) The Administrative Agent shall have received from the Borrower and
each Guarantor either (A) a counterpart of the Security Agreement or (B) written
evidence reasonably satisfactory to the Administrative Agent (which may include
telecopy transmission of each such Security Agreement) that the Borrower and
each Guarantor has signed a counterpart of the Security Agreement, (ii) the
Administrative Agent shall have received from the Borrower either (A) a
counterpart of the UK Holdco Pledge Agreement or (B) written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy
transmission of such UK Holdco Pledge Agreement) that the Borrower has signed a
counterpart of the UK Holdco Pledge Agreement, (iii) the Administrative Agent
shall have received








--------------------------------------------------------------------------------




from the Borrower and each Guarantor either (A) a counterpart of the Guarantee
Agreement or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy transmission of each such Guarantee Agreement)
that the Borrower and each Guarantor has signed a counterpart of the Guarantee
Agreement, and (iv) the Agents shall have received, on or before the Closing
Date, all documents and instruments required to create and perfect the
Collateral Agent’s security interests in the Collateral for the benefit of the
Secured Parties to the extent required by the Loan Documents, including (w)
Uniform Commercial Code financing statements required by Law or reasonably
requested by the Collateral Agent (to the extent required by the Security
Agreement) to be filed, registered, published or recorded to create or perfect
(if and to the extent required by the Security Agreement) the Liens (subject
only to Liens permitted pursuant by Section 7.01) intended to be created under
the Loan Documents, (x) fully executed Intellectual Property Security Agreements
in proper form for filing or recording in all appropriate places in all
applicable jurisdictions, memorializing and recording the encumbrance of the
intellectual property assets listed in Schedule II to the Security Agreement,
(y) a completed Perfection Certificate dated the Closing Date and executed by a
Responsible Officer of each Loan Party, together with all attachments
contemplated thereby, and (z) all Collateral consisting of intercompany notes,
stock certificates (or equivalent) and, if applicable, blank executed stock
transfer forms of the Borrower and its Restricted Subsidiaries (including UK
Holdco) and other Instruments to the extent certificated or evidenced by notes
and required to be delivered under the Loan Documents, and, to the extent
applicable, all such documents and instruments shall have been so filed,
registered, published or recorded or other arrangements reasonably satisfactory
to such Agent for such filing, registration, publication or recordation shall
have been made.
(g)    Each Loan Party and each European Borrower shall have obtained each
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority, as
is required to authorize, or is required in connection with, (i) the execution,
delivery and performance of any Loan Document and (ii) the legality, validity,
binding effect or enforceability of any such Loan Document, except for those
approvals, consents, exemptions, authorizations or other actions, notices or
filings referred to in Section 5.04.
(h)    There will not exist (pro forma for the Transactions and the financing
thereof) any default under any Material Indebtedness of Borrower or its
Subsidiaries.
(i)    The Borrower and its Subsidiaries will have no Indebtedness for borrowed
money other than (i) Indebtedness under the Loan Documents, (ii) Indebtedness
under the Senior Notes, (iii) letters of credit and surety bonds, (iv)
intercompany Indebtedness, (v) all existing lines of credit and credit
facilities of Foreign Subsidiaries set forth on Schedule 4.01(i) and (vi) other
Indebtedness permitted under Section 7.03.
(j)    The Administrative Agent shall have received (a) a customary written
opinion (addressed to the Administrative Agent, the Collateral Agent and the
Lenders and dated the Closing Date) of Kirkland & Ellis LLP, counsel for the
Loan Parties, (b) a customary written opinion (addressed to the Administrative
Agent, the Collateral Agent and the Lenders and dated the Closing Date) of
Latham & Watkins LLP, counsel for Administrative Agent and (c) a customary
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Closing Date) of each of Eubelius CVBA, counsel for the Belgian Borrower,
and Loyens & Loeff CVBA/SCRL, counsel for Administrative Agent. The Loan Parties
and the European Borrowers hereby request such counsel to deliver such opinions.
(k)    The Administrative Agent shall have received a solvency certificate from
the chief financial officer of the Borrower (after giving effect to the
Transactions) substantially in the form attached hereto as Exhibit O.








--------------------------------------------------------------------------------




(l)    All fees and expenses required to be paid or reimbursed on the Closing
Date to the Administrative Agent, the Arrangers and the Lenders (including
reasonable out-of-pocket expenses and reasonable fees, disbursements and other
charges of counsel to the Administrative Agent and of any local counsel to the
Administrative Agent and the Arrangers), to the extent invoiced at least three
Business Days prior to the Closing Date, shall have been paid in full (which
amounts may be offset against the proceeds of the initial Credit Extension, if
any).
(m)    The Administrative Agent shall have received a notice with respect to the
initial Borrowing, as required by Article 2.
(n)    Collateral Agent shall have received a certificate from the applicable
Loan Party’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 6.07(a) is in full force
and effect.
(o)    There shall not exist any action, suit, investigation, litigation,
proceeding or hearing, pending or threatened in any court or before any
arbitrator or Governmental Authority that affects the Transactions that would be
material to the Lenders.
Without limiting the generality of the provisions of Article 9, for purposes of
determining compliance with the conditions specified in this Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
SECTION 4.02    Conditions Precedent to All Credit Extensions. The obligation of
each Lender to honor any Request for Credit Extension (other than in connection
with (i) a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans or (ii) an Additional
Facility incurred to finance, or in connection with, a Permitted Acquisition or
other permitted Investment in which case the relevant conditions precedent shall
be specified in the applicable Additional Facility Agreement) is subject to
satisfaction or waiver (in accordance with Section 10.01) of the following
conditions precedent:
(a)    The representations and warranties of the Borrower, each other Loan Party
and each European Borrower contained in Article 5 and each other Loan Document
shall be true and correct in all material respects (provided that any such
representations and warranties which are qualified by materiality, Material
Adverse Effect or similar language shall be true and correct in all respects) on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (provided that any
such representations and warranties which are qualified by materiality, Material
Adverse Effect or similar language shall be true and correct in all respects) as
of such earlier date.
(b)    No Default or Event of Default shall have occurred and be continuing or
would result from such Credit Extension or from the application of the proceeds
therefrom.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
Each Request for Credit Extension delivered by the Borrower (or any European
Borrower, if applicable) hereunder and each Credit Extension shall be deemed to
constitute a representation and








--------------------------------------------------------------------------------




warranty by the Borrower and the European Borrowers on and as of the date of the
applicable Credit Extension as to the matters specified in clauses (a) and (b)
above in this Section.
Article 5.    

REPRESENTATIONS AND WARRANTIES
Each of the Borrower and the European Borrowers (in the case of each European
Borrower, solely with respect to itself) represents and warrants to the Agents
and the Lenders on the Closing Date and on each other Credit Date that:
SECTION 5.01    Corporate Status.
Each Loan Party, each European Borrower and each of their Restricted
Subsidiaries (i) is a duly organized and validly existing corporation,
partnership or limited liability company or other entity in good standing under
the laws of the jurisdiction of its incorporation or organization (or the
equivalent thereof in the case of Foreign Subsidiaries to the extent such
concept is applicable in the Relevant Jurisdiction, provided that with respect
to the European Borrowers the concept of good standing does not exist under the
laws of Belgium), (ii) has all the requisite power and authority to own its
property and assets and to transact the business in which it is engaged and
(iii) is duly qualified and is authorized to do business and is in good standing
(where relevant) in each other jurisdiction where the ownership, leasing or
operation of property or the conduct of its business requires such
qualification, authorization or good standing, except (1) in the case of each of
the foregoing clauses (i) (other than with respect to the Borrower and each
European Borrower), (ii) and (iii), to the extent failure to comply therewith
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect and (2) as a result of any transaction expressly
permitted under Sections 7.04 or 7.05 hereof.
SECTION 5.02    Corporate Power and Authority.
Each Loan Party and each European Borrower has the applicable power and
authority to execute, deliver and perform the terms and provisions of each of
the Loan Documents to which it is a party and has taken all necessary corporate
or other organizational action to authorize the execution, delivery and
performance by it of each of such Loan Documents. As of the Closing Date each
Loan Party and each European Borrower has duly executed and delivered each of
the Loan Documents to which it is a party, and each of such Loan Documents upon
execution constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws generally affecting creditors’ rights, good faith and fair
dealing and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
SECTION 5.03    No Violation.
Neither the execution, delivery or performance by each Loan Party or each
European Borrower of the Loan Documents to which it is a party (including,
without limitation, the granting of Liens pursuant to the Collateral Documents)
nor the consummation of the transactions contemplated therein (i) will violate
any provision of any requirement of Law applicable to any Loan Party or any
European Borrower, (ii) will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Collateral Documents) upon any of the property
or assets of any Loan Party or any European Borrower pursuant to the terms of
any material Contractual Obligation








--------------------------------------------------------------------------------




of any Loan Party, any European Borrower or any of their Restricted
Subsidiaries, (iii) will violate any provision of any Organizational Document of
any Loan Party or any European Borrower or (iv) require any approval of
stockholders or any approval or consent of any Person (other than a Governmental
Authority) except as have been obtained on or prior to the Closing Date; except
with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (i), (ii) or (iv) to the extent that
such conflict, breach, contravention or payment would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
SECTION 5.04    Governmental Authorization; Other Approvals.
No order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except as have been obtained or made on or prior
to the Closing Date), or exemption by, any Governmental Authority, is required
to authorize, or is required in connection with, (i) the execution, delivery and
performance of any Loan Document or (ii) the legality, validity, binding effect
or enforceability of any such Loan Document, except for (a) filings necessary to
perfect the Liens (if and to the extent required to be perfected under the
Collateral Documents) on the Collateral granted by the Loan Parties in favor of
the Secured Parties or to release existing Liens in connection with the
Transactions and (b) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make would
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
SECTION 5.05    Financial Statements; No Material Adverse Effect; Solvency, etc.
(a)    Financial Statements. The Historical Financial Statements fairly present
in all material respects the financial condition and results of operation and
cash flows of GCP as of such dates and for such periods in accordance with GAAP
consistently applied throughout the periods covered thereby (except as otherwise
disclosed), subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments.
(b)    Solvency. On and as of the Closing Date, after giving effect to this
Agreement and the Transactions, the Borrower and its Restricted Subsidiaries, on
a consolidated basis, are Solvent.
(c)    Pro Forma Financial Statements. The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated subsidiaries as at September
30, 2015 (including the notes thereto) (the “Pro Forma Balance Sheet”), a copy
of which has heretofore been furnished to the Administrative Agent, has been
prepared giving effect as if such events had occurred on such date to the
Transactions. The Pro Forma Balance Sheet has been prepared in good faith, based
on assumptions believed by the Borrower to be reasonable as of the date of
delivery thereof, and present fairly in all material respects on a pro forma
basis the estimated financial position of the Borrower and its consolidated
subsidiaries as at September 30, 2015, assuming that the events specified in the
preceding sentence had actually occurred at such date.
(d)    No Material Adverse Effect. In the case of the Closing Date, since
December 31, 2014 and, in all other cases, since the date of the most recent
audited financial statements delivered pursuant to Section 6.01(a) there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.
SECTION 5.06    Litigation and Environmental Matters.








--------------------------------------------------------------------------------




There are no actions, suits, hearings or proceedings, at law or in equity,
pending or, to the knowledge of any Responsible Officer of the Borrower,
threatened in writing against the Loan Parties or any of the Restricted
Subsidiaries that, either individually or in the aggregate, are reasonably
likely to have a Material Adverse Effect.
SECTION 5.07    Disclosure.
No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party or any European Borrower to any
Credit Party in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole, as of the time it was furnished, contains any misstatement of a material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, each of the Borrower and each European Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time of preparation; it being understood that such
projections may vary from actual results and that such variances may be
material.
SECTION 5.08    Use of Proceeds, Margin Regulation.
(a)    The proceeds of the Term Loans and the Revolving Loans shall be used in a
manner consistent with the uses set forth in Section 6.11.
(b)    No European Borrower nor any Loan Party is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock, and
no proceeds of any Borrowings or drawings under any Letter of Credit will be
used for any purpose that violates Regulation T, Regulation U or Regulation X of
the FRB.
SECTION 5.09    Taxes. The Loan Parties and each of their Restricted
Subsidiaries have timely filed or caused to be filed all tax returns and reports
which are required to be filed, except where failure to file any such returns
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and have paid or caused to be paid all taxes required
to be paid by the Loan Parties or any Restricted Subsidiary or any assessments
made against them or any of their respective material properties, assets,
income, businesses and franchises and all other material taxes, fees or other
charges imposed on them or any of their respective properties, assets, income,
businesses and franchises by any Governmental Authority (other than those the
amount or validity of which is contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Loan Parties or any such Restricted Subsidiary, as
the case may be), except where failure to take any such action would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and no tax liens have been filed and no claims are being
asserted with respect to any such taxes, fees or other charges (other than such
liens or claims, the amount or validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided) which would be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.
SECTION 5.10    ERISA Compliance. Except as would not reasonably be expected to
have a Material Adverse Effect, (i) each Pension Plan and Benefit Plan is in
compliance with the applicable provisions of ERISA and the Code; (ii) each
Pension Plan and Benefit Plan that is intended to qualify








--------------------------------------------------------------------------------




under Section 401(a) of the Code has either received a favorable determination
letter from the IRS or may rely on a favorable opinion letter issued by the IRS,
(iii) there are no pending or, to the knowledge of any Responsible Officer of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Benefit Plan or Pension Plan, (iv)
there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Benefit Plan or Pension Plan, (v) no
ERISA Event or Foreign Plan Event has occurred or is reasonably expected to
occur, (vi) each Foreign Pension Plan is in compliance and in good standing (to
the extent such concept exists in the relevant jurisdiction) in all respects
with all laws, regulations and rules applicable thereto, including all funding
requirements, and the respective requirements of the governing documents for
such Foreign Pension Plan, (vii) other than in respect of the UK DB Plan,
neither the Borrower, nor any Subsidiary or Affiliate of the Borrower, nor any
ERISA Affiliate is or has at any time been the employer or “connected” with or
an “associate” (as those terms are used in the UK Pensions Act 2004) of the
employer of a UK defined benefit pension plan and (viii) no Contribution Notice
or Financial Support Direction has been issued or threatened to be issued and no
circumstances exist which are reasonably likely to lead to the issuance of any
Contribution Notice or Financial Support Direction in relation to the UK DB Plan
or to any Loan Party, any Subsidiary or Affiliate of the Borrower or any ERISA
Affiliate.
SECTION 5.11    Ownership of Property.
(a)    Title. The Loan Parties and each of their Restricted Subsidiaries has
good and marketable title or, with respect to real property, valid fee simple
title (or in each case, the relevant foreign equivalent, if any) to, or a
subsisting leasehold interest in (except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights and as limited by general principles
of equity that restrict the availability of equitable remedies), or a valid
contractual agreement or other valid right to use, all such Person’s real
property used or intended to be used in the business of the Loan Parties and
their Restricted Subsidiaries, and good title (or relevant foreign equivalent)
to, a valid leasehold interest in, or valid contractual rights or other valid
right to (or an agreement for the acquisition of same) use all such Person’s
other property (but excluding IP Rights), and, in each case, none of such
property is subject to any Lien except for Permitted Liens and except where the
failure to have such title or other property interest described above would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(b)    Real Estate. As of the Closing Date, Schedule 5.11(b) contains a true,
accurate and complete list of all Material Real Property that is owned by the
Loan Parties.
SECTION 5.12    Subsidiaries.
(a)    Organization. Schedule 5.12 sets forth as of the Closing Date a true,
complete and correct list of the Borrower and each Subsidiary of any Loan Party
and (i) its jurisdiction of incorporation or organization and (ii) other than
with respect to the Borrower, its ownership (by holder and percentage interest).








--------------------------------------------------------------------------------




(b)    Capitalization. As of the Closing Date, all of the issued and outstanding
Capital Stock of each Restricted Subsidiary of the Borrower has been duly
authorized and validly issued, and, to the extent applicable in the case of
Foreign Subsidiaries, is fully paid and non-assessable and is owned as set forth
on Schedule 5.12, free and clear of all Liens except for Permitted Liens.
SECTION 5.13    Compliance with Law. Neither the Loan Parties nor any of their
Restricted Subsidiaries is in default under or in violation of any requirement
of Law, except for such defaults or violations that (a) are being contested in
good faith by appropriate proceedings or (b) either in any one case or in the
aggregate, would not have a Material Adverse Effect.
SECTION 5.14    Investment Company Act. Neither the Loan Parties nor any of
their Restricted Subsidiaries is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.
SECTION 5.15    Environmental Matters.
(i) The operations of and the real property owned or operated by the Loan
Parties and any of their Restricted Subsidiaries are in compliance with all
applicable Environmental Laws except where the failure to be in compliance,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; (ii) the Loan Parties and any of their Restricted
Subsidiaries have obtained and will continue to maintain all Environmental
Permits, and all such Environmental Permits are in good standing and the Loan
Parties and their Restricted Subsidiaries are in compliance with all terms and
conditions of such Environmental Permits, except where failure to so obtain,
maintain or comply, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; (iii) neither the Loan Parties nor
any of their Restricted Subsidiaries nor any of their present or past properties
or operations (whether owned or leased) is subject to: (A) any Environmental
Claim or other written claim, notice, request for information, judgment, order,
decree or agreement from or with any Governmental Authority or private party
related to any actual or alleged violation of or non-compliance with
Environmental Laws or Environmental Permits to the extent any of the foregoing
would reasonably be expected to have a Material Adverse Effect, (B) any pending
or, to the knowledge of any Responsible Officer of the Borrower, threatened
judicial or administrative proceeding, action, suit or investigation related to
any Environmental Laws or Environmental Permits which would reasonably be
expected to have a Material Adverse Effect, (C) any Remedial Action which if not
taken would reasonably be expected to have a Material Adverse Effect or (D) any
liabilities, obligations or costs arising from the Release or threat of a
Release of a Contaminant into the environment where such Release or threat of a
Release would reasonably be expected to have a Material Adverse Effect; (iv)
neither the Loan Parties nor any of their Restricted Subsidiaries have received
any written notice or claim to the effect that any Loan Party or any Restricted
Subsidiary is or may be liable to any Person as a result of the Release or
threat of a Release of a Contaminant into the environment, which notice or claim
would reasonably be expected to result in a Material Adverse Effect, and (v) no
Environmental Lien has attached to any property (whether owned or leased) of the
Loan Parties or any of their Restricted Subsidiaries which would, if determined
adversely, reasonably be expected to have a Material Adverse Effect, nor are
there any facts or circumstances currently known to the Loan Parties or any of
the Restricted Subsidiaries that may reasonably be expected to give rise to such
an Environmental Lien.
SECTION 5.16    Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any European Borrower pending
or, to the actual knowledge of any Responsible Officer of any Loan Party or any
European Borrower, threatened, except to the extent that strikes, lockouts or
slowdowns would not reasonably be expected to result in a Material Adverse
Effect. The hours worked by and payments made to employees of the Loan Parties
or any








--------------------------------------------------------------------------------




European Borrower have not been in violation of the FLSA or any Laws (including,
of the applicable national law with respect to any non-US jurisdiction) dealing
with such matters to the extent that any such violation, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, except to the extent that such liability would
not reasonably be expected to have a Material Adverse Effect, all payments due
from any Loan Party or any European Borrower, or for which any claim may be made
against any Loan Party or any European Borrower, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued in accordance with GAAP as a liability on the books of such Loan Party
or any European Borrower. Except as set forth on Schedule 5.16, as of the
Closing Date, no Loan Party or European Borrower is a party to or bound by any
material collective bargaining agreement. As of the Closing Date, there are no
representation proceedings pending or, to the actual knowledge of any
Responsible Officer of any Loan Party or any European Borrower, threatened to be
filed with the National Labor Relations Board or other applicable Governmental
Authority (or the foreign equivalent thereof, as applicable), and no labor
organization or group of employees of any Loan Party or any European Borrower
has made a pending demand for recognition to the extent that such proceeding or
demand would reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, the consummation of the Transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any European Borrower is bound to the extent that
such would be reasonably expected to result in a Material Adverse Effect.
SECTION 5.17    Intellectual Property.
Each Loan Party and Restricted Subsidiary owns or holds licenses or other rights
to or under all of the patents, patent applications, trademarks, service marks,
trademark and service mark registrations and applications therefor, trade names,
copyrights, copyright registrations and applications therefor (collectively, “IP
Rights”) that are necessary for the operation of its business as currently
conducted except where the failure to own or hold such IP Rights would not
reasonably be expected to result in a Material Adverse Effect. No Loan Party nor
any Restricted Subsidiary has knowledge of any existing or threatened claim by
any Person contesting the validity, enforceability, use or ownership of the IP
Rights owned by a Loan Party or Restricted Subsidiary which would reasonably be
expected to have a Material Adverse Effect, nor has any other Person brought any
written claim against any Loan Party or any Restricted Subsidiary that any IP
Rights owned by any Loan Party or its Restricted Subsidiaries has infringed or
otherwise violated any IP Rights of any such other Person which would reasonably
be expected to have a Material Adverse Effect.
SECTION 5.18    Collateral Documents.
The Collateral Documents, upon execution and delivery thereof, are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on, and security interests in, the Collateral
and, (i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable Laws (which filings or recordings
shall be made only to the extent required by any Collateral Document) and (ii)
upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent only to the extent required by any Collateral Document), such
Collateral Document will constitute, to the extent effected by such filings,
recordings and taking of possession, fully perfected first priority Liens under
U.S. law on, and security interests in, all right, title and interest of the
Loan Parties in such Collateral to the extent required under the Collateral
Document subject to no other Liens other than Permitted Liens.








--------------------------------------------------------------------------------




SECTION 5.19    Patriot Act.
(a)    None of the Borrower, any European Borrower or any other Loan Party is in
material violation of any material Anti-Terrorism Laws.
(b)    The use of proceeds of the Loans will not violate in any material respect
the Trading with the Enemy Act, as amended or any of the foreign asset control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V).
The representations and warranties contained in this Section 5.19 made by each
European Borrower, solely with respect to itself, are subject to and limited by
any Applicable Law applicable to such European Borrower.
SECTION 5.20    FCPA; Anti-Corruption Laws.
No part of the proceeds of the Loans will be used, directly, or, to the
knowledge of any Responsible Officer of the Borrower or any European Borrower,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or any other Anti-Corruption
Laws.
The representations and warranties contained in this Section 5.20 made by each
European Borrower, solely with respect to itself, are subject to and limited by
any Applicable Law applicable to such European Borrower.
SECTION 5.21    Sanctioned Persons.
(a)    None of the Loan Parties nor any Restricted Subsidiary is currently the
target of: (i) any U.S. sanctions administered by the OFAC or the U.S.
Department of State; or (ii) any sanctions imposed under similar laws or
regulations enacted by the European Union, any member state thereof or the
United Kingdom that apply to the Loan Parties or the Restricted Subsidiaries.
(b)    Neither the Borrower nor any European Borrower will, to its knowledge,
directly or indirectly, use the proceeds of the Loans in any manner that will
result in a violation by any Lender of any U.S. sanctions administered by the
OFAC or the U.S. Department of State.
(c)    The representations and warranties contained in this Section 5.21 made by
each European Borrower, solely with respect to itself, are subject to and
limited by any Applicable Law applicable to such European Borrower.
SECTION 5.22    Certain Matters Regarding the Belgian Borrower. The Belgian
Borrower does not qualify as a small or medium sized entity for the purpose of
the Belgian law of 21 December 2013 regarding the financing of small and medium
sized entities.
SECTION 5.23    Central Administration: COMI. For the purposes of The Council of
the European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“Regulation”), the centre of main interest (as that term is used in Article 3(1)
of the Regulation) of the European Borrowers is situated in its jurisdiction of
incorporation or organization as applicable.








--------------------------------------------------------------------------------




Article 6.    

AFFIRMATIVE COVENANTS
Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan and all fees and other Obligations (other than
contingent obligations with respect to then unasserted claims, Secured Bank
Product Obligations and Designated Credit Lines) shall have been paid in full
and (iii) all outstanding Letters of Credit have been Cash Collateralized, the
Borrower, with respect to itself and each of its Restricted Subsidiaries, hereby
covenants and agrees with the Credit Parties that:
SECTION 6.01    Financial Statements. The Borrower will furnish to the
Administrative Agent (which the Administrative Agent shall provide to the
Lenders):
(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, the Consolidated balance sheet and related statements of operations,
and Consolidated statements of income, stockholders’ equity and cash flows as of
the end of and for such year for the Borrower and its Subsidiaries, setting
forth in each case, in comparative form, the Consolidated figures for the
previous fiscal year and including a customary narrative management’s discussion
and analysis of the financial condition and results of operations for such
period, all audited and reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without a qualification or exception as to the scope of such audit
(other than as a result of (i) the fact that the final maturity of any
Indebtedness is less than one year from the date of such opinion or (ii) any
actual or potential inability to satisfy any financial maintenance covenant for
any period)) to the effect that such Consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a Consolidated basis in
accordance with GAAP;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of any fiscal year of the Borrower, the unaudited Consolidated
balance sheet and related statements of operations, and Consolidated statements
of income, stockholders’ equity and cash flows for the Borrower and its
Subsidiaries, as of the end of and for such fiscal quarter and the elapsed
portion of the fiscal year, setting forth in each case, in comparative form the
Consolidated figures for the previous fiscal year and including a customary
narrative management’s discussion and analysis of the financial condition and
results of operations for such period, all certified by one of the Borrower’s
Responsible Officers as presenting in all material respects the financial
condition and results of operations of the Borrower, the other Loan Parties, the
European Borrowers and their Subsidiaries on a Consolidated basis in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes;
(c)    within ninety (90) days after the commencement of each fiscal year of the
Borrower, a detailed, Consolidated budget by quarter for the applicable fiscal
year for the Borrower and its Subsidiaries;
(d)    promptly after the same become publicly available, copies of (i) all
material periodic and other reports, proxy statements and other materials filed
by any Loan Party or any European Borrower with the SEC or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be, and (ii) SEC Forms 10-K
and 10-Q for the Borrower (for so long as the Borrower is subject to the
reporting requirements under the Exchange Act); provided that no such delivery
shall be required hereunder with respect to each of the foregoing to the extent
that such are publicly available via EDGAR or another publicly available
reporting system and the Borrower has advised the Administrative Agent of the
filing thereof;








--------------------------------------------------------------------------------




(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any European Borrower as any Agent or any Lender may reasonably request provided
that nothing in this clause (e) shall require the Borrower or its Restricted
Subsidiaries to provide information (i) which constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law, (iii) which is subject to
attorney-client or similar privilege or constitutes attorney work-product or
(iv) restricted by binding obligations; and
(f)    simultaneously with the delivery of each set of Consolidated financial
statements referred to in Section 6.01(a) and (b) above, the related
consolidating financial statements (which may be in footnote form) reflecting
the adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
(if any) from such Consolidated financial statements.
SECTION 6.02    Certificates; Other Information.
(a)    Notwithstanding the foregoing, the obligations in clauses (a) and (b) of
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the Consolidated
financial statements of the Borrower (or any direct or indirect parent thereof)
or (B) the Borrower’s (or any direct or indirect parent thereof) SEC Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that (i) to the extent such
information relates to any direct or indirect parent of the Borrower, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to the Borrower and the
Restricted Subsidiaries on a standalone basis, on the other hand, and (ii) to
the extent such information is in lieu of information required to be provided
under Section 6.01(a), such materials are accompanied by a report and opinion of
an independent registered public accounting firm of nationally recognized
standing, or such other independent registered public accounting firm reasonably
acceptable to the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned), which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit (other than as a result of (i) the
fact that the final maturity of any Indebtedness is less than one year from the
date of such opinion or (ii) any actual or potential inability to satisfy any
financial maintenance covenant for any period).
(b)    (i) No later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a) and (b) commencing with the fiscal
quarter ended June 30, 2016, Borrower shall deliver a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower (which shall set
forth reasonably detailed calculations of Excess Cash Flow (with respect to the
financial statements delivered pursuant to Section 6.01(a)) and the Total
Leverage Ratio and Interest Coverage Ratio (with respect to all such financial
statement deliverables)).
(ii)    No later than five (5) days after delivery of the financial statements
referred to in Section 6.01(a), Borrower shall deliver a certificate with
updated schedules to Section II.B of the Perfection Certificate or certifying
that there have been no changes to such information since the Perfection
Certificate or any update thereof was last delivered to the Administrative
Agent.
(c)    Any of the delivery requirements relating to written financial
information set forth in Section 6.01 may be satisfied by either (x) the
Borrower posting such information in electronic format readable by the
Administrative Agent and the Lenders to a secure address on the world wide web
(the








--------------------------------------------------------------------------------




“Informational Website”) which is accessible by the Administrative Agent and the
Lenders or (y) the Borrower delivering such financial information in electronic
format to the Administrative Agent and the Administrative Agent’s posting such
information to an Informational Website. The accommodation provided by the
foregoing sentence shall not impair the right of the Administrative Agent, or
any Lender through the Administrative Agent, to request and receive from the
Borrower physical delivery of specific financial information provided for in
this Section 6.01. The Borrower shall give the Administrative Agent and each
Lender (or, if applicable, the Administrative Agent shall give each Lender)
written or electronic notice each time any information is delivered by posting
to the Informational Website. The Loan Parties and European Borrowers shall be
responsible for and shall bear all risk associated with establishing and
maintaining the security and confidentiality of the Informational Website and
the information posted thereto.
(d)    The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Loan Parties and the European Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or any of its Subsidiaries, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
SECTION 6.03    Notices. The Borrower will furnish to the Administrative Agent
prompt written notice (which the Administrative Agent shall provide to the
Lenders) of the occurrence of any of the following after any Responsible Officer
of any Loan Party or any European Borrower obtains knowledge thereof:
(a)    a Default or Event of Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against any Loan Party or any
Subsidiary of the Borrower that has a reasonable likelihood of adverse
determination and such determination would reasonably be expected to result in a
Material Adverse Effect;
(c)    an ERISA Event that, alone or together with any other ERISA Events that
have occurred, would reasonably be expected to result in a Material Adverse
Effect; or








--------------------------------------------------------------------------------




(d)    a Foreign Plan Event that, alone or together with any other Foreign Plan
Event that has occurred, would reasonably be expected to result in a Material
Adverse Effect,
(e)    any investigation or proposed investigation by the Pensions Regulator
that may lead to the issuance of a Contribution Notice or Financial Support
Direction in respect of the UK DB Plan, or the receipt by any Loan Party, any
Subsidiary or Affiliate of the Borrower or any ERISA Affiliate of a Contribution
Notice or Financial Support Direction, which, alone or taken together, would
reasonably be expected to result in a Material Adverse Effect; or
(f)    the triennial actuarial valuation of the UK DB Plan where such valuation
would reasonably be expected to result in a Material Adverse Effect, or
(g)    any other development that reasonably would be expected to result in a
Material Adverse Effect.
Each notice delivered under this Section 6.03 shall be accompanied by a
statement of a Responsible Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and,
if applicable, any action taken or proposed to be taken with respect thereto.
SECTION 6.04    Payment of Obligations. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, pay its Tax liabilities before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, such Loan
Party or such Restricted Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, or (b) the failure to make payment would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.
SECTION 6.05    Preservation of Existence, Etc. Each Loan Party and European
Borrower will do all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises, and IP Rights material to the conduct of its business and comply
with its Organizational Documents, in each case except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided, however, that the foregoing shall not prohibit any merger,
consolidation, liquidation, dissolution or Disposition permitted under Section
7.04 or Section 7.05, as applicable. Each Loan Party and each European Borrower
shall obtain and maintain all licenses, permits, certifications and approvals of
all applicable Governmental Authorities as are required for the conduct of its
business as currently conducted and herein contemplated, including without
limitation professional licenses, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.
SECTION 6.06    Maintenance of Properties. Each Loan Party and European Borrower
will keep and maintain all tangible property material to the conduct of its
business in good working order and condition (ordinary wear and tear, casualty
loss and condemnation excepted), except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect and except for
Dispositions permitted under Section 7.05.








--------------------------------------------------------------------------------




SECTION 6.07    Maintenance of Insurance. (a) Each Loan Party and European
Borrower shall maintain insurance with financially sound and reputable insurers
(or, to the extent consistent with business practices in effect on the Closing
Date or reasonable and customary for similarly situated Persons engaged in the
same or similar businesses as the Borrower and its Restricted Subsidiaries, a
program of self-insurance) on such of its property and in at least such amounts
and against at least such risks as is consistent with business practices in
effect on the Closing Date or as otherwise determined by the Responsible
Officers of the Loan Parties acting reasonably in their business judgment.
(b)    Not later than thirty (30) days after the Closing Date (or the date any
such insurance is obtained, in the case of insurance obtained after the Closing
Date), the Borrower shall ensure (or, in the case of clause (iii), use
commercially reasonable efforts to ensure) that (i) property, casualty, fire and
extended coverage policies maintained with respect to any Collateral shall be
endorsed or otherwise amended to name the Collateral Agent as additional insured
or loss payee on behalf of the Secured Parties, as applicable, (ii) commercial
general liability policies shall be endorsed to name the Collateral Agent as an
additional insured and (iii) each such property, casualty, fire, extended
coverage or liability policy referred to in this Section 6.07(b) requires that
the applicable insurer endeavor to provide the Collateral Agent not less than
thirty (30) days’ prior written notice of any cancellation of coverage,
non-payment of premium, non-renewal, reduction of coverage or reduction of
coverage limits (and give the Collateral Agent the right to cure defaults in the
payment of premiums in accordance with the terms under the Loan Documents). The
Borrower shall use commercially reasonable efforts to deliver to the Collateral
Agent, prior to the cancellation, modification or non-renewal of any such policy
of insurance, other than in the ordinary course of business, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together
with evidence reasonably satisfactory to the Administrative Agent, of payment of
the premium therefor in accordance with its terms.
(c)    If any portion of any Material Real Property subject to a Mortgage is at
any time located in a Flood Zone and is located in a community that participates
in the Flood Program, then Borrower shall or shall cause each Loan Party to (i)
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply in all
material respects with the Flood Program and (ii) deliver to the Administrative
Agent evidence of such compliance in form and substance reasonably acceptable to
the Administrative Agent.
SECTION 6.08    Compliance with Laws; UK Pensions. (a) Each Loan Party and each
European Borrower will comply (i) in all material respects with all
Anti-Terrorism Laws and regulations promulgated by OFAC and (ii) with all other
Applicable Laws (including, but not limited to, ERISA, Environmental Laws
(including, but not limited to, not releasing or disposing of any Contaminants
except in compliance with all Environmental Laws), FLSA, the UK Bribery Act
2010, OSHA, all Environmental Permits, and the orders, writs, injunctions,
decrees or directives of any Governmental Authority applicable to it or to its
business or property, in the case of all Applicable Laws other than
Anti-Terrorism Laws and regulations promulgated by OFAC, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
(b)    Each Loan Party, each Restricted Subsidiary and Affiliate of the Borrower
and any ERISA Affiliate will ensure that the UK DB Plan is the only UK defined
benefit pension plan in relation to which (i) they are an employer or (ii) to
which they are “connected” with or an “associate” (as those terms are used in
the UK Pensions Act 2004) of a UK defined benefit pension plan employer, except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.








--------------------------------------------------------------------------------




SECTION 6.09    Books and Records. Each Loan Party and each European Borrower
will keep proper books of record and accounts in accordance with GAAP and in
which full, true and correct entries in all material respects are made of all
material dealings and transactions in relation to its business and activities.
SECTION 6.10    Inspection Rights. Each Loan Party and each European Borrower
will permit any representatives designated by the Administrative Agent, upon
reasonable prior notice and during normal business hours, one (1) time per
calendar year (or more frequently if an Event of Default has occurred and is
continuing) and at the Loan Parties’ (or the European Borrowers’, as applicable)
reasonable expense, to visit and inspect its properties, to discuss its affairs,
finances and condition with its officers and independent accountants (so long as
such Loan Party or such European Borrower, as applicable, is afforded an
opportunity to be present) and to examine and make extracts from its books and
records. Notwithstanding anything to the contrary in this Section 6.10, none of
the Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
obligation or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.
SECTION 6.11    Use of Proceeds. The proceeds of Term Loans made hereunder on
the Closing Date will be used by the Borrower (a) to finance the Transactions
and the Transaction Expenses and (b) for working capital, capital expenditures
and general corporate purposes (including, without limitation, to make
Investments, Restricted Payments, acquisitions and any other transactions, in
each case not prohibited by this Agreement). The proceeds of the Revolving Loans
made hereunder on the Closing Date will be used by the Borrower (or any European
Borrower, as applicable), (i) to finance the Transactions and the Transaction
Expenses, (ii) to fund upfront fees and any original issue discount required to
be funded on the Closing Date and (iii) for working capital purposes. Letters of
Credit issued on the Closing Date shall be used to backstop or replace letters
of credit outstanding on the Closing Date under facilities no longer available
to the Borrower or its subsidiaries and for other purposes to be agreed in
writing by the Administrative Agent. Letters of Credit and the proceeds of the
Revolving Loans will be used by the Borrower (or any European Borrower, as
applicable) after the Closing Date for working capital, capital expenditures and
general corporate purposes (including, without limitation, to make Investments,
Restricted Payments, acquisitions and any other transactions, in each case, not
prohibited by this Agreement). No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Board, including Regulations T, U and X.
SECTION 6.12    Unrestricted Subsidiaries; Covenant to Guarantee Obligations and
Give Security. (a) The Borrower may at any time designate any Restricted
Subsidiary (other than any European Borrower) as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that (x)
immediately before and after such designation, no Event of Default shall have
occurred and be continuing, and (y) no Subsidiary may be designated as or shall
otherwise constitute an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of the Senior Notes, any Junior Financing or
Indebtedness incurred under Section 7.03(a)(i). The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
Borrower or the relevant Restricted Subsidiary (as applicable) therein at the
date of designation in an amount equal to the net book value of such Person’s
(as applicable) Investment therein. The designation of any Unrestricted
Subsidiary as a Restricted








--------------------------------------------------------------------------------




Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time.
(b)    Upon (A) the formation or acquisition of any new direct or indirect
Restricted Subsidiary by any Loan Party or the designation in accordance with
Section 6.12(a) of any existing direct or indirect Unrestricted Subsidiary as a
Restricted Subsidiary, (B) any Subsidiary commencing to constitute a Domestic
Subsidiary, or (C) any Restricted Subsidiary constituting a Domestic Subsidiary
Guaranteeing or becoming a borrower or issuer under any Additional Notes or any
other Permitted Additional Junior Debt incurred pursuant to Section 7.03(y), the
Borrower shall, in each case at the Borrower’s expense:
(i)    within sixty (60) days after such formation, acquisition, designation or
Guarantee (or such longer period as the Administrative Agent may agree in its
reasonable discretion): (A) cause each such Restricted Subsidiary that is a
wholly owned Domestic Subsidiary (other than any Excluded Subsidiary), to duly
execute and deliver to the Administrative Agent a Guarantee Agreement or joinder
thereto, in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, Guaranteeing the Obligations; (B) cause such Loan Party
forming or acquiring each such Restricted Subsidiary (other than any Immaterial
Subsidiary), to execute and deliver to the Administrative Agent all
documentation reasonably required by the Administrative Agent to evidence a
perfected pledge of the Capital Stock of such Restricted Subsidiary to be
pledged under the Collateral Documents, provided, that (1) if any such
Subsidiary is an Excluded Foreign Subsidiary, shares of Capital Stock of such
Subsidiary to be pledged shall be limited to 65% of the outstanding shares of
voting Capital Stock and 100% of the outstanding non-voting Capital Stock of
such Subsidiary and (2) (I) if such Subsidiary is not a wholly owned Subsidiary
to the extent the Organizational Documents or other applicable agreements of
such Subsidiary prohibit or require the consent of any Person other than the
Borrower and its Affiliates which has not been obtained as a condition to the
creation of a Lien on the Capital Stock of such Subsidiary, (II) if such
Subsidiary is an Excluded Subsidiary that is not a direct Excluded Subsidiary of
a Loan Party or (III) if Applicable Law prohibits the creation of a Lien on the
Capital Stock of such Subsidiary, then in each case, no shares of Capital Stock
of such Subsidiary are required to be pledged to secure the Obligations; (C)
cause each such Restricted Subsidiary that becomes a Guarantor pursuant to the
foregoing clause (A) to furnish to the Administrative Agent a description of any
Material Real Property owned by such Restricted Subsidiary in detail reasonably
satisfactory to the Administrative Agent and the Borrower; (D) cause each such
Restricted Subsidiary that becomes a Guarantor pursuant to the foregoing clause
(A), to duly execute and deliver to the Administrative Agent Mortgages with
respect to Material Real Property, Security Agreement Supplements, Intellectual
Property Security Agreements and other Security Agreements, as specified by, and
in form and substance reasonably satisfactory to the Administrative Agent and
the Borrower (consistent with the Mortgages to be delivered under Section
6.12(c) and Security Agreements, Intellectual Property Security Agreement and
other Collateral Documents in effect on the Closing Date), granting a Lien in
substantially all personal property of such Restricted Subsidiary that
constitutes Collateral and all Material Real Property, in each case securing the
Obligations of such Restricted Subsidiary under its Guarantee Agreement; (E)
cause each such Restricted Subsidiary that becomes a Guarantor pursuant to the
foregoing clause (A) to deliver any and all certificates representing Capital
Stock of a Restricted Subsidiary (other than any Immaterial








--------------------------------------------------------------------------------




Subsidiary) owned by such Restricted Subsidiary, in each applicable case
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and instruments, if any, evidencing the intercompany
indebtedness held by such Restricted Subsidiary having a principal amount in
excess of $10,000,000, if any, indorsed in blank to the Administrative Agent or
accompanied by other appropriate instruments of transfer in accordance with the
terms of the Security Agreement; provided, that, in the case of the Capital
Stock of any Restricted Subsidiary to be pledged under the Collateral Documents,
(1) if any such Subsidiary is an Excluded Foreign Subsidiary, shares of Capital
Stock of such Subsidiary to be pledged shall be limited to 65% of the
outstanding shares of voting Capital Stock and 100% of the outstanding
non-voting Capital Stock of such Subsidiary and (2) (I) if such Subsidiary is
not a wholly owned Subsidiary to the extent the Organizational Documents or
other applicable agreements of such Subsidiary prohibit or require the consent
of any Person other than the Borrower and its Affiliates which has not been
obtained as a condition to the creation of a Lien on the Capital Stock of such
Subsidiary, (II) if such Subsidiary is an Excluded Subsidiary that is not a
direct Excluded Subsidiary of a Loan Party or (III) if Applicable Law prohibits
the creation of a Lien on the Capital Stock of such Subsidiary, then in each
case, no shares of Capital Stock of such Subsidiary are required to be pledged
to secure the Obligations; and (F) subject to the limitations set forth in this
Section 6.12, Section 6.14 and the other Loan Documents, take and cause such
Restricted Subsidiary to take whatever action (including the recording of
Mortgages with respect to Material Real Property, the filing of Uniform
Commercial Code financing statements (or comparable documents or instruments
under other applicable Law) as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Mortgages and
the other Collateral Documents delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms (except as
such enforceability may be (w) limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws relating to or affecting creditors’
rights and remedies generally from time to time in effect, (x) subject to
capital maintenance rules and general principles of equity, regardless of
whether considered in a proceeding in equity or at law (including similar
principles, rights and defenses under the law of any other applicable
jurisdiction), (y) subject to the need for filings and registrations necessary
to create or perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (z) subject to the effect of foreign Laws,
rules and regulations as they relate to pledges, if any, of Capital Stock in
Foreign Subsidiaries and intercompany Indebtedness owed by Foreign
Subsidiaries);
(ii)    within sixty (60) days after the reasonable request therefor by the
Administrative Agent, deliver to the Administrative Agent a signed copy of a
customary legal opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.12(b) as the
Administrative Agent may reasonably request; and
(iii)    as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to
Material








--------------------------------------------------------------------------------




Real Property owned by such Restricted Subsidiary that is the subject of such
request the deliverables set forth in Section 6.12(c); provided that
environmental assessment reports shall only be delivered to the extent already
available to the Borrower or applicable Loan Party;
provided, that, notwithstanding the forgoing in this Section 6.12, for the
avoidance of doubt none of the following Persons shall be required to deliver a
Guarantee (or grant security in connection therewith) of the Obligations
hereunder: (a) Excluded Subsidiaries; (b) any Subsidiary that is prohibited by
Applicable Law, rule or regulation or, to the extent that such obligation would
prevent the granting of such Guarantee, by any Contractual Obligation existing
on the Closing Date or existing at the time of acquisition thereof from
Guaranteeing the Obligations (to the extent such Contractual Obligation was not
created in contemplation of such acquisition) or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a Guarantee (unless such consent, approval, license or authorization
has been received); (c) any Restricted Subsidiary acquired pursuant to a
Permitted Acquisition or Investment permitted by Section 7.02 that is an obligor
under any secured Indebtedness permitted to be assumed pursuant to Section
7.03(i) (and not incurred in contemplation of such Permitted Acquisition) and
any Restricted Subsidiary thereof that guarantees such Indebtedness, in each
case to the extent such secured Indebtedness prohibits such subsidiary from
becoming a Guarantor and in each case to the extent permitted by Applicable Law;
(d) subsidiaries for which the provision of such guarantee would result in
adverse tax consequence to the Borrower or one of its Subsidiaries (as
reasonably determined by the Borrower in consultation with the Administrative
Agent) and (e) subsidiaries where the burden or cost of providing a Guarantee
outweighs the benefit to the Lenders, as determined in the reasonable discretion
of the Administrative Agent and the Borrower.  The Administrative Agent in its
reasonable discretion may grant extensions of time for the creation or
perfection of security interests in, and Mortgages on, or obtaining of title
insurance or taking other actions with respect to, particular assets (including
extensions beyond the Closing Date) or any other compliance with the
requirements of this Section 6.12 and Section 6.14 where it and the Borrower
reasonably determine that the creation or perfection of security interests and
Mortgages on, or obtaining of title insurance or taking other actions, or any
other compliance with the requirements of this definition cannot be accomplished
without undue delay, burden or expense by the time or times at which it would
otherwise be required by this Agreement or the Security Agreements.
(c)    Prior to, on or within the time periods set forth on Schedule 6.15 (which
periods may be extended by the Administrative Agent acting in its reasonable
discretion), each Loan Party shall have delivered to the Collateral Agent: (a) a
fully executed Mortgage in respect of each Material Real Property, which
Mortgage shall be recorded promptly to create valid and enforceable Liens
(except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and (ii) the need for filings and
registrations necessary to create or perfect the first priority Liens on the
Material Real Property granted by the Loan Parties in favor of the Secured
Parties), subject to Liens permitted by Section 7.01, on each such Material Real
Property subject to a Mortgage in favor of the Collateral Agent (or such other
trustee as may be required or desired under local law) for its benefit and for
the benefit of the Secured Parties, and such financing statements and any other
instruments necessary to grant such a mortgage lien under the laws of any
applicable jurisdiction, (b) title insurance policies in form, scope and amount
reasonably satisfactory in all respects to the Administrative Agent, which have
been supplemented by such endorsements as shall be reasonably requested by the
Administrative Agent and which contain no exceptions to title other than
exceptions acceptable to the Administrative Agent, (c) customary written
opinions (addressed to Administrative Agent, Collateral Agent and the Lenders)
of applicable local








--------------------------------------------------------------------------------




counsel with respect to the due authorization, execution and delivery and the
enforceability and perfection of the Mortgages and any related fixture filings;
(d) an ALTA/ACSM survey reasonably satisfactory to the Administrative Agent and
certified to the Collateral Agent, or an existing survey and affidavit
sufficient for the title insurance policies to be issued in the required form;
(e) a completed Flood Certificate with respect to each Material Real Property
subject to a Mortgage, which Flood Certificate shall (i) be addressed to the
Administrative Agent, (ii) be completed by a company which has guaranteed the
accuracy of the information contained therein, and (iii) otherwise comply with
the Flood Program; (f) evidence describing whether the community in which the
Material Real Property subject to a Mortgage is located participates in the
Flood Program; (g) if the Flood Certificate states that the Material Real
Property subject to a Mortgage is located in a Flood Zone, the applicable Loan
Party’s written acknowledgement of receipt of written notification from the
Administrative Agent (i) as to the existence of such Material Real Property
subject to a Mortgage, and (ii) as to whether the community in which such
Material Real Property subject to a Mortgage is located is participating in the
Flood Program; (h) if the Material Real Property subject to a Mortgage is
located in a Flood Zone and is located in a community that participates in the
Flood Program, a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies required by Section 6.07
(including, without limitation, flood insurance policies) and the applicable
provisions of the Collateral Documents; (i) with respect to each Material Real
Property subject to a Mortgage, such affidavits, certificates, information
(including financial data) and instruments of indemnification (including a
so-called “gap” indemnification) as shall be required to induce the title
company to issue the title policies and endorsements contemplated above; and (j)
evidence reasonably acceptable to the Administrative Agent of payment by
Borrower of all title policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the title
policies referred to above.
(d)    Within the time periods set forth on Schedule 6.15 (which periods may be
extended by the Administrative Agent acting in its reasonable discretion), each
Loan Party shall have executed and delivered to the Collateral Agent all
documentation required by Collateral Agent to evidence a perfected pledge of 65%
of the outstanding shares of voting Capital Stock and 100% of the outstanding
non-voting Capital Stock of each Material First Tier Foreign Subsidiary (other
than UK Holdco) under the relevant laws of its jurisdiction of organization.
SECTION 6.13    Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to maintain a public corporate rating from S&P and a public
corporate family rating from Moody’s, in each case in respect of the Borrower,
and a public rating of the Facilities by each of S&P and Moody’s.
SECTION 6.14    Further Assurances. (a) Each Loan Party and each European
Borrower will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any Applicable Law, or which any Agent or the Required Lenders
may reasonably request, to effectuate the Transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Collateral Documents or the validity or priority
of any such Lien, all at the expense of the Loan Parties (and in each case, to
the extent required under this Agreement and the applicable Collateral
Documents).
(b)    If any Material Real Property is acquired by any Loan Party after the
Closing Date, the Borrower will notify the Collateral Agent promptly and within
sixty (60) days (or such longer period as agreed to by the Administrative Agent)
of such acquisition the Borrower will cause such Material Real Property to be
subjected to a Lien securing the Obligations and will take and deliver, and
cause the other Loan Parties to take and deliver, such actions and deliverables
as shall be necessary to grant and perfect








--------------------------------------------------------------------------------




such Liens, including the actions and deliverables described in Section 6.14(a)
and Section 6.12(c), all at the expense of the Loan Parties; provided that
environmental assessment reports shall only be delivered to the extent already
available to the Borrower or applicable Loan Party.
(c)    Notwithstanding anything to the contrary in Section 6.12, this Section
6.14 or any other Loan Document (except as expressly agreed by such Loan Party),
no Loan Party or Restricted Subsidiary shall be required, nor shall the
Administrative Agent be authorized, (i) to perfect any pledges, security
interests and mortgages (x) by means other than by (A) filings pursuant to the
Uniform Commercial Code in the office of the secretary of state (or similar
central filing office) of the relevant State(s) and filings in the applicable
real estate records with respect to mortgaged properties or any fixtures
relating to mortgaged properties, (B) filings in United States government
offices with respect to IP Rights as expressly required by the Loan Documents,
(C) delivery to the Administrative Agent to be held in its possession of all
Collateral consisting of intercompany notes, stock certificates (or equivalent)
of the Borrower and its Restricted Subsidiaries and other Instruments to the
extent certificated or evidenced by notes, (D) mortgages in respect of Material
Real Property as expressly required in the Loan Documents or (E) necessary
perfection steps with respect to the pledge of the Capital Stock of UK Holdco
and any other Material First Tier Foreign Subsidiary under the relevant laws of
its jurisdiction of organization; (ii) to enter into any deposit account control
agreement or securities account control agreement with respect to any deposit
account or securities account (other than uncertificated securities control
agreements with respect to uncertificated equity interests constituting
securities under Article 8 of the UCC, if any); (iii) except as specified in
clause (i)(E) above or as expressly agreed by the Borrower, to take any action
in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction in order to create any security interests in assets located or
titled outside of the U.S. or to perfect such security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the Laws of any non-U.S. jurisdiction) or (iv) enter into any
landlord lien waivers, estoppels or collateral access letters and (y) any other
assets that, in the reasonable judgment of the Administrative Agent and the
Borrower, the cost of creating, perfecting or maintaining such pledges or
security interests in such assets or obtaining title insurance, surveys,
abstracts or appraisals in respect of such assets shall be excessive in view of
the value of such assets or the practical benefit to the Lenders afforded
thereby.
(d)    Notwithstanding anything to the contrary in Section 6.12, this Section
6.14 or any other Loan Document, no European Borrower shall be liable for any
Obligations of the Borrower or any of the Guarantors, nor shall it grant any
security interest in any of its assets to secure any Obligations.
SECTION 6.15    Post-Closing Covenants. Each of the Loan Parties shall satisfy
the requirements set forth on Schedule 6.15 on or before the date specified for
such requirement or such later date to be determined by Administrative Agent in
its reasonable discretion.
SECTION 6.16    COMI. The UK Borrower shall not deliberately change its “centre
of main interests” (as that term is used in Article 3(1) of the Regulation).
Article 7.    

NEGATIVE COVENANTS
So long as (i) any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations not then due and
payable, Secured Bank Product Obligations and Designated Credit Lines) hereunder
which is accrued and payable shall remain unpaid or unsatisfied or (ii) any
Letter of Credit that has not been Cash Collateralized shall remain outstanding,








--------------------------------------------------------------------------------




the Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly:
SECTION 7.01    Liens. Create, Incur or permit to exist any Lien upon any asset
or property of the Borrower or any Restricted Subsidiary, other than Permitted
Liens.
With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the Incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, accretion
of original issue discount or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies or increases in the value of property securing Indebtedness.
SECTION 7.02    Investments.    
(a)    Investments (i) by any Loan Party in or to the Borrower or any Subsidiary
Guarantor, (ii) by any Restricted Subsidiary that is not a Loan Party in or to
the Borrower, any Subsidiary Guarantor or in any other Restricted Subsidiary
that is also not a Loan Party (provided that, in the case of loans to the
Borrower or any Subsidiary Guarantor, all payments thereon must be expressly
subordinated to the Obligations under the Loan Documents, it being understood
that the Borrower or such Subsidiary Guarantor may make payments thereon prior
to the occurrence (but not during the continuance) of an Event of Default under
Section 8.01(a), (e) or (f)), (iii) in the form of loans by any Loan Party to
any Restricted Subsidiary that is not a Loan Party or (iv) by the Borrower and
any Subsidiary Guarantor in or to any Restricted Subsidiaries that are not Loan
Parties that, solely in the case of Investments in the form of capital
contributions to and purchases of Capital Stock of such Restricted Subsidiaries,
do not exceed the greater of $150,000,000 and 50% of LTM EBITDA (determined at
the time made) in an aggregate amount at any time outstanding (in the case of
clause (iv), determined without regard to any write-downs or write-offs of such
Investments);
(b)     Investments consisting of acquisitions of the Capital Stock of any
Person engaged in a Similar Business or all or substantially all of the assets
of, or assets constituting a business unit, line of business or division of, any
Person engaged in a Similar Business; provided that upon the making of such
Investment, such Person becomes (or such assets are acquired by) a Restricted
Subsidiary;
(c)    Investments in another Person if such Person is engaged in any Similar
Business and as a result of such Investment such other Person is merged,
amalgamated, consolidated or otherwise combined with or into, or transfers or
conveys all or substantially all its assets to, the Borrower or a Restricted
Subsidiary;
(d)    Investments in cash, Cash Equivalents or Investment Grade Securities;
(e)    Investments in receivables owing to the Borrower or any Restricted
Subsidiary created or acquired in the ordinary course of business or consistent
with past practice;
(f)    Investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business or
consistent with past practice;
(g)    Management Advances;








--------------------------------------------------------------------------------




(h)    Investments received in settlement of debts created in the ordinary
course of business or consistent with past practice and owing to the Borrower or
any Restricted Subsidiary or in exchange for any other Investment or accounts
receivable held by the Borrower or any such Restricted Subsidiary, or as a
result of foreclosure, perfection or enforcement of any Lien, or in satisfaction
of judgments or pursuant to any plan of reorganization or similar arrangement
including upon the bankruptcy or insolvency of a debtor or otherwise with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;
(i)    Investments made as a result of the receipt of non-cash consideration
from a sale or other disposition of property or assets, including an Asset
Disposition;
(j)    Investments existing or pursuant to agreements or arrangements in effect
on the Closing Date and described in Schedule 7.02(j) (or to the extent not
listed on such Schedule 7.02(j), where the fair market value of all such
Investments is less than $10,000,000 in the aggregate) and any modification,
replacement, renewal or extension thereof; provided that the amount of any such
Investment may not be increased except (i) as required by the terms of such
Investment as in existence on the Closing Date or (ii) pursuant to a permitted
Investment under another provision of this Section 7.02;
(k)    Hedging Obligations, which transactions or obligations are Incurred in
compliance with Section 7.03;
(l)    pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or Liens otherwise described in the
definition of “Permitted Liens”;
(m)    any Investment to the extent made using Capital Stock of the Borrower
(other than Disqualified Capital Stock) or Capital Stock of any Parent Entity as
consideration;
(n)    any transaction to the extent constituting an Investment that is
permitted and made in accordance with Section 7.08 (except those described in
Section 7.08(a), (c), (f), (g), (h), (i), (l) and (n));
(o)    Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or licenses or leases of intellectual
property, in any case, in the ordinary course of business and in accordance with
this Agreement;
(p)    (i) Guarantees of Indebtedness not prohibited by Section 7.03 and (other
than with respect to Indebtedness) guarantees, keepwells and similar
arrangements in the ordinary course of business, and (ii) performance guarantees
with respect to obligations that are permitted hereunder;
(q)    Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited hereunder;
(r)    Investments of a Restricted Subsidiary acquired after the Closing Date or
of an entity merged or amalgamated into the Borrower or merged or amalgamated
into or consolidated with a Restricted Subsidiary after the Closing Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, amalgamation or consolidation and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;
(s)    Investments consisting of licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;








--------------------------------------------------------------------------------




(t)    contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Borrower;
(u)    Investments in joint ventures and similar entities and Unrestricted
Subsidiaries having an aggregate fair market value, when taken together with all
other Investments made pursuant to this clause that are at the time outstanding,
not to exceed the greater of $60,000,000 and 25% of LTM EBITDA at the time of
such Investment (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value) plus the
amount of any distributions, dividends, payments or other returns in respect of
such Investments (without duplication of any amounts that build the Available
Amount);
(v)    additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (v) that are at
that time outstanding, not to exceed the greater of $60,000,000 and 25% of LTM
EBITDA at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value) plus the amount of any distributions, dividends,
payments or other returns in respect of such Investments (without duplication of
any amounts that build the Available Amount); provided that if such Investment
is in Capital Stock of a Person that subsequently becomes a Restricted
Subsidiary, such Investment shall thereafter be deemed permitted under clause
(a), (b) or (c) above and shall not be included as having been made pursuant to
this clause (v);
(w)    any Investment in a Similar Business having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
that are at that time outstanding, not to exceed the greater of $60,000,000 and
25% of LTM EBITDA at the time of such Investment (with the fair market value of
each Investment being measured at the time made and without giving effect to
subsequent changes in value) plus the amount of any distributions, dividends,
payments or other returns in respect of such Investments (without duplication of
any amounts that build the Available Amount); provided that if such Investment
is in Capital Stock of a Person that subsequently becomes a Restricted
Subsidiary, such Investment shall thereafter be deemed permitted under clause
(a), (b) or (c) above and shall not be included as having been made pursuant to
this clause;
(x)    Investments relating to a Receivables Subsidiary that, in the good faith
determination of the Borrower, are necessary or advisable to effect any
Receivables Facility or any repurchase in connection therewith;
(y)    Investments to be made on or around the Closing Date in connection with
the Transactions;
(z)    Investments consisting of Restricted Payments permitted under Section
7.06, Permitted Liens and Dispositions permitted under Section 7.05;
(aa)    transactions entered into in order to consummate a Permitted Tax
Restructuring;
(bb)    Investments that are made with Excluded Contributions;
(cc)    any Investment made pursuant to any Transaction Agreement or otherwise
in connection with the Spin-Off and in connection with the other Transactions
and any costs and expenses (including all legal, accounting and other
professional fees and expenses) related thereto or used to fund amounts owed to
Affiliates in connection with the Transactions (including dividends to any
Parent Entity of the Borrower to permit payment by such Parent Entity of such
amounts);








--------------------------------------------------------------------------------




(dd)    so long as no Event of Default has occurred and is continuing (or would
result therefrom), (i) Investments (together with Restricted Payments pursuant
to Section 7.06(q)(i)) in an aggregate amount outstanding at the time made not
to exceed the greater of $50,000,000 and 20% of LTM EBITDA at such time and (ii)
Investments in an amount equal to the Available Amount as in effect immediately
prior to the time of the making of such Investment.
For purposes of determining compliance with this Section 7.02, in the event that
an Investment meets the criteria of more than one of the categories of
Investments described in clauses (a) through (dd) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such Investment (or any portion thereof) to the extent such
Investment would be permitted to be incurred under such clause at the time of
such classification or reclassified, and the Borrower will only be required to
include the amount and type of such Investment in one or more of the above
clauses.
SECTION 7.03    Indebtedness. Incur any Indebtedness (including Acquired
Indebtedness); except:
(a)    (i) any Additional Notes and (ii) any Indebtedness of the Loan Parties or
the European Borrowers under the Loan Documents (including any Replacement Loans
or Replacement Notes) and Incremental Equivalent Term Indebtedness of any Loan
Party incurred pursuant to Section 2.14(a)(vi)(D);
(b)    Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness
or other obligations of the Borrower or any Restricted Subsidiary so long as the
Incurrence of such Indebtedness or other obligations is not prohibited by the
terms hereof; provided Guarantees by a Loan Party of Indebtedness of Foreign
Subsidiaries (including, for the avoidance of doubt, Indebtedness incurred under
Sections 7.03(d) and 7.03(k)) shall be limited to Indebtedness of Foreign
Subsidiaries (plus committed amounts) guaranteed by any Loan Party on the
Closing Date (and Refinancing Indebtedness in respect thereof) plus additional
Indebtedness incurred following the Closing Date in an aggregate principal
amount not to exceed $75,000,000 (excluding the amount of any Refinancing
Indebtedness in respect of Indebtedness Guaranteed by any Credit Party on the
Closing Date);
(c)    Indebtedness of the Borrower owing to and held by any Restricted
Subsidiary or Indebtedness of a Restricted Subsidiary owing to and held by the
Borrower or any Restricted Subsidiary; provided, however, that: (i) any
subsequent issuance or transfer of Capital Stock or any other event which
results in any such Indebtedness being held by a Person other than the Borrower
or a Restricted Subsidiary, and (ii) any sale or other transfer of any such
Indebtedness to a Person other than the Borrower or a Restricted Subsidiary,
shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
by the Borrower or such Restricted Subsidiary, as the case may be;
(d)    (i) any Indebtedness outstanding (including Designated Credit Lines) on
the Closing Date and described in Schedule 7.03(d) (or to the extent not listed
on such Schedule 7.03(d), where the fair market value of all such Indebtedness
is less than $10,000,000 in the aggregate) and any Guarantees thereof, (ii)
Refinancing Indebtedness Incurred in respect of any Indebtedness described in
this clause or clauses (e), (i), (u) or (v) of this Section 7.03 and
(iii) Management Advances;
(e)    Indebtedness of (x) the Borrower or any Restricted Subsidiary Incurred or
issued to finance an acquisition or (y) Persons that are acquired by the
Borrower or any Restricted Subsidiary or merged into or consolidated with the
Borrower or a Restricted Subsidiary in accordance with the terms hereof;
provided that such Indebtedness is in an aggregate amount at any time
outstanding not to exceed








--------------------------------------------------------------------------------




(i) the greater of $25,000,000 and 10.0% of LTM EBITDA at the time Incurred plus
(ii) unlimited additional Indebtedness if after giving effect to such
acquisition, merger or consolidation, either:
(1)    the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to Section 7.03(v),
(2)    either (x) the Fixed Charge Coverage Ratio of the Borrower and the
Restricted Subsidiaries would not be lower or (y) the Total Leverage Ratio of
the Borrower and the Restricted Subsidiaries would not be higher, in each case,
than immediately prior to such acquisition, merger or consolidation, or
(3)    such Indebtedness constitutes Acquired Indebtedness (other than
Indebtedness Incurred in contemplation of the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
otherwise acquired by the Borrower or a Restricted Subsidiary); provided that,
in the case of this clause (3), the only obligors with respect to such
Indebtedness shall be those Persons who were obligors of such Indebtedness prior
to such acquisition, merger or consolidation;
(f)    Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);
(g)    Indebtedness (i) represented by Capital Lease Obligations or Purchase
Money Obligations in an aggregate outstanding principal amount which, when taken
together with the principal amount of all other Indebtedness Incurred pursuant
to this clause and then outstanding (and any Refinancing Indebtedness in respect
thereof), does not exceed the greater of $60,000,000 and 5.0% of Total Assets
(determined at the time Incurred) at any time outstanding and (ii) arising out
of Sale and Leaseback Transactions the aggregate attributable value of which,
when taken together with the aggregate attributable value of all Sale and
Leaseback Transactions Incurred pursuant to this clause (ii) and then
outstanding, does not exceed the greater of $60,000,000 and 5.0% of Total Assets
(determined at the time Incurred) at any time outstanding;
(h)    Indebtedness in respect of (i) workers’ compensation claims,
self-insurance obligations, customer guarantees, performance, indemnity, surety,
judgment, appeal, advance payment, customs, value added or other tax or other
guarantees or other similar bonds, instruments or obligations and completion
guarantees and warranties provided by the Borrower or a Restricted Subsidiary or
relating to liabilities, obligations or guarantees Incurred in the ordinary
course of business or consistent with past practice; (ii) the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business or consistent with
past practice; provided, however, that such Indebtedness is extinguished within
five Business Days of Incurrence; (iii) customer deposits and advance payments
received in the ordinary course of business or consistent with past practice
from customers for goods or services purchased in the ordinary course of
business or consistent with past practice; (iv) letters of credit, bankers’
acceptances, guarantees or other similar instruments or obligations issued or
relating to liabilities or obligations Incurred in the ordinary course of
business or consistent with past practice; (v) any customary treasury,
depositary, cash management, automatic clearinghouse arrangements, overdraft
protections, credit or debit card, purchase card, electronic funds transfer,
cash pooling or netting or setting off arrangements or similar arrangements in
the ordinary course of business; or consistent with past practice; and
(vi) Settlement Indebtedness;
(i)    Indebtedness arising from agreements providing for guarantees,
indemnification, obligations in respect of earn-outs or other adjustments of
purchase price or, in each case, similar








--------------------------------------------------------------------------------




obligations, in each case, Incurred or assumed in connection with the
acquisition or disposition of any business or assets or Person or any Capital
Stock of a Subsidiary (other than Guarantees of Indebtedness Incurred by any
Person acquiring or disposing of such business or assets or such Subsidiary for
the purpose of financing such acquisition or disposition); provided that the
maximum liability of the Borrower and its Restricted Subsidiaries in respect of
all such Indebtedness in connection with a disposition shall at no time exceed
the gross proceeds, including the fair market value of non-cash proceeds
(measured at the time received and without giving effect to any subsequent
changes in value), actually received by the Borrower and its Restricted
Subsidiaries in connection with such disposition;
(j)    Indebtedness in an aggregate outstanding principal amount which, when
taken together with the principal amount of all other Indebtedness Incurred
pursuant to this clause and then outstanding, will not exceed 100% of the Net
Cash Proceeds received by the Borrower from the issuance or sale (other than to
a Restricted Subsidiary) of its Capital Stock or otherwise contributed to the
equity (in each case, other than through the issuance of Disqualified Capital
Stock, Designated Preferred Stock or an Excluded Contribution) of the Borrower,
in each case, subsequent to the Closing Date and any Refinancing Indebtedness in
respect thereof; provided, however, that (i) any such Net Cash Proceeds that are
so received or contributed shall not increase the amount available for making
Restricted Payments to the extent the Borrower and its Restricted Subsidiaries
Incur Indebtedness in reliance thereon and (ii) any Net Cash Proceeds that are
so received or contributed shall be excluded for purposes of Incurring
Indebtedness pursuant to this clause to the extent such Net Cash Proceeds or
cash have been applied to make Restricted Payments;
(k)    Indebtedness (including letters of credit and Designated Credit Lines) of
Foreign Subsidiaries in an aggregate amount not to exceed the greater of
$90,000,000 and 35.0% of LTM EBITDA (determined at the time Incurred) at any
time outstanding (and any Refinancing Indebtedness in respect thereof);
(l)    Indebtedness consisting of promissory notes issued by the Borrower or any
of its Subsidiaries to any current or former employee, director or consultant of
the Borrower, any of its Subsidiaries or any Parent Entity (or permitted
transferees, assigns, estates, or heirs of such employee, director or
consultant), to finance the purchase or redemption of Capital Stock of the
Borrower or any Parent Entity that is permitted under Section 7.06;
(m)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case Incurred in the
ordinary course of business or consistent with past practice;
(n)    Indebtedness in an aggregate outstanding principal amount which when
taken together with the principal amount of all other Indebtedness Incurred
pursuant to this clause (n) and then outstanding (and any Refinancing
Indebtedness in respect thereof) will not exceed the greater of $60,000,000 and
6.0% of Total Assets (determined at the time Incurred) at any time outstanding;
(o)    Indebtedness Incurred in respect of a Receivables Facility;
(p)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
arising pursuant to any Permitted Tax Restructuring;
(q)    assumed Indebtedness of the seller of any business or assets permitted to
be acquired by the Borrower or any Restricted Subsidiary hereunder, which when
taken together with the principal








--------------------------------------------------------------------------------




amount of Indebtedness Incurred pursuant to this clause (q) and then outstanding
(and any Refinancing Indebtedness in respect thereof) will not exceed
$50,000,000;
(r)    any obligation, or guaranty of any obligation, of the Borrower or any
Restricted Subsidiary to reimburse or indemnify a Person extending credit to
customers of the Borrower or a Restricted Subsidiary incurred in the ordinary
course of business or consistent with past practice for all or any portion of
the amounts payable by such customers to the Person extending such credit;
(s)    Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Closing Date, including that (i) the repayment of such
Indebtedness is conditional upon such customer ordering a specific volume of
goods and (ii) such Indebtedness does not bear interest or provide for scheduled
amortization or maturity;
(t)    obligations in respect of Disqualified Capital Stock in an amount not to
exceed $25,000,000 outstanding at any time;
(u)    Indebtedness represented by the Senior Notes (other than any “Additional
Notes” as defined in the Senior Notes Indenture), including any Guarantee
thereof; and
(v)    (i) any other Indebtedness incurred by any Loan Party and (ii) any
issuance of shares of Preferred Capital Stock by any Foreign Subsidiary;
provided that in each case the Fixed Charge Coverage Ratio shall be not less
than 2.00:1.00, as of the last day of the most recently ended Test Period for
which financial statements are internally available and after giving Pro Forma
Effect to such Incurrence (and the application of the proceeds thereof).
For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this covenant:
(i) subject to clause (ii) below, in the event that all or any portion of any
item of Indebtedness meets the criteria of more than one of the types of
Indebtedness described in clauses (a) through (v) above, the Borrower, in its
sole discretion, will classify, and may from time to time reclassify, such
Indebtedness so long as such Indebtedness is permitted to be Incurred and any
related Liens are permitted to be Incurred at the time of reclassification;
(ii) all Indebtedness outstanding on the Closing Date under the Loan Documents
shall be deemed Incurred on the Closing Date under clause (a)(ii);    
(iii) in the case of any Refinancing Indebtedness, when measuring the
outstanding amount of such Indebtedness such amount shall not include the
aggregate amount of fees, underwriting discounts, accrued and unpaid interest,
premiums (including, without limitation, tender premiums) and other costs and
expenses (including, without limitation, original issue discount, upfront fees
or similar fees) Incurred in connection with such refinancing; and
(iv) Guarantees of, or obligations in respect of letters of credit, bankers’
acceptances or other similar instruments relating to, or Liens securing,
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;
(v) the principal amount of any Disqualified Capital Stock of the Borrower or a
Restricted Subsidiary, or Preferred Capital Stock of a Restricted Subsidiary,
will be equal to the greater of the








--------------------------------------------------------------------------------




maximum mandatory redemption or repurchase price (not including, in either case,
any redemption or repurchase premium) or the liquidation preference thereof;
(vi) Indebtedness permitted by this Section 7.03 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
Section 7.03 permitting such Indebtedness;
(vii) notwithstanding anything in this covenant to the contrary, in the case of
any Indebtedness incurred to refinance Indebtedness initially incurred in
reliance on a clause of this Section 7.03 measured by reference to a percentage
of LTM EBITDA at the time of Incurrence, if such refinancing would cause the
percentage of LTM EBITDA restriction to be exceeded if calculated based on the
percentage of LTM EBITDA on the date of such refinancing, such percentage of LTM
EBITDA restriction shall not be deemed to be exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being refinanced, plus premiums (including tender premiums),
defeasance, costs and fees in connection with such refinancing; and
(viii) the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined on the basis of GAAP.
Accrual of interest, accrual of dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, the payment of interest in
the form of additional Indebtedness, the payment of dividends in the form of
additional shares of Preferred Capital Stock or Disqualified Capital Stock or
the reclassification of commitments or obligations not treated as Indebtedness
due to a change in GAAP, will not be deemed to be an Incurrence of Indebtedness
for purposes of this Section 7.03.
SECTION 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, except that:
(a)    any Restricted Subsidiary may merge with or liquidate into (i) the
Borrower; provided that the Borrower shall be the continuing or surviving Person
or the continuing or surviving Person shall expressly assume the obligations of
the Borrower in a manner reasonably acceptable to the Administrative Agent and
the Jurisdictional Requirements shall be satisfied or (ii) any one or more other
Restricted Subsidiaries; provided that when any Restricted Subsidiary that is a
Loan Party is merging with another Restricted Subsidiary, (A) a Loan Party shall
be the continuing or surviving Person or (B) to the extent constituting an
Investment, such Investment must be an Investment permitted by Section 7.02 and
any Indebtedness corresponding to such Investment must be permitted by Section
7.03;
(b)    (i) any Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Subsidiary that is not a Loan Party (in the case of any merger
or consolidation with or into any European Borrower, so long as such European
Borrower shall be the continuing or surviving Person or the continuing or
surviving Person shall expressly assume the obligations of such European
Borrower in a manner reasonable acceptable to the Administrative Agent and the
Jurisdictional Requirements shall be satisfied) and (ii) any Subsidiary (other
than any European Borrower) may liquidate or dissolve or change its legal form
if the Borrower determines in good faith that such action is in the best
interests of the business of the Borrower (provided that a Loan Party may
dissolve or liquidate only into another Loan Party);
(c)    the Borrower or any Restricted Subsidiary may merge with any other Person
in order to (i) effect an Investment permitted pursuant to Section 7.02
(provided that (A) the continuing or surviving








--------------------------------------------------------------------------------




Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of Section
6.12 and (B) to the extent constituting an Investment, such Investment must be a
permitted Investment in accordance with Section 7.02) or (ii) to effect the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary or an
Unrestricted Subsidiary as a Restricted Subsidiary in accordance with Section
6.12; provided that if the Borrower is a party to any transaction effected
pursuant to this Section 7.04(c), (1) no Event of Default exists or would result
therefrom, (2) the Borrower shall be the continuing and surviving Person or the
continuing or surviving Person shall expressly assume the obligations of the
Borrower in a manner reasonably acceptable to the Administrative Agent and (3)
the Jurisdictional Requirements shall be satisfied;
(d)    so long as no Event of Default exists or would result therefrom, a
merger, dissolution, liquidation or consolidation, the purpose of which is to
effect a Disposition permitted pursuant to Section 7.05, may be effected;
provided that if the Borrower or any European Borrower, as applicable, is a
party to any transaction effected pursuant to this Section 7.04(d), (i) the
Borrower or any European Borrower, as applicable, shall be the continuing or
surviving Person or the continuing or surviving Person shall expressly assume
the obligations of the Borrower in a manner reasonably acceptable to the
Administrative Agent and (ii) the Jurisdictional Requirements shall be
satisfied; and
(e)    so long as no Event of Default exists or would result therefrom, a
merger, dissolution, liquidation or consolidation, in each case, by and among
Restricted Subsidiaries, the purpose of which is to effect the Permitted Tax
Restructuring.
SECTION 7.05     Dispositions. Make any Disposition except:
(a)    Dispositions that are expressly excluded from the definition of “Asset
Disposition”; and
(b)    (i) Asset Dispositions where the Borrower or such Restricted Subsidiary,
as the case may be, receives consideration (including by way of relief from, or
by any other Person assuming responsibility for, any liabilities, contingent or
otherwise) at least equal to the fair market value (such fair market value to be
determined on the date of contractually agreeing to such Asset Disposition), as
determined in good faith by the Borrower, of the shares and assets subject to
such Asset Disposition (including, for the avoidance of doubt, if such Asset
Disposition is a Permitted Asset Swap), (ii) in any such Asset Disposition, or
series of related Asset Dispositions (except to the extent the Asset Disposition
is a Permitted Asset Swap), at least 75% of the consideration from such Asset
Disposition received by the Borrower or such Restricted Subsidiary, as the case
may be, is in the form of cash or Cash Equivalents and (iii) the proceeds of
such Asset Disposition are applied in accordance with Section 2.06(b)(ii).
For the purposes of Section 7.05(b)(ii), the following will be deemed to be
cash:
(1)    the assumption by the transferee of Indebtedness or other liabilities,
contingent or otherwise, of the Borrower or a Restricted Subsidiary (other than
Subordinated Indebtedness of the Borrower or a Loan Party) and the release of
the Borrower or such Restricted Subsidiary from all liability on such
Indebtedness or other liability in connection with such Asset Disposition;
(2)    securities, notes or other obligations received by the Borrower or any
Restricted Subsidiary from the transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents within 180 days
following the closing of such Asset Disposition;
(3)    Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition, to the extent that the
Borrower and each other Restricted Subsidiary








--------------------------------------------------------------------------------




are released from any Guarantee of payment of such Indebtedness in connection
with such Asset Disposition;
(4)    consideration consisting of Indebtedness of the Borrower (other than
Subordinated Indebtedness) received after the Closing Date from Persons who are
not the Borrower or any Restricted Subsidiary; and
(5)    any Designated Non-Cash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Dispositions having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to Section 7.05 that is at that time outstanding, not to exceed the
greater of $20,000,000 and 2.0% of Total Assets (with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value).
SECTION 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:
(a)    the payment of any dividend or distribution within 60 days after the date
of declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement or the redemption, repurchase or
retirement of Indebtedness if, at the date of any redemption notice, such
payment would have complied with the provisions hereof as if it were and is
deemed at such time to be a Restricted Payment at the time of such notice;
(b)    (i) any purchase, repurchase, redemption, defeasance or other acquisition
or retirement of Capital Stock (“Treasury Capital Stock”) or Junior Financing
made by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the
substantially concurrent sale of, Capital Stock of the Borrower (other than
Disqualified Capital Stock or Designated Preferred Stock) (“Refunding Capital
Stock”) or a substantially concurrent contribution to the equity (other than
through the issuance of Disqualified Capital Stock or Designated Preferred Stock
or through an Excluded Contribution) of the Borrower; provided, however, that to
the extent so applied, the Net Cash Proceeds, or fair market value of property
or assets or of marketable securities, from such sale of Capital Stock or such
contribution will be excluded from clause (c) of the Available Amount and
(ii) if immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividends thereon was permitted under Section
7.06(m), the declaration and payment of dividends on the Refunding Capital Stock
(other than Refunding Capital Stock the proceeds of which were used to redeem,
repurchase, retire or otherwise acquire any Capital Stock of a Parent Entity) in
an aggregate amount per year no greater than the aggregate amount of dividends
per annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;
(c)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Junior Financing made by exchange for, or out of the proceeds of
the substantially concurrent sale of, Refinancing Indebtedness permitted to be
Incurred pursuant to Section 7.03;
(d)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Preferred Capital Stock of the Borrower or a Restricted Subsidiary
made by exchange for or out of the proceeds of the substantially concurrent sale
of Preferred Capital Stock of the Borrower or a Restricted Subsidiary, as the
case may be, that, in each case, is permitted to be Incurred pursuant to Section
7.03;








--------------------------------------------------------------------------------




(e)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Junior Financing or Disqualified Stock or Preferred Capital Stock
of a Restricted Subsidiary:
(i)    to make AHYDO payments, to the extent required by the agreement governing
such Subordinated Indebtedness, Disqualified Capital Stock or Preferred Capital
Stock; or
(ii)    consisting of Acquired Indebtedness (other than Indebtedness Incurred
(A) to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by the Borrower or a
Restricted Subsidiary or (B) otherwise in connection with or contemplation of
such acquisition);
(f)    a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock (other than Disqualified
Capital Stock) of the Borrower or of any Parent Entity held by any future,
present or former employee, director or consultant of the Borrower, any of its
Subsidiaries or of any Parent Entity (or permitted transferees, assigns,
estates, trusts or heirs of such employee, director or consultant) either
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or upon the termination of such
employee, director or consultant’s employment or directorship; provided,
however, that the aggregate Restricted Payments made under this clause (f) do
not exceed $20,000,000 in any calendar year (with unused amounts in any calendar
year being carried over to succeeding calendar years subject to a maximum of
$40,000,000 in any calendar year); provided further that such amount in any
calendar year may be increased by an amount not to exceed:
(i)    the cash proceeds from the sale of Capital Stock (other than Disqualified
Capital Stock or Designated Preferred Stock) of the Borrower and, to the extent
contributed to the capital of the Borrower (other than through the issuance of
Disqualified Capital Stock or Designated Preferred Stock or an Excluded
Contribution), Capital Stock of any Parent Entity, in each case to members of
management, directors or consultants of the Borrower, any of its Subsidiaries or
any Parent Entity that occurred after the Closing Date, to the extent the cash
proceeds from the sale of such Capital Stock have not otherwise been applied to
the payment of Restricted Payments by virtue of clause (c) of the Available
Amount; plus
(ii)    the cash proceeds of key man life insurance policies received by the
Borrower and its Restricted Subsidiaries after the Closing Date; less
(iii)    the amount of any Restricted Payments made in previous calendar years
pursuant to clauses (i) and (ii) of this clause (f);
and provided further that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from any future, present or former members of
management, directors, employees or consultants of the Borrower or Restricted
Subsidiaries or any Parent Entity in connection with a repurchase of Capital
Stock of the Borrower or any Parent Entity will not be deemed to constitute a
Restricted Payment for purposes of this Section 7.06 or any other provision of
this Agreement;
(g)    the declaration and payment of dividends on Disqualified Capital Stock or
Preferred Capital Stock of a Restricted Subsidiary, Incurred in accordance with
the terms of Section 7.03;








--------------------------------------------------------------------------------




(h)    purchases, repurchases, redemptions, defeasances or other acquisitions or
retirements of Capital Stock deemed to occur upon the exercise of stock options,
warrants or other rights in respect thereof if such Capital Stock represents a
portion of the exercise price thereof;
(i)    dividends, loans, advances or distributions to any Parent Entity or other
payments by the Borrower or any Restricted Subsidiary in amounts equal to the
aggregate of (without duplication):
(i)    the amounts required for any Parent Entity to pay any Parent Entity
Expenses or any Related Taxes; and
(ii)    amounts constituting or to be used for purposes of making payments to
the extent specified in Sections 7.08(b), (c) and (e).
(j)    the declaration and payment by the Borrower of dividends on the common
stock or common equity interests of the Borrower or any Parent Entity (and any
equivalent declaration and payment of a distribution of any security
exchangeable for such common stock or common equity interests to the extent
required by the terms of any such exchangeable securities), if after giving pro
forma effect to the payment of any such Restricted Payment, the Total Leverage
Ratio is less than or equal to 1.75 to 1.00;
(k)    payments by the Borrower, or loans, advances, dividends or distributions
to any Parent Entity to make payments, to holders of Capital Stock of the
Borrower or any Parent Entity in lieu of the issuance of fractional shares of
such Capital Stock, provided, however, that any such payment, loan, advance,
dividend or distribution shall not be for the purpose of evading any limitation
of this covenant or otherwise to facilitate any dividend or other return of
capital to the holders of such Capital Stock (as determined in good faith by the
Board of Directors);
(l)    Restricted Payments that are made with Excluded Contributions;
(m)    (i) the declaration and payment of dividends on Designated Preferred
Stock of the Borrower issued after the Closing Date as permitted by Section
7.03; (ii) the declaration and payment of dividends to a Parent Entity in an
amount sufficient to allow the Parent Entity to pay dividends to holders of its
Designated Preferred Stock issued after the Closing Date; and (iii) the
declaration and payment of dividends on Refunding Capital Stock that is
Preferred Capital Stock; provided, however, that, in the case of clause (ii),
the amount of all dividends declared or paid pursuant to such clause shall not
exceed the cash proceeds received by the Borrower or the aggregate amount
contributed in cash to the equity (other than through the issuance of
Disqualified Capital Stock or an Excluded Contribution) of the Borrower, from
the issuance or sale of such Designated Preferred Stock; provided further, in
the case of clauses (i) and (iii), that for the most recently ended four fiscal
quarters for which internal financial statements are available immediately
preceding the date of issuance of such Designated Preferred Stock or declaration
of such dividends on such Refunding Capital Stock, after giving effect to such
payment on a pro forma basis the Borrower would be permitted to Incur at least
$1.00 of additional Indebtedness pursuant Section 7.03(v);
(n)    dividends or other distributions of Capital Stock of, or Indebtedness
owed to the Borrower or a Restricted Subsidiary by, Unrestricted Subsidiaries
(unless the Unrestricted Subsidiary’s principal asset is cash or Cash
Equivalents);
(o)    distributions or payments of Receivables Fees;








--------------------------------------------------------------------------------




(p)    any Restricted Payment made pursuant to any Transaction Agreement or
otherwise in connection with the Spin-Off and in connection with the other
Transactions and any costs and expenses (including all legal, accounting and
other professional fees and expenses) related thereto or used to fund amounts
owed to Affiliates in connection with the Transactions (including dividends to
any Parent Entity of the Borrower to permit payment by such Parent Entity of
such amounts);
(q)    so long as no Event of Default has occurred and is continuing (or would
result therefrom), (i) Restricted Payments (together with Investments pursuant
to Section 7.02(dd)(i)) in an aggregate amount outstanding at the time made not
to exceed the greater of $50,000,000 and 20% of LTM EBITDA at such time and (ii)
Restricted Payments in an amount equal to the Available Amount as in effect
immediately prior to the time of the making of such Restricted Payment; and
(r)    mandatory redemptions of Disqualified Capital Stock issued as a
Restricted Payment or as consideration for an Investment permitted under Section
7.02.
For purposes of determining compliance with this Section 7.06, in the event that
a Restricted Payment meets the criteria of more than one of the categories of
Restricted Payments described in clauses (a) through (r) above, the Borrower
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such Restricted Payment (or any portion thereof) to the extent
such Restricted Payment would be permitted to be incurred under such clause at
the time of such classification or reclassified, and the Borrower will only be
required to include the amount and type of such Restricted Payment in one or
more of the above clauses; provided that the Borrower shall not be permitted to
reclassify any Restricted Payment as being permitted under clause (j) above.
The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of such Restricted Payment of the asset(s) or securities
proposed to be paid, transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to such Restricted Payment. The fair
market value of any cash Restricted Payment shall be its face amount, and the
fair market value of any non-cash Restricted Payment, property or assets other
than cash shall be determined conclusively by the Borrower acting in good faith.
SECTION 7.07    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the date hereof or any business
reasonably related, supportive, complementary, corollary or ancillary thereto or
reasonable extension thereof.
SECTION 7.08    Transactions with Affiliates. Enter into or conduct any
Affiliate Transaction other than:
(a)    any Restricted Payment permitted to be made pursuant to Section 7.06 or
any Investment permitted to be made pursuant to Section 7.02 (other than Section
7.02(n));
(b)    any issuance or sale of Capital Stock, options, other equity-related
interests or other securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, or entering into, or
maintenance of, any employment, consulting, collective bargaining or benefit
plan, program, agreement or arrangement, related trust or other similar
agreement and other compensation arrangements, options, warrants or other rights
to purchase Capital Stock of the Borrower, any Restricted Subsidiary or any
Parent Entity, restricted stock plans, long-term incentive plans, stock
appreciation rights plans, participation plans or similar employee benefits or
consultants’ plans (including valuation, health, insurance, deferred
compensation, severance, retirement, savings or similar plans,








--------------------------------------------------------------------------------




programs or arrangements) or indemnities provided on behalf of officers,
employees, directors or consultants approved by the Board of Directors of the
Borrower, in each case in the ordinary course of business or consistent with
past practice;
(c)    any Management Advances and any waiver or transaction with respect
thereto;
(d)    (i) any transaction between or among the Borrower and any Restricted
Subsidiary (or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among Restricted Subsidiaries and (ii) any merger or
consolidation with any Parent Entity, provided that such Parent Entity shall
have no material liabilities and no material assets other than cash, Cash
Equivalents and the Capital Stock of the Borrower or another Parent Entity with
no material liabilities and no material assets other than cash, Cash Equivalents
and the Capital Stock of the Borrower or another Parent Entity and such merger
or consolidation is otherwise consummated in compliance with Section 7.04;
(e)    the payment of compensation, fees and reimbursement of expenses to, and
customary indemnities (including under customary insurance policies) and
employee benefit and pension expenses provided on behalf of, directors,
officers, consultants or employees of the Borrower, any Parent Entity or any
Restricted Subsidiary (whether directly or indirectly and including through any
Controlled Investment Affiliate of such directors, officers or employees);
(f)    the entry into and performance of obligations of the Borrower or any of
its Restricted Subsidiaries under the terms of any transaction arising out of,
and any payments pursuant to or for purposes of funding, any agreement or
instrument in effect as of or on the Closing Date (or, if entered into in
connection with the Spin-Off and not in effect on the Closing Date, as in effect
on the Spin-Off Effective Date), as these agreements and instruments may be
amended, modified, supplemented, extended, renewed or refinanced from time to
time in accordance with the other terms of this Section 7.08 and Section 7.11 or
to the extent not more disadvantageous to the Lenders in any material respect;
(g)    any customary transaction with a Receivables Subsidiary including a
Securitization Repurchase Obligation and sales of accounts receivable, or
participations therein, in connection with any Receivables Facility;
(h)    transactions with customers, clients, joint venture partners, suppliers
or purchasers or sellers of goods or services, in each case in the ordinary
course of business or consistent with past practice, which are fair to the
Borrower or the relevant Restricted Subsidiary in the reasonable determination
of the Board of Directors or the senior management of the Borrower or the
relevant Restricted Subsidiary, or are on terms no less favorable than those
that could reasonably have been obtained at such time from an unaffiliated
party;
(i)    transactions with any Person that is an Affiliate of the Borrower (other
than an Unrestricted Subsidiary) solely because the Borrower owns, directly or
through a Restricted Subsidiary, an equity interest in, or controls, such
Person;
(j)    issuances or sales of Capital Stock (other than Disqualified Capital
Stock or Designated Preferred Stock) of the Borrower or options, warrants or
other rights to acquire such Capital Stock and the granting of registration and
other customary rights in connection therewith or any contribution to capital of
the Borrower or any Restricted Subsidiary;
(k)    any transactions (i) pursuant to the Transactions, the Transaction
Agreements and any actions pursuant thereto or contemplated thereby, including
the payment of all costs and expenses








--------------------------------------------------------------------------------




(including all legal, accounting and other professional fees and expenses)
related to the Transactions, (ii) described on Schedule 7.08 or (iii) in the
case of each of clauses (i) and (ii), any amendment, modification, or supplement
thereto or replacement thereof, as long as such agreement or arrangement, as so
amended, modified, supplemented or replaced, taken as a whole, is not materially
more disadvantageous to the Borrower and its Restricted Subsidiaries than the
original agreement or arrangement in existence on the Closing Date (or if such
agreement or contract is not in effect on the Closing Date or in the case of the
Transaction Agreements, their respective dates);
(l)    transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (1) of the definition of “Affiliate Transactions”;
(m)    the existence of, or the performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any equityholders agreement
(including any registration rights agreement or purchase agreements related
thereto) to which it is party as of the Closing Date and any similar agreement
that it may enter into thereafter; provided, however, that the existence of, or
the performance by the Borrower or any Restricted Subsidiary of its obligations
under any future amendment to the equityholders’ agreement or under any similar
agreement entered into after the Closing Date will only be permitted under this
clause to the extent that the terms of any such amendment or new agreement are
not otherwise disadvantageous to the Lenders in any material respect;
(n)    subject to the restrictions in this Agreement with respect to purchases
of the Loans, any purchase by the Borrower’s Affiliates of Indebtedness or
Disqualified Capital Stock of the Borrower or any of their Restricted
Subsidiaries the majority of which Indebtedness or Disqualified Capital Stock is
purchased by Persons who are not the Borrower’s Affiliates; provided that such
purchases by the Borrower’s Affiliates are on the same terms as such purchases
by such Persons who are not the Borrower’s Affiliates;
(o)    (i) investments by Affiliates in securities of the Borrower or any of its
Restricted Subsidiaries (and payment of reasonable out-of-pocket expenses
incurred by such Affiliates in connection therewith) so long as the investment
is being offered by the Borrower or such Restricted Subsidiary generally to
other non-affiliated third party investors on the same or more favorable terms
and (ii) payments to Affiliates in respect of securities of the Borrower or any
of its Restricted Subsidiaries contemplated in the foregoing subclause (i) or
that were acquired from Persons other than the Borrower and its Restricted
Subsidiaries, in each case, in accordance with the terms of such securities;
(p)    payments by any Parent Entity, the Borrower and the Restricted
Subsidiaries pursuant to any tax sharing agreements or other equity agreements
in respect of Related Taxes among any such Parent Entity, the Borrower and the
Restricted Subsidiaries on customary terms to the extent attributable to the
ownership or operation of the Borrower and its Subsidiaries;
(q)    payments, Indebtedness and Disqualified Capital Stock (and cancellation
of any thereof) of the Borrower and its Restricted Subsidiaries and Preferred
Capital Stock (and cancellation of any thereof) of any Restricted Subsidiary to
any future, current or former employee, director, officer, manager or consultant
(or their respective Controlled Investment Affiliates or Immediate Family
Members) of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement; and any employment agreements, stock
option plans and other compensatory arrangements (and any successor plans
thereto) and any








--------------------------------------------------------------------------------




supplemental executive retirement benefit plans or arrangements with any such
employees, directors, officers, managers or consultants (or their respective
Controlled Investment Affiliates or Immediate Family Members) that are, in each
case, approved by the Board of Directors of the Borrower in good faith;
(r)    employment and severance arrangements between the Borrower or its
Restricted Subsidiaries and their respective offers and employees in the
ordinary course of business or entered into in connection with the Transactions;
(s)    any transition services arrangement, supply arrangement or similar
arrangement entered into in connection with or in contemplation of the
disposition of assets or equity interests in any Restricted Subsidiary permitted
under Section 7.05 or entered into with any Business Successor, in each case,
that the Borrower determines in good faith is either fair to the Borrower or
otherwise on customary terms for such type of arrangements in connection with
similar transactions; and
(t)    any Permitted Tax Restructuring.
SECTION 7.09    Burdensome Agreements. Create or otherwise cause or permit to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any Restricted Subsidiary to (i) pay dividends or make any
other distributions in cash or otherwise on its Capital Stock or pay any
Indebtedness or other obligations owed to the Borrower or any Restricted
Subsidiary, (ii) make any loans or advances to the Borrower or any Restricted
Subsidiary, or (iii)     sell, lease or transfer any of its property or assets
to the Borrower or any Restricted Subsidiary; provided that (x) the priority of
any Preferred Capital Stock in receiving dividends or liquidating distributions
prior to dividends or liquidating distributions being paid on common stock and
(y) the subordination of (including the application of any standstill
requirements to) loans or advances made to the Borrower or any Restricted
Subsidiary to other Indebtedness Incurred by the Borrower or any Restricted
Subsidiary shall not be deemed to constitute such an encumbrance or restriction,
in each case other than:
(a)    any encumbrance or restriction pursuant to (i) the Senior Notes Indenture
or the Senior Notes or (ii) any other agreement or instrument, in each case, in
effect at or entered into on the Closing Date;
(b)    any encumbrance or restriction pursuant to any Loan Document (including
any Replacement Loans and Replacement Notes) or any Incremental Equivalent Term
Indebtedness;
(c)    any encumbrance or restriction pursuant to applicable law, rule,
regulation or order;
(d)    any encumbrance or restriction pursuant to an agreement or instrument of
a Person or relating to any Capital Stock or Indebtedness of a Person, entered
into on or before the date on which such Person was acquired by or merged,
consolidated or otherwise combined with or into the Borrower or any Restricted
Subsidiary, or was designated as a Restricted Subsidiary or on which such
agreement or instrument is assumed by the Borrower or any Restricted Subsidiary
in connection with an acquisition of assets (other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds utilized to consummate, the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
acquired by the Borrower or was merged, consolidated or otherwise combined with
or into the Borrower or any Restricted Subsidiary or entered into in
contemplation of or in connection with such transaction) and outstanding on such
date; provided that, for the purposes of this clause, if another Person succeeds
the Borrower and assumes the obligations of the Borrower in accordance with the
terms hereof, any Subsidiary thereof or agreement or instrument








--------------------------------------------------------------------------------




of such Person or any such Subsidiary shall be deemed acquired or assumed by the
Borrower or any Restricted Subsidiary when such Person becomes the successor of
the Borrower;
(e)    any encumbrance or restriction (i) that restricts in a customary manner
the subletting, assignment or transfer of any property or asset that is subject
to a lease, license or similar contract or agreement, or the assignment or
transfer of any lease, license or other contract or agreement; (ii) contained in
mortgages, pledges, charges or other security agreements permitted hereunder or
securing Indebtedness of the Borrower or a Restricted Subsidiary permitted
hereunder to the extent such encumbrances or restrictions restrict the transfer
or encumbrance of the property or assets subject to such mortgages, pledges,
charges or other security agreements; or (iii) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Borrower or any Restricted Subsidiary;
(f)    any encumbrance or restriction pursuant to Purchase Money Obligations and
Capital Lease Obligations permitted hereunder, in each case, that impose
encumbrances or restrictions on the property so acquired;
(g)    any encumbrance or restriction imposed pursuant to an agreement entered
into for the direct or indirect sale or disposition to a Person of all or
substantially all the Capital Stock or assets of the Borrower or any Restricted
Subsidiary (or the property or assets that are subject to such restriction)
pending the closing of such sale or disposition;
(h)    customary provisions in leases, licenses, shareholder agreements, joint
venture agreements and other similar agreements, organizational documents and
instruments;
(i)    encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation or order, or required by any regulatory
authority;
(j)    any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business or consistent with past practice;
(k)    any encumbrance or restriction pursuant to Hedging Obligations;
(l)    other Indebtedness, Disqualified Capital Stock or Preferred Capital Stock
of Foreign Subsidiaries permitted to be Incurred or issued subsequent to the
Closing Date pursuant to the provisions of Section 7.03 that impose restrictions
solely on the Foreign Subsidiaries party thereto or their Subsidiaries;
(m)    restrictions created in connection with any Receivables Facility that, in
the good faith determination of the Borrower, are necessary or advisable to
effect such Receivables Facility;
(n)    any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be Incurred subsequent to
the Closing Date pursuant to Section 7.03 if the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially less favorable to the Lenders than (i) the encumbrances and
restrictions contained in the Credit Agreement, together with the security
documents associated therewith as in effect on the Closing Date or (ii) in
comparable financings (as determined in good faith by the Borrower) and where,
in the case of clause (ii), the Borrower determines at the time of entry into
such agreement or instrument that such encumbrances or restrictions will not
adversely affect, in any material respect, the Borrower’s ability to make
principal or interest payments on the Loans;








--------------------------------------------------------------------------------




(o)    any encumbrance or restriction existing by reason of any lien permitted
under Section 7.01; or
(p)    any encumbrance or restriction pursuant to an agreement or instrument
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
refinances, an agreement or instrument referred to in clauses (a) to (o) of this
Section 7.09 or this clause (p) (an “Initial Agreement”) or contained in any
amendment, supplement or other modification to an agreement referred to in
clauses (a) to (o) of this Section 7.09 or this clause (p); provided, however,
that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement or instrument are no less favorable
in any material respect to the Lenders taken as a whole than the encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such refinancing or amendment, supplement or other modification relates
(as determined in good faith by the Borrower).
SECTION 7.10    Reserved.
SECTION 7.11    Amendments of Certain Documents. Amend or otherwise modify (a)
any of its Organizational Documents in a manner material and adverse to the
Administrative Agent or the Lenders or (b) any subordination terms of any Junior
Financing Documentation in any manner material and adverse to the interests of
the Administrative Agent or the Lenders (as reasonably determined in good faith
by the Borrower) (unless otherwise permitted by an applicable intercreditor
agreement or subordination agreement), in each case without the consent of the
Administrative Agent.
SECTION 7.12    Fiscal Year. The Borrower shall not make any change in its
fiscal year; provided, however, that the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement and to the covenants contained herein
that are deemed reasonably necessary by the Administrative Agent, and not
objected to by the Required Lenders, to reflect such change in fiscal year.
SECTION 7.13    Reserved.
SECTION 7.14    Financial Covenants. Except with the written consent of the
Required Revolving Lenders, the Borrower shall not permit (x) the Total Leverage
Ratio to be greater than 4.50:1.00 and (y) the Interest Coverage Ratio to be
less than 2.00:1.00, in each case, as of the last day of any Test Period,
commencing with the Test Period ending on the last day of the first full fiscal
quarter of the Borrower following the Closing Date.
Article 8.    

EVENTS OF DEFAULT AND REMEDIES
SECTION 8.01    Events of Default.
Any of the following events, acts, occurrences or states of facts shall
constitute an “Event of Default” for purposes of this Agreement:
(a)    Failure to Make Payments When Due. There shall occur a default in the
payment of (i) principal on any of the Loans or any reimbursement obligation
with respect to any Letter of Credit when due; (ii) interest on any of the Loans
or any fee pursuant to Section 2.09 when due and such default in








--------------------------------------------------------------------------------




payment shall continue for five (5) Business Days; or (iii) any other amount
owing hereunder or under any other Loan Document when due and such default in
payment shall continue for ten (10) days; or
(b)    Representations and Warranties. Any representation or warranty made by or
on the part of the Borrower, any other Loan Party or any European Borrower, as
the case may be, contained in any Loan Document or any document, instrument or
certificate delivered pursuant hereto or thereto shall have been incorrect in
any material respect when made or deemed made; or
(c)    Covenants. The Borrower, any European Borrower or any Loan Party shall
(i) default in the performance or observance of any term, covenant, condition or
agreement on its part to be performed or observed under Article VII hereof or
Sections 6.03(a), 6.05 (as to the Borrower and any European Borrower) 6.11 or
6.15 (ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement and such default shall
continue unremedied for a period of thirty (30) days after written notice
thereof has been given to the Borrower by the Administrative Agent; provided
that any Event of Default as a result of the Borrower’s failure to comply with
Section 7.14 shall not constitute an Event of Default with respect to any of the
Term Facilities until the date on which the Required Revolving Lenders have
declared all Revolving Loans and related Obligations to be immediately due and
payable in accordance with the provisions of Section 8.02 as a result of the
Borrower’s failure to perform or observe any term, covenant or agreement
contained in Section 7.14 and such declaration has not been rescinded; or
(d)    Default Under Other Loan Documents. Any Loan Party or any European
Borrower shall default in the performance or compliance with any term, covenant,
condition or agreement on its part to be performed or observed hereunder or
under any Loan Document (and not constituting an Event of Default under any
other clause of this Section 8.01) and such default shall continue unremedied
for a period of thirty (30) days after written notice thereof has been given to
the Borrower by the Administrative Agent; or
(e)    Insolvency Proceedings, Etc. (i) Any Loan Party, any European Borrower or
any of the Material Subsidiaries institutes or consents to, or fails to contest
in good faith, the institution of any involuntary proceeding under any Debtor
Relief Law against any Loan Party, any European Borrower or any of the Material
Subsidiaries, or makes a general assignment for the benefit of creditors applies
for or consents to, or fails to contest in good faith, the entry of an order for
relief or the appointment of any receiver, trustee, bankruptcy trustee,
custodian, conservator, liquidator, rehabilitator, judicial manager, provisional
liquidator, administrator, administrative receiver, receiver and manager,
controller, monitor or similar officer for it or for all or a substantial part
of its property; or (ii) any order for relief is entered in any proceeding under
any Debtor Relief Law or any other action is commenced (by way of voluntary
arrangement, scheme of arrangement or otherwise) against any Loan Party, any
European Borrower or any of the Material Subsidiaries or any receiver, trustee,
bankruptcy trustee, custodian, conservator, liquidator, rehabilitator, judicial
manager, provisional liquidator, administrator, administrative receiver,
receiver and manager, controller, monitor or similar officer is appointed for it
or for all or a substantial part of its property or business and such
appointment shall remain undischarged or unstayed for a period of sixty (60)
days or in the case of any proceeding commenced or application made under the
laws of any jurisdiction other than the United States with respect to the UK
Borrower which is being contested in good faith or is frivolous or vexatious,
such proceeding or application is not discharged, stayed or dismissed within
twenty (20) days; or (iii) any involuntary proceeding under any Debtor Relief
Law shall be instituted against any Loan Party, any European Borrower or any of
the Material Subsidiaries without the application or consent of such Person and
either such proceeding shall remain undismissed or unstayed for a period of
sixty (60) days or in the case of any proceeding commenced under the laws of any
jurisdiction other than the United States with respect to the UK








--------------------------------------------------------------------------------




Borrower which is being contested in good faith or is frivolous or vexatious,
such proceeding or application is not discharged, stayed or dismissed within
twenty (20) days; or (iv) any Loan Party, any European Borrower or any of the
Material Subsidiaries shall take any corporate or other organizational action to
authorize any of the actions set forth above in this subsection (e); or
(f)    Inability to Pay Debts. Any Loan Party, any European Borrower or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due; or
(g)    Default Under Other Agreements. (i) The Borrower, any European Borrower
or any of the Material Subsidiaries shall fail to make any payment beyond the
applicable grace period with respect thereto, if any, whether at stated maturity
or otherwise, of any amount pursuant to any Material Indebtedness (other than
Indebtedness owed to the Lenders under the Loan Documents), or (ii) a default
shall occur in the performance or observance of any agreement under any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (with the giving of notice, if required), such
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to the stated maturity thereof; provided that this
clause (g)(ii) shall not apply to (x) secured Indebtedness that becomes due (or
requires an offer to purchase) as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness or
(y) such Indebtedness that is required to be prepaid upon a “Change of Control”
(or equivalent term) so long as on or prior to the date the events constituting
such “Change of Control” (or equivalent term) occur, either (I) the terms of
such Indebtedness have been amended to eliminate the requirement to make such
offer, (II) such Indebtedness has been defeased or discharged so that such
requirement shall no longer apply (and, in the event such “Change of Control”
(or equivalent term) is subject to a requirement that a specific credit ratings
event or similar condition subsequent occur, no Event of Default shall exist
until such time as the specific credit ratings event or similar condition
subsequent has also occurred resulting in the obligor under such Indebtedness
becoming unconditionally obligated to make such offer) or (III) solely in the
case of Indebtedness of any Person acquired by the Borrower or any of its
Subsidiaries where such “Change of Control” (or equivalent term) under such
Indebtedness resulted from the Borrower or one of its Subsidiary’s acquisition
of such Person, (x) the sum of Available Liquidity plus any available debt
financing commitments from any Revolving Lender or any Affiliate of a Revolving
Lender or any other financial institution of nationally recognized standing
available to the Borrower or its Subsidiaries for purposes of refinancing such
Indebtedness is at least equal to the aggregate amount that would be required to
repay such Indebtedness pursuant to any required “Change of Control offer” (or
equivalent term) pursuant to the terms of such Indebtedness at all times prior
to the expiration of the rights of the holders of such Indebtedness to require
the repurchase or repayment of such Indebtedness as a result of such acquisition
and (y) the Borrower or the applicable Subsidiary complies with the provisions
of such Indebtedness that are applicable as a result of such acquisition
(including by consummating any required “Change of Control offer” (or equivalent
term) for such Indebtedness; provided, further, that this clause (g) shall not
apply if such failure is remedied or waived by the holders of such Indebtedness
prior to any termination of the Revolving Commitments or acceleration of the
Loans pursuant to Section 8.02; or
(h)    Judgments. One or more judgments or decrees shall be entered against any
Loan Party, any European Borrower or any Material Subsidiary for the payment of
money in an aggregate amount exceeding $50,000,000 (to the extent not covered by
independent third-party insurance company or an








--------------------------------------------------------------------------------




indemnitor as to which coverage or indemnification, as the case may be, has not
been disclaimed) and there is a period of sixty (60) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)    Collateral Documents. At any time after the execution and delivery
thereof, any of the Collateral Documents shall cease to be in full force and
(other than as permitted pursuant to the provisions thereof or hereof) cease to
create a valid and perfected lien on and security interest in, any material
portion of the Collateral having the lien priority required by this Agreement
and the Collateral Documents, except (i) to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent
(through no fault of the Loan Parties) to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents or to file Uniform Commercial Code continuation statements or (ii) as
a result of the sale, release or other disposition of the applicable Collateral
in a transaction permitted under the Loan Documents; or
(j)    ERISA. An ERISA Event shall occur that would reasonably be expected to
have a Material Adverse Effect and the same shall remain undischarged for a
period of thirty (30) consecutive days during which period any action shall not
be legally taken to attach or levy upon any material assets of any Loan Party to
enforce any such liability; or
(k)    Guaranties. Any material Guarantee under the Guarantee Agreement shall
(other than in accordance with its terms) cease to be in full force and effect
in accordance with its terms (other than as permitted pursuant to the terms
hereof and thereof), or any material Guarantor shall deny or disaffirm in
writing such Guarantor’s obligations under the Guarantee Agreement (other than a
discharge of such Guarantor in accordance with the terms of the Loan Documents);
(l)    Change of Control. A Change of Control shall occur; or
(m)    UK Pensions. (i) The Pensions Regulator shall issue a Contribution Notice
or Financial Support Direction to any Loan Party, any Restricted Subsidiary or
Affiliate of the Borrower or any ERISA Affiliate or (ii) any Person takes any
action which would trigger an employer debt payable to the UK DB Plan under
section 75 or section 75A of the UK Pensions Act 1995, in each case except as
would not have a Material Adverse Effect.
SECTION 8.02    Remedies Upon Event of Default.
(a)    If any Event of Default occurs and is continuing (other than an Event of
Default under Section 8.01(c)(ii) as a result of the Borrower’s failure to
comply with Section 7.14 unless the conditions of the proviso contained therein
have been satisfied), the Administrative Agent may and, at the request of the
Required Lenders, shall take any or all of the following actions:
(i)    declare the Commitments to be terminated, whereupon such Commitments
shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be, whereupon all such sums shall
become, immediately due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrower and the European Borrowers;








--------------------------------------------------------------------------------




(iii)    require that the Borrower Cash Collateralize the L/C Obligations issued
and then outstanding (in an amount equal to the then stated amount thereof); and
(iv)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an Event of Default under Section 8.01(e)
or (f) with respect to the Borrower or any European Borrower, the obligation of
each Lender to make Loans and any L/C Obligations (and the Commitments) shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable without notice of any kind, and the obligation of the Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
(b)    If any Event of Default under Section 8.01(c)(ii) as a result of the
Borrower’s failure to comply with Section 7.14 occurs and is continuing, the
Administrative Agent may and, at the request of the Required Revolving Lenders,
shall take any or all of the following actions:
(i)    declare the commitment of each Lender to make Revolving Loans and any L/C
Obligations to be terminated, whereupon such commitments and obligation shall be
terminated;
(ii)    declare the unpaid principal amount of all outstanding Revolving Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document under or in respect of the Revolving
Facility to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower;
(iii)    require that the Borrower Cash Collateralize the outstanding L/C
Obligations; and
(iv)    exercise on behalf of itself and the Revolving Lenders all rights and
remedies available to it and the Revolving Lenders under the Loan Documents or
applicable Laws, in each case under or in respect of the Revolving Facility.
SECTION 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in Section 8.02), including in any bankruptcy
or insolvency proceeding, any amounts received on account of the Obligations
shall be applied by the Administrative Agent in accordance with Section 6.02 of
the Security Agreement.
SECTION 8.04    Rights not Exclusive. The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.
Article 9.    

ADMINISTRATIVE AGENT AND OTHER AGENTS








--------------------------------------------------------------------------------




SECTION 9.01    Appointment of Agents. Deutsche Bank is hereby appointed the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and each Lender hereby authorizes Deutsche Bank to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and the other Loan Documents. Goldman Sachs is hereby appointed as the
Syndication Agent hereunder, and each Lender hereby authorizes Goldman Sachs to
act as the Syndication Agent in accordance with the terms hereof and the Loan
Documents. Merrill Lynch, Pierce, Fenner & Smith Incorporated and Citigroup
Global Markets Inc. are hereby appointed Documentation Agents hereunder, and
each Lender hereby authorizes Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Citigroup Global Markets Inc. to act as Documentation Agents in accordance
with the terms hereof and the other Loan Documents. Each Agent hereby agrees to
act in its capacity as such upon the express conditions contained herein and the
other Loan Documents, as applicable. The provisions of this Article 9 are solely
for the benefit of the Agents and Lenders and no Loan Party or European Borrower
shall have any rights as a third party beneficiary of any of the provisions
thereof. In performing its functions and duties hereunder, each Agent shall act
solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for the Borrower or any of its Subsidiaries. Each of the Syndication Agent and
Documentation Agents, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates. As of the Closing Date, neither Goldman Sachs in its capacity as the
Syndication Agent, nor Merrill Lynch, Pierce, Fenner & Smith Incorporated or
Citigroup Global Markets Inc. in their respective capacities as the
Documentation Agents, shall have any obligations but shall be entitled to all
benefits of this Article 9. Each of the Syndication Agent and Documentation
Agents may resign from such role at any time, with immediate effect, by giving
prior written notice thereof to the Administrative Agent and the Borrower.
SECTION 9.02    Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Loan Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Loan Documents except as
expressly set forth herein or therein.


SECTION 9.03    General Immunity. No Responsibility for Certain Matters. No
Agent shall be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency hereof or
any other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by any Agent to the Lenders or by or on
behalf of any Loan Party or any European Borrower to any Agent or any Lender in
connection with the Loan Documents and the transactions contemplated thereby or
for the financial condition or business affairs of any Loan Party, any European
Borrower or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Loan Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the








--------------------------------------------------------------------------------




foregoing. Anything contained herein to the contrary notwithstanding, the
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the L/C Obligations or the component amounts
thereof.
(b)    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by any Agent under or in connection with any of the Loan
Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
the Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.01) and, upon receipt of such instructions from
the Required Lenders (or such other Lenders, as the case may be), such Agent
shall be entitled to act or (where so instructed) refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
instructions, including for the avoidance of doubt refraining from any action
that, in its opinion or the opinion of its counsel, may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law. Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for the Borrower and
its Subsidiaries), accountants, experts and other professional advisors selected
by it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Loan Documents in accordance with the
instructions of the Required Lenders (or such other Lenders as may be required
to give such instructions under Section 10.01).
(c)    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 9.03 and of Section 9.06 and Section 10.05 shall
apply to any Affiliates of the Administrative Agent and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent. All of the rights, benefits, and privileges (including the exculpatory
and indemnification provisions) of this Section 9.03 and of Section 9.06 and
Section 10.05 shall apply to any such sub-agent and to the Affiliates of any
such sub-agent, and shall apply to their respective activities as sub-agent as
if such sub-agent and Affiliates were named herein. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by the
Administrative Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of Loan Parties,
the European Borrowers and the Lenders, (ii) such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) shall
not be modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Administrative Agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other








--------------------------------------------------------------------------------




Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
SECTION 9.04    Agents Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans and the Letters of
Credit, each Agent shall have the same rights and powers hereunder as any other
Lender and may exercise the same as if it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity. Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with the Borrower or any of its Affiliates as if it
were not performing the duties specified herein, and may accept fees and other
consideration from the Borrower or any European Borrower for services in
connection herewith and otherwise without having to account for the same to the
Lenders.
SECTION 9.05    Lenders’ Representations, Warranties and Acknowledgment
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of the Lenders or to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders.
(b)    Each Lender, by delivering its signature page to this Agreement or an
Assignment and Assumption or a Joinder Agreement and funding its Term Loans
and/or Revolving Loans on the Closing Date or by the funding of any Additional
Loans, as the case may be, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent, the Required Lenders or the Lenders, as applicable
on the Closing Date or as of the date of funding of such Additional Loans.
(c)    Each Lender acknowledges that the Borrower may purchase Term Loans
hereunder from the Lenders from time to time, subject to the restrictions set
forth in the definition of “Eligible Assignee” and in Section 10.07.
SECTION 9.06    Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, to the extent that such Agent
shall not have been reimbursed by any Loan Party or any European Borrower for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Loan
Documents or otherwise in its capacity as such Agent in any way relating to or
arising out of this Agreement or the other Loan Documents; provided, no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s bad faith, gross negligence or willful misconduct,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to any Agent for any purpose shall, in
the opinion of such Agent, be insufficient or become








--------------------------------------------------------------------------------




impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.
SECTION 9.07    Successor Administrative Agent and Collateral Agent.
(a)    The Administrative Agent shall have the right to resign at any time by
giving 30 days’ prior written notice thereof to the Lenders and the Borrower and
the Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Borrower and
the Administrative Agent and signed by the Required Lenders. The Administrative
Agent shall have the right to appoint a financial institution to act as the
Administrative Agent and/or Collateral Agent hereunder, subject to the
reasonable satisfaction of the Borrower and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earliest of (i)
30 days after delivery of the notice of resignation (regardless of whether a
successor has been appointed or not), (ii) the acceptance of such successor
Administrative Agent by the Borrower and the Required Lenders or (iii) such
other date, if any, agreed to by the Required Lenders. Upon any such notice of
resignation or any such removal, the Required Lenders shall have the right, with
the Borrower’s consent (not to be unreasonably withheld or delayed), to appoint
a successor Administrative Agent; provided that Borrower consent shall not be
required if an Event of Default pursuant to Section 8.01(a), (e) or (f) has
occurred and is continuing. If neither the Required Lenders nor the
Administrative Agent have appointed a successor Administrative Agent (consented
to by the Borrower, if applicable), the Required Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent; provided that, until a successor
Administrative Agent is so appointed by the Required Lenders or the
Administrative Agent, any collateral security held by the Administrative Agent
in its role as Collateral Agent on behalf of the Lenders or L/C Issuers under
any of the Loan Documents shall continue to be held by the retiring Collateral
Agent as nominee until such time as a successor Collateral Agent is appointed.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent and the retiring or
removed Collateral Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder. Except as provided above, any resignation or removal of
Deutsche Bank or its successor as Administrative Agent pursuant to this Section
9.07 shall also constitute the resignation or removal of Deutsche Bank or its
successor as Collateral Agent. After any retiring or removed Administrative
Agent’s resignation or removal hereunder as the Administrative Agent, the
provisions of this Article 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent hereunder. Any
successor Administrative Agent appointed pursuant to this Section 9.07 shall,
upon its acceptance of such appointment, become the successor Collateral Agent
for all purposes hereunder.








--------------------------------------------------------------------------------




(b)    In addition to the foregoing, Collateral Agent may resign at any time by
giving 30 days’ prior written notice thereof to the Lenders and the Borrower,
and the Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Borrower and
the Collateral Agent signed by the Required Lenders. Administrative Agent shall
have the right to appoint a financial institution as the Collateral Agent
hereunder, subject to the reasonable satisfaction of the Borrower and the
Required Lenders and the Collateral Agent’s resignation shall become effective
on the earliest of (i) 30 days after delivery of the notice of resignation, (ii)
the acceptance of such successor Collateral Agent by the Borrower and the
Required Lenders or (iii) such other date, if any, agreed to by the Required
Lenders. Upon any such notice of resignation or any such removal, the Required
Lenders shall have the right, with the Borrower’s consent (not to be
unreasonably withheld or delayed), to appoint a successor Collateral Agent;
provided that Borrower consent shall not be required if an Event of Default
pursuant to Section 8.01(a), (e) or (f) has occurred and is continuing. Until a
successor Collateral Agent is so appointed by the Required Lenders or the
Administrative Agent, any collateral security held by the Collateral Agent on
behalf of the Lenders or L/C Issuers under any of the Loan Documents shall
continue to be held by the retiring Collateral Agent as nominee until such time
as a successor Collateral Agent is appointed. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement and the Collateral Documents, and the retiring or
removed Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.
SECTION 9.08    Collateral Documents and Guaranty Agents under Collateral
Documents and Guaranty. Each Secured Party hereby further authorizes the
Administrative Agent or the Collateral Agent, as applicable, on behalf of and
for the benefit of Secured Parties, to be the agent for and representative of
the Secured Parties with respect to the Guarantee Agreement, the Collateral and
the Collateral Documents; provided that neither the Administrative Agent nor the
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of Hedging
Obligations. Subject to Section 10.01, without further written consent or
authorization from any Secured Party, the Administrative Agent or the Collateral
Agent, as applicable may, and each Lender, on behalf of themselves and their
respective Affiliates as Secured Bank Product Providers and Designated Credit
Line Providers (and each other Designated Credit Line Provider, by its delivery
to the Administrative Agent of notice of its provision of a Designated Credit
Line and its acceptance of the benefit of the Collateral), irrevocably
authorizes and directs the Administrative Agent and the Collateral Agent to
enter into the Security Agreement and any customary intercreditor agreements as
required herein for the benefit of the Lenders and the other Secured Parties,
and to execute any documents or instruments necessary to (i) in connection with
a sale or disposition of assets permitted by this Agreement or the designation
of a Guarantor as an Unrestricted Subsidiary in accordance with








--------------------------------------------------------------------------------




Section 6.12, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.01) have otherwise consented, or if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under this Section 9.08, or (ii) release any Guarantor from the Guarantee
Agreement pursuant to Section 12 of the Guarantee Agreement or with respect to
which the Required Lenders (or such other Lenders as may be required to give
such consent under Section 10.01) have otherwise consented or if such Person
otherwise ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents or (iii) to subordinate any Lien on any
property granted to or held by the Administrative Agent or Collateral Agent
under any Loan Document in lieu of any release permitted pursuant to this
Section 9.08, and the Administrative Agent or Collateral Agent, as applicable,
may subordinate any such Liens on the Collateral to another Lien permitted under
Section 7.01 that the Administrative Agent or Collateral Agent, as applicable,
determines in its commercially reasonable judgment was intended by operation of
Law or otherwise to be subordinate to another Lien permitted under Section 7.01.
(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by the Administrative Agent or the Collateral
Agent, as applicable, for the benefit of the Secured Parties in accordance with
the terms hereof and thereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by the Collateral Agent for the
benefit of the Secured Parties in accordance with the terms thereof, and (ii) in
the event of a foreclosure or similar enforcement action by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
disposition (including, without limitation, pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Collateral Agent (or
any Lender, except with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
sale or other disposition.
(c)    Release of Collateral and Guarantees, Termination of Loan Documents.
Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than (i) contingent indemnity obligations
that are not due and payable and (ii) obligations and liabilities in respect of
any Bank Products or Designated Credit Lines) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding (except to the extent Cash Collateralized or as to which other
arrangements reasonably satisfactory to the Administrative Agent and the L/C
Issuer shall have been made), all obligations under the Loan Documents and all
security interests created by the Loan Documents and the guarantees made herein
shall automatically terminate and, upon request of the Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any
Secured Bank Product Provider or Designated Credit Line Provider) take such
actions as shall be required to release its security interest in all Collateral,
and to release all guarantee obligations provided for in any Loan Document,
whether or not on the date of such release there may be outstanding Obligations
in respect of Bank Products or Designated Credit Lines. Any such release of
guarantee obligations shall








--------------------------------------------------------------------------------




be deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.
(d)    The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.
SECTION 9.09    Withholding Taxes. To the extent required by any Applicable
Laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If any payment has been
made to any Lender by the Administrative Agent without the applicable
withholding Tax being withheld from such payment and the Administrative Agent
has paid over the applicable withholding Tax to the IRS or any other
Governmental Authority, or the IRS or any other Governmental Authority asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due the Administrative Agent under
this Section 9.09. The agreements in this Section 9.09 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
SECTION 9.10    Administrative Agent May File Bankruptcy Disclosure and Proofs
of Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Loan Party or any European Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or Obligation under a Letter
of Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise:
(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, L/C Issuers and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements








--------------------------------------------------------------------------------




and advances of the Administrative Agent and its respective agents and counsel
and all other amounts due the Administrative Agent under Sections 2.03, 2.09,
10.04 and 10.05) allowed in such judicial proceeding; and
(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
10.04 and 10.05. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Administrative Agent, its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
10.04 and 10.05. out of the estate in any such proceeding, shall be denied for
any reason, payment of the same shall be secured by a Lien on, and shall be paid
out of, any and all distributions, dividends, money, securities and other
properties that the Lenders or L/C Issuers may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
SECTION 9.11    Secured Bank Product Providers and Designated Credit Line
Providers. Each Secured Bank Product Provider, by its acceptance of the benefits
of the Collateral, and each Designated Credit Line Provider, by its delivery to
the Administrative Agent of notice of its provision of a Designated Credit Line
and its acceptance of the benefits of the Collateral, as applicable, agrees to
be bound by Section 6.02 of the Security Agreement and this Article 9. Each
Secured Bank Product Provider and each Designated Credit Line Provider shall
indemnify and hold harmless each Agent and each of its directors, officers,
employees, or agents, to the extent not reimbursed by the Loan Parties or the
European Borrowers, against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against such Agent or its directors, officers, employees, or agents in
connection with such provider’s Secured Bank Product Obligations or Designated
Credit Lines, as applicable; provided, however, that no Secured Bank Product
Provider or Designated Credit Line Provider shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Agent’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. No Swap Contract, other Bank Product
agreement or Designated Credit Line will create (or be deemed to create) in
favor of any Secured Bank Product Provider or Designated Credit Line Provider,
as applicable, that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Loan Documents. By accepting the benefits of the Collateral, each such
Secured Bank Product Provider and Designated Credit Line Provider shall be
deemed to have appointed the Collateral Agent as its agent and agreed to be
bound by the Loan Documents as a Secured Party, subject to the limitations set
forth in this Section 9.11.








--------------------------------------------------------------------------------




Article 10.    

MISCELLANEOUS
SECTION 10.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower, any other Loan Party or any European Borrower therefrom, shall be
effective unless (x) in the case of any amendment necessary or reasonably
advisable to implement the terms of any Additional Term Loans, Additional
Revolving Loans or Extension Offers, as applicable, in accordance with the terms
hereof, in writing signed solely by the Borrower, the European Borrowers, the
Administrative Agent and the relevant Additional Term Lenders, Additional
Revolving Lenders or Lenders accepting such Extension Offer, as applicable, and
(y) in the case of any other amendment, in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders), the Administrative Agent and the Borrower, the European Borrowers or
the applicable Loan Party, as the case may be, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that no such amendment, waiver or consent shall:
(a)    change the stated currency in which any Lender is required to make Loans
or the Borrower or any European Borrower is required to make payments of
principal, interest, fees or other amounts hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby;
(b)    extend or increase the Commitment of any Lender without the written
consent of each Lender directly and adversely affected thereby (it being
understood that a waiver of any condition precedent set forth in Section 4.01 or
Section 4.02, or the waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);
(c)    postpone any date scheduled for any payment of principal (including final
maturity) or interest under Section 2.07 or Section 2.08 or fees under Section
2.09, without the written consent of each Lender directly and adversely affected
thereby (it being understood that the waiver (or amendment to the terms of) of
any mandatory prepayment of the Loans, any obligation of the Borrower or the
European Borrowers to pay interest at the Default Rate, or any Default or Event
of Default shall not constitute such a postponement of any date scheduled for
the payment of principal, interest or fees and it further being understood that
any change to the definition of “First Lien Leverage Ratio” or the component
definitions thereof shall not constitute a postponement of such scheduled
payment);
(d)    reduce or forgive the principal of, or the rate of interest specified
herein on any Loan or (subject to clause (i) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly and adversely
affected thereby (it being understood that any change to the definition of
“First Lien Leverage Ratio” or in the component definitions thereof shall not
constitute a reduction in any rate of interest); provided that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower or the European Borrowers to
pay interest at the Default Rate;
(e)    change any provision of this Section 10.01 or the definition of “Required
Lenders”, “Required Revolving Lenders”, or any other provision hereof specifying
the number or percentage of Lenders (but only to the extent reducing such number
or percentage) required to amend, waive or otherwise modify any rights hereunder
or make any determination or grant any consent hereunder without








--------------------------------------------------------------------------------




the written consent of each Lender (it being understood that, with the consent
of the Required Lenders or Required Revolving Lenders, as applicable, (if such
consent is otherwise required) or the Administrative Agent (if the consent of
the Required Lenders or Required Revolving Lenders is not otherwise required),
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders or Required Revolving Lenders, as
applicable, on substantially the same basis as the Term Commitments or Revolving
Commitments, as applicable);
(f)    change the definition of “Pro Rata Share”, Section 2.12(a), Section 2.13,
or Section 8.03 hereto or Section 6.02 of the Security Agreement in any manner
that would alter the pro rata sharing of payments or other amounts required
thereby without the written consent of Lenders holding more than 50% of the
outstanding Loans and Commitments of each Class directly and adversely affected
thereby; provided that the portion of the Total Outstandings held or deemed held
by any Defaulting Lender shall be excluded for purposes of making such
determination; provided further that modifications to Sections 2.12(a), 2.13 or
8.03, Section 6.02 of the Security Agreement or the definition of “Pro Rata
Share” in connection with (x) any buy back of Term Loans by the Borrower
pursuant to Section 10.07(j), (y) any amendment pursuant to Section 2.14 or (z)
any amendment effectuating an Incremental Equivalent Term Indebtedness, in each
case, shall only require approval (to the extent any such approval is otherwise
required) of the Required Lenders; or
(g)    release all or substantially all of the Collateral or release any
material Guarantor from its obligations under the Guarantee Agreement in any
transaction or series of related transactions except as expressly provided in
the Loan Documents (including a transaction permitted under Section 7.04 or
Section 7.05), without the written consent of each Lender directly and adversely
affected thereby;
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by any L/C Issuer (in addition to the Lenders required
above), directly and adversely affect the rights or duties of such L/C Issuer
under this Agreement or any L/C Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, directly and adversely affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document, (iii) Section 10.07(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification, (iv) only the consent of the Required Revolving Lenders
shall be necessary to amend or waive the terms and provisions of Section 7.14,
Section 8.01(c) (solely as it relates to Section 7.14), and related definitions,
if any, solely as used in such Sections, but not as used in other Sections of
this Agreement and no such amendment or waiver of any such terms or provisions
(and such related definitions) shall be permitted without the consent of the
Required Revolving Lenders, and (v) in connection with an amendment that
addresses solely a re-pricing transaction in which any tranche of Term Loans is
refinanced with a replacement tranche of term loans that bear (or is modified in
such a manner such that the resulting term loans bear) a lower effective yield
(a “Permitted Repricing Amendment”), only the consent of the Lenders holding
Term Loans subject to such permitted repricing transaction that will continue as
Lenders in respect of the repriced tranche of Term Loans or modified Term Loans
shall be required for such Permitted Repricing Amendment but any such
non-continuing Lender shall be entitled to any applicable fee under Section
2.09(d) as if such non-continuing Lender was a Non-Consenting Lender. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended








--------------------------------------------------------------------------------




without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each directly and adversely affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Borrower and the European Borrowers (a) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and the Revolving Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
Notwithstanding anything to the contrary contained in Section 10.01 but without
limitation of Section 2.15, in the event that the Borrower request that this
Agreement be modified or amended in a manner that would require the unanimous
consent of all of the Lenders or of all the Lenders directly and adversely
affected thereby and such modification or amendment is agreed to by the Required
Lenders, then with the consent of the Borrower, the European Borrowers and the
Required Lenders, the Borrower, the European Borrowers and the Required Lenders
shall be permitted to amend the Agreement without the consent of the
Non-Consenting Lenders to provide for (a) the termination of the Commitment of
each Non-Consenting Lender that are (x) Revolving Lenders, (y) Term Lenders or
(z) both, at the election of the Borrower, the European Borrowers and the
Required Lenders, (b) the addition to this Agreement of one or more other
financial institutions (each of which shall be an Eligible Assignee), or an
increase in the Commitment of one or more of the Required Lenders (with the
written consent thereof), so that the total Commitment after giving effect to
such amendment shall be in the same amount as the total Commitment immediately
before giving effect to such amendment, (c) if any Loans are outstanding at the
time of such amendment, the making of such additional Loans by such new
financial institutions or Required Lender or Lenders, as the case may be, as may
be necessary to repay in full with accrued interest, at par, the outstanding
Loans of the Non-Consenting Lenders immediately before giving effect to such
amendment and (d) such other modifications to this Agreement as may be
appropriate to effect the foregoing clauses (a), (b) and (c).
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any Class
(“Refinanced Term Loans”) with one or more tranches of replacement term loans
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans (plus accrued interest, fees, expenses and
premium), (b) the Applicable Rate for such Replacement Term Loans shall not be
higher than the Applicable Rate for such Refinanced Term Loans unless the
maturity of the Replacement Term Loans is at least one year later than the
maturity of the Refinanced Term Loans, (c) the Weighted Average Life to Maturity
of Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans, at the time of such refinancing (except
by virtue of amortization or prepayment of the Refinanced Term Loans prior to
the time of such incurrence) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable
(taken as a whole) to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest Maturity Date of the Term Loans in effect immediately prior to such
refinancing.








--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower, without the need to obtain the consent of any Lender, if such
amendment or waiver is delivered in order (i) to comply with local law or advice
of local counsel or (ii) to cause such guarantee, collateral security document
or other document to be consistent with this Agreement and the other Loan
Documents.
Further, notwithstanding anything to the contrary contained in Section 10.01, if
at any time after the Closing Date, the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.
Further, the Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party or any European Borrower in any case shall
entitle any Loan Party or any European Borrower to any other or further notice
or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.01
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Loan Party, on such Loan Party, and, if signed by any
European Borrower, such European Borrower.
SECTION 10.02    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to Section 10.02(c)) electronic mail address, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, any European Borrower, or any other Loan Party, or
the Administrative Agent or any L/C Issuer, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties (provided that any notices to any European Borrower may be
delivered to the Borrower as representative for the European Borrowers); and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower) or to such other address, facsimile number, electronic mail address or
telephone number as shall be designated by such party in a notice to the
Borrower, the Administrative Agent and the L/C Issuer.








--------------------------------------------------------------------------------




All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient); and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent and the L/C Issuer pursuant to
Article 2 shall not be effective until actually received by such Person;
provided, further, any such notice or other communication shall at the request
of Administrative Agent be provided to any sub-agent appointed pursuant to
Section 9.03(c) as designated by Administrative Agent from time to time. In no
event shall a voice mail message be effective as a notice, communication or
confirmation hereunder. Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to any Agent,
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites,
including the Platform) pursuant to procedures approved by the Administrative
Agent, provided that the foregoing shall not apply to notices to any Agent, any
Lender or any applicable L/C Issuer pursuant to Article 2 if such Person has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or the Borrower may each,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic transmission
(e.g., portable document format (“pdf”)). The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the European Borrowers, the Agents and the Lenders. The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.
(d)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR








--------------------------------------------------------------------------------




STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent, the
Collateral Agent or any of their respective Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any European
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, bad faith, material breach or willful misconduct of the
Administrative Agent, the Collateral Agent, their controlled Affiliates or any
of their respective officers, directors, employees, agents, controlling persons
or members; provided, however, that in no event shall any Person have any
liability to any other Person hereunder for indirect, special, incidental,
exemplary, consequential or punitive damages (as opposed to direct or actual
damages); provided that nothing in this sentence shall limit any Loan Party’s
indemnification obligations set forth herein.
(e)    Change of Address, Etc. The Borrower, any European Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Agent, each L/C Issuer and each Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower or the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.
(f)    Reliance by Agents and Lenders. The Agents and the Lenders shall be
entitled to rely and act upon any notices (including electronic Committed Loan
Notices) purportedly given by or on behalf of the Borrower or any European
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower and any European Borrower
shall indemnify the Agent Parties and each Lender from all actual losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower or any European
Borrower in accordance with Section 10.05. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
SECTION 10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Agent or any Lender to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall impair such power, right or privilege or








--------------------------------------------------------------------------------




operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and shall be in addition to and
independent of any rights, remedies, powers and privileges provided by Law or
any of the other Loan Documents.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties, any European Borrower or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all the Lenders; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 10.09 (subject to the terms
of Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party or any European Borrower under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
SECTION 10.04    Attorney Costs, Expenses and Taxes. The Borrower agrees upon
and following the Closing Date (a) to pay or reimburse the Administrative Agent,
the Collateral Agent, the Arrangers and their respective Affiliates for all
reasonable out-of-pocket costs and expenses incurred in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the Transactions
contemplated hereby or thereby shall be consummated), and the consummation and
administration of the Transactions contemplated hereby and thereby (in the case
of legal fees and expenses, limited to reasonable fees, charges and
disbursements of one primary counsel for the Administrative Agent, the
Collateral Agent, the Arrangers and their respective Affiliates, and such other
local counsel in each Material Real Property jurisdiction as reasonably
necessary (and other counsel retained with the Borrower’s consent), unless the
interests of the Administrative Agent and the Lenders are in actual or perceived
conflict, in which case one (1) additional counsel may be appointed for the
affected Persons (taken as a whole)), and (b) to pay or reimburse the
Administrative Agent, the Collateral Agent, the Arrangers and each Lender for
all reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement or protection of any rights or remedies under this Agreement or the
other Loan Documents or in connection with the Loans made (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law or during any workout, restructuring or
negotiations in respect of such Loans) (in the case of legal fees and expenses,
limited to reasonable fees, charges and disbursements of one primary counsel for
the Administrative Agent, the Collateral Agent, the Arrangers and the Lenders,
such other local counsel as is reasonably necessary, and, in the case of an
actual or perceived conflict of interest where the Person affected by such
conflict notifies the Borrower of the existence of such conflict, of another
firm of counsel for such affected Persons. The foregoing costs and expenses
shall include all reasonable search, filing, recording, title insurance and
appraisal charges and fees, and other reasonable out-of-pocket expenses incurred
by any Agent but, with respect to clause (a) shall not include the expenses and
fees of any other consultants








--------------------------------------------------------------------------------




or advisors without the prior consent of the Borrower. All amounts due under
this Section 10.04 shall be paid promptly (but in any event within 30 days)
following receipt by the Borrower of a written invoice relating thereto setting
forth such expenses in reasonable detail. The agreements in this Section 10.04
shall survive the termination of the Commitments and repayment of all other
Obligations. If any Loan Party or any European Borrower fails to pay when due
any costs, expenses or other amounts payable by it hereunder or under any Loan
Document, upon 5 Business Days’ prior written notice such amount may be paid on
behalf of such Loan Party or such European Borrower by the Administrative Agent,
the Collateral Agent, any Arranger or any Lender, in its sole discretion. This
Section 10.04 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
SECTION 10.05    Indemnification by the Borrower.
(a)    In addition to the payment of expenses pursuant to Section 10.04, whether
or not the Transactions shall be consummated, the Borrower and its Subsidiaries
shall indemnify and hold harmless each Agent-Related Person, each Arranger, each
L/C Issuer, each Lender and their respective Affiliates, and the respective
directors, officers, employees, counsel, agents, members, controlling persons,
attorneys-in-fact, trustees, advisors and other representative, permitted assign
and successor of each of the foregoing (collectively, the “Indemnitees”) from
and against any and all liabilities, any and all losses, damages, and claims and
reasonable and documented or invoiced out-of-pocket fees and expenses incurred
in connection with investigating or defending any of the foregoing (including
Attorney Costs (which shall be limited to one (1) counsel to the Administrative
Agent and the Lenders (plus one local counsel to the Administrative Agent and
the Lenders in each appropriate jurisdiction), and, in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
notifies the Borrower of the existence of such conflict, of another firm of
counsel for such affected Indemnitees) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the Transactions, including the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the Transactions contemplated thereby or the
consummation of the Transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Contaminants on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries or (d)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any inquiry or investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is instituted by a third party or by Borrower, Borrower’s
equity holders, Affiliates, creditors or any other Loan Party or European
Borrower) (all the foregoing, collectively, the “Indemnified Liabilities”);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, losses, damages, claims, fees or expenses (w)
are incurred with respect to Taxes other than any Taxes that represent losses,
claims, damages, liabilities, etc., arising from any non-Tax claim, (x) have
been determined in the final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its controlled Affiliates, or their respective
officers, directors, employees, agents, advisors or controlling persons or
members, (y) arise from a material breach of any Loan Document (as determined by
a court of competent jurisdiction in a final non-appealable judgment) by any
such Indemnitee or its controlled








--------------------------------------------------------------------------------




Affiliates, or their respective officers, directors, employees, agents, advisors
or controlling persons or members or (z) arise from any claim, litigation,
investigation or proceeding (including any inquiry or investigation) that does
not involve an act or omission by Borrower or any of its Affiliates and that is
brought by an Indemnitee against any other Indemnitee (other than in connection
with the a Person acting in its capacity as an Arranger, L/C Issuer,
Administrative Agent or any other Agent or co-agent (if any) designated by the
Arrangers, in each case in their respective capacities as such, or an Agent
solely in connection with its syndication activities as contemplated hereunder).
By accepting the benefits of this Section 10.05, each Indemnitee agrees to
refund and return any and all amounts paid by the Borrower to such Indemnitee to
the extent there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to clauses (w), (x), (y) or (z) of the
foregoing sentence. No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including IntraLinks) in connection with this Agreement except to the extent
such damages have resulted from the willful misconduct, bad faith, gross
negligence or material breach of such party or any of its affiliates or related
parties, as determined in a final, non-appealable judgment of a court of
competent jurisdiction. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, its directors, shareholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the Transactions contemplated hereunder
or under any of the other Loan Documents is consummated. The Borrower shall not
be liable for any settlement in connection with any Indemnified Liabilities
effected without the Borrower’s written consent (which consent shall not be
unreasonably withheld or delayed), but if settled with the Borrower’s written
consent or if there is a final judgment against such Indemnitee, the Borrower
agrees to indemnify and hold harmless each Indemnitee from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements by reason of such
settlement or judgment in accordance with the other provisions of this
Section 10.05.  The Borrower shall not, without the prior written consent of any
Indemnitee (which consent shall not be unreasonably withheld, delayed or
conditioned), effect any settlement of any pending or threatened proceedings in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless (a) such settlement includes an unconditional release of such Indemnitee
in form and substance reasonably satisfactory to such Indemnitee from all
liability on claims that are the subject matter of such proceedings and (b) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of such Indemnitee.
(b)    All amounts due under this Section 10.05 shall be paid within thirty (30)
days after written demand therefor (including documentation reasonably
supporting such demand). The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
(c)    To the fullest extent permitted by Applicable Law, none of the Borrower
or any European Borrower, on the one hand, nor the Indemnitees, on the other,
shall assert, and each such party hereby waives, and acknowledges that no other
Person shall have, any claim against any Indemnitee, the Borrower or any
European Borrower, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
Transactions contemplated hereby or thereby, any Loan or the use of the








--------------------------------------------------------------------------------




proceeds thereof; provided that such waiver does not otherwise affect the
indemnification and reimbursement obligations of the Borrower in Section 10.04
and this Section 10.05.
(d)    In case any proceeding is instituted involving any Indemnitee for which
indemnification is to be sought hereunder by such Indemnitee, then such
Indemnitee will promptly notify the Borrower of the commencement of any
proceeding; provided, however, that the failure to do so will not relieve the
Borrower from any liability that it may have to such Indemnitee hereunder,
except to the extent that the Borrower is materially prejudiced by such
failure.  Notwithstanding the above, following such notification, the Borrower
may elect in writing to assume the defense of such proceeding, and, upon such
election, the Borrower will not be liable for any legal costs subsequently
incurred by such Indemnitee (other than reasonable costs of investigation and
providing evidence) in connection therewith, unless (i) the Borrower has failed
to provide counsel reasonably satisfactory to such Indemnitee in a timely
manner, (ii) counsel provided by the Borrower reasonably determines its
representation of such Indemnitee would present it with a conflict of interest
or (iii) the Indemnitee reasonably determines that there are actual conflicts of
interest between the Borrower and the Indemnitee, including situations in which
there may be legal defenses available to the Indemnitee which are different from
or in addition to those available to the Borrower.
SECTION 10.06    Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any payment by or on behalf of the Borrower or
any European Borrower is made to any Agent or any Lender, or any Agent or any
Lender enforces any security interest or exercises any right of setoff, and such
payment or the proceeds of such enforcement or setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law, or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by any Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
applicable Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
SECTION 10.07    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns permitted hereby, except that
neither the Borrower nor any European Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.07(b), (ii) by way of
participation in accordance with the provisions of Section 10.07(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(f) or Section 10.07(h), as the case may be, or (iv) to an SPC
in accordance with the provisions of Section 10.07(g) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(d) and,
to the extent expressly contemplated hereby, the Related Parties of








--------------------------------------------------------------------------------




the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participation in L/C Obligations) at the time owing to it)
upon the giving of notice to the Borrower and the Administrative Agent; provided
that (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loan
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent shall not be less than $2,500,000 in the case of any
assignment in respect of the Revolving Facility, or $1,000,000 (or lesser
amounts if agreed between the Borrower and the Administrative Agent), in the
case of any assignment in respect of any Term Loans, provided, that
contemporaneous assignments by or to two or more Approved Funds related to the
same Lender (or Affiliates thereof) shall be treated as a single assignment for
purposes of determining whether such minimum amount has been met; (ii) except in
the case of assignments (x) of Term Loans to a Lender, an Affiliate of a Lender
or an Approved Fund, (y) made to Deutsche Bank AG or (z) made by Deutsche Bank
to the extent that such assignments are made in the primary syndication to
Eligible Assignees to whom the Borrower has consented prior to the Closing Date,
each of the Administrative Agent (such consent not to be unreasonably withheld
or delayed) and, so long as no Event of Default in respect of Section 8.01(a),
(e) or (f) has occurred and is continuing, the Borrower consents to such
assignment (which consent shall not be unreasonably withheld or delayed, and
provided that the Borrower shall be deemed to have consented to any such
assignment unless the Borrower shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after a Responsible Officer
having received notice thereof); (iii) unless otherwise consented to by the
Borrower, so long as the list thereof is available to all Lenders, no such
assignment shall be to a Disqualified Institution, (iv) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loans
or the Commitment assigned, except that this clause (iv) shall not (x) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis; (v) any assignment of a Revolving
Commitment must be approved by the Administrative Agent and the L/C Issuer (each
such consent not to be unreasonably withheld or delayed); (vi) the parties
(other than the Borrower unless its consent to such assignment is required
hereunder) to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (B) manually execute and
deliver to the Administrative Agent an Assignment and Assumption; (vii) the
parties to each assignment shall deliver to the Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment and
Assumption may be required to deliver pursuant to Section 3.01(d), together with
a payment to the Administrative Agent of a processing and recordation fee in the
amount of $3,500; provided, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment, and such processing and recordation fee shall not apply to any
assignments by any Arranger or any of its Affiliates; provided further, that
only a single fee shall apply to contemporaneous assignments by or to two or
more Approved Funds related to the same Lender (or Affiliates thereof); and
(viii) the assigning Lender shall deliver any Notes evidencing such Loans to the
Borrower or the Administrative Agent. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 10.07(c), from and after
the








--------------------------------------------------------------------------------




effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto on the effective date specified in the Assignment and Assumption
but shall continue to be entitled to the benefits of Section 3.01, Section 3.04,
Section 3.05, Section 10.04 and Section 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower or
any European Borrower, as applicable, (at its expense) shall promptly execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.07(d).
(c)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office in the United States a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings and amounts due under Section 2.03, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error and the Borrower, any
European Borrower, the Agents and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent and any
Lender (with respect to (i) any entry relating to such Lender’s Loans, and (ii)
the identity of the other Lender’s (but not any information with respect to such
other Lenders’ Loans) at any reasonable time and from time to time upon
reasonable prior notice. The Borrower hereby agrees that, to the extent
Administrative Agent acts in its capacity as non-fiduciary agent of the Borrower
for purposes of maintaining the Register as set forth in this Section 10.07(c),
Administrative Agent and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees.” Notwithstanding anything to the
contrary contained in this Agreement, the Loans (including any Notes evidencing
such Loans) are registered obligations, and the right, title and interest of the
Lenders and their assignees in and to such Loans shall be transferable only upon
notation of such transfer in the Register and no assignment thereof such be
effective until recorded therein. This Section 10.07(c) shall be construed so
that the Loans, L/C Obligations and L/C Borrowings are at all times maintained
in “registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, any European Borrower or the Administrative Agent, sell participations
to any Eligible Assignee, excluding, to the extent the list thereof has been
made available to all Lenders, Disqualified Institutions (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan








--------------------------------------------------------------------------------




Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or the other Loan Documents; provided that such agreement or
instrument shall provide that the voting rights of such Participant are limited
to matters which, under Section 10.01, require a unanimous vote of all Lenders
or the vote of all directly and adversely affected Lenders (to the extent the
Participant is directly and adversely affected). Subject to Section 10.07(e),
the Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.01, Section 3.04 and Section 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(d) (it being
understood that the documentation required under Section 3.01(d) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 10.07(b) and
such Participant agrees to be bound by such Sections and Section 3.06. To the
extent permitted by Law, each Participant also shall be entitled to the benefits
of Section 10.09 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for U.S. federal income tax purposes as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other rights or
obligations under the Loan Documents (each such register, a “Participant
Register”); provided, that, no Lender shall have any obligation to disclose all
or any portion of the Participant Register to any Person (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that the relevant parties,
acting reasonably and in good faith, determine that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.
(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, Section 3.04 or Section 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent and such Participant complies with
Section 3.01 and Section 3.06 as if such Participant were a Lender. A
Participant shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 3.01
and Section 3.06 as though it were a Lender.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower or any European
Borrower under this Agreement (including its obligations under Section 3.01,
Section 3.04 or Section 3.05), (ii) no SPC shall be liable for any indemnity or
similar payment obligation








--------------------------------------------------------------------------------




under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the Lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
(h)    Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may, without the consent of or notice to the Administrative Agent
or the Borrower, create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and, (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise (unless such trustee is an Eligible Assignee
which has complied with the requirements of Section 10.07(b)).
(i)    Notwithstanding anything herein to the contrary, if at any time any
Revolving Lender that is also acting as an L/C Issuer assigns all of its
Revolving Commitment and Revolving Loans pursuant to clause (b) of this Section,
such Revolving Lender may upon 30 days’ written notice to the Borrower and the
Lenders, resign as an L/C Issuer. In the event of any such resignation as an L/C
Issuer, the Borrower shall be entitled to appoint from among the Revolving
Lenders a successor L/C Issuer hereunder; provided that no failure by the
Borrower to appoint any such successor shall affect the resignation of such
Revolving Lender as an L/C Issuer. If any such Revolving Lender resigns as an
L/C Issuer, it shall retain all the rights, powers, privileges and duties of an
L/C Issuer hereunder with respect to all Letters of Credit issued by it
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund participations in unreimbursed L/C Borrowings
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer,
(A) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, and (B) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to such Revolving Lender to effectively assume the
obligations of such Revolving Lender with respect to such Letters of Credit.
(j)    Notwithstanding the foregoing or anything to the contrary set forth
herein, any Lender may, at any time, without any consent, assign all or a
portion of its Term Loans to the Borrower (x) in accordance with Section
2.05(a)(iv) or (y) through open market purchases, in each case, on a non-pro
rata basis, provided that:
(i)    no Event of Default has occurred or is continuing or would result
therefrom;
(ii)    for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to the Borrower;








--------------------------------------------------------------------------------




(iii)    no assignment of Term Loan to the Borrower may be purchased with
proceeds of any Revolving Loan;
(iv)    each Lender participating in any assignment to the Borrower shall
acknowledge and agree that in connection with such assignment, (1) the assignee
then may have, and later may come into possession of Excluded Information; (2)
such Lender has independently and, without reliance on the Borrower, any other
Loan Party or any European Borrower, the Agents or any other Agent-Related
Persons, has made its own analysis and determination to participate in such
assignment notwithstanding such Lender’s lack of knowledge of the Excluded
Information; (3) none of the Borrower, any other Loan Party or any European
Borrower, the Agents or any other Agent-Related Persons shall have any liability
to such Lender, and such Lender hereby waives and releases, to the extent
permitted by law, any claims such Lender may have against the Borrower, any
other Loan Party and any European Borrower, the Agents and any other
Agent-Related Persons, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information; and (4) that the Excluded Information
may not be available to the Agents or the other Lenders;
(v)    immediately upon purchase by the Borrower pursuant to this Section
10.07(j), the Term Loans so purchased shall, without further action by any
Person, be deemed cancelled for all purposes and no longer outstanding (and may
not be resold), for all purposes of this Agreement and all other Loan Documents,
including, but not limited to (1) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Loan Document, (2) the
making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Loan Document or (3) the determination
of Required Lenders, or for any similar or related purpose, under this Agreement
or any other Loan Document and, in connection with any Term Loans purchased and
cancelled pursuant to this Section 10.07(j), the Administrative Agent is
authorized to make appropriate entries in the Register to reflect any such
cancellation.
SECTION 10.08    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and their
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and agree to keep such Information confidential) on a “need to know”
basis; (b) to the extent required or requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process; (provided that the
Agent or Lender that discloses any Information pursuant to this clause (c) shall
notify the Borrower as soon as practicable of such requested disclosure to the
extent permitted by Applicable Law); (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 or other confidentiality obligations owed to the
Borrower or any of its Affiliates (or as may otherwise be reasonably acceptable
to the Borrower for the benefit of the Borrower), (i) to any Eligible Assignee
of or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement other than a Disqualified
Institution; (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder; (f) with the prior written consent of the Borrower; (g) to the extent
such Information becomes generally available to the public other than as a
result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other








--------------------------------------------------------------------------------




than the Borrower or otherwise not in violation of any confidentiality
obligation owed to the Borrower or any of its Affiliates; (h) to any state,
federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any Lender
(provided that the Agent or Lender that discloses any Information pursuant to
this clause (h) shall notify the Borrower as soon as practicable following such
requested disclosure to the extent permitted by Applicable Law); (i) on a
confidential basis (x) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Agent or Lender) in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(y) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder; or (j) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from any
European Borrower or any Loan Party relating to any European Borrower, any Loan
Party or its business, other than any such information that is available to any
Agent or any Lender on a nonconfidential basis prior to disclosure by such
European Borrower or such Loan Party and not in violation of any confidentiality
obligation known by such Agent or Lender to be owed to the Borrower or any of
its Affiliates. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information but in any event a reasonable degree
of care.
Each of the Agents and the Lenders acknowledge that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with Applicable Law, including United
States federal and state securities Laws.
SECTION 10.09    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), each Lender and their
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower, any other Loan Party or any European Borrower, any such notice
being waived by each of the Borrower (on its own behalf and on behalf of each
Loan Party) and each European Borrower, and without notice to any other Person
(other than Administrative Agent), to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held by (other
than payroll, trust, petty cash, employee benefit or tax accounts), and other
Indebtedness (in whatever currency) at any time owing by, such Lender or any
such Affiliate to or for the credit or the account of the respective Loan
Parties or any European Borrower against any and all Obligations owing to such
Lender hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender shall have made any
demand under this Agreement or any other Loan Document, and although such
obligations may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided,








--------------------------------------------------------------------------------




that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent, each Lender and their respective Affiliates under this
Section 10.09 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that the Administrative Agent and such
Lender may have. Notwithstanding anything herein or in any other Loan Document
to the contrary, in no event shall the assets of any Foreign Subsidiary
constitute security, or shall the proceeds of such assets be available for,
payment of the Obligations of the Borrower or any Subsidiary, it being
understood that (a) the Capital Stock of any Foreign Subsidiary does not
constitute such an asset and (b) the provisions hereof shall not limit, reduce
or otherwise diminish in any respect the Borrower’s or any European Borrower’s
obligations to make any mandatory prepayment pursuant to Section 2.05(b).
SECTION 10.10    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
SECTION 10.11    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute a single contract. Delivery by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) of an executed counterpart
of a signature page to this Agreement and each other Loan Document shall be
effective as delivery of an original executed counterpart of this Agreement and
such other Loan Document. The Agents may also require that any such documents
and signatures delivered by telecopier be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by
telecopier.
SECTION 10.12    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document (other than
any intercreditor agreement), the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.








--------------------------------------------------------------------------------




SECTION 10.13    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than contingent indemnification obligations to the extent not
then due and payable, Letters of Credit that have been Cash Collateralized in a
manner satisfactory to the applicable L/C Issuer or Secured Bank Product
Obligations and Designated Credit Lines) hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding except as set forth
in Section 2.03(j).
SECTION 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.14, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
SECTION 10.15    Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
10.02. Such service may be made by mailing or delivering a copy of such process
to such European Borrower or such Loan Party at the address set forth in Section
10.02. Nothing in this Section 10.15 shall affect the right of any Lender or the
Administrative Agent to serve legal process in any other manner permitted by
Applicable Law or affect the right of any Lender or the Administrative Agent to
bring any suit, action or proceeding against each European Borrower, each Loan
Party or its property in the courts of other jurisdictions.
SECTION 10.16    GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF THE STATE OF NEW YORK THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.
(b)    EACH OF THE BORROWER, EACH OTHER LOAN PARTY AND EACH EUROPEAN BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ANY AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM








--------------------------------------------------------------------------------




OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER, ANY OTHER LOAN PARTY OR ANY
EUROPEAN BORROWER OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
SECTION 10.17    WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE PARTIES HERETO
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE HEREUNDER.








--------------------------------------------------------------------------------




IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.
SECTION 10.18    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower, each other Loan Party and each European Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party, each
European Borrower and their respective Affiliates, on the one hand, and the
Administrative Agent, Arrangers and the Lenders, on the other hand, (B) each of
the Borrower, the other Loan Parties and the European Borrowers has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower, each other Loan Party and each
European Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party,
any European Borrower or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, any Arrangers nor any Lender has any
obligation to the Borrower, any other Loan Party, any European Borrower or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan
Parties, the European Borrowers and their respective Affiliates, and neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party, any
European Borrower or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower, each other Loan Party and each European
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
SECTION 10.19    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
SECTION 10.20    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, each European Borrower, the Lenders
and the Administrative Agent, and the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and when the conditions set forth in Section 4.01
shall have been satisfied or waived, and thereafter shall be binding upon and
inure to the benefit of the Borrower, each European Borrower, each Agent and
each Lender and their respective permitted








--------------------------------------------------------------------------------




successors and assigns, except that neither the Borrower nor any European
Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders except as permitted by
Section 7.04.
SECTION 10.21    PATRIOT Act Notice. Each Lender and L/C Issuer that is subject
to the PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each Loan Party and each European Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party and each European
Borrower, which information includes the name and address of each Loan Party and
each European Borrower and other information that will allow such Lender, L/C
Issuer or the Administrative Agent, as applicable, to identify each Loan Party
and each European Borrower in accordance with the PATRIOT Act. The Borrower
shall, promptly following a request by the Administrative Agent, any Lender or
any L/C Issuer, provide all documentation and other information that the
Administrative Agent, such Lender or such L/C Issuer requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.
SECTION 10.22    Affiliate Activities. The Borrower and its Subsidiaries each
acknowledge that each Agent and each Arranger (and their respective Affiliates)
is a full service securities firm engaged, either directly or through
Affiliates, in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, it may make or hold a broad array of investments and actively trade
debt and equity securities (or related derivative securities) and/or financial
instruments (including bank loans) for its own account and for the accounts of
its customers and may at any time hold long and short positions in such
securities and/or instruments, in each case in accordance with Applicable Law.
Such investment and other activities may involve securities and instruments of
the Borrower, each European Borrower and their respective Affiliates, as well as
of other entities and Persons and their Affiliates which may (i) be involved in
transactions arising from or relating to the engagement contemplated hereby and
by the other Loan Documents, (ii) be customers or competitors of the Borrower,
each European Borrower and their respective Affiliates, or (iii) have other
relationships with the Borrower, each European Borrower and their respective
Affiliates. In addition, such Agents and Arrangers and their respective
Affiliates may provide investment banking, underwriting and financial advisory
services to such other entities and Persons. Such Agents and Arrangers and their
respective Affiliates may also co-invest with, make direct investments in, and
invest or co-invest client monies in or with funds or other investment vehicles
managed by other parties, and such funds or other investment vehicles may trade
or make investments in securities of the Borrower, each European Borrower and
their respective Affiliates or such other entities. The transactions
contemplated by this Agreement and by the other Loan Documents may have a direct
or indirect impact on the investments, securities or instruments referred to in
this paragraph.
SECTION 10.23    Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.








--------------------------------------------------------------------------------




SECTION 10.24    Headings.. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
SECTION 10.25    Parallel Debt.    (a) Each Loan Party irrevocably and
unconditionally covenants in favor of the Collateral Agent to pay to the
Collateral Agent amounts (the “Parallel Debt”) equal to any amounts owing from
time to time by that Loan Party to any Secured Party under any Loan Document
(the “Original Debt”) as and when the Original Debt falls due for payment.
(b)    Each Loan Party and the Collateral Agent acknowledge that:
(i)    the Parallel Debt of the Loan Parties shall be decreased to the extent
that the Original Debt of the Loan Parties has been irrevocably paid or
discharged;
(ii)    the Original Debt of the Loan Parties shall be decreased to the extent
that the Parallel Debt of the Loan Parties has been irrevocably paid or
discharged; and
(iii)    the amount of the Parallel Debt of each Loan Party shall at all times
be equal to the amount of its Original Debt.
(c)    The obligations of each Loan Party under paragraph (a) above are several,
separate and independent from, and shall not in any way affect, its Original
Debt, nor shall the amounts for which each relevant Loan Party is liable under
its Parallel Debt be limited or affected by its Original Debt, and the
Collateral Agent may enforce any payment obligation under the Parallel Debt in
its own name as an independent and separate right (and its claims in respect of
the Parallel Debt shall not be held on trust).
(d)    No (contractual or legal) set-off shall be permitted between any
liabilities owed by the Collateral Agent to the Loan Parties and the Parallel
Debt owed by the relevant Loan Parties to the Collateral Agent.
(e)    Without limiting or affecting the Collateral Agent’s rights against the
Loan Parties (whether under this Section 10.25 or under any other provision of
the Loan Documents), each Loan Party acknowledges that:
(i)     nothing in this Section 10.25 shall impose any obligation on the
Collateral Agent to advance any sum to the Loan Parties or otherwise under any
Loan Document, except in its capacity as Lender (if applicable); and
(ii)    for the purpose of any vote taken under any Loan Document, the
Collateral Agent shall not be regarded as having any participation or commitment
other than those which it has in its capacity as a Lender (if applicable).
(f)    Notwithstanding any of the foregoing, any and all payments made by the
Loan Parties under any of the Loan Documents shall be deemed to be made for, and
be accounted against, the Original Debt, unless otherwise notified by the
Administrative Agent, and the Collateral Agent shall have no right to claim
payments under the Parallel Debt unless the Administrative Agent has instructed
the Collateral Agent to do so following an Event of Default.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
GCP APPLIED TECHNOLOGIES INC.,
as the Borrower


By:    /s/ Mark A. Shelnitz    
Name: Mark A. Shelnitz    
Title:     Vice President and Secretary    

Signature Page to Credit Agreement





--------------------------------------------------------------------------------




GRACE CONSTRUCTION PRODUCTS LIMITED,
as the UK Borrower


By:    /s/ Alexander Nielsen    ________
Name: Alexander Nielsen
Title: Director




GRACE N.V.,
as the Belgian Borrower


By:___/s/ Benoit Magrin    _______
Name: Benoit Magrin
Title: Director



Signature Page to Credit Agreement





--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH,
as the Administrative Agent and a Lender


By:    /s/ Jackson Merchant    
Name: Jackson Merchant
Title: Managing Director




By:    /s/ Alexandra Barth    
Name: Alexandra Barth
Title: Managing Director

Signature Page to Credit Agreement





--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA,
as a Lender


By:    /s/ Gabriel Jacobson    
Name: Gabriel Jacobson
Title: Authorized Signatory

Signature Page to Credit Agreement





--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender and as an L/C Issuer


By:    /s/ Kunal Shah                
Name: Kunal Shah
Title: Vice President

Signature Page to Credit Agreement





--------------------------------------------------------------------------------




CITIBANK, N.A.,
as a Lender


By:    /s/ Jyothi Narayanan            
Name: Jyothi Narayanan
Title: Vice President

Signature Page to Credit Agreement





--------------------------------------------------------------------------------




HSBC BANK USA, N.A.,
as a Lender


By:    /s/ David A. Mandell            
Name: David A. Mandell
Title: Managing Director

Signature Page to Credit Agreement





--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Jef Fowler                
Name: Jef Fowler
Title: Managing Director

Signature Page to Credit Agreement





--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ John Hehir    
Name: John Hehir
Title: Senior Vice President











Signature Page to Credit Agreement





--------------------------------------------------------------------------------




SCHEDULE I
GUARANTORS
1.
Darex Puerto Rico, Inc., a Delaware corporation

2.
De Neef Construction Chemicals (US) Inc., a Texas corporation

3.
GCP International Inc., a Delaware corporation

4.
Verifi LLC, a Delaware limited liability company




    



--------------------------------------------------------------------------------






SCHEDULE 1.01(b)
EXISTING U.S. LETTERS OF CREDIT
None.



    



--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
Term Commitments
Lender
Commitment
Percentage
Deutsche Bank AG New York Branch
$275,000,000
100%
Total:
$275,000,000
---


Revolving Commitments
Lender
Commitment
Percentage
Deutsche Bank AG New York Branch
$45,000,000
18%
Goldman Sachs Bank USA
$45,000,000
18%
Bank of America, N.A.
$35,000,000
14%
Citibank, N.A.
$35,000,000
14%
KeyBank National Association
$30,000,000
12%
PNC Bank, National Association
$30,000,000
12%
HSBC Bank USA, N.A.
$30,000,000
12%
Total:
$250,000,000
---


L/C Commitment

    



--------------------------------------------------------------------------------




Lender
Commitment
Percentage
Deutsche Bank AG New York Branch
$25,000,000
50%
Bank of America, N.A.
$25,000,000
50%
Total:
$50,000,000
---




    



--------------------------------------------------------------------------------




SCHEDULE 4.01(i)
FOREIGN CREDIT FACILITIES
Subsidiary
Bank
Currency
Amount (USD)
W. R. Grace Argentina S. A.
BBVA
ARS
$400,000
W. R. Grace Argentina S. A.
HSBC
ARS
$800,000
Grace Brasil Ltda.
Bradesco
BRL
$500,000
Grace Brasil Ltda.
Itau
BRL
$2,600,000
Grace Brasil Ltda.
HSBC
BRL
$3,900,000
Grace Colombia S.A.
Banco de Occidente
COP
$1,100,000
Grace Quimica Compania Limitada
HSBC
CLP
$100,000
W. R. Grace Holdings, S. A. de C. V.
HSBC
MXN
$2,700,000
Grace Container, S. A. de C. V.
HSBC
MXN
$200,000
W. R. Grace (Singapore) Pte. Ltd.
Bank of America
USD
$10,500,000
W. R. Grace Thailand Limited
Bank of America
USD
$1,000,000
Grace Japan Kabushiki Kaisha
Bank of America
USD
$1,000,000
Grace Australia Pty. Ltd.
Bank of America
USD
$6,000,000
W. R. Grace & Co. (India) Private Limited
Bank of America
USD
$7,500,000
W. R. Grace (Hong Kong) Limited
Bank of America
USD
$1,000,000
Grace China Ltd.
Bank of America
USD
$10,000,000
Grace China Ltd.
HSBC
CNY
$1,500,000
W. R. Grace Vietnam Company Limited
HSBC
USD
$1,000,000
W. R. Grace Africa (Pty) Ltd.
Standard Bank
ZAR
$1,400,000
Emirates Chemicals LLC
HSBC
AED
$5,400,000
Grace Yapi Kimyasallari Sanayi ve Ticaret A. S.
Is Bank
TRL
$1,800,000
Grace Yapi Kimyasallari Sanayi ve Ticaret A. S.
Garantie Bank
TRL
$2,700,000
Grace Canada, Inc.
Bank of America
USD
$7,500,000
Total:
 
 
$70,600,000


    



--------------------------------------------------------------------------------






SCHEDULE 5.11(b)
MATERIAL REAL PROPERTIES
1.
350 Magnolia Drive, Mt. Pleasant, TN 38474

2.
6050 W. 51st St., Chicago, IL 60638

3.
6051 W. 65th St., Bedford Park, IL 60638


    



--------------------------------------------------------------------------------






SCHEDULE 5.12
SUBSIDIARIES
Subsidiary
Holder
Jurisdiction
Ownership Percentage
GCP International Inc.
GCP Applied Technologies Inc.
Delaware
100%
Verifi LLC
GCP Applied Technologies Inc.
Darex Puerto Rico, Inc.
Delaware
95%
5%
Darex Puerto Rico, Inc.
GCP Applied Technologies Inc.
Delaware
100%
De Neef Construction Chemicals (US) Inc.
GCP Applied Technologies Inc.
Texas
100%
Construction Products Dubai, Inc.
GCP Applied Technologies Inc.
Delaware
100%
Dewey and Almy, LLC
GCP Applied Technologies Inc.
Delaware
100%
W. R. Grace Thailand Limited
GCP Applied Technologies Inc.
Thailand
99.99%
Water Street Corporation
GCP Applied Technologies Inc.
Delaware
100%
Grace Chemicals, Inc.
GCP Applied Technologies Inc.
Delaware
100%
Hanover Square Corporation
GCP Applied Technologies Inc.
Delaware
100%
Grace Europe, Inc.
GCP Applied Technologies Inc.
Delaware
100%
GCP (UK) Holdings Limited
GCP Applied Technologies Inc.
United Kingdom
100%
Grace Yapi Kimyasall ari Sanayi ve Ticaret A.S.
Construction Products Dubai, Inc.
Turkey
100%
W. R. Grace (Panama) S.A.
Water Street Corporation
Panama
100%
W. R. Grace Holdings, S.A. de C.V.
Water Street Corporation
Mexico
99.99%
Grace Venezuela S.A.
Water Street Corporation
Venezuela
100%
Grace Colombia S.A.
Water Street Corporation
Colombia
94.8%
Grace Container, S.A. de C.V.
W. R. Grace Holdings, S.A. de C.V.
Mexico
99.99%
W. R. Grace & Co. (India) Private Limited
GCP (UK) Holdings Limited
India
100%
W. R. Grace Africa (Pty.) Limited
GCP (UK) Holdings Limited
South Africa
100%
Grace Hellas E.P.E. Pty.
GCP (UK) Holdings Limited
Greece
99%
W. R. Grace Italiana S.p.A.
GCP (UK) Holdings Limited.
Italy
100%
Grace Construction Products (Ireland) Limited
GCP (UK) Holdings Limited
Ireland
100%
Grace Korea Inc.
GCP (UK) Holdings Limited
Korea
100%
Grace (New Zealand) Limited
GCP (UK) Holdings Limited
New Zealand
100%
Grace Australia Pty. Ltd.
GCP (UK) Holdings Limited
Australia
100%
Grace Sp. zo. o.
GCP (UK) Holdings Limited
Poland
100%


    



--------------------------------------------------------------------------------




Subsidiary
Holder
Jurisdiction
Ownership Percentage
Grace China Ltd.
GCP (UK) Holdings Limited
China
100%
Union Société Financière S.à.r.l.
GCP (UK) Holdings Limited
Switzerland
100%
Grace AB
GCP (UK) Holdings Limited
Sweden
100%
W. R. Grace (Hong Kong) Limited
GCP (UK) Holdings Limited
Hong Kong
100%
Grace NV
GCP (UK) Holdings Limited
Belgium
99.9%
W. R. Grace S.A.
GCP (UK) Holdings Limited
France
99.9%
Grace Japan Kabushiki Kaisha
GCP (UK) Holdings Limited
Japan
100%
Grace Canada, Inc.
GCP (UK) Holdings Limited
Canada
100%
Grace Darex GmbH
GCP (UK) Holdings Limited
Germany
100%
De Neef Construction Chemicals BVBA
GCP (UK) Holdings Limited
Belgium
99.9%
W. R. Grace Limited
GCP (UK) Holdings Limited
United Kingdom
100%
Darex UK Limited
GCP (UK) Holdings Limited
United Kingdom
100%
Grace Portugal, LDA
Union Société Financière S.à.r.l.
Portugal
100%
De Neef Asia Pte. Ltd.
Union Société Financière S.à.r.l.
Singapore
100%
De Neef Deutschland GmbH
Union Société Financière S.à.r.l.
Germany
100%
De Neef (CH) AG
Union Société Financière S.à.r.l.
Switzerland
100%
De Neef Technologies S.L.
Union Société Financière S.à.r.l.
Spain
100%
De Neef Construction Chemicals (China) Limited
Union Société Financière S.à.r.l.
Hong Kong
100%
De Neef France S.à.r.l.
Union Société Financière S.à.r.l.
France
100%
Grace Sweden AB
Grace AB
Sweden
100%
De Neef Scandinavia AB
Grace AB
Sweden
100%
W. R. Grace (Singapore) Pte. Ltd.
W. R. Grace (Hong Kong) Limited
Singapore
100%
W. R. Grace (Malaysia) Sendiran Berhad
W. R. Grace (Hong Kong) Limited
Malaysia
100%
W. R. Grace Vietnam Company Limited
W. R. Grace (Singapore) Pte. Ltd.
Vietnam
100%
W. R. Grace Taiwan, Inc.
W. R. Grace (Singapore) Pte. Ltd.
Taiwan
100%
PT Grace Specialty Chemicals Indonesia
W. R. Grace (Singapore) Pte. Ltd.
Indonesia
84.4%
W. R. Grace (Philippines) Inc.
W. R. Grace (Singapore) Pte. Ltd.
Philippines
73.7%
W. R. Grace Operations Center, Inc.
W. R. Grace (Philippines) Inc.
Philippines
100%
Grace Construction Products N.V.
Grace NV
Belgium
76%
Inverco Benelux N.V.
Grace NV
Belgium
100%


    



--------------------------------------------------------------------------------




Subsidiary
Holder
Jurisdiction
Ownership Percentage
Grace Produits de Construction SAS
W. R. Grace S.A.
France
100%
Grace Construction Products S.A.
Grace Produits de Construction SAS
Switzerland
98%
AP Chem Incorporated
Grace Produits de Construction SAS
Maryland
100%
Grace Chemicals Kabushiki Kaisha
Grace Japan Kabushiki Kaisha
Japan
81%
W. R. Grace Argentina S.A.
Grace Canada, Inc.
Argentina
100%
Grace Brasil Ltda.
Grace Canada, Inc.
Brazil
99.7%
Grace Quimica Compania Limitada
Grace Canada, Inc.
Chile
100%
Grace Bauprodukte GmbH
Grace Darex GmbH
Germany
100%
Grace S.A.
Grace Darex GmbH
Spain
100%
GCP Rus LLC
Grace Darex GmbH
Russia
99.99%
Grace Construction Products Limited
W. R. Grace Limited
United Kingdom
100%
De Neef UK Ltd.
Grace Construction Products Limited
United Kingdom
100%
ZAO Grace Kriz
Darex UK Limited
W. R. Grace S.A.
Russia
31%
20%




    



--------------------------------------------------------------------------------






SCHEDULE 5.16
LABOR MATTERS
1.
2015 - 2019 Collective Bargaining Agreement dated as of December 1, 2015, by and
between W. R. Grace & Co.-Conn. Grace Davison, Cambridge, Massachusetts and
International Chemical Workers Union Council, UFCW, Local No. 560-C.

2.
2013 -2016 Collective Bargaining Agreement dated as of January 22, 2013, by and
between W. R. Grace & Co.-Conn., Grace Davison 6050 W. 51st Street, Chicago,
Illinois and United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union on Behalf of Local
Union No. 9777-17.

3.
Memorandum of Agreement dated as of January 22, 2016, by and between W. R. Grace
& Co.-Conn./Grace Davison, 6050 W. 51st Street, Chicago, Illinois and United
Steel, Paper and Forestry, Rubber Manufacturing, Energy, Allied Industrial and
Service Workers International Union on Behalf of Local Union No. 9777-17. The
Memorandum contains changes to #2 above. The changes will be incorporated into a
new collective bargaining agreement that is being prepared.

4.
2015 - 2018 Collective Bargaining Agreement dated as of April 27, 2015, by and
between W. R. Grace & Co.-Conn., 6051 W. 65th Street, Chicago, Illinois and
United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union on Behalf of Local Union No.
9777-11.

5.
2013 - 2016 Collective Bargaining Agreement dated as of November 1, 2013, by and
between W. R. Grace & Co.-Conn., Grace Construction Products, North Bergen, New
Jersey, and The New York New Jersey Regional Joint Board Workers United, an SEIU
Affiliate, Local 7587.

6.
2015 - 2018 National Master Freight Agreement and New Jersey-New York and Local
701 General Trucking Supplemental Agreement dated as of April 1, 2015,
supplemented by New Jersey-New York Over-the-Road Supplemental Agreement dated
as of April 1, 2008, and New Jersey-New York General Trucking Supplemental
Agreement dated as of April 1, 2008.




    



--------------------------------------------------------------------------------




SCHEDULE 6.12
POST-CLOSING REQUIREMENTS
1.
On or before May 4, 2016, each Loan Party shall have delivered to the Collateral
Agent each Mortgage, title insurance policy, opinion, survey, certificate,
affidavit, document, instrument and other deliverable required by Section
6.12(c) of the Credit Agreement.

2.
On or before May 4, 2016, each Loan Party shall have executed and delivered to
the Collateral Agent all documentation required by Collateral Agent to evidence
a perfected pledge of 65% of the outstanding shares of voting Capital Stock and
100% of the outstanding non-voting Capital Stock of each Material First Tier
Foreign Subsidiary (other than UK Holdco) under the relevant laws of its
jurisdiction of organization.

3.
The Belgian Borrower shall deliver evidence reasonably satisfactory to the
Administrative Agent that an extract of the Belgian Borrower’s shareholders’
resolutions approving the change of control provisions in the Loan Documents
have been filed with the clerk of the relevant commercial court in accordance
with article 556 of the Belgian Companies Code.

4.
The UK Borrower shall use commercially reasonable efforts to promptly effect the
successful removal of the Petitions to Wind Up which was published in the
Gazette on 19 October 2011 against the UK Borrower.


    

--------------------------------------------------------------------------------






SCHEDULE 7.01(j)
EXISTING LIENS


None.

    

--------------------------------------------------------------------------------




SCHEDULE 7.02(j)
EXISTING INVESTMENTS
1.
The Investments of the Loan Parties set forth on Schedule 5.12 are incorporated
by reference herein.

2.
Construction Products Dubai, Inc. holds: (i) a 49% interest in Cormix Middle
East, LLC, a company organized and existing under the laws of Dubai; and (ii) a
49% interest in Emirates Chemicals, LLC, a company organized and existing under
the laws of Dubai.


    

--------------------------------------------------------------------------------









    

--------------------------------------------------------------------------------




SCHEDULE 7.03(d)
EXISTING INDEBTEDNESS


The Foreign Credit Facilities set forth on Schedule 4.01(i) and the guarantees
thereof by any Loan Party as indicated therein are incorporated by reference
herein.

    

--------------------------------------------------------------------------------




SCHEDULE 7.08
TRANSACTIONS WITH AFFILIATES
None.

    



--------------------------------------------------------------------------------




SCHEDULE 10.02
PRINCIPAL OFFICES, CERTAIN ADDRESSES FOR NOTICES
If to any Loan Party:
GCP Applied Technologies Inc.
62 Whittemore Avenue
Cambridge, MA 02140
Attention: Dean Freeman
Email: dean.freeman@grace.com
with a copy to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Facsimile: (212) 446-4900
Attention: Ashley Gregory


If to Administrative Agent:
Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Attention: Jackson Merchant
Email: Jackson.merchant@db.com


with a copy to:


Latham & Watkins LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Facsimile:
Attention: Brad Kotler





    



--------------------------------------------------------------------------------




EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ________________
To:
Deutsche Bank AG New York Branch, as Administrative Agent
DEUTSCHE BANK AG NEW YORK BRANCH

60 Wall Street
New York, New York 10005
Attention: Mark Kellam
Email: mark.kellam@db.com

Re: Credit Agreement, dated as of February 3, 2016, (as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among GCP APPLIED TECHNOLOGIES INC., a
Delaware corporation, as the Borrower, GRACE CONSTRUCTION PRODUCTS LIMITED, a
limited liability company incorporated under the laws of England and Wales with
company number 00614807 (the “UK Borrower”) and GRACE NV, a public limited
liability company (naamloze vennootschap/société anonyme) organized and existing
under the laws of Belgium, having its registered seat at Industriepark 8, B-2220
Heist-Op-Den-Berg with company number 0403.768.141 RLE Antwerp (division
Mechelen) (the “Belgian Borrower” and together with the UK Borrower, the
“European Borrowers”), each Lender from time to time party thereto and DEUTSCHE
BANK AG NEW YORK BRANCH, as Administrative Agent. Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
Ladies and Gentlemen:
The Borrower refers to the above described Credit Agreement and hereby
irrevocably notifies you of the Borrowing requested below:
I.    The proposed action is a [Term Borrowing / Revolving Borrowing] /
[conversion of [Term / Revolving] Loans from [Base Rate / Eurocurrency Rate]
Loans to [Base Rate / Eurocurrency Rate] Loans] / [continuation of Eurocurrency
Rate Loans].
II.    The Business Day of the proposed Borrowing / continuation / conversion is
____________, 20[__].
III.    The aggregate amount of the proposed Borrowing     / continuation /
conversion is $ ____________ (which shall be, except as provided in Section
2.03(c)(i) of the Credit Agreement, in a whole multiple of $500,000.00 but not
less than $1,000,000.00 in the case of Eurocurrency Rate Loans and $100,000.00
but not less than $500,000.00 in the case of Base Rate Loans) and which consists
of the following Types:

Form of Committed Loan Notice
A-1-1
CH\2247670.5

--------------------------------------------------------------------------------




Type of Borrowing or Conversion
(Base Rate Loans / Eurocurrency Rate)
Currency
Amount
Interest Period for Eurocurrency Rate Loans
 
 
_______________________
[months][weeks]
 
 
_______________________
[months][weeks]
 
 
_______________________
[months][weeks]
 
 
_______________________
[months][weeks]

IV.    Proceeds of the proposed Borrowing are to be disbursed to the following
account(s):
___________________________
___________________________
[V.    The Borrower hereby certifies that the following statements are true and
correct on the date of the proposed Borrowing, before and after giving effect
thereto and to the application of the proceeds therefrom:
A.    The representations and warranties of the Loan Parties and the European
Borrowers contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects (provided that any such
representations and warranties which are qualified by materiality, Material
Adverse Effect or similar language shall be true and correct in all respects) as
though made on and as of the date of the proposed Borrowing (both immediately
prior to and after giving effect to the proposed Borrowing); except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects
(provided that any such representations and warranties which are qualified by
materiality, Material Adverse Effect or similar language shall be true and
correct in all respects) as of such earlier date; and
B.    No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing or the application of the proceeds thereof.]
[SIGNATURE PAGE FOLLOWS]

Form of Committed Loan Notice
A-1-2
CH\2247670.5

--------------------------------------------------------------------------------




GCP APPLIED TECHNOLOGIES INC.,
as Borrower
By:    
Name:
         Title:



Form of Committed Loan Notice
A-1-3
CH\2247670.5

--------------------------------------------------------------------------------




EXHIBIT B-1
FORM OF TERM NOTE
Dated: [______], 20[___]
FOR VALUE RECEIVED, the undersigned, GCP APPLIED TECHNOLOGIES INC. (the
“Borrower”), HEREBY PROMISES TO PAY to [_______________] or its registered
assigns (the “Lender”) for the account of its applicable Lending Office the
aggregate unpaid principal amount of the Term Loan owing from time to time to
the Lender by the Borrower pursuant to that certain Credit Agreement, dated as
of February 3, 2016, (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among GCP APPLIED TECHNOLOGIES INC., a Delaware corporation, as the
Borrower, GRACE CONSTRUCTION PRODUCTS LIMITED, a limited liability company
incorporated under the laws of England and Wales with company number 00614807
(the “UK Borrower”) and GRACE NV, a public limited liability company (naamloze
vennootschap/société anonyme) organized and existing under the laws of Belgium,
having its registered seat at Industriepark 8, B-2220 Heist-Op-Den-Berg with
company number 0403.768.141 RLE Antwerp (division Mechelen) (the “Belgian
Borrower” and together with the UK Borrower, the “European Borrowers”), each
lender from time to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent (together with its permitted successors and assigns, the
“Administrative Agent”), on the dates and in the amounts specified in the Credit
Agreement.
The Borrower also promises to pay interest on the unpaid principal amount of the
Term Loan owing to the Lender by the Borrower, such interest to be paid from the
date of such Term Loan until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.
Both principal and interest are payable in Dollars to the Administrative Agent,
at DEUTSCHE BANK AG NEW YORK BRANCH, 60 Wall Street, New York, NY 10005
Attention: Mark Kellam (or such other address as specified by the Administrative
Agent to the Borrower in accordance with the Credit Agreement), in same day
funds. The Term Loan owing to the Lender by the Borrower, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto, which is part of this
promissory note (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Promissory Note”);
provided, however, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower under this
Promissory Note.


This Promissory Note is one of the Term Notes referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of a Term Loan by the Lender to the Borrower in an
amount not to exceed the Dollar amount first above mentioned, the Indebtedness
of the Borrower resulting from such Term Loan being evidenced by this Promissory
Note, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of the

Form of Term Note
B-1-1
CH\2247670.5

--------------------------------------------------------------------------------




Borrower under this Promissory Note and the other Loan Documents, and the
obligations of the other Loan Parties under the Loan Documents, are secured by
the Collateral as provided in the Loan Documents.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to the conflict of laws principles
of the State of New York.
[SIGNATURE PAGE FOLLOWS]

Form of Term Note
B-1-2
CH\2247670.5

--------------------------------------------------------------------------------




GCP APPLIED TECHNOLOGIES INC.,
as the Borrower
By:    
Name:
Title:

Form of Term Note
B-1-3
CH\2247670.5

--------------------------------------------------------------------------------




TERM LOAN AND PRINCIPAL PAYMENTS


Date
Amount of Term Loan Made
Interest Period 
(If Applicable)
Amount of
Principal
Repaid
Unpaid Principal
Balance
Total
Notation 
Made By
Base 
Rate
Euro Curr-ency 
Rate
Base 
Rate
Euro Curr-ency 
Rate
Base 
Rate
Euro Curr-ency 
Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Form of Term Note
B-1-4
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT B-2
FORM OF REVOLVING NOTE
Dated: [______], 20[___]
FOR VALUE RECEIVED, the undersigned, [GCP APPLIED TECHNOLOGIES INC. (the
“Borrower”)][GRACE CONSTRUCTION PRODUCTS LIMITED. (the “UK Borrower”)][GRACE NV
(the “Belgian Borrower”)], HEREBY PROMISES TO PAY to [_______________] or its
registered assigns (the “Lender”) for the account of its applicable Lending
Office the lesser of (a) $[_______] (or, in the case of any borrowings in an
Alternative Currency, the Alternative Currency Equivalent) and (b) the aggregate
unpaid principal amount of all Revolving Loans owing from time to time to the
Lender by the [Borrower][UK Borrower][Belgian Borrower] pursuant to that certain
Credit Agreement, dated as of February 3, 2016, (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among GCP APPLIED TECHNOLOGIES INC., a Delaware
corporation, as the Borrower, GRACE CONSTRUCTION PRODUCTS LIMITED, a limited
liability company incorporated under the laws of England and Wales with company
number 00614807 and GRACE NV, a public limited liability company (naamloze
vennootschap/société anonyme) organized and existing under the laws of Belgium,
having its registered seat at Industriepark 8, B-2220 Heist-Op-Den-Berg with
company number 0403.768.141 RLE Antwerp (division Mechelen), each lender from
time to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, Administrative
Agent (together with its permitted successors and assigns, the “Administrative
Agent”), on the dates and in the amounts specified in the Credit Agreement.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
The [Borrower][UK Borrower][Belgian Borrower] also promises to pay interest on
the unpaid principal amount of each Revolving Loan owing to the Lender by the
[Borrower][UK Borrower][Belgian Borrower], such interest to be paid from the
date of each such Revolving Loan until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement.
Both principal and interest are payable in Dollars or the applicable Approved
Currency in which such Revolving Loan is denominated to the Administrative
Agent, at DEUTSCHE BANK AG NEW YORK BRANCH, 60 Wall Street, New York, NY 10005
Attention: Mark Kellam (or such other address as specified by the Administrative
Agent to the Borrower in accordance with the Credit Agreement), in same day
funds. The Revolving Loans owing to the Lender by the [Borrower][UK
Borrower][Belgian Borrower], and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto, which is part of this promissory note (as
it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Promissory Note”); provided, however, that the
failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of the [Borrower][UK Borrower][Belgian Borrower] under
this Promissory Note.
This Promissory Note is one of the Revolving Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Loans by the Lender to
the [Borrower][UK Borrower][Belgian Borrower] in an amount

Form of Revolving Note
B-2-1
CH\2247670.5

--------------------------------------------------------------------------------

 

not to exceed the Dollar amount first above mentioned, the indebtedness of the
[Borrower][UK Borrower][Belgian Borrower] resulting from such Revolving Loans
being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified. The obligations of the
[Borrower][UK Borrower][Belgian Borrower] under this Promissory Note and the
other Loan Documents, and the obligations of the other Loan Parties under the
Loan Documents, are secured by the Collateral as provided in the Loan Documents.
The UK Borrower and the Belgian Borrower shall not be liable for any obligations
of the Borrower or any other Loan Party.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to the conflict of laws principles
of the State of New York.
[SIGNATURE PAGE FOLLOWS]

Form of Revolving Note
B-2-2
CH\2247670.5

--------------------------------------------------------------------------------

 

[GCP APPLIED TECHNOLOGIES INC., as the Borrower]
[GRACE CONSTRUCTION PRODUCTS LIMITED., as the UK Borrower]
[GRACE NV, as the Belgian Borrower]
By:    
Name:
Title:

Form of Revolving Note
B-2-3
CH\2247670.5

--------------------------------------------------------------------------------

 

REVOLVING LOANS AND PRINCIPAL PAYMENTS


Date
Amount of Revolving Loan Made (and applicable Approved Currency)
Interest Period 
(If Applicable)
Amount of
Principal
Repaid (and applicable Approved Currency)
Unpaid Principal
Balance (and applicable Approved Currency)
Total
Notation 
Made By
Base 
Rate
Euro Curr-ency 
Rate
Base 
Rate
Euro Curr-ency 
Rate
Base 
Rate
Euro Curr-ency 
Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Form of Revolving Note
B-2-4
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Date of Certificate: _________________
To:
Deutsche Bank AG New York Branch
DEUTSCHE BANK AG NEW YORK BRANCH

60 Wall Street
New York, New York 10005
    Attention: Mark Kellam
    Email: mark.kellam@db.com


Reference is made to that certain Credit Agreement, dated as of February 3,
2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation, as the Borrower, GRACE
CONSTRUCTION PRODUCTS LIMITED, a limited liability company incorporated under
the laws of England and Wales with company number 00614807 (the “UK Borrower”)
and GRACE NV, a public limited liability company (naamloze vennootschap/société
anonyme) organized and existing under the laws of Belgium, having its registered
seat at Industriepark 8, B-2220 Heist-Op-Den-Berg with company number
0403.768.141 RLE Antwerp (division Mechelen) (the “Belgian Borrower” and
together with the UK Borrower, the “European Borrowers”), each Lender from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies (solely in his or her capacity as an officer of the
Borrower) to the Administrative Agent as follows:
I.    DEFAULTS / EVENTS OF DEFAULT.
A.    [Except as set forth on Appendix I] no Default or Event of Default has
occurred and is continuing.
II.    [EXCESS CASH FLOW. The reasonably detailed calculations setting forth
Excess Cash Flow are attached hereto as Appendix II.]
III.    TOTAL LEVERAGE RATIO. The reasonably detailed calculations setting forth
the Total Leverage Ratio as of the last day of the most recently completed Test
Period are attached hereto as Appendix III.
IV.    INTEREST COVERAGE RATIO.    The reasonably detailed calculations setting
forth the Interest Coverage Ratio as of the last day of the most recently
completed Test Period are attached hereto as Appendix IV.

Form of Compliance Certificate
C-1
CH\2247670.5

--------------------------------------------------------------------------------

 

V.    FINANCIAL INFORMATION.    Except as set forth in Appendix V, there has
been no material change in GAAP or in the application thereof since
______________________ (the date of the Borrower’s most recent audited financial
statements), and if such a change has occurred, the effect of such change on the
financial statements is reasonably detailed in Appendix V.
(Note: if no change has occurred, insert “Not Applicable.”)


VI.    PERFECTION CERTIFICATE. [An updated Section II.B to the Perfection
Certificate since the Perfection Certificate or any update thereof was last
delivered to the Administrative Agent is attached as Appendix VI.] / [There has
been no change that requires an update to Section II.B of the Perfection
Certificate or any update thereof last delivered to the Administrative Agent.]


[SIGNATURE PAGE FOLLOWS]

Form of Compliance Certificate
C-2
CH\2247670.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, on behalf of itself and each of the other Loan
Parties, has duly executed this Compliance Certificate as of the date first
stated above.


GCP APPLIED TECHNOLOGIES INC.,
as Borrower
By:    
Name:
Title:

Form of Compliance Certificate
C-3
CH\2247670.5

--------------------------------------------------------------------------------

 

Appendix I to Compliance Certificate
Except as set forth below, no Default or Event of Default has occurred and is
continuing. [If a Default or Event of Default has occurred and is continuing,
the following describes the nature of the Default or Event of Default in
reasonable detail and the steps, if any, being taken or contemplated by the Loan
Parties to be taken on account thereof.]

Form of Compliance Certificate
C-4
CH\2247670.5

--------------------------------------------------------------------------------

 

Appendix II to Compliance Certificate
The following is a calculation of the Excess Cash Flow for the Fiscal Year
ending on ______________________:

Form of Compliance Certificate
C-5
CH\2247670.5

--------------------------------------------------------------------------------

 

Appendix III to Compliance Certificate
The following is a calculation of the Total Leverage Ratio for the [Fiscal
Year/Fiscal Quarter] ending on ______________________:

Form of Compliance Certificate
C-6
CH\2247670.5

--------------------------------------------------------------------------------

 

Appendix IV to Compliance Certificate
The following is a calculation of the Interest Coverage Ratio for the [Fiscal
Year/Fiscal Quarter] ending on ______________________:

Form of Compliance Certificate
C-7
CH\2247670.5

--------------------------------------------------------------------------------

 

Appendix V to Compliance Certificate
Except as set forth below, no material change in GAAP or in the application
thereof has occurred since the date of the Borrower’s most recent audited
financial statements referred to in Section 6.01(a) of the Credit Agreement. [If
such material changes have occurred, the following describes the nature of the
changes in reasonable detail and the effect, if any, of each such change in GAAP
or in the application thereof on the financial statements delivered in
accordance with the Credit Agreement.]

Form of Compliance Certificate
C-8
CH\2247670.5

--------------------------------------------------------------------------------

 

Appendix VI to Compliance Certificate


[Updated Section II.B to the Perfection Certificate, if any]

Form of Compliance Certificate
C-9
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
Reference is made to that certain Credit Agreement, dated as of February 3,
2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation, as the Borrower, GRACE
CONSTRUCTION PRODUCTS LIMITED, a limited liability company incorporated under
the laws of England and Wales with company number 00614807 (the “UK Borrower”)
and GRACE NV, a public limited liability company (naamloze vennootschap/société
anonyme) organized and existing under the laws of Belgium, having its registered
seat at Industriepark 8, B-2220 Heist-Op-Den-Berg with company number
0403.768.141 RLE Antwerp (division Mechelen) (the “Belgian Borrower” and
together with the UK Borrower, the “European Borrowers”), each Lender from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
The assignor named below (the “Assignor”) and the assignee named below (the
“Assignee”) agree as follows:
I.        The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations as a Lender under the Credit Agreement as
of the date hereof that represents the applicable percentage interest(s)
specified in Section 1 of Schedule I hereto of all outstanding rights and
obligations of the Lenders under the Credit Agreement (including, without
limitation, such interest in each of the Assignor’s outstanding Commitments, if
any, and the Loans (and related Obligations) owing to it).
II.    The Assignor (a) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and that it is legally
authorized to enter into this Assignment and Assumption; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in, or in connection with, the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant thereto; (c)
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Loan Party or the performance or observance by
any Loan Party of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant thereto; and (d) confirms, in the case of an Assignee who is not a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
that the amount of the Commitment or Loans subject to this Assignment and
Assumption is not less than $1,000,000.00 for Term Loans or $2,500,000.00 for
Revolving Loans and Commitments.
III.    The Assignee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit

Form of Assignment and Assumption
D-1
CH\2247670.5

--------------------------------------------------------------------------------

 

analysis and decision to enter into this Assignment and Assumption; (b) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (c) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (d) agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Credit
Agreement, are required to be performed by it as a Lender; (e) specifies as its
lending office (and address for notices) the office set forth beneath its name
on the signature pages hereof; (f) represents and warrants that it is an
Eligible Assignee; and (g) represents and warrants that it is not a Disqualified
Institution.
IV.    Following the execution of this Assignment and Assumption by the Assignor
and the Assignee, it will be delivered, together with (unless waived by the
Administrative Agent or unless such assignment is by an Initial Lender or any
Affiliate of an Initial Lender) a processing and recordation fee of $3,500.00,
to the Administrative Agent for acceptance by the Administrative Agent and
recording by the Administrative Agent. The effective date of this Assignment and
Assumption shall be the date of recordation thereof by the Administrative Agent,
unless otherwise specified on Schedule I hereto (the “Effective Date”).
V.    Upon consent to such assignment by the Administrative Agent (which consent
shall not be required if the interest assigned by this Assignment and Assumption
is being assigned to a Lender, an Affiliate of a Lender or an Approved Fund) and
consent to such assignment by the Borrower (which consent shall not be required
in the case of such assignment described in the prior parenthetical or if an
Event of Default in respect of Section 8.01(a), (e) or (f) has occurred and is
continuing) and recording thereof by the Administrative Agent, from and after
the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent of the interest assigned by this Assignment and Assumption,
shall have the rights and obligations under the Credit Agreement of a Lender
thereunder, and (b) the Assignor shall, to the extent of the interest assigned
by this Assignment and Assumption, relinquish its rights and be released from
its obligations under the Credit Agreement, except as otherwise provided in
Section 10.07 of the Credit Agreement.
VI.    From and after the Effective Date, the Administrative Agent shall make
all payments under the Credit Agreement in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement for periods
prior to the Effective Date directly between themselves.
VII.    This Assignment and Assumption shall be governed by, and be construed in
accordance with, the laws of the State of New York without regard to the
conflict of laws principles of the State of New York.
[Remainder of page intentionally left blank]

Form of Assignment and Assumption
D-2
CH\2247670.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
[    ], as Assignor
By:     
Name:
Title:
[    ], as Assignee
By:     
Name:
Title:
Lending Office (and address for notices):
[Address]
Accepted this ___ day
of ___________, ____
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
By:     
 Name:
 Title:

Form of Assignment and Assumption
D-3
CH\2247670.5

--------------------------------------------------------------------------------

 

Acknowledged and, to the extent required under the Credit Agreement, consented
to, this ____ day of ____________________, 20__.
GCP APPLIED TECHNOLOGIES INC.,
as Borrower
By:  __________________________________
Name:
Title:
[    ]
as L/C Issuer
By:  __________________________________
Name:
Title:



Form of Assignment and Assumption
D-4
CH\2247670.5

--------------------------------------------------------------------------------

 

Schedule I
to
Assignment and Assumption
Dated________________, ______


Section 1.
 




 
 
 
 
 
 
 
Section 2.
 
Effective Date:
____________,____




Form of Assignment and Assumption
D-5
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF GUARANTEE AGREEMENT


[To Be Attached]

Form of Guarantee Agreement
E-1
CH\2247670.5

--------------------------------------------------------------------------------

CONFIDENTIAL        EXECUTION VERSION

GUARANTEE AGREEMENT
GUARANTEE AGREEMENT (this “Guarantee Agreement”), dated as of February 3, 2016,
by each of the Persons listed as a “Guarantor” on the signature pages hereto and
each other Person who shall become a Party hereto by execution of a Guarantee
Joinder Agreement substantially in the form of Exhibit A attached hereto (each
such Person, individually, a “Guarantor” and, collectively, the “Guarantors”) in
favor of Deutsche Bank AG New York Branch, as administrative and collateral
agent for its own benefit and the benefit of the other Secured Parties (as
defined in the Credit Agreement referred to below) (in such capacities, together
with permitted successors and assigns, the “Agent”).
W I T N E S S E T H
WHEREAS, reference is made to that certain Credit Agreement, dated as of
February 3, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among (i)
GCP Applied Technologies Inc., a Delaware corporation (the “Borrower”), (ii)
Grace Construction Products Limited, a limited liability company incorporated
under the laws of England and Wales (the “UK Borrower”) and Grace NV, a public
limited liability company organized and existing under the laws of Belgium
(“Belgian Borrower” and together with the UK Borrower, the “European
Borrowers”), (iii) each Lender from time to time party thereto and (iv) the
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement; and
WHEREAS, the Lenders have agreed to make Loans to the Borrower and the European
Borrowers, pursuant to, and upon the terms and subject to the conditions
expressly specified in, the Credit Agreement. Each Guarantor acknowledges that
it is an integral part of a consolidated enterprise and that it will derive
substantial direct and indirect benefits from the availability of the
Commitments provided for in the Credit Agreement and from the making of the
Loans by the Lenders. The obligations of the Lenders to make Loans are
conditioned on, among other things, the execution and delivery by the Guarantors
of a guarantee agreement in the form hereof. As consideration therefor and in
order to induce the Lenders to make Loans and provide the Commitments, the
Guarantors are willing to execute this Guarantee Agreement.
Accordingly, the parties hereto agree as follows:
1.Guarantee. Each Guarantor unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety, the
due and punctual payment (whether at the stated maturity, by required
prepayment, by acceleration or otherwise) of all Obligations (collectively, the
“Guaranteed Obligations”), including all such Guaranteed Obligations which shall
become due but for the operation of the Bankruptcy Code of the United States
(the “Bankruptcy Code”); provided, however, that Guaranteed Obligations
consisting of obligations arising under any Swap Contract shall exclude all
Excluded Swap Obligations. For the purposes of this Section, “Excluded Swap
Obligations” means, with respect to any Guarantor, any obligation (a “Swap
Obligation”) to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the

1






CH\2247673.4

--------------------------------------------------------------------------------

 

Commodity Exchange Act (7 U.S.C. § 1 et seq.) (as amended from time to time, and
together with any successor statute, the “Commodity Exchange Act”) if, and to
the extent that, all or a portion of the Guarantee of such Guarantor of, or the
grant by such Guarantor of a security interest to secure, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor's failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor would otherwise have been
effective. If a Swap Obligation arises under a master agreement governing more
than one swap, then to the maximum extent permitted by Applicable Law, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal. Each Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon the Guarantee Agreement
notwithstanding any extension or renewal of any Guaranteed Obligation.
Notwithstanding any provision hereof or in any other Loan Document to the
contrary, in the event that any Guarantor is not an “eligible contract
participant” as such term is defined in Section 1(a)(18) of the Commodity
Exchange Act, as amended, at the time (i) any transaction is entered into under
a Swap Contract or (ii) such Guarantor becomes a Guarantor hereunder, the
Guaranteed Obligations of such Guarantor shall not include (x) in the case of
clause (i) above, such transaction and (y) in the case of clause (ii) above, any
transactions outstanding under any Swap Contract as of such the date such
Guarantor becomes a Guarantor hereunder.
Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the operation of the Bankruptcy Code) for the Guaranteed
Obligations.
2.Guaranteed Obligations Not Waived or Affected. To the fullest extent permitted
by Applicable Law, each Guarantor expressly waives presentment to, demand of
payment from and protest to any European Borrower or any Loan Party of any of
the Guaranteed Obligations, and also waives notice of acceptance of the
Guarantee hereunder, notice of protest for nonpayment and all other notices of
any kind. To the fullest extent permitted by Applicable Law, the obligations of
each Guarantor hereunder shall not be affected by (a) the failure of the Agent
or any other Secured Party to assert any claim or demand or to enforce or
exercise any right or remedy against any European Borrower or any Loan Party
under the provisions of the Credit Agreement, any other Loan Document or
otherwise or against any other party with respect to any of the Guaranteed
Obligations, (b) any rescission, waiver, amendment or modification of
(including, without limitation, any extension, renewal restructuring, any
acceptance of late or partial payments under, or any change in the amount of
borrowings), or any release from, any of the terms or provisions of this
Guarantee Agreement, the Credit Agreement, or any other Loan Document or any
other agreement, with respect to any European Borrower or any Loan Party or with
respect to the Guaranteed Obligations, (c) the failure to perfect any security
interest in, or the release of, any of the security held by or on behalf of the
Agent or any other Secured Party (including, but not limited to, lapse in
perfection, impairment of any security for any of the Guaranteed Obligations),
(d) any lack of legality, validity or enforceability of the Credit Agreement,
any of the Notes or any other Loan Document, or any other agreement or
instrument

2




CH\2247673.4

--------------------------------------------------------------------------------

 

creating, providing security for, or otherwise relating to any of the Guaranteed
Obligations, (e) any existence, addition, modification, termination, reduction
or impairment of value, or release of any other guaranty (or security therefor)
of the Guaranteed Obligations or (f) the lack of legal existence of any European
Borrower or any Loan Party or legal obligation to discharge any of the
Guaranteed Obligations by any European Borrower or any Loan Party for any reason
whatsoever, including, without limitation, in any insolvency, bankruptcy or
reorganization of any European Borrower or any Loan Party.
It is the express purpose and intent of the parties hereto that this Guarantee
Agreement and the Guarantors’ Guaranteed Obligations hereunder and under each
Guarantee Joinder Agreement shall be absolute and unconditional under any and
all circumstances and shall not be discharged except by payment and performance
as herein provided.
3.Security. Each Guarantor hereby acknowledges and agrees that the Agent and
each of the other Secured Parties may (a) take and hold security for the payment
of the Guarantee hereunder and the Guaranteed Obligations and exchange, enforce,
waive and release any such security, (b) apply such security and direct the
order or manner of sale thereof as they in their sole discretion may determine
and (c) release or substitute any one or more endorsees, the Borrower, the
European Borrowers, other Guarantors or other obligors, in each case without
affecting or impairing in any way the liability of any Guarantor hereunder.
4.Guarantee of Payment. Each Guarantor further agrees that the Guarantee
hereunder constitutes a guarantee of payment when due of all Guaranteed
Obligations and not of collection, and waives any right to require that any
resort be had by the Agent or any other Secured Party to any of the Collateral
or other security held for payment of the Guaranteed Obligations or to any
balance of any deposit account or credit on the books of the Agent or any other
Secured Party in favor of any European Borrower or any Loan Party or any other
Person or to any other guarantor of all or part of the Guaranteed Obligations.
Any payment required to be made by the Guarantors hereunder may be required by
the Agent or any other Secured Party on any number of occasions and shall be
payable to the Agent, for the benefit of the Agent and the other Secured
Parties, in the manner provided in the Credit Agreement.
5.Indemnification. Each Guarantor, jointly with the other Guarantors and
severally, agrees to indemnify and hold harmless the Indemnitees to the same
extent that the Borrower is required to do so pursuant to Section 10.05 of the
Credit Agreement and shall be bound by the terms and conditions of Section 10.05
of the Credit Agreement as if a signatory thereto. To the fullest extent
permitted by Applicable Law, no Guarantor or Indemnitee shall assert, and each
Guarantor or Indemnitee hereby waives, and acknowledges that no other Person
shall have, any claim against any Indemnitee or Guarantor, as applicable, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Guarantee Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the Transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.
6.No Discharge or Diminishment of Guarantee. The obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any

3




CH\2247673.4

--------------------------------------------------------------------------------

 

reason (other than the payment in full in cash of the Guaranteed Obligations and
as provided in Section 12 hereof with respect to the release of a Guarantor upon
the occurrence of certain permitted transactions), including any claim of
waiver, release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise (other than the
payment in full in cash of the Guaranteed Obligations). Without limiting the
generality of the foregoing, the Guaranteed Obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Agent or any other Secured Party to assert any claim or demand or
to enforce any remedy under this Guarantee Agreement, the Credit Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
any Guarantor or that would otherwise operate as a discharge of any Guarantor as
a matter of law or equity (other than the payment in full in cash of the
Guaranteed Obligations).
7.Defenses Waived. To the fullest extent permitted by Applicable Law, each of
the Guarantors waives any defense based on or arising out of any defense of any
European Borrower or any Loan Party or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any European Borrower or any Loan Party, other than the
payment in full in cash of all the Guaranteed Obligations (other than contingent
indemnity obligations that are not due and payable, obligations and liabilities
in respect of any Bank Products or Designated Credit Lines and Letters of Credit
that have been Cash Collateralized or as to which other arrangements reasonable
satisfactory to the Agent and the applicable L/C Issuer have been made). To the
fullest extent permitted by Applicable Law, each Guarantor further waives any
defense based on amendment or waiver of any Guaranteed Obligation,
non-perfection or release of Collateral or any law or regulation of any
jurisdiction or any other event affecting any term of a Guaranteed Obligation.
Each Guarantor hereby acknowledges that the Agent and the other Secured Parties
may foreclose on any security held by one or more of the Secured Parties by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any European Borrower or any Loan
Party or exercise any other right or remedy available to them against any
European Borrower or any Loan Party without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent that all the
Guaranteed Obligations have been paid in full in cash (other than contingent
indemnity obligations that are not due and payable, obligations and liabilities
in respect of any Bank Products or Designated Credit Lines and Letters of Credit
that have been Cash Collateralized or as to which other arrangements reasonable
satisfactory to the Agent and the applicable L/C Issuer have been made).
Pursuant to and to the extent permitted by Applicable Law, each of the
Guarantors waives any defense arising out of any such election and waives any
benefit of and right to participate in any such foreclosure action, even though
such election operates, pursuant to Applicable Law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against any European Borrower or any Loan Party, as the case may be,
or any security. Each Guarantor agrees that it

4




CH\2247673.4

--------------------------------------------------------------------------------

 

shall not assert any claim in competition with the Agent or any other Secured
Party in respect of any payment made hereunder in any bankruptcy, insolvency,
reorganization, or any other proceeding.
Each Guarantor hereby agrees that payment by such Guarantor of its Guaranteed
Obligations under this Guarantee Agreement may be enforced by the Agent on
behalf of the Secured Parties upon demand by the Agent to such Guarantor without
the Agent being required (such Guarantor expressly waiving to the extent
permitted by law any right it may have to require the Agent) to (i) prosecute
collection or seek to enforce or resort to any remedies against either European
Borrower, the Borrower or any other Guarantor or any other guarantor of the
Guaranteed Obligations, or (ii) seek to enforce or resort to any remedies with
respect to any security interests, Liens or encumbrances granted to the Agent or
any Lender or other party to any Loan Document by the Borrower, any other
Guarantor or any other Person on account of the Guaranteed Obligations or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTEE AGREEMENT MAY BE MADE BY THE
AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE AGENT, EFFECTIVE AS OF THE
FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT
AGREEMENT.
8.Agreement to Pay. In furtherance of the foregoing and not in limitation of any
other right that the Agent or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of any European
Borrower or any Loan Party to pay any Guaranteed Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will promptly
pay, or cause to be paid, to the Agent or such other Secured Party as designated
thereby in cash the amount of such unpaid Guaranteed Obligations. Upon payment
by any Guarantor of any sums to the Agent or any Secured Party as provided
above, all rights of such Guarantor against any European Borrower or any Loan
Party arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior payment in full in cash of all the
Guaranteed Obligations (other than contingent indemnity obligations that are not
due and payable, obligations and liabilities in respect of any Bank Products or
Designated Credit Lines and Letters of Credit that have been Cash Collateralized
or as to which other arrangements reasonable satisfactory to the Agent and the
applicable L/C Issuer have been made). If any amount shall erroneously be paid
to any Guarantor on account of such subrogation, contribution, reimbursement,
indemnity or similar right, such amount shall be held for the benefit of the
Secured Parties and shall forthwith be paid to the Agent to be credited against
the payment of the Guaranteed Obligations in accordance with the terms of the
Credit Agreement.
9.Representations and Warranties; Covenants.
(a) Each Guarantor warrants and represents to the Agent, for the benefit of the
Secured Parties, that, as of the date hereof, (i) it has the applicable power
and authority to execute, deliver and perform the terms and provisions of this
Guarantee Agreement and has taken all necessary

5




CH\2247673.4

--------------------------------------------------------------------------------

 

corporate or other organizational action to authorize its execution, delivery
and performance of this Guarantee Agreement, (ii) it has duly executed and
delivered this Guarantee Agreement and, upon execution, this Guarantee Agreement
constitutes such Guarantor’s legal, valid and binding obligation enforceable in
accordance with its terms, except to the extent that the enforceability hereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws generally affecting creditors’ rights, good faith and fair
dealing and by equitable principles (regardless of whether enforcement is sought
in equity or at law), (iii) neither the execution, delivery or performance by
such Guarantor of this Guarantee Agreement nor the consummation of the
transactions contemplated herein (w) will violate any provision of any
Applicable Law applicable to any Loan Party or any European Borrower, (x) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Collateral Documents) upon any of the property or assets of any Loan
Party or any European Borrower pursuant to the terms of any material Contractual
Obligation of any Loan Party, any European Borrower or any of their Restricted
Subsidiaries, (y) will violate any provision of any Organizational Document of
any Loan Party or any European Borrower or (z) require any approval of
stockholders or any approval or consent of any Person (other than a Governmental
Authority) except as have been obtained on or prior to the date hereof; except
with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (w), (x) or (z) to the extent that such
conflict, breach, contravention or payment would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)Each Guarantor represents and warrants to the Agent, for the benefit of the
Secured Parties, as of the Closing Date and at the time of each Credit Extension
(in the case of any Credit Extension following the Closing Date, solely to the
extent required on the date for such Credit Extension pursuant to Section 4.02
of the Credit Agreement), that the representations and warranties set forth in
the Credit Agreement as they relate to such Guarantor or to the Loan Documents
to which such Guarantor is a party, each of which is incorporated herein by
reference, are true and correct in all material respects as of such date, unless
expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and the Agent and the Secured Parties shall be
entitled to rely on each of such representations and warranties as if they were
fully set forth herein.
(c)Until (i) the Commitments have expired or been terminated, (ii) the principal
of and interest on each Loan and all fees and other Obligations (other than
contingent indemnity obligations that are not due and payable, obligations and
liabilities in respect of any Bank Products or Designated Credit Lines) shall
have been paid in full and (iii) all outstanding Letters of Credit have been
Cash Collateralized or as to which other arrangements reasonable satisfactory to
the Agent and the applicable L/C Issuer have been made, each Guarantor covenants
and agrees with the Agent for the benefit of the Secured Parties that, from and
after the date of this Guarantee Agreement until the Borrower is released from
its obligations under Article 6 and 7 of the Credit Agreement (or, if earlier,
the date such Guarantor is released from this Guarantee Agreement), such
Guarantor shall comply with the terms of Article 6 and 7 of the Credit Agreement
as if such covenants were fully set forth herein.

6




CH\2247673.4

--------------------------------------------------------------------------------

 

10.Limitation on Guarantee of Guaranteed Obligations.
(a)     In any action or proceeding with respect to any Guarantor involving any
state corporate law, the Bankruptcy Code or any other state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of such Guarantor under Section 1 hereof
would otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said Section 1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Secured Party, the Agent or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
(a)    Each Guarantor, and by its acceptance of this Guarantee Agreement, the
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guarantee Agreement and the Guaranteed Obligations of
each Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act, any other state or federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally or any other similar legislation to the extent applicable to this
Guarantee Agreement and the Guaranteed Obligations of each Guarantor hereunder.
To effectuate the foregoing intention, the Agent, the other Secured Parties and
the Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor under this Guarantee Agreement at any time shall be limited to the
maximum amount as will result in the Guaranteed Obligations of such Guarantor
under this Guarantee Agreement not constituting a fraudulent transfer or
conveyance (or similar legal concepts under Applicable Law) after giving full
effect to the liability under this Guarantee Agreement and its related
contribution rights set forth herein but before taking into account any
liabilities under any other Guarantee (other than any other Guarantee of
Indebtedness that is pari passu (in right of payment and claims on Collateral)
with the Obligations).
(b)    To the extent that any Guarantor shall be required hereunder to pay any
portion of any Guaranteed Obligation exceeding the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of the
Guaranteed Obligations (excluding the amount thereof repaid by the Borrower) in
the same proportion as such Guarantor’s net worth on the date enforcement is
sought hereunder bears to the aggregate net worth of all the Guarantors on such
date, then such Guarantor shall be reimbursed by such other Guarantors for the
amount of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date. For purposes of determining the net worth of any
Guarantor in connection with the foregoing, all Guarantees of such Guarantor
other than the Guarantee hereunder and any other Guarantee of Indebtedness that
is pari passu (in right of payment and claims on Collateral) with the
Obligations will be deemed to be enforceable and payable after the Guarantee
hereunder and any other Guarantee of such pari passu Indebtedness.
11.    Information. Each of the Guarantors assumes all responsibility for being
and keeping itself informed of each European Borrower’s and each Loan Party’s
financial condition and assets,

7




CH\2247673.4

--------------------------------------------------------------------------------

 

and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither the Agent nor
any of the other Secured Parties will have any duty to advise any of the
Guarantors of information known to it or any of them regarding such
circumstances or risks.
12.    Termination; Release of Guarantor. This Guarantee Agreement (a) shall
automatically terminate when (i) the Commitments have expired or been terminated
and (ii) the Obligations (other than contingent indemnity obligations that are
not due and payable, obligations and liabilities in respect of any Bank Products
or Designated Credit Lines and Letters of Credit that have been Cash
Collateralized or as to which other arrangements reasonable satisfactory to the
Agent and the applicable L/C Issuer have been made) under the Credit Agreement
shall have been paid in full, and (b) shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Guaranteed Obligation is rescinded or must otherwise be restored by any
Secured Party or any Guarantor upon the bankruptcy or reorganization of any
European Borrower or any Loan Party or otherwise. This Guarantee Agreement shall
automatically terminate as to any Guarantor (x) upon the designation of such
Guarantor as an Unrestricted Subsidiary pursuant to (and in accordance with)
Section 6.12 of the Credit Agreement, (y) upon the Disposition of such Guarantor
permitted pursuant to Section 7.05 of the Credit Agreement and compliance by the
European Borrowers and the Loan Parties with all of the terms and conditions of
the Credit Agreement relating to such Section 7.05 or (z) otherwise in
accordance with Section 10.01(g) of the Credit Agreement. Upon request of the
Borrower and at the Borrower’s expense, the Agent shall take such actions as are
necessary to provide evidence of each release described in this Section 12.
13.    Costs of Enforcement. Without limiting any of their obligations under the
Credit Agreement or the other Loan Documents, and without duplication of any
fees, expenses or indemnification provided for under the Credit Agreement and
the other Loan Documents, each Guarantor, jointly with the other Guarantors and
severally, agrees to pay all Credit Party expenses to the same extent that the
Borrower is required to do so pursuant to Section 10.04 of the Credit Agreement
and shall be bound by the terms and conditions of Section 10.04 of the Credit
Agreement as if a signatory thereto.
14.    Binding Effect; Several Agreement; Assignments. Whenever in this
Guarantee Agreement any of the parties hereto is referred to, such reference
shall be deemed to include the successors and permitted assigns of such party,
and all covenants, promises and agreements by or on behalf of the Guarantors
that are contained in this Guarantee Agreement shall bind and inure to the
benefit of each party hereto and their respective successors and permitted
assigns. This Guarantee Agreement shall be binding upon each of the Guarantors
and their respective successors and permitted assigns, and shall inure to the
benefit of the Agent and the other Secured Parties, and their respective
successors and assigns, except that the duties and obligations of the Guarantors
may not be delegated or transferred except as permitted by the Credit Agreement.
This Guarantee Agreement shall be construed as a separate agreement with respect
to each Guarantor and may be amended, modified, supplemented, waived or released
with respect to any Guarantor without the approval of any other Guarantor and
without affecting the obligations of any other Guarantor hereunder.

8




CH\2247673.4

--------------------------------------------------------------------------------

 

15.    Waivers; Amendment.
(a)    No failure or delay of the Agent or any Secured Party in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent and of the other Secured Parties hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Guarantee Agreement or consent to any departure by any Guarantor therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice to or demand on any
Guarantor shall entitle any European Borrower or any Loan Party to any other or
further notice or demand in the same, similar or other circumstances.
(b)    Neither this Guarantee Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors with respect to which such waiver, amendment or modification
relates and the Agent, subject to any consent of the Lenders required in
accordance with Section 10.01 of the Credit Agreement.
16.    Copies and Facsimiles. This instrument and all documents which have been
or may be hereinafter furnished by the Guarantors to the Agent may be reproduced
by the Agent by any photographic, microfilm, xerographic, digital imaging, or
other process. Any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business).
17.    Governing Law. THIS GUARANTEE AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS GUARANTEE AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES OF THE STATE OF NEW YORK THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
18.    Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 10.02 of the Credit Agreement, provided that
communications and notices to the Guarantors may be delivered to the Borrower on
behalf of each of the Guarantors.
19.    Survival of Agreement; Severability.
(a)    All covenants, agreements, indemnities, representations and warranties
made by the Guarantors herein and in the certificates or other instruments
delivered in connection with or pursuant to this Guarantee Agreement, the Credit
Agreement or any other Loan Document shall be considered to have been relied
upon by the Agent and the other Secured Parties and shall survive

9




CH\2247673.4

--------------------------------------------------------------------------------

 

the execution and delivery of this Guarantee Agreement, the Credit Agreement and
the other Loan Documents, regardless of any investigation made by the Agent or
other Secured Party or on their behalf and, notwithstanding that the Agent or
other Secured Party may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended, and shall continue in full force and effect until (x) the Commitments
have expired or been terminated and (y) the Obligations (other than contingent
indemnity obligations that are not due and payable, obligations and liabilities
in respect of any Bank Products or Designated Credit Lines and Letters of Credit
that have been Cash Collateralized or as to which other arrangements reasonable
satisfactory to the Agent and the applicable L/C Issuer have been made) under
the Credit Agreement shall have been paid in full. The provisions of Sections 5
and 13 hereof shall survive and remain in full force and effect regardless of
the repayment of the Guaranteed Obligations, the expiration or termination of
the Commitments or the termination of this Guarantee Agreement or any provision
hereof.
(b)    Any provision of this Guarantee Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
20.    Counterparts. This Guarantee Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Guarantee Agreement by facsimile transmission or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Guarantee Agreement.
21.    Rules of Interpretation. The rules of interpretation specified in Section
1.02 through Section 1.13 of the Credit Agreement shall be applicable to this
Guarantee Agreement.
22.    Jurisdiction; Consent to Service of Process.
(a)    Each Guarantor agrees that any suit for the enforcement of this Guarantee
Agreement may be brought in the courts of the State of New York sitting in the
Borough of Manhattan or any federal court sitting therein as the Agent may elect
in its sole discretion and consents to the exclusive jurisdiction of such
courts. Each Guarantor hereby waives any objection which it may now or hereafter
have to the venue of any such suit or any such court or that such suit is
brought in an inconvenient forum and agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guarantee Agreement shall affect any right that any Secured
Party may otherwise have to bring any action or proceeding relating to this
Guarantee Agreement against a Guarantor or its properties in the courts of any
jurisdiction.
(b)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 18 hereof. Nothing in this Guarantee
Agreement or any other Loan Document will affect the right of the Agent or any
Secured Party to serve process in any other manner permitted by law.

10




CH\2247673.4

--------------------------------------------------------------------------------

 

23.    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS GUARANTEE AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS GUARANTEE AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 23 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
24.    Right of Set-off. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Agent (such consent
not to be unreasonably withheld or delayed), each Lender and their Affiliates is
authorized at any time and from time to time, without prior notice to any
Guarantor, any such notice being waived by each Guarantor, and without notice to
any other Person (other than the Agent), to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held by
(other than payroll, trust, petty cash, employee benefit or tax accounts), and
other Indebtedness (in whatever currency) at any time owing by, such Lender or
any such Affiliate to or for the credit or the account of the respective
Guarantor against any and all Obligations owing to such Lender hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not such Agent or such Lender shall have made any demand under this
Guarantee Agreement or any other Loan Document, and although such Obligations
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Agent and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
applicable Guarantor after any such set-off and application made by such Lender;
provided that the failure to give such notice

11




CH\2247673.4

--------------------------------------------------------------------------------

 

shall not affect the validity of such setoff and application. The rights of the
Agent, each Lender and their respective Affiliates under this Section 24 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Agent and such Lender may have. Notwithstanding
anything herein or in any other Loan Document to the contrary, in no event shall
the assets of any Foreign Subsidiary constitute security, or shall the proceeds
of such assets be available for, payment of the Obligations of the Borrower or
any Subsidiary, it being understood that (a) the Capital Stock of any Foreign
Subsidiary does not constitute such an asset and (b) the provisions hereof shall
not limit, reduce or otherwise diminish in any respect the Borrower’s or the
European Borrowers’ obligations to make any mandatory prepayment pursuant to
Section 2.05(b) of the Credit Agreement.
25.    Acknowledgment and Agreement to Certain Provisions of the Credit
Agreement. Without limiting any of their obligations under the Credit Agreement
or the other Loan Documents, each Guarantor acknowledges and agrees to Sections
2.05(a)(iv)(I) and 10.18 of the Credit Agreement.
26.    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guarantee Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 26 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 26, or
otherwise under this Guarantee Agreement, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this Section 26
shall remain in full force and effect until payment in full in cash of all the
Guaranteed Obligations (other than contingent indemnity obligations that are not
due and payable, obligations and liabilities in respect of any Bank Products or
Designated Credit Lines and Letters of Credit that have been Cash Collateralized
or as to which other arrangements reasonable satisfactory to the Agent and the
applicable L/C Issuer have been made).  Each Qualified ECP Guarantor intends
that this Section 26 constitute, and this Section 26 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. “Qualified ECP Guarantor” means, in respect of any Swap
Obligation, each Loan Party that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
[SIGNATURE PAGES FOLLOW]



12




CH\2247673.4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Guarantors have duly executed this Guarantee Agreement
as of the day and year first above written.
GUARANTORS:                    GCP APPLIED TECHNOLOGIES INC.,
as a Guarantor




By:        
    Name:
    Title:




DAREX PUERTO RICO, INC.,
as a Guarantor




By:        
    Name:
    Title:




DE NEEF CONSTRUCTION CHEMICALS (US) INC.,
as a Guarantor




By:        
    Name:
    Title:


GCP INTERNATIONAL INC.,
as a Guarantor




By:        
    Name:
    Title:


VERIFI LLC,
as a Guarantor





Signature page to Guarantee






CH\2247673.4

--------------------------------------------------------------------------------

 

By:        
    Name:
    Title:





Signature page to Guarantee




CH\2247673.4

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Guarantee Joinder Agreement




GUARANTEE JOINDER AGREEMENT


THIS GUARANTEE JOINDER AGREEMENT dated as of [__], 2016 (this “Guarantee Joinder
Agreement”), is made by _______________________________, a ________________ (the
“Joining Guarantor”), in favor of DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative and collateral agent for its own benefit and the benefit of the
other Secured Parties (as defined in the Credit Agreement referenced below) (in
such capacities, together with successors and permitted assigns, the “Agent”).




RECITALS:


A.    GCP Applied Technologies Inc., a Delaware corporation (the “Borrower”),
Grace Construction Products Limited, a limited liability company incorporated
under the laws of England and Wales (the “UK Borrower”) and Grace NV, a public
limited liability company organized and existing under the laws of Belgium
(“Belgian Borrower” and together with the UK Borrower, the “European
Borrowers”), each Lender from time to time party thereto and the Administrative
Agent are party to a Credit Agreement dated as of February 3, 2016 (as in effect
on the date hereof, the “Credit Agreement”).


B.    The Borrower and certain Subsidiaries of the Borrower are from time to
time party to a Guarantee Agreement dated as of February 2, 2016 (as in effect
on the date hereof, the “Guarantee Agreement”, capitalized terms used but not
defined herein have the meanings given to such terms in the Guarantee Agreement
or the Credit Agreement, as applicable).


C.    The Joining Guarantor is a Subsidiary of the Borrower and is required by
the terms of the Credit Agreement to be joined as a party to the Guarantee
Agreement as a Guarantor (as defined in the Guarantee Agreement).


D.    The Joining Guarantor will materially benefit directly and indirectly from
the making and maintenance of the extensions of credit made from time to time
under the Credit Agreement.


In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, the Joining Guarantor hereby
agrees as follows:


1.    Joinder. The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guarantee Agreement as a Guarantor and
bound by all the terms, conditions, obligations, liabilities and undertakings of
each Guarantor or to which each Guarantor is subject thereunder, including
without limitation the joint and several, unconditional, absolute, continuing
and irrevocable guarantee to the Agent for the benefit of the Secured Parties of
the payment in full

A-3
CH\2247670.5

--------------------------------------------------------------------------------

 

of the Guaranteed Obligations (as defined in the Guarantee Agreement) whether
now existing or hereafter arising, all with the same force and effect as if the
Joining Guarantor were a signatory to the Guarantee Agreement.


2.    Affirmations. The Joining Guarantor hereby acknowledges and reaffirms as
of the date hereof with respect to itself, its properties and its affairs each
of the waivers, representations, warranties, acknowledgements and certifications
applicable to any Guarantor contained in the Guarantee Agreement.


3.    Severability. If any provision of this Guarantee Joinder Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Guarantee Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


4.    Counterparts. This Guarantee Joinder Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guarantee Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Guarantor. Without limiting the foregoing
provisions of this Section 4, the provisions of Sections 10.11 and 10.12 of the
Credit Agreement shall be applicable to this Guarantee Joinder Agreement.
Delivery of an executed signature page to this Guarantee Joinder Agreement by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Guarantee Joinder Agreement.


5.    Delivery. The Joining Guarantor hereby irrevocably waives (to the extent
permitted by Applicable Law) notice of acceptance of this Guarantee Joinder
Agreement and acknowledges that the Guaranteed Obligations are and shall be
deemed to be incurred, and credit extensions under the Loan Documents, made and
maintained, in reliance on this Guarantee Joinder Agreement and the Joining
Guarantor’s joinder as a party to the Guarantee Agreement as herein provided.


6.    Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Sections 17, 22 and 23 of the Guarantee Agreement are hereby incorporated by
reference as if fully set forth herein.
    


[Signature page follows.]





A-3
CH\2247670.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guarantee Joinder Agreement as of the day and year first written above.


JOINING GUARANTOR:


__________________________________________




By:_______________________________________
Name:    ____________________________________
Title:    ____________________________________


[Address for Notices:
________________________________
________________________________
________________________________
Facsimile: (___) ___-____]













A-3
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT F-1


FORM OF SECURITY AGREEMENT


[To Be Attached]

Form of Security Agreement
F-1-1
CH\2247670.5

--------------------------------------------------------------------------------

CONFIDENTIAL                            EXECUTION VERSION

















SECURITY AGREEMENT

among

GCP APPLIED TECHNOLOGIES INC.,
THE OTHER GRANTORS PARTY HERETO

and

DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent


Dated as of February 3, 2016













CH\2247667.5

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
Section 1.01
Definitions.    1

Section 1.02
Other Defined Terms    1

ARTICLE II

PLEDGE OF SECURITIES
Section 2.01
Pledge    7

Section 2.02
Delivery of the Pledged Collateral.    8

Section 2.03
Representations, Warranties and Covenants    9

Section 2.04
Certification of Limited Liability Company and Limited Partnership
Interests    10

Section 2.05
Registration in Nominee Name; Denominations    10

Section 2.06
Voting Rights; Dividends and Interest.    11

Section 2.07
Collateral Agent Not a Partner or Limited Liability Company Member    12

Section 2.08
Conflicting Provisions    13

Section 2.09
Agreement to Be Bound    13

ARTICLE III

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY
Section 3.01
Security Interest    13

Section 3.02
Secured Obligations    15

Section 3.03
Representations and Warranties    15

Section 3.04
Covenants.    17

Section 3.05
[Reserved].    18

Section 3.06
Other Actions    18

ARTICLE IV

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
Section 4.01
Grant of License to Use Intellectual Property    20

Section 4.02
Protection of Collateral Agent’s Security.    21


-i-






CH\2247667.5

--------------------------------------------------------------------------------

 

ARTICLE V

[RESERVED]
ARTICLE VI

REMEDIES
Section 6.01
Remedies Upon Default    22

Section 6.02
Application of Proceeds    25

ARTICLE VII

INDEMNITY, SUBROGATION AND SUBORDINATION
ARTICLE VIII

MISCELLANEOUS
Section 8.01
Notices    27

Section 8.02
Waivers; Amendment.    27

Section 8.03
Collateral Agent’s Fees and Expenses; Indemnification.    28

Section 8.04
Successors and Assigns    28

Section 8.05
Survival of Agreement    28

Section 8.06
Counterparts; Effectiveness; Several Agreement    28

Section 8.07
Severability    29

Section 8.08
Right of Set-Off    29

Section 8.09
GOVERNING LAW.    29

Section 8.10
WAIVER OF RIGHT TO TRIAL BY JURY    31

Section 8.11
Headings    31

Section 8.12
Security Interest Absolute    31

Section 8.13
Termination or Release.    32

Section 8.14
Additional Grantors    33

Section 8.15
Collateral Agent Appointed Attorney-in-Fact    33

Section 8.16
Recourse; Limited Obligations    34

Section 8.17
Mortgages    34

Section 8.18
Reinstatement    34

Section 8.19
Reasonable Care    34



SCHEDULES
Schedule I        Pledged Equity; Pledged Debt
Schedule II        Intellectual Property


-ii-






CH\2247667.5

--------------------------------------------------------------------------------

 

EXHIBITS
Exhibit A    Form of Security Agreement Supplement
Exhibit B    Form of Perfection Certificate
Exhibit C    Grant of Security Interest in United States Trademarks
Exhibit D    Grant of Security Interest in United States Patents
Exhibit E    Grant of Security Interest in United States Copyrights





-iii-






CH\2247667.5

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT (as amended, supplemented, restated or otherwise modified
from time to time pursuant to the terms hereof, this “Agreement”) is entered
into as of February 3, 2016 by and among GCP Applied Technologies Inc., a
Delaware corporation (the “Borrower”), the grantors party hereto (together with
the Borrower and any other Person that becomes a party hereto pursuant to
Section 8.14, collectively, the “Grantors”) and Deutsche Bank AG New York
Branch, as Collateral Agent (together with its successors and assigns, in such
capacity, the “Collateral Agent”) for the Secured Parties. Capitalized terms
used herein and defined in Article I are used herein as therein defined.
Reference is made to that certain Credit Agreement, dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
European Borrowers (as defined therein), each lender from time to time party
thereto (collectively, the “Lenders” and individually, each a “Lender”) and the
Administrative Agent.
The Lenders have agreed to extend credit to the Borrower and the European
Borrowers, subject to the terms and conditions set forth in the Credit
Agreement. The obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Agreement by each
of the Grantors. The Grantors are affiliates of one another, are an integral
part of a consolidated enterprise and will derive substantial direct and
indirect benefits from the extensions of credit to the Borrower and the European
Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:
27.    

DEFINITIONS
(a)     Definitions.
1.    Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. Unless otherwise defined in
the Credit Agreement, all terms defined in the UCC and used but not defined in
this Agreement have the meanings specified in the UCC; the term “instrument” has
the meaning specified in Article 9 of the UCC.
2.    The rules of interpretation specified in Article I of the Credit Agreement
also apply to this Agreement.
(b)     Other Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“Agreement” has the meaning assigned to such term in the preamble.

1






CH\2247667.5

--------------------------------------------------------------------------------

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
“Blue Sky Laws” has the meaning assigned to such term in Section 6.01.
“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.
“Collateral Agent” has the meaning assigned to such term in the preamble.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any use right to any third party under any Copyright now or hereafter
owned by any Grantor or that such Grantor otherwise has the right to license, or
granting any use right to any Grantor under any Copyright now or hereafter owned
by any third party, and all rights of such Grantor under any such agreement.
“Copyrights” means all of the following now owned or hereafter acquired by or
assigned to any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States, whether as author, assignee, transferee or
otherwise, whether registered or unregistered and whether published or
unpublished, (b) all registrations and applications for registration of any such
copyright in the United States, including registrations, supplemental
registrations and pending applications for registration in the United States
Copyright Office, including those United States copyright registrations and
applications owned by such Grantor that are listed on Schedule II and all (i)
rights and privileges arising under Applicable Law with respect to such
Grantor’s use of such copyrights, (ii) renewals and extensions thereof and
amendments thereto, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future Infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future Infringements thereof.
“Credit Agreement” has the meaning assigned to such term in the preamble.
“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.
“Equipment” means any “equipment” as such term is defined in Article 9 of the
UCC.
“Excluded Assets” means any of the following assets:
(a)    any property or assets owned by a Foreign Subsidiary;
(b)    Excluded Contracts;
(c)    Excluded Equipment;
(d)    any interest in fee-owned real property of the Borrower and the Grantors
other than (x) fee-owned real property set forth on Schedule 5.11(b) of the
Credit Agreement and (x) fee-owned real property located in the U.S. and
acquired after the Closing Date with a fair market value of at least
$20,000,000;

2






CH\2247667.5

--------------------------------------------------------------------------------

 

(e)    any interest in leased real property of the Borrower and the Grantors
(and no landlord waivers, estoppels or collateral access letters shall be
required);
(f)    motor vehicles, airplanes and other assets subject to certificates of
title;
(g)    [Reserved];
(h)    any “intent to use” Trademark, unless and until a “Statement of Use” or
“Amendment to Allege Use” has been filed with the United States Patent and
Trademark Office;
(i)    assets as to which the Collateral Agent, in consultation with the
Borrower in accordance with the Collateral Documents, reasonably determines in
writing that the burden or cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit of the security to
be afforded thereby;
(j)    other than 65% of the outstanding shares of voting Capital Stock and 100%
of the outstanding shares of non-voting Capital Stock of any “first tier”
Excluded Foreign Subsidiary that is not otherwise an Excluded Subsidiary, stock
and assets of Excluded Subsidiaries that have not elected to become Guarantors
in accordance with the Credit Agreement;
(k)    any assets subject to a Lien permitted by clause (k) or (r) of the
definition of Permitted Liens in the Credit Agreement, in each case, so long as
the agreement governing such Lien does not permit Collateral Agent to validly
possess a security interest therein;
(l)    margin stock and stock or assets of any Person other than a wholly-owned
Restricted Subsidiary to the extent prohibited by the Organizational Documents
of such Person or requiring third party consent;
(m)    Commercial Tort Claims;
(n)    governmental licenses, state or local franchises, charters and
authorizations and any other property and assets to the extent that the
Collateral Agent may not validly possess a security interest therein under
Applicable Laws (including, without limitation, rules and regulations of any
governmental authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition or limitation is
rendered ineffective under the UCC or other Applicable Law notwithstanding such
prohibition (other than proceeds thereof, the assignment of which is expressly
deemed effective under the UCC);
(o)    except for the UK Holdco Pledge Agreement and as required by Section
6.14(c) of the Credit Agreement, any assets located outside the United States or
assets that require action under the law of any non-U.S. jurisdiction to create
or perfect a security interest in such assets under such non-U.S. jurisdiction,
including any Intellectual Property registered in any non-U.S. jurisdiction (and
no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction shall be required); provided, that this clause (o)

3






CH\2247667.5

--------------------------------------------------------------------------------

 

shall not operate to exclude any such asset to the extent that such asset is
otherwise included in the definition of Collateral and a security interest in
such asset may be created and perfected under the laws of the State of New York
(or any other applicable state of the United States) for the purposes of
determinations under such laws by the filing of a UCC financing statement;
(p)    any property or assets to the extent that the grant of a security
interest therein would result in adverse tax consequences to the Borrower or any
of its Subsidiaries, as reasonably determined by the Borrower in consultation
with the Administrative Agent; and
(q)    proceeds and products from any and all of the foregoing excluded
collateral described in clauses (a) through (p), unless such proceeds or
products would otherwise constitute Collateral.
“Excluded Contract” means at any date any rights or interest of the Borrower or
any Grantor under any agreement, contract, license, instrument, document or
other general intangible (referred to solely for purposes of this definition as
a “Contract”) to the extent that such Contract by the terms of a restriction in
favor of a Person who is not the Borrower, a direct or indirect parent of the
Borrower, a Grantor or a Restricted Subsidiary or any requirement of law,
prohibits, or requires any consent or establishes any other condition for or
would terminate because of an assignment thereof or a grant of a security
interest therein by the Borrower or a Grantor; provided that: (x) rights under
any such Contract otherwise constituting an “Excluded Contract” by virtue of
this definition shall be included in the Collateral to the extent permitted
thereby or by Sections 9-406, 9-407, 9-408 and 9-409 of the UCC and (y) all
proceeds paid or payable to the Borrower or any Grantor from any sale, transfer
or assignment of such Contract and all rights to receive such proceeds shall be
included in the Collateral (unless such proceeds otherwise constitute Excluded
Assets, other than as a result of clause (q) of the definition thereof).
“Excluded Equipment” means at any date any Equipment or other assets of the
Borrower or any Grantor which is subject to a Capital Lease Obligation, a
purchase money obligation or other contract permitted by the Credit Agreement if
and to the extent that (i) a restriction in favor of a Person who is not the
Borrower, a direct or indirect parent of the Borrower, a Grantor or a Restricted
Subsidiary contained in the agreements or documents governing such Capital Lease
Obligation, purchase money obligation or similar contract prohibits, or requires
any consent or establishes any other conditions for or would result in the
termination of such agreement or document because of an assignment thereof, or a
grant of a security interest therein, by the Borrower or any Grantor and (ii) in
the case of restrictions set forth the agreements or documents governing Capital
Lease Obligations and purchase money obligations, such restriction relates only
to the asset or assets acquired by the Borrower or any Grantor with the proceeds
of such Capital Lease Obligation or purchase money obligation and attachments
thereto, improvements thereof or substitutions therefor and, in the case of
restrictions set forth in any other contract, such restriction relates only to
the Equipment or assets that are the subject of such contract; provided that:
(x) any Equipment or other assets that would constitute “Excluded Equipment” by
virtue of this definition shall be included in the Collateral to the extent
permitted by the agreement or document governing such Capital Lease Obligation,
purchase money obligation or other contract or by Sections 9-406, 9-407, 9-408
and

4






CH\2247667.5

--------------------------------------------------------------------------------

 

9-409 of the UCC and (y) all proceeds paid or payable to the Borrower or any
Grantor from any sale, transfer or assignment of such Equipment or other asset
and all rights to receive such proceeds shall be included in the Collateral
(unless such proceeds otherwise constitute Excluded Assets, other than as a
result of clause (q) of the definition thereof).
“General Intangibles” has the meaning provided in Article 9 of the UCC.
“Grant of Security Interest” means a Grant of Security Interest in certain
Intellectual Property substantially in the form of Exhibit C, D or E attached
hereto.
“Grantors” has the meaning assigned to such term in the preamble.
“Infringement” means infringement, misappropriation, dilution, tarnishment,
impairment or other violation.
“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including (a) inventions,
designs, Domain Names, Patents, Copyrights, Licenses, Trademarks, trade secrets,
and (b) confidential or proprietary technical and business information, know
how, show how, or other proprietary data or information relating to its
business, software, databases, and all other proprietary information relating to
its business.
“Intellectual Property Collateral” means Collateral consisting of Intellectual
Property.
“Lenders” has the meaning assigned to such term in the preamble.
“License” means any Patent License, Trademark License, Copyright License or
other intellectual property license or sublicense agreement relating solely to
Intellectual Property to which any Grantor is a party, including the
Intellectual Property listed on Schedule II.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, have made, use, sell, offer to
sell or import any invention covered in whole or in part by a Patent, now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to make, have made, use, sell,
offer to sell or import any invention covered in whole or in part by a patent,
now or hereafter owned by any third party, and all rights of any Grantor under
any such agreement.
“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations thereof,
and all applications for letters patent of the United States, including
registrations and pending applications in the United States Patent and Trademark
Office, including those United States patents and applications for United States
patents owned by such Grantor that are listed on Schedule II, and (b) all (i)
rights and privileges arising under Applicable Law with respect to such
Grantor’s use of any patents, (ii) inventions and improvements described and
claimed therein, (iii) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future Infringements thereof, (v) rights

5






CH\2247667.5

--------------------------------------------------------------------------------

 

corresponding thereto throughout the world and (vi) rights to sue for past,
present or future Infringements thereof.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed on behalf of each Grantor.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
“Pledged Equity” has the meaning assigned to such term in Section 2.01.
“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
Pledged Equity, Pledged Debt and all other certificates, instruments or other
documents representing or evidencing any Pledged Collateral.
“Proceeds” means all “proceeds” as defined in Article 9 of the UCC, with respect
to the Collateral.
“Receivables” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including, without
limitation all such rights constituting or evidenced by any Account, Chattel
Paper, Instrument, General Intangible or Investment Property, together with all
of Grantor’s rights, if any, in any goods or other property giving rise to such
right to payment.
“Secured Obligations” shall mean all Obligations other than Excluded Swap
Obligations (as defined in the Guarantee Agreement).
“Securities Act” has the meaning assigned to such term in Section 6.01.
“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit A hereto.
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, and designs, now owned or
hereafter adopted, acquired or assigned to, all registrations and applications
filed in connection therewith, including registrations and applications in the
United States Patent and Trademark Office or any similar offices in any State of
the United States or any political

6






CH\2247667.5

--------------------------------------------------------------------------------

 

subdivision thereof, including those United States trademark registrations and
applications for United States trademark registrations owned by such Grantor
that are listed on Schedule II and all goodwill or the business connected with
the use of any trademark and (b) any and all (i) rights and privileges arising
under Applicable Law with respect to such Grantor’s use of any trademarks, (ii)
renewals thereof and amendments thereto, (iii) income, fees, royalties, damages
and payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
Infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present and future Infringements thereof.
28.    

PLEDGE OF SECURITIES
(a)     Pledge. As security for the payment in full of the Secured Obligations,
each Grantor hereby pledges to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, a security interest in, all of such Grantor’s right, title
and interest in, to and under:
(a)    all Capital Stock held by it including, without limitation, those listed
on Schedule I and any other Capital Stock obtained in the future by such Grantor
and the certificates representing all such Capital Stock (the “Pledged Equity”);
provided that (x) in the case of Capital Stock of any Excluded Foreign
Subsidiary, shares of Capital Stock of such Excluded Foreign Subsidiary to be
pledged shall be limited to 65% of the outstanding shares of voting Capital
Stock and 100% of the outstanding non-voting Capital Stock of each such Person;
(y) in no event shall Pledged Equity include nor the Security Interest attach to
any Excluded Assets and (z) in no event shall Pledged Equity include nor the
Security Interest attach to the Capital Stock of any Subsidiaries that are not
directly held by a Grantor;
(b)     (A) the promissory notes and any instruments evidencing indebtedness
owned by it and listed opposite the name of such Grantor on Schedule I and (B)
any promissory notes and instruments evidencing Indebtedness obtained in the
future by such Grantor (the “Pledged Debt”);
(c)    all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.01;
(d)    subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (i) and (ii) above;
(e)    subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i), (ii),
(iii) and (iv) above; and

7






CH\2247667.5

--------------------------------------------------------------------------------

 

(f)    all Proceeds of and Supporting Obligations in respect of any of the
foregoing (the items referred to in clauses (i) through (v) above being
collectively referred to as the “Pledged Collateral”; provided that Excluded
Assets shall not constitute Pledged Collateral), including, for the avoidance of
doubt, any component definition thereof.
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
applicable Secured Parties.
(b)     Delivery of the Pledged Collateral.
1.    Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent, for the benefit of the applicable Secured Parties, any and all
Pledged Equity (other than any uncertificated securities, but only for so long
as such securities remain uncertificated) and all Pledged Debt to the extent
such Pledged Debt consists of promissory notes and instruments evidencing
Indebtedness, only as are required to be delivered under clause (b) immediately
below.
2.    To the extent evidenced by a promissory note, each Grantor will cause any
Indebtedness for borrowed money having a principal amount equal to or in excess
of $10,000,000, which for avoidance of doubt excludes accounts receivable in the
ordinary course of business, owed to such Grantor by any Person promptly to be
pledged and each such promissory note delivered to the Collateral Agent, for the
benefit of the applicable Secured Parties; provided that, the Borrower shall not
be required to deliver the promissory note executed in favor of the Borrower by
Verifi LLC set forth on Schedule I until February 10, 2016 or such later date as
determined by the Collateral Agent in its sole discretion.
3.    Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by stock or bond powers duly executed in blank or other instruments
of transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request (other
than instruments or documents requiring actions in any non-U.S. jurisdiction
related to Capital Stock of Foreign Subsidiaries, except with respect to the
pledge of Capital Stock in UK Holdco and as otherwise required by Section 6.14
of the Credit Agreement) and (ii) all Pledged Debt and other property comprising
part of the Pledged Collateral shall be accompanied by proper instruments of
assignment duly executed by the applicable Grantor and such other instruments or
documents as the Collateral Agent may reasonably request (other than instruments
or documents requiring actions in any non-U.S. jurisdiction related to Capital
Stock of Foreign Subsidiaries, except with respect to the pledge of Capital
Stock in UK Holdco and as otherwise required by Section 6.14 of the Credit
Agreement). Each delivery of Pledged Securities shall be accompanied by a
schedule describing the securities, which schedule shall be deemed to supplement
Schedule I and be made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.
(c)     Representations, Warranties and Covenants. Each Grantor represents,
warrants and covenants, as to itself and the other Grantors, to the Collateral
Agent, for the benefit of the Secured Parties, on the Closing Date and at the
time of each Credit Extension that:

8






CH\2247667.5

--------------------------------------------------------------------------------

 

(a)    Schedule I correctly sets forth, with respect to each Grantor, (i) all
Capital Stock owned by such Grantor in any Subsidiary and the percentage of the
issued and outstanding units of each class of the Capital Stock of the issuer
thereof represented by the Pledged Equity owned by such Grantor and (ii) all
Pledged Debt held by such Grantor required to be delivered pursuant to Section
2.02(b);
(b)    the Pledged Equity issued by the Grantors and Pledged Debt (solely with
respect to Pledged Debt issued by a Person other than the Borrower or a
Subsidiary of the Borrower, to the best of the Borrower’s knowledge) have been
duly and validly authorized and issued by the issuers thereof and (i) in the
case of Pledged Equity (to the extent applicable), are fully paid and
non-assessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than the Borrower or a Subsidiary of the
Borrower, to the best of the Borrower’s knowledge), are legal, valid and binding
obligations of the issuers thereof, enforceable in accordance with their terms
(except as such enforceability may be (x) limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and (y) subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law);
(c)    except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule I as owned by such Grantors,
(ii) holds the same free and clear of all Liens, other than (A) Liens created by
the Collateral Documents and (B) Permitted Liens, (iii) will make no collateral
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
(A) Liens created by the Collateral Documents and (B) Permitted Liens, and (iv)
will use commercially reasonable efforts to defend its title or interest thereto
or therein against any and all Liens (other than the Liens permitted pursuant to
this Section 2.03(c)), however arising, of all Persons whomsoever;
(d)    as of the Closing Date, except for (i) restrictions and limitations
imposed by the Loan Documents, any Collateral Document or securities laws
generally, (ii) in the case of Pledged Equity of Persons that are not wholly
owned Subsidiaries, transfer restrictions that existed at the time of
acquisition of Capital Stock in such Persons or (iii) as permitted by the Credit
Agreement, (x) the Pledged Collateral is and will continue to be freely
transferable and assignable, and (y) none of the Pledged Collateral is or will
be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that would
prohibit, impair, delay or otherwise affect, in each case, in any manner
material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;
(e)    each of the Grantors has all requisite organizational power and authority
to pledge the Pledged Collateral pledged by it hereunder in the manner hereby
done or contemplated (it being understood that such Grantor’s power and
authority to pledge the

9






CH\2247667.5

--------------------------------------------------------------------------------

 

Capital Stock of a non-wholly owned Subsidiary may be limited by the
Organizational Documents of such Subsidiary);
(f)    except as described in Section 2.03(d) above, no consent or approval of
any Governmental Authority was or is necessary to the validity of the pledge
effected hereby, except for (i) such as have been obtained or made and are in
full force and effect, (ii) filings and recordings necessary to perfect Liens
created under the Loan Documents and enforce the rights of the Lenders and the
Secured Parties under the Loan Documents or (iii) the failure of which to obtain
would not reasonably be expected to result in a Material Adverse Effect;
(g)    by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent will obtain a legal, valid
and perfected Lien upon and security interest in such Pledged Securities as
security for the payment and performance of the Secured Obligations, except as
such Lien may be (i) limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally,
(ii) subject to general principles of equity, regardless of whether considered
in a proceeding in equity or at law and (iii) subject to the need for filings
and registrations necessary to create or perfect the Liens on the Collateral
granted by the Grantors in favor of the Secured Parties; and
(h)    the pledge effected hereby is effective to vest in the Collateral Agent,
for the benefit of the Secured Parties, the rights of the Collateral Agent in
the Pledged Collateral as set forth herein.
(d)     Certification of Limited Liability Company and Limited Partnership
Interests. Each interest in any limited liability company controlled by any
Grantor and pledged under Section 2.01, to the extent such limited liability
company elects to treat its limited liability company interests as “securities”
within the meaning of Article 8 of the UCC, shall be represented by a
certificate, shall be a “security” within the meaning of Article 8 of the UCC
and shall be governed by Article 8 of the UCC. If any securities now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, upon the Collateral
Agent’s request during the continuance of an Event of Default, such Grantor
shall promptly notify the Collateral Agent thereof and, at the Collateral
Agent’s reasonable request, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) cause the issuer to
agree to comply with instructions, subject to compliance with Applicable Law,
from the Collateral Agent as to such securities, without further consent of any
Grantor or such nominee, or (ii) arrange for the Collateral Agent to become the
registered owner of the securities.
(e)     Registration in Nominee Name; Denominations. If an Event of Default
shall occur and be continuing and the Collateral Agent shall give the Borrower
three (3) Business Days’ prior written notice of its intent to exercise such
rights, (a) the Collateral Agent, on behalf of the Secured Parties, shall have
the right (in its sole and absolute discretion) to hold the Pledged Securities
in its own name as pledgee, the name of its nominee (as pledgee or as sub-agent)
or the name of the applicable Grantor, endorsed or assigned in blank or in favor
of the Collateral Agent, and each

10






CH\2247667.5

--------------------------------------------------------------------------------

 

Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement, to the extent permitted by the documentation governing such
Pledged Securities.
(f)     Voting Rights; Dividends and Interest.
1.    Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given the Borrower three (3) Business Days’
prior written notice that the rights of the Guarantors under this Section 2.06
are being suspended:
(a)    Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that, such rights
and powers shall not be exercised in any manner in contravention of the Credit
Agreement.
(b)    The Collateral Agent shall promptly execute and deliver to each Grantor,
or cause to be executed and delivered to such Grantor, all such proxies, powers
of attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
(c)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities, to the extent (and only to the extent) that
the payment or making of such dividends, interest, principal and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement the other Loan Documents,
and Applicable Laws; provided that any noncash dividends, interest, principal or
other distributions that would constitute Pledged Equity or Pledged Debt,
whether resulting from a subdivision, combination or reclassification of the
outstanding Capital Stock of the issuer of any Pledged Securities or received in
exchange for Pledged Securities or any part thereof, or in redemption thereof,
or as a result of any merger, consolidation, acquisition or other exchange of
assets to which such issuer may be a party or otherwise, shall be and become
part of the Pledged Collateral in accordance with Section 2.01 hereof, to the
extent constituting Pledged Collateral, and, if received by any Grantor, shall
be promptly delivered to the Collateral Agent in accordance with and to the
extent required by Section 2.02 hereof in the same form as so received (with any
necessary endorsement reasonably requested by the Collateral Agent). So long as
no Event of Default has occurred and is continuing, the Collateral Agent shall
promptly deliver to each Grantor any Pledged Securities in its possession if
requested to be delivered to the issuer thereof in connection with any exchange
or redemption of such Pledged Securities.
2.    Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified the Borrower of the suspension of
the rights of the Grantors in

11






CH\2247667.5

--------------------------------------------------------------------------------

 

accordance with Section 2.06(a)(i) or Section 2.06(a)(iii), then all rights of
any Grantor to exercise the voting and consensual rights and powers it is
entitled to exercise pursuant to Section 2.06(a)(i) and to receive any dividends
and other amounts pursuant to Section 2.06(a)(iii), and the obligations of the
Collateral Agent under Section 2.06(a)(ii), shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers and to receive dividends; provided that the Collateral Agent shall
have the right from time to time following and during the continuance of an
Event of Default to permit the Grantors to exercise such rights. After all
Events of Default have been cured or waived, each Grantor shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
such Grantor would otherwise be entitled to exercise pursuant to the terms of
Section 2.06(a)(i) and, to the extent not otherwise applied to repay Secured
Obligations pursuant to the terms of the Loan Documents, the Collateral Agent
shall promptly repay to each Grantor (without interest unless such Collateral
consists of cash held in a Cash Collateral Account bearing interest) any
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of Section 2.06(a)(iii)
which then remain in the Collateral Agent’s possession, each Grantor shall have
the exclusive right to receive any dividends and other amounts pursuant to
Section 2.06(a)(iii), and the obligations of the Collateral Agent under Section
2.06(a)(ii) shall be reinstated.
3.    Any notice given by the Collateral Agent to the Borrower suspending the
rights of the Grantors under Section 2.06(a)(i) or Section 2.06(a)(iii) (i)
shall be given in writing, (ii) may be given with respect to one or more of the
Grantors at the same or different times and (iii) may suspend the rights of the
Grantors under Section 2.06(a)(i) or (iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.
(g)    Collateral Agent Not a Partner or Limited Liability Company Member.
Nothing contained in this Agreement shall be construed to make the Collateral
Agent or any other Secured Party liable as a member of any limited liability
company or as a partner of any partnership and neither the Collateral Agent nor
any other Secured Party by virtue of this Agreement or otherwise (except as
referred to in the following sentence) shall have any of the duties, obligations
or liabilities of a member of any limited liability company or as a partner in
any partnership. The parties hereto expressly agree that, unless the Collateral
Agent shall become the absolute owner of Pledged Equity consisting of a limited
liability company interest or a partnership interest pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.
(h)     Conflicting Provisions.     To the extent any provision, representation
or warranty in this Article II is duplicative of, or in conflict with, any
provision in Article III as applied to Pledged Collateral, the Article II
provision shall prevail.
(i)    Agreement to Be Bound. Each Grantor that is the issuer of Pledged Equity
agrees that it will be bound by the terms of this Agreement with respect to the
Pledged Equity issued by it and will comply with such terms insofar as such
terms are applicable to it.

12






CH\2247667.5

--------------------------------------------------------------------------------

 

29.    

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY
(a)     Security Interest.
4.    As security for the payment in full of the Secured Obligations, each
Grantor hereby pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in, all of its
right, title or interest in or to any and all of the following assets and
properties whether now existing or hereafter arising or acquired from time to
time (collectively, the “Article 9 Collateral”):
(a)    all Accounts;
(b)    all Chattel Paper;
(c)    all Deposit Accounts;
(d)    all Documents;
(e)    all General Intangibles;
(f)    all Goods (including, without limitation, Inventory and Equipment);
(g)    Instruments;
(h)    all insurance;
(i)    Intellectual Property;
(j)    Investment Property;
(k)    Letter of Credit Rights;
(l)    Money;
(m)    all Cash Collateral Accounts, and all cash, securities and other
investments deposited therein;
(n)    all Receivables;
(o)    all Supporting Obligations;
(p)    all Security Entitlements in any or all of the foregoing;
(q)    all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts,

13






CH\2247667.5

--------------------------------------------------------------------------------

 

tapes, disks and other electronic storage media and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon; and
(r)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
provided, however, that notwithstanding anything herein to the contrary, in no
event shall the Collateral include nor the Security Interest attach to any
Excluded Assets.
5.    Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as “all assets, whether now
existing or hereafter arising” of such Grantor or words of similar effect as
being of an equal or lesser scope or with greater detail, and (ii) contain the
information required by Article 9 of the UCC or the analogous legislation of
each applicable jurisdiction for the filing of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.
6.    The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
7.    The Collateral Agent is authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such recordings with such offices as may be necessary for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest in United States Intellectual Property (other than immaterial
Copyrights) of each Grantor in which a security interest has been granted by
each Grantor, and naming any Grantor or the Grantor as debtors and the
Collateral Agent as secured party; provided that Collateral Agent will use
commercially reasonable efforts to provide copies of such filings to such
Grantor.
8.    Notwithstanding anything to the contrary, none of the Grantors shall be
required (i) to perfect the Security Interest or the security interests granted
pursuant to Article II or III by any means other than by (A) filings pursuant to
the UCC in the office of the secretary of state (or similar central filing
office) of the relevant State(s), (B) filings in United States government
offices with respect to registered or applied-for United States Patents,
Trademarks and material Copyrights owned by such Grantor or registered U.S.
copyrights exclusively licensed to such Grantor, but only to the extent the
applicable copyright registration number is specifically referenced in such
license, as expressly required elsewhere herein, (C) the delivery to the
Collateral Agent to be held in its possession of all Pledged Collateral as
required and in accordance with Section 2.02 and Instruments

14






CH\2247667.5

--------------------------------------------------------------------------------

 

as required and in accordance with Section 3.06(a), (D) the grant to the
Collateral Agent of control over certain investment property in accordance with
Section 3.06(b), or (E) other methods provided herein or (ii) to take any action
(other than the actions expressly listed in clause (i)(C) above) with respect to
any assets located outside of the United States.
(b)     Secured Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a) (and any successor provision thereof)), of all Secured
Obligations.
(c)     Representations and Warranties. Each Grantor represents and warrants, as
to itself and the other Grantors, to the Collateral Agent, for the benefit of
the Secured Parties, on the Closing Date and at the time of each Credit
Extension that:
1.    Each Grantor has good and valid rights (not subject to any Liens other
than Permitted Liens) and/or title in the Article 9 Collateral with respect to
which it has purported to grant a Security Interest hereunder (which rights
and/or title, are in any event, sufficient under Section 9-203 of the UCC),
except where a failure to do so would not reasonably be expected to result in a
Material Adverse Effect, and has all requisite organizational power and
authority to grant to the Collateral Agent the Security Interest in such Article
9 Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority (except for (i) such as have been obtained or made and are in full
force and effect, (ii) filings and recordings necessary to perfect Liens created
under the Loan Documents and enforce the rights of the Lenders and the Secured
Parties under the Loan Documents or release Liens as contemplated hereunder or
(iii) the failure of which to obtain would not reasonably be expected to result
in a Material Adverse Effect).
2.    The Perfection Certificate has been duly prepared, completed, executed and
delivered to the Collateral Agent and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete in all
material respects as of the Closing Date (or, with respect to any supplements to
the Perfection Certificate required pursuant to the terms of the Credit
Agreement, as of the date such supplement is delivered to the Collateral Agent).
The UCC financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations prepared by the Collateral
Agent based upon the information provided to the Collateral Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office in the jurisdiction of organization of each Grantor specified in Section
I.A. of the Perfection Certificate, are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, Trademarks and material Copyrights) that are necessary to
establish a legal, valid and perfected security interest under the UCC in favor
of the Collateral Agent (for the benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
(except as may be (i)

15






CH\2247667.5

--------------------------------------------------------------------------------

 

limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting creditors’ rights generally and (ii) subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law) such filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions. Each Grantor
represents and warrants that, as of the Closing Date, fully executed Grants of
Security Interest substantially in the form attached as Exhibit C, D or E, as
applicable, containing a description of all Collateral consisting of
Intellectual Property that is (i) United States issued Patents (and Patents for
which United States applications are pending), (ii) registered United States
Trademarks (and Trademarks for which United States applications to register are
pending) or (iii) United States registered material Copyrights, as applicable,
and, in each case of (i) through (iii), owned by such Grantor, have been
delivered to the Collateral Agent for recording in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, pursuant
to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder.
3.    The Security Interest constitutes (i) a legal and valid security interest
(except as may be (x) limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally,
(y) subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and (z) subject to the need for filings and
registrations in foreign jurisdictions necessary to create the Liens on the
Collateral granted by the Grantors in favor of the Secured Parties) in all the
Article 9 Collateral securing the payment of the Secured Obligations, (ii)
subject to the filings described in Section 3.01(b), a perfected security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the UCC and (iii) subject to the
recording of the relevant Grant of Security Interest in the form attached as
Exhibit C, D or E with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, a security interest that shall be
perfected in all Collateral (other than immaterial Copyrights) in which a
security interest may be perfected upon (and to the extent such security
interest is perfected by) recording with the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, within the
three-month period (commencing as of the date hereof) pursuant to 35 U.S.C.
§ 261 or 15 U.S.C. § 1060 or the one-month period (commencing as of the date
hereof) pursuant to 17 U.S.C. § 205. The Security Interest is and shall be prior
to any other Lien on any of the Article 9 Collateral, other than Permitted Liens
to the extent permitted by the Credit Agreement.
4.    The representations and warranties set forth in Article 5 of the Credit
Agreement as they relate to such Grantor or to the Loan Documents to which such
Grantor is a party, each of which is hereby incorporated herein by reference,
are true and correct, in all material respects, except for representations and
warranties that are qualified as to “materiality”, “Material Adverse Effect” or
similar language, in which case such representations and warranties shall be
true and correct (after giving effect to any such qualification therein) in all
respects as of such date, in each case unless expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date, and the
Secured Parties shall be entitled to rely on each of such representations and
warranties as if they were fully set forth herein.

16






CH\2247667.5

--------------------------------------------------------------------------------

 

(d)    Covenants.
1.    Each Grantor agrees to promptly notify the Collateral Agent in writing (x)
at least five (5) Business Days prior to (or such shorter period as the
Administrative Agent may agree in its reasonable discretion) of any change (i)
in the legal name of any Grantor, (ii) in the identity or type of organization
or corporate structure of any Grantor or(iii) in the jurisdiction of
organization of any Grantor and (y) within twenty (20) Business Days (or such
longer period as the Administrative Agent may agree in its reasonable
discretion) after any change (i) in the “location” (as determined in accordance
with Section 9-307 of the UCC) of any Grantor or (ii) in the organizational
identification number of any Grantor. In addition, if any Grantor does not have
an organizational identification number on the Closing Date (or the date such
Grantor becomes a party to this Agreement) and later obtains one, the Borrower
shall promptly thereafter notify the Collateral Agent of such organizational
identification number and shall take all actions necessary to maintain the
security interests (and the priority thereof) of the Collateral Agent in the
Collateral intended to be granted hereby fully perfected (to the extent
perfection of the security interest in such Collateral is required by the terms
hereof) and in full force and effect.
2.    Subject to Section 3.01(f), each Grantor shall, at its own expense, take
any and all commercially reasonable actions necessary, as determined by each
Grantor’s business judgment, to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien that is not a
Permitted Lien and each Grantor shall take all commercially reasonable actions
necessary to maintain the Collateral Agent’s first-priority security interest
(subject, in the case of priority, to Permitted Liens) in all Article 9
Collateral; provided that, nothing in this Agreement shall prevent any Grantor
from discontinuing the operation or maintenance of any of its assets or
properties if such discontinuance is permitted by the Credit Agreement.
3.    [Reserved].
4.    Subject to Section 3.01(f), the Borrower agrees, on its own behalf and on
behalf of each other Grantor, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as necessary as reasonably determined by the Borrower
or as reasonably requested by the Collateral Agent or such other instruments or
documents as the Collateral Agent may reasonably request, to assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith.
5.    At its option and upon five (5) Business Days’ prior written notice to the
Grantors, during the continuance of an Event of Default, the Collateral Agent
may discharge past due taxes, assessments, charges, fees, Liens, security
interests or other encumbrances at any time levied or placed on the Article 9
Collateral (other than Permitted Liens), and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the

17






CH\2247667.5

--------------------------------------------------------------------------------

 

Collateral Agent for such costs and expenses to the same extent that Borrower is
required to do so pursuant to Section 10.04 of the Credit Agreement and shall be
bound by the terms and conditions of Section 10.04 of the Credit Agreement as if
a signatory thereto. Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.
6.    Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance to the same extent that Borrower is required to do so
pursuant to Section 10.05 of the Credit Agreement and shall be bound by the
terms and conditions of Section 10.05 of the Credit Agreement as if a signatory
thereto. In addition, each Grantor hereby acknowledges and agrees that the
Collateral Agent shall have no obligation or duty to perform any obligation of
any Grantor under the contracts, agreements or instruments constituting or
relating to the Collateral and that each Grantor shall at all times remain
solely and exclusively liable to observe and perform all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument constituting or relating to the Collateral.
7.    Until (i) the Commitments have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Obligations (other
than contingent indemnity obligations that are not due and payable, obligations
and liabilities in respect of any Bank Products or Designated Credit Lines)
shall have been paid in full and (iii) all outstanding Letters of Credit have
been Cash Collateralized or as to which other arrangements reasonable
satisfactory to the Agent and the applicable L/C Issuer have been made, each
Grantor covenants and agrees with the Agent for the benefit of the Secured
Parties that, from and after the date of this Agreement until the Borrower is
released from its obligations under Article 6 and 7 of the Credit Agreement (or,
if earlier, the date such Grantor is released from this Agreement), such Grantor
shall comply with the terms of Article 6 and 7 of the Credit Agreement as if
such covenants were fully set forth herein.
(e)     [Reserved].
(f)     Other Actions. In order to further insure the attachment, perfection and
priority of, and the ability of the Collateral Agent to enforce, the Security
Interest, each Grantor agrees, in each case at such Grantor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:
(a)    Instruments. If any Grantor shall at any time hold or acquire any
Instrument constituting Collateral and evidencing an amount equal to or in
excess of $10,000,000 such Grantor shall promptly endorse, assign and deliver
the same to the Collateral Agent for the benefit of the applicable Secured
Parties, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably

18






CH\2247667.5

--------------------------------------------------------------------------------

 

request (other than instruments or documents requiring actions in any non-U.S.
jurisdiction related to Capital Stock of Foreign Subsidiaries); provided that,
the Borrower shall not be required to deliver the promissory note executed in
favor of the Borrower by Verifi LLC set forth on Schedule I until February 10,
2016 or such later date as determined by the Collateral Agent in its sole
discretion.
(b)    Investment Property. Except to the extent otherwise provided in Article
II, if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall promptly endorse, assign and deliver the same to
the Collateral Agent for the benefit of the applicable Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request (other than
instruments or documents constituting Excluded Assets or requiring actions in
any non-U.S. jurisdiction related to Capital Stock of Foreign Subsidiaries). If
any securities now or hereafter acquired by any Grantor are uncertificated and
are issued to such Grantor or its nominee directly by the issuer thereof, upon
the Collateral Agent’s request during the continuance of an Event of Default,
such Grantor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s reasonable request, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or (ii)
arrange for the Collateral Agent to become the registered owner of the
securities. Each Grantor that is the issuer of Pledged Equity agrees that it
will be bound by the terms of this Agreement with respect to the Pledged Equity
issued by it and will comply with such terms insofar as such terms are
applicable to it.
(c)    Use and Disposition of Collateral. None of the Grantors shall make or
permit to be made any collateral assignment, pledge or hypothecation of the
Collateral or shall grant any other Lien in respect of the Collateral or shall
grant Control (for purposes of security) of any Collateral to any Person, except
for Permitted Liens. Except as permitted pursuant to Section 7.05 of the Credit
Agreement, none of the Grantors shall make or permit to be made any sale or
transfer of the Collateral.
(d)    [Reserved].
(e)    Insurance. The Grantors shall maintain insurance on the Collateral as
required by Section 6.07 of the Credit Agreement, which insurance shall include
the endorsements and provisions required by Section 6.07 of the Credit
Agreement. All such insurance policies shall name the Collateral Agent as
additional insured or loss payee, as applicable, to the extent required by
Section 6.07 of the Credit Agreement. Each Grantor hereby irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent and attorney-in-fact, exercisable only after the occurrence and during the
continuance of an Event of Default, for the purpose of making, settling and
adjusting claims in respect of Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance

19






CH\2247667.5

--------------------------------------------------------------------------------

 

and for making all determinations and decisions with respect thereto. In the
event any Grantor at any time or times shall fail to obtain or maintain any of
the policies of insurance required hereby within the grace periods established
therefor in this Agreement or in the Credit Agreement, or to pay any premium in
whole or part relating thereto, the Collateral Agent may, without waiving or
releasing any obligation or liability of the Grantors hereunder or any Default
or Event of Default, in its sole discretion and upon five (5) Business Days’
prior written notice to the Grantors, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Collateral Agent deems reasonably advisable. All sums disbursed by the
Collateral Agent in connection with this Section 3.06(e), including reasonable
attorneys’ fees, court costs, out-of-pocket expenses and other charges relating
thereto, shall be payable by the Grantors to the Collateral Agent to the same
extent that such costs would be payable by the Borrower in accordance with
Section 10.04 of the Credit Agreement and shall be additional Secured
Obligations secured hereby.
(f)    Legend. At the request of the Collateral Agent during the continuance of
an Event of Default, each Grantor shall legend, in form and manner reasonably
satisfactory to the Collateral Agent, its Accounts and its books, records and
documents evidencing or pertaining thereto with an appropriate reference to the
fact that such Accounts have been pledged to the Collateral Agent for the
benefit of the Secured Parties and that the Collateral Agent has a security
interest therein.
30.    

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
(a)     Grant of License to Use Intellectual Property. Without limiting the
provisions of Section 3.01 hereof or any other rights of the Collateral Agent as
the holder of a Security Interest in any Intellectual Property Collateral, for
the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor shall, upon request
by the Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default, grant to the Collateral Agent to the full
extent such Grantor is permitted to grant such a nonexclusive license
(exercisable without payment of royalty or other compensation to the Grantors
and revocable in accordance with the termination of this Agreement pursuant to
Section 8.13) to use, license or, solely to the extent necessary to exercise
such rights and remedies, sublicense any of the Intellectual Property Collateral
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and, to the extent permitted by such Grantor’s existing contractual
obligations, including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. The use of such
license by the Collateral Agent may be exercised, at the option of the
Collateral Agent, only upon the occurrence and during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default and
provided, further, that the terms of any license or sublicense shall include all
terms and

20






CH\2247667.5

--------------------------------------------------------------------------------

 

restrictions that are customarily required to ensure the continuing validity and
effectiveness of the Intellectual Property at issue, such as, without
limitation, quality control and inure provisions with regard to Trademarks,
patent designation provisions with regard to Patents, and copyright notices and
restrictions or decompilation and reverse engineering of copyrighted software.
In the event the license set forth in this Section 4.01 is exercised with regard
to any Trademarks, then the following shall apply: (i) all goodwill arising from
any licensed or sublicensed use of any Trademark shall inure to the Grantor;
(ii) the licensed or sublicensed Trademarks shall only be used in association
with goods or services of a quality and nature consistent with the quality and
reputation with which such Trademarks were associated when used by Grantor prior
to the exercise of the license rights set forth herein; and (iii) at the
Grantor’s request and expense, licensees and sublicensees shall provide
reasonable cooperation in any effort by the Grantor to maintain the registration
or otherwise secure the ongoing validity and effectiveness of such licensed
Trademarks, including, without limitation, the actions and conduct described in
Section 4.02 below.
(b)     Protection of Collateral Agent’s Security.
5.    Except to the extent that failure to act would not reasonably be expected
to have a Material Adverse Effect, with respect to any registration or pending
application of each item of its Intellectual Property Collateral owned by a
Grantor, each such Grantor agrees to take, at its expense, all commercially
reasonable steps in the U.S. Patent and Trademark Office and the U.S. Copyright
Office, to (i) maintain the validity and enforceability of any registered
Intellectual Property Collateral owned by such Grantor and maintain such
registered Intellectual Property Collateral owned by such Grantor in full force
and effect, and (ii) pursue the registration and maintenance of each material
Patent, Trademark, or Copyright registration or application, now or hereafter
included in such Intellectual Property Collateral and owned by such Grantor,
including, without limitation, the payment of required fees and taxes, the
filing of responses to office actions issued by the U.S. Patent and Trademark
Office or the U.S. Copyright Office, the filing of applications for renewal or
extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition and
cancellation proceedings.
6.    Except to the extent that failure to act would not reasonably be expected
to have a Material Adverse Effect, no Grantor shall do or knowingly omit to do
any act whereby any of its registered Intellectual Property Collateral would
reasonably be expected to prematurely lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in case of a trade secret,
become publicly known).
7.    Except to the extent that failure to act would not reasonably be expected
to have a Material Adverse Effect, each Grantor shall take all reasonable steps
to preserve and protect each item of its Intellectual Property Collateral,
including, without limitation, maintaining the quality of any and all products
or services used or provided in connection with any of the Trademarks owned by
such Grantor, consistent with the quality of (or of higher quality than) the
products and services as of the date hereof, and taking all commercially
reasonable steps necessary to ensure that all

21






CH\2247667.5

--------------------------------------------------------------------------------

 

licensed users of any of the Trademarks owned by such Grantor abide by the
applicable license’s terms with respect to the standards of quality.
8.    Each Grantor agrees that, should it obtain an ownership or other interest
in any Intellectual Property Collateral after the Closing Date (i) the
provisions of this Agreement shall automatically apply thereto, and (ii) any
such Intellectual Property and, in the case of Trademarks, the goodwill
symbolized thereby, shall automatically become part of the Intellectual Property
Collateral subject to the terms and conditions of this Agreement with respect
thereto.
9.    Within ninety (90) days after the date on which the certificate required
by Section 6.02(b)(ii) of the Credit Agreement is required to be delivered, each
Grantor shall sign and deliver to the Collateral Agent an appropriate Grant of
Security Interest substantially in the form of Exhibits C, D and E, as
applicable, with respect to all registered or applied for United States
Intellectual Property (other than immaterial Copyrights) owned by such Grantor
and registered U.S. copyrights exclusively licensed to such Grantor, but only to
the extent the applicable copyright registration number is specifically
referenced in such license, to the extent that such Intellectual Property is not
covered by any previous Grant of Security Interest so signed and delivered by
it. In each case, it will promptly cooperate as reasonably necessary to enable
the Collateral Agent to make any necessary or reasonably desirable recordations
with the U.S. Copyright Office or the U.S. Patent and Trademark Office.
10.    Notwithstanding the foregoing provisions of this Section 4.02 or
elsewhere in this Agreement, nothing in this Agreement shall prevent any Grantor
from disposing of, discontinuing the use or maintenance of, causing or
permitting expiration, lapse or abandonment, or failing to renew any
applications or registrations of any of its Intellectual Property Collateral to
the extent not prohibited by the Credit Agreement if such Grantor determines in
its reasonable business judgment that such actions are desirable in the conduct
of its business.
31.    

[RESERVED]
32.    

REMEDIES
(a)     Remedies Upon Default. Upon the occurrence and during the continuance of
an Event of Default, it is agreed that the Collateral Agent shall have the right
to exercise any and all rights afforded to a secured party with respect to the
Secured Obligations, as applicable, under the UCC or other Applicable Law, and
also may, (i) require each Grantor to, and each Grantor agrees that it will at
its expense and promptly following request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place and time to be designated
by the Collateral Agent that is reasonably convenient to both parties; (ii)
occupy any premises owned or, to the extent lawful and permitted, leased by any
of the Grantors where the Collateral or any part thereof is assembled or located
for a reasonable period in order to effectuate its rights and remedies hereunder
or under law, without obligation to

22






CH\2247667.5

--------------------------------------------------------------------------------

 

such Grantor in respect of such occupation; provided that the Collateral Agent
shall provide the applicable Grantor with notice thereof prior to or promptly
after such occupancy; (iii) exercise any and all rights and remedies of any of
the Grantors under or in connection with the Collateral, or otherwise in respect
of the Collateral; provided that the Collateral Agent shall provide the
applicable Grantor with notice thereof prior to or promptly after such exercise
or as otherwise required hereby; (iv) withdraw any and all cash or other
Collateral from any Cash Collateral Account and apply such cash and other
Collateral to the payment of any and all Secured Obligations in the manner
provided in Section 6.02 of this Agreement; (v) subject to the mandatory
requirements of Applicable Law and the notice requirements described below, sell
or otherwise dispose of all or any part of the Collateral securing the Secured
Obligations at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate; and (vi) with respect to any
Intellectual Property Collateral, on demand (but subject to any and all rights
or licenses previously granted to any Person), cause the Security Interest to
become an assignment, transfer and conveyance of any of or all such Intellectual
Property Collateral by the applicable Grantors to the Collateral Agent, or
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Intellectual Property Collateral
throughout the world on such terms and conditions and in such manner as the
Collateral Agent shall determine (subject to the terms of Licenses that are
included in such Intellectual Property Collateral (to the extent such terms are
enforceable under Applicable Law)); provided that such terms shall include all
terms and restrictions customarily required to ensure the continuing validity
and effectiveness of the Intellectual Property at issue, such as, without
limitation, quality control and inure provisions with regard to Trademarks,
patent designation provisions with regard to Patents, and copyright notices and
restrictions or decompilation and reverse engineering of copyrighted software.
The Grantors recognize that (a) the Collateral Agent may be unable to effect a
public sale of all or a part of the Collateral consisting of securities by
reason of certain prohibitions contained in the Securities Act of 1933, 15
U.S.C. § 77 (as amended and in effect, the “Securities Act”), or the Securities
laws of various states (the “Blue Sky Laws”), but may be compelled to resort to
one or more private sales to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof, (b) that private sales so made may be at prices and upon other terms
less favorable to the seller than if such securities were sold at public sales,
(c) that neither the Collateral Agent nor any other Secured Party has any
obligation to delay sale of any of the Collateral for the period of time
necessary to permit such securities to be registered for public sale under the
Securities Act or the Blue Sky Laws, and (d) that private sales made under the
foregoing circumstances shall be deemed to have been made in a commercially
reasonable manner. Upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any sale of Collateral
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.
The Collateral Agent shall give the applicable Grantors ten (10) days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral.

23






CH\2247667.5

--------------------------------------------------------------------------------

 

Such notice, in the case of a public sale, shall state the time and place for
such sale and, in the case of a sale at a broker’s board or on a securities
exchange, shall state the board or exchange at which such sale is to be made and
the day on which the Collateral, or portion thereof, will first be offered for
sale at such board or exchange. Any such public sale shall be held at such time
or times within ordinary business hours and at such place or places as the
Collateral Agent may fix and state in the notice (if any) of such sale. The
Collateral Agent may conduct one or more going out of business sales, in the
Collateral Agent’s own right or by one or more agents and contractors. Such
sale(s) may be conducted upon any premises owned, leased, or occupied by any
Grantor. The Collateral Agent and any such agent or contractor, in conjunction
with any such sale, may augment the Inventory with other goods (all of which
other goods shall remain the sole property of the Collateral Agent or such agent
or contractor). Any amounts realized from the sale of such goods which
constitute augmentations to the Inventory (net of an allocable share of the
costs and expenses incurred in their disposition) shall be the sole property of
the Collateral Agent or such agent or contractor and neither any Grantor nor any
Person claiming under or in right of any Grantor shall have any interest
therein. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Collateral Agent
may (in its sole and absolute discretion) determine. The Collateral Agent shall
not be obligated to make any sale of any Collateral if it shall determine not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes of determining the Grantors’ rights in the
Collateral, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Collateral Agent shall be free
to carry out such sale pursuant to such agreement and no Grantor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full, provided that such terms shall include all terms and
restrictions that customarily required to ensure the continuing validity and
effectiveness of the Intellectual Property at issue, such as, without
limitation, quality control and inure provisions with regard to Trademarks,
patent designation provisions with regard to patents, and copyright notices and
restrictions or decompilation and reverse engineering of copyrighted software.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion

24






CH\2247667.5

--------------------------------------------------------------------------------

 

thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court appointed receiver. Any sale
pursuant to the provisions of this Section 6.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its equivalent in other jurisdictions.
With respect to any Collateral consisting of Inventory, Goods, and Equipment,
the Collateral Agent may conduct one or more going out of business sales, in the
Collateral Agent’s own right or by one or more agents and contractors. Such
sale(s) may be conducted upon any premises owned, leased, or occupied by any
Grantor (subject to any restrictions on the use of such premises set forth in
any applicable lease or by Applicable Law). The Collateral Agent and any such
agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Collateral Agent or such agent or contractor). Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Collateral Agent or such agent or
contractor and neither any Grantor nor any Person claiming under or in right of
any Grantor shall have any interest therein. Each purchaser at any such going
out of business sale shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor.
By accepting the benefits of this Agreement and each other Collateral Document,
the Secured Parties expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent and that no other Secured Party shall have any right individually to seek
to enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Collateral Agent for the benefit of the Secured Parties upon
the terms of this Agreement and the other Collateral Documents.
(b)     Application of Proceeds.
After the exercise of remedies provided for in Section 8.02 of the Credit
Agreement (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in Section 8.02), including in any bankruptcy or
insolvency proceeding, any amounts received on account of the Secured
Obligations shall be applied by the Collateral Agent in the following order:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Administrative Agent and to the Collateral Agent in its capacity
as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities (other than principal and interest, reimbursement obligations with
respect to Letters of Credit and obligations to Cash Collateralize Letters of
Credit) payable to the Secured Parties, ratably among them in proportion to the
amounts described in this clause Second payable to them;
Third, to payment of any amounts drawn under Letters of Credit and not
reimbursed by the Borrower or the applicable Revolving Lenders;

25






CH\2247667.5

--------------------------------------------------------------------------------

 

Fourth, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest (including, but not limited to, post-petition
interest), ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth payable to them;
Fifth, to payment of that portion of the Secured Obligations constituting unpaid
principal of the Loans and Designated Credit Lines and the face amounts,
principal and Swap Termination Value under Secured Bank Product Obligations and
for the account of each L/C Issuer, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Fifth held by them;
Sixth, to the payment of all other Secured Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Secured Obligations owing to the Administrative Agent and the other Secured
Parties on such date; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof. It
is understood and agreed that the Grantors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Secured Obligations.
33.    

INDEMNITY, SUBROGATION AND SUBORDINATION
Each Grantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against the Borrower or any
other Grantor that arise from the existence, payment, performance or enforcement
of such Grantor’s Secured Obligations under or in respect of this Agreement or
any other Collateral Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against the
Borrower or any other Grantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower or
any other Grantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Secured Obligations (other than (i)
contingent indemnity obligations that are not due and payable

26






CH\2247667.5

--------------------------------------------------------------------------------

 

and (ii) obligations and liabilities in respect of any Bank Products or
Designated Credit Lines) have been paid in full, all Commitments have terminated
or expired and no Letter of Credit shall be outstanding (except to the extent
Cash Collateralized or as to which other arrangements reasonably satisfactory to
the Administrative Agent and the applicable L/C Issuer shall have been made). If
any amount shall erroneously be paid to the Borrower or any other Grantor on
account of such subrogation, contribution, reimbursement, indemnity or similar
right, such amount shall be held in trust for the benefit of the Secured Parties
and shall promptly be paid to the Collateral Agent to be credited against the
payment of the Secured Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement and the other Loan Documents.
34.    

MISCELLANEOUS
(a)     Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.
(b)     Waivers; Amendment.
1.    No failure or delay by the Collateral Agent or any other Secured Party in
exercising any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder, or any abandonment
or discontinuance of steps to enforce such a right, remedy, power or privilege,
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
of the Collateral Agent and the other Secured Parties hereunder and under the
other Loan Documents are cumulative and are not exclusive of any other rights,
remedies, powers and privileges that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 8.02 and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
2.    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantors, subject to any consent required in
accordance with Section 10.01 of the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.
(c)     Collateral Agent’s Fees and Expenses; Indemnification.
1.    The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement and Section

27






CH\2247667.5

--------------------------------------------------------------------------------

 

13 of the Guarantee Agreement and shall be indemnified as set forth in Section
10.05 of the Credit Agreement and Section 5 of the Guarantee Agreement.
2.    Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured by the Collateral Documents. The provisions of this
Section 8.03 shall remain operative and in full force and effect regardless of
the termination of this Agreement or any other Loan Document, the consummation
of the transactions contemplated hereby, the repayment of any of the Secured
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Collateral Agent or any other Secured Party. All amounts due under this
Section 8.03 shall be payable within thirty (30) Business Days of written demand
therefor (including documentation reasonably supporting such request).
(d)     Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.
(e)     Survival of Agreement. All covenants, agreements, indemnities,
representations and warranties made by the Grantors in the Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the incurrence of the Loans thereunder
regardless of any investigation made by any such other party or on its behalf
and, notwithstanding that the Collateral Agent or any other Secured Party may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended, and shall
continue in full force and effect until this Agreement is terminated as provided
in Section 8.13 hereof, or with respect to such Grantor or such Grantor is
otherwise released from its obligations under this Agreement in accordance with
the terms hereof.
(f)     Counterparts; Effectiveness; Several Agreement. This Agreement and each
other Loan Document may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by telecopier or by electronic pdf copy of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. This Agreement shall become
effective when it shall have been executed by the Grantors and the Collateral
Agent and thereafter shall be binding upon and inure to the benefit of each
Grantor and the Collateral Agent and their respective permitted successors and
assigns, except that no Grantor shall have the right to assign its rights
hereunder or any interest herein except as otherwise permitted by the Credit
Agreement.
(g)     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired

28






CH\2247667.5

--------------------------------------------------------------------------------

 

thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
(h)     Right of Set-Off. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), each Lender and their
Affiliates is authorized at any time and from time to time, without prior notice
to any Grantor, any such notice being waived each Grantor, and without notice to
any other Person (other than Administrative Agent), to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held by (other than payroll, trust, petty cash, employee benefit or tax
accounts), and other Indebtedness (in whatever currency) at any time owing by,
such Lender or any such Affiliate to or for the credit or the account of the
respective Grantor against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender shall have made any
demand under this Agreement or any other Loan Document, and although such
Obligations may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the applicable Grantor and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent, each Lender
and their respective Affiliates under this Section 8.08 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that the Administrative Agent and such Lender may have. Notwithstanding anything
herein or in any other Loan Document to the contrary, in no event shall the
assets of any Foreign Subsidiary constitute security, or shall the proceeds of
such assets be available for, payment of the Obligations of the Borrower or any
Subsidiary, it being understood that (a) the Capital Stock of any Foreign
Subsidiary does not constitute such an asset and (b) the provisions hereof shall
not limit, reduce or otherwise diminish in any respect the Borrower’s or the
European Borrowers’ obligations to make any mandatory prepayment pursuant to
Section 2.05(b) of the Credit Agreement.
(i)     GOVERNING LAW.
1.    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND

29






CH\2247667.5

--------------------------------------------------------------------------------

 

CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES OF THE STATE OF NEW YORK THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK
SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF
ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS
IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO
THAT EXTENT.
2.    THE BORROWER AND EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE COLLATERAL AGENT, ANY LENDER OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
3.    THE BORROWER AND EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

30






CH\2247667.5

--------------------------------------------------------------------------------

 

(j)     WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 8.10 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.
(k)     Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
(l)     Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) subject only to termination of a Grantor’s obligations
hereunder in accordance with the terms of Section 8.13 or the defense of payment
or performance in full, but without prejudice to reinstatement rights under
Section 12 of the Guarantee Agreement, any other circumstance that might
otherwise

31






CH\2247667.5

--------------------------------------------------------------------------------

 

constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.
(m)     Termination or Release.
1.    This Agreement, the Security Interest and all other security interests
granted hereby remain in full force and effect until the Secured Obligations
(other than (1) contingent indemnity obligations that are not due and payable
and (2) obligations and liabilities in respect of any Bank Products or
Designated Credit Lines) have been paid in full, all Commitments have terminated
or expired and no Letter of Credit shall be outstanding (except to the extent
Cash Collateralized or as to which other arrangements reasonably satisfactory to
the Administrative Agent and the applicable L/C Issuer shall have been made).
2.    Any Grantor that is a Subsidiary Guarantor shall automatically be released
from its obligations hereunder and the Security Interest in the Collateral of
such Grantor shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such Grantor
ceases to be a Subsidiary Guarantor; provided that the Required Lenders shall
have consented to such transaction (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise.
3.    Upon any sale or other transfer by any Grantor of any Collateral (other
than to another Grantor) that is permitted under the Credit Agreement, or upon
the effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.08 or 10.01 of the Credit
Agreement, the Security Interest in such Collateral shall be automatically
released.
4.    In connection with evidencing any termination or release pursuant to
paragraph (a), (b), or (c), the Collateral Agent shall promptly (after
reasonable advance notice) execute and deliver to any Grantor, at such Grantor’s
expense, all documents that such Grantor shall reasonably request to evidence
such termination or release. Any execution and delivery of documents pursuant to
this Section 8.13 shall be without representation, recourse to or warranty by
the Collateral Agent.
5.    The Security Interest granted hereby in any Collateral shall be
automatically subordinated to another Lien permitted by Section 7.01 of the
Credit Agreement, in accordance with the terms of Section 9.08(a) of the Credit
Agreement, either (i) upon a written election by the Administrative Agent to
subordinate such security interest or (ii) in respect of liens permitted by
clauses (d) and (h) of the definition of Permitted Liens in the Credit
Agreement, upon Borrower’s request (with Administrative Agent’s consent, not to
be unreasonably withheld, delayed or conditioned).
6.    At any time that the respective Grantor desires that the Collateral Agent
take any action described in the preceding clause (d), it shall, upon request of
the Collateral Agent, deliver to the Collateral Agent an officer’s certificate
certifying that the release of the respective Collateral is permitted pursuant
to paragraph (a), (b) or (c). The Collateral Agent shall have no liability
whatsoever to any Secured Party as the result of any release of Collateral by it
as permitted (or which the Collateral Agent in good faith believes to be
permitted) by this Agreement.

32






CH\2247667.5

--------------------------------------------------------------------------------

 

(n)    Additional Grantors. From time to time subsequent to the date hereof, in
accordance with the terms of Section 6.12 of the Credit Agreement, additional
Persons may be required to (or elect to) become party hereto as additional
Grantors, by executing a Security Agreement Supplement. Upon delivery of any
such Security Agreement Supplement to the Collateral Agent, notice of which is
hereby waived by the Grantors, each such additional Grantor shall be a Grantor
and shall be as fully a party hereto as if such Grantor were an original
signatory hereto. Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder, nor by any election of Collateral Agent not to cause
any Subsidiary of the Borrower to become an additional Grantor hereunder. This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.
(o)     Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and, upon three (3)
Business Days’ prior written notice to the Grantors, taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, as applicable, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default and (unless an Event of Default of
the type specified in Sections 8.01(a), (e) or (f) of the Credit Agreement has
occurred and is ongoing) delivery of three (3) Business Days’ prior written
notice by the Collateral Agent to the Borrower of its intent to exercise such
rights, with full power of substitution either in the Collateral Agent’s name or
in the name of such Grantor (a) to demand, collect, receive payment of, give
receipt for and give discharges and releases of all or any of the Collateral;
(b) to sign the name of any Grantor on any invoice or bill of lading relating to
any of the Collateral; (c) to send verifications of Accounts to any Account
Debtor; (d) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (e) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral; (f)
to notify, or to require any Grantor to notify, Account Debtors to make payment
directly to the Collateral Agent or to an account designated by the Collateral
Agent and adjust, settle or compromise the amount of payment of any Account; and
(g) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor

33






CH\2247667.5

--------------------------------------------------------------------------------

 

for any act or failure to act hereunder, except for their own gross negligence
or willful misconduct or that of any of their Affiliates, directors, officers,
employees, counsel, agents or attorneys-in-fact.
(p)     Recourse; Limited Obligations. This Agreement is made with full recourse
to each Grantor and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of such Grantor contained herein, in the
Loan Documents and the other Loan Documents and otherwise in writing in
connection herewith or therewith, with respect to the Secured Obligations of
each applicable Secured Party. It is the desire and intent of each Grantor and
each applicable Secured Party that this Agreement shall be enforced against each
Grantor to the fullest extent permissible under the laws applied in each
jurisdiction in which enforcement is sought.
(q)     Mortgages. In the event that any of the Collateral hereunder is also
subject to a valid and enforceable Lien under the terms of a Mortgage and the
terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures and real estate leases, letting and licenses of, and contracts, and
agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.
(r)     Reinstatement. The obligations of the Grantors under this Agreement
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or other Loan Party in respect of the
Secured Obligations is rescinded or must be otherwise restored by any holder of
any of the Secured Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.
(s)     Reasonable Care. The Collateral Agent is required to use reasonable care
in the custody and preservation of any of the Collateral in its possession;
provided, that the Collateral Agent shall be deemed to have used reasonable care
in the custody and preservation of any of the Collateral, if such Collateral is
accorded treatment substantially similar to that which the Collateral Agent
accords its own property.


[Signature Pages Follow]



34






CH\2247667.5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.
GRANTORS:
GCP APPLIED TECHNOLOGIES INC.,
as Borrower
By:            
    Name:    
    Title:    

Signature page to Security Agreement




CH\2247667.5

--------------------------------------------------------------------------------

 



DAREX PUERTO RICO, INC., as a Grantor
By:            
    Name:    
    Title:    

Signature page to Security Agreement






CH\2247667.5

--------------------------------------------------------------------------------

 



DE NEEF CONSTRUCTION CHEMICALS (US) INC., as a Grantor
By:            
    Name:    
    Title:    

Signature page to Security Agreement






CH\2247667.5

--------------------------------------------------------------------------------

 



GCP INTERNATIONAL INC., as a Grantor
By:            
    Name:    
    Title:    

Signature page to Security Agreement






CH\2247667.5

--------------------------------------------------------------------------------

 



VERIFI LLC, as a Grantor
By:            
    Name:    
    Title:    

Signature page to Security Agreement






CH\2247667.5

--------------------------------------------------------------------------------

 

COLLATERAL AGENT:    


DEUTSCHE BANK AG NEW YORK BRANCH
By:            
    Name:    
    Title:    

Signature page to Security Agreement






CH\2247667.5

--------------------------------------------------------------------------------

 

SCHEDULE I

Pledged Equity; Pledged Debt
Pledged Equity:
Grantor
Issuer
Certificate #
% Ownership
% Pledged
 
 
 
 
 



Pledged Debt:



[Schedule I]
1






CH\2247667.5

--------------------------------------------------------------------------------

 

SCHEDULE II

Intellectual Property
UNITED STATES PATENTS:
Registrations:


Title
Country
App. No. / Date
Patent or Pub. No. / Date
Owner
 
 
 
 
 



Applications:
Title
Country
App. No./
Date
Patent or Pub. No./ Date
Owner
 
 
 
 
 





UNITED STATES TRADEMARKS:
Registrations:
Mark
Country
App. No./
Filing Date
Reg. No./
Reg. Date
Owner
 
 
 
 
 



Applications:


    
MATERIAL UNITED STATES COPYRIGHTS


Registrations:




Applications:



[Schedule II]
1






CH\2247667.5

--------------------------------------------------------------------------------

 

EXHIBIT A TO SECURITY AGREEMENT

FORM OF SECURITY AGREEMENT SUPPLEMENT
SUPPLEMENT NO. __, dated as of ________ (this “Supplement”), to the Security
Agreement (as amended, supplemented, restated or otherwise modified from time to
time pursuant to the terms thereof, the “Security Agreement”), dated as of
February 3, 2016 by and among GCP APPLIED TECHNOLOGIES INC., a Delaware
corporation (the “Borrower”), the grantors party thereto (together with the
Borrower and any other Person that becomes a party thereto pursuant to Section
8.14 of the Security Agreement, collectively, the “Grantors”) and DEUTSCHE BANK
AG NEW YORK BRANCH, as Collateral Agent (together with its successors and
assigns, in such capacity, the “Collateral Agent”) for the Secured Parties.
1.Reference is made to that certain Credit Agreement, dated as of February 3,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
European Borrowers (as defined therein), the Lenders from time to time party
thereto and the Administrative Agent.
2.    Capitalized terms used herein and not otherwise defined herein have the
meanings assigned to such terms in the Credit Agreement or the Security
Agreement, as applicable.
3.    The Grantors have entered into the Security Agreement in order to induce
the Lenders to make Loans. The undersigned Restricted Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Grantor under the Security Agreement in order
to induce the Lenders to make additional Loans and as consideration for Loans
previously made.
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
Section 1. In accordance with Section 8.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof (provided that representations and warranties that specifically refer to
an earlier date shall be made with respect to the date hereof). In furtherance
of the foregoing, the New Subsidiary, as security for the payment in full of the
Secured Obligations, does hereby create and grant to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, their
successors and permitted assigns, a security interest in and Lien on all of the
New Subsidiary’s right, title and interest in and to the Collateral (as defined
in the Security Agreement) of the New Subsidiary. Each reference to a “Grantor”
in the Security Agreement shall be deemed to include the New Subsidiary. The
Security Agreement is hereby incorporated herein by reference.

A-1






CH\2247667.5

--------------------------------------------------------------------------------

 

Section 2. The New Subsidiary represents and warrants to the Collateral Agent,
for the benefit of the Secured Parties that, as of the date hereof, (a) it is
duly authorized by all necessary corporate, membership, partnership or other
necessary action to execute and deliver this Supplement and to perform its
obligations under this Supplement; (b) this Supplement has been duly executed
and delivered by the New Subsidiary; and (c) this Supplement when executed and
delivered by the New Subsidiary will constitute, a legal, valid and binding
obligation of the New Subsidiary Guarantor, enforceable in accordance with its
terms, except as such enforceability may be (i) limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting
creditors’ rights generally, (ii) subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and (iii)
subject to the need for filings and registrations necessary to create or perfect
the Liens on the Collateral granted by the Guarantor in favor of the Secured
Parties.
Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.
Section 4. The New Subsidiary hereby represents and warrants the information set
forth in the attached Perfection Certificate is correct and complete in all
material respects. Such Perfection Certificate shall be deemed to supplement the
Schedules to the Security Agreement.
Section 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
Section 6. THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF THE STATE OF NEW YORK.
Section 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

A-2






CH\2247667.5

--------------------------------------------------------------------------------

 

Section 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.01 of the Security Agreement.
Section 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement in
accordance with (and subject to) Section 8.03(a) of the Security Agreement;
provided however, that the Borrower shall remain primarily liable for such
expenses pursuant to the Credit Agreement.

A-3






CH\2247667.5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the date first above
written.
[NAME OF NEW SUBSIDIARY],
as the New Subsidiary and a Grantor
By:        
    Name:
    Title:
Legal Name:
Jurisdiction of Formation:
Location of Chief Executive Office:
DEUTSCHE BANK AG NEW YORK BRANCH,
as the Collateral Agent
By:        
    Name:
    Title:



A-4






CH\2247667.5

--------------------------------------------------------------------------------

 



EXHIBIT B TO SECURITY AGREEMENT
FORM OF PERFECTION CERTIFICATE
[To be attached.]



B-1






CH\2247667.5

--------------------------------------------------------------------------------

 

EXHIBIT C TO SECURITY AGREEMENT
GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS
This Trademark Security Agreement, dated as of [______________] by and between
[Name of Grantor], a [________] formed under the laws of [_________] (the
“Grantor”), in favor of DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as
Collateral Agent pursuant to the Credit Agreement dated as of February 3, 2016
(in such capacity together with its successors and assigns, the “Grantee”).
W I T N E S S E T H:
Whereas, the Grantor is party to a Security Agreement dated as of February 3,
2016 (as amended, modified or supplemented, the “Security Agreement”) in favor
of the Grantee pursuant to which the Grantor is required to execute and deliver
this Trademark Security Agreement;
Now, therefore, in consideration of the premises and to induce the Grantee, for
the benefit of the Secured Parties, to enter into the Credit Agreement, the
Grantor hereby agrees with the Grantee as follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.
SECTION 2. Grant of Security Interest in Trademark Collateral. The Grantor
hereby pledges and grants to the Grantee for the benefit of the Secured Parties
a security interest in and to all of its right, title and interest in, to and
under all the Trademarks owned by such Grantor including, without limitation,
those registered or applied for Trademarks listed on Schedule I attached hereto
and all Proceeds of any and all of the foregoing; provided that with respect to
any United States Trademark, applications in the United States Patent and
Trademark Office on the basis of any Grantor’s “intent to use” such Trademarks
will not be deemed to be Collateral unless and until a “Statement of Use” or
“Amendment to Allege Use” has been filed with the United States Patent and
Trademark Office, whereupon such application shall be automatically subject to
the security interest granted herein and deemed to be included in the
Collateral.
SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in connection with the Security
Agreement and is expressly subject to the terms and conditions thereof. Grantor
hereby acknowledges and affirms that the rights and remedies of the Grantee with
respect to the security interest in the Trademarks made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. The
Security Agreement (and all rights and remedies of the Lenders thereunder) shall
remain in full force and effect in accordance with its terms. In the event that
any provision of this Trademark Security

C-1






CH\2247667.5

--------------------------------------------------------------------------------

 

Agreement is deemed to conflict with or is otherwise inconsistent with the
Security Agreement, the provisions of the Security Agreement shall control.
SECTION 4. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office.
SECTION 5. Termination. Upon termination of the Security Agreement, the security
interest granted pursuant to this Trademark Security Agreement shall be
automatically released and the Grantee shall, at the reasonable request of the
Grantor, execute, acknowledge, and deliver to the Grantor an instrument in
writing in recordable form releasing the collateral pledge, grant, lien and
security interest in all the Trademarks owned by the Grantor, including, without
limitation, those registered or applied for Trademarks listed on Schedule I
attached hereto. Upon (i) the sale or other transfer by the Grantor of any
Collateral constituting Trademarks (other than to another Grantor) that is
permitted under the Credit Agreement or (ii) the Grantor being released from its
obligations under the Security Agreement, in each case, the security interest
granted pursuant to this Trademark Security Agreement shall be automatically
released in accordance with (and subject to) Section 8.13 of the Security
Agreement.
SECTION 6. Governing Law. THIS TRADEMARK SECURITY AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES OF THE STATE OF NEW YORK.
SECTION 7. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts. Delivery of an executed
signature page to this Trademark Security Agreement by facsimile transmission or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Trademark Security Agreement.
[signature page follows]

C-2






CH\2247667.5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
Very truly yours,
[NAME OF GRANTOR],
as the Grantor
By:        
    Name:
    Title:
Accepted and Agreed:
DEUTSCHE BANK AG NEW YORK BRANCH,
as the Collateral Agent and the Grantee
By:        
    Name:
    Title

C-3






CH\2247667.5

--------------------------------------------------------------------------------

 

SCHEDULE I
to
GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS
Trademark
Registration No. or Application No.
 
 






C-4






CH\2247667.5

--------------------------------------------------------------------------------

 

EXHIBIT D TO SECURITY AGREEMENT

GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS
This Patent Security Agreement, dated as of [________], by and between [Name of
Grantor], a [________] formed under the laws of [___________] (the “Grantor”),
in favor of DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as Collateral
Agent pursuant to the Credit Agreement dated as of February 3, 2016, (in such
capacity together with its successors and assigns, the “Grantee”).
W I T N E S S E T H:
Whereas, the Grantor is party to a Security Agreement dated as of February 3,
2016 (as amended, modified or supplemented, the “Security Agreement”) in favor
of the Grantee pursuant to which the Grantor is required to execute and deliver
this Patent Security Agreement;
Now, therefore, in consideration of the premises and to induce the Grantee, for
the benefit of the Secured Parties, to enter into the Credit Agreement, the
Grantor hereby agrees with the Grantee as follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.
SECTION 2. Grant of Security Interest in Patent Collateral. The Grantor hereby
pledges and grants to the Grantee for the benefit of the Secured Parties a
security interest in and to all of its right, title and interest in, to and
under all the Patents owned by the Grantor including, without limitation, those
issued Patents and Patent applications on Schedule I attached hereto and all
Proceeds of any and all of the foregoing.
SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in connection with the Security Agreement
and is expressly subject to the terms and conditions thereof. Grantor hereby
acknowledges and affirms that the rights and remedies of the Grantee with
respect to the security interest in the Patents made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. The Security
Agreement (and all rights and remedies of the Lenders thereunder) shall remain
in full force and effect in accordance with its terms. In the event that any
provision of this Patent Security Agreement is deemed to conflict with or is
otherwise inconsistent with the Security Agreement, the provisions of the
Security Agreement shall control.
SECTION 4. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office.

D-1






CH\2247667.5

--------------------------------------------------------------------------------

 

SECTION 5. Termination. Upon termination of the Security Agreement, the security
interest granted pursuant to this Patent Security Agreement shall be
automatically released and the Grantee shall, at the reasonable request of the
Grantor, execute, acknowledge, and deliver to the Grantor an instrument in
writing in recordable form releasing the collateral pledge, grant, lien and
security interest in all Patents owned by the Grantor, including, without
limitation, those issued Patents and Patent applications listed on Schedule I
attached hereto. Upon (i) the sale or other transfer by the Grantor of any
Collateral constituting Patents (other than to another Grantor) that is
permitted under the Credit Agreement or (ii) the Grantor being released from its
obligations under the Security Agreement, in each case, the security interest
granted pursuant to this Patent Security Agreement shall be automatically
released in accordance with (and subject to) Section 8.13 of the Security
Agreement.
SECTION 6. Governing Law. THIS PATENT SECURITY AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES OF THE STATE OF NEW YORK.
SECTION 7. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts. Delivery of an executed
signature page to this Patent Security Agreement by facsimile transmission or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Patent Security Agreement.
[signature page follows]

D-2






CH\2247667.5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
Very truly yours,
[NAME OF GRANTOR],
as the Grantor
By:        
    Name:
    Title:
Accepted and Agreed:
DEUTSCHE BANK AG NEW YORK BRANCH,
as the Collateral Agent and the Grantee
By:        
    Name:
    Title:

D-3






CH\2247667.5

--------------------------------------------------------------------------------

 



SCHEDULE I
to
GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS
PATENT AND
PATENT
APPLICATION
NUMBER
TITLE
 
 






D-4






CH\2247667.5

--------------------------------------------------------------------------------

 

EXHIBIT E TO SECURITY AGREEMENT

GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS
This Copyright Security Agreement, dated as of [__________], by and between
[Name of Grantor] , a [____________] formed under the laws of [_________] (the
“Grantor”), in favor of DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as
Collateral Agent pursuant to the Credit Agreement dated as of February 3, 2016
(in such capacity together with its successors and assigns, the “Grantee”).
W I T N E S S E T H:
Whereas, the Grantor is party to a Security Agreement dated as of February 3,
2016 (as amended, modified or supplemented, the “Security Agreement”) in favor
of the Grantee pursuant to which the Grantor is required to execute and deliver
this Copyright Security Agreement;
Now, therefore, in consideration of the premises and to induce the Grantee, for
the benefit of the Secured Parties, to enter into the Credit Agreement, the
Grantor hereby agrees with the Grantee as follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.
SECTION 2. Grant of Security Interest in Copyright Collateral. The Grantor
hereby pledges and grants to the Grantee for the benefit of the Secured Parties
a security interest in and to all of its right, title and interest in, to and
under all the Copyrights owned by the Grantor including, without limitation,
those registered Copyrights and Copyright applications listed on Schedule I
attached hereto and all Proceeds of any and all of the foregoing.
SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in connection with the Security
Agreement and is expressly subject to the terms and conditions thereof. Grantor
hereby acknowledges and affirms that the rights and remedies of the Grantee with
respect to the security interest in the Copyrights made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. The
Security Agreement (and all rights and remedies of the Lenders thereunder) shall
remain in full force and effect in accordance with its terms. In the event that
any provision of this Copyright Security Agreement is deemed to conflict with or
is otherwise inconsistent with the Security Agreement, the provisions of the
Security Agreement shall control.
SECTION 4. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Copyright Office.




--------------------------------------------------------------------------------

 

SECTION 5. Termination. Upon termination of the Security Agreement, the security
interest granted pursuant to this Copyright Security Agreement shall be
automatically released and the Grantee shall, at the reasonable request of the
Grantor, execute, acknowledge, and deliver to the Grantor an instrument in
writing in recordable form releasing the collateral pledge, grant, lien and
security interest in all Copyrights owned by the Grantor including, without
limitation, those registered Copyrights and Copyright applications listed on
Schedule I attached hereto. Upon (i) the sale or other transfer by the Grantor
of any Collateral constituting Copyrights (other than to another Grantor) that
is permitted under the Credit Agreement or (ii) the Grantor being released from
its obligations under the Security Agreement, in each case, the security
interest granted pursuant to this Copyright Security Agreement shall be
automatically released in accordance with (and subject to) Section 8.13 of the
Security Agreement.
SECTION 6. Governing Law. THIS COPYRIGHT SECURITY AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES OF THE STATE OF NEW YORK.
SECTION 7. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.
[signature page follows]




--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
Very truly yours,
[NAME OF GRANTOR],
as the Grantor
By:        
    Name:
    Title:
Accepted and Agreed:
DEUTSCHE BANK AG NEW YORK BRANCH,
as the Collateral Agent and the Grantee
By:        
    Name:
    Title:




--------------------------------------------------------------------------------

 

SCHEDULE I
to
GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS
Title
Registration Number
 
 

















--------------------------------------------------------------------------------

 

EXHIBIT F-2


FORM OF UK HOLDCO PLEDGE AGREEMENT


[To Be Attached]



Form of UK HoldCo Pledge Agreement
F-2-1
CH\2247670.5

--------------------------------------------------------------------------------

 



______________________2016
GCP Applied Technologies Inc.
(as Chargor)




and




Deutsche Bank AG New York Branch
(as Security Agent)
SHARE CHARGE
[gcpcreditagreementwit_image1.jpg]
99 Bishopsgate
London EC2M 3XF
United Kingdom
Tel: +44.20.7710.1000
www.lw.com












LO\6152387.10

--------------------------------------------------------------------------------




CONTENTS
Clause    Page
1.INTERPRETATION    3
2.COVENANT TO PAY    6
3.CHARGING PROVISION    6
4.FURTHER ASSURANCE    6
5.NEGATIVE PLEDGE    7
6.REPRESENTATIONS AND WARRANTIES    7
7.PROTECTION OF SECURITY    8
8.VOTING AND DISTRIBUTION RIGHTS    8
9.IMPLIED COVENANTS FOR TITLE    9
10.SECURITY AGENT’S POWER TO REMEDY    9
11.CONTINUING SECURITY    9
12.ENFORCEMENT OF SECURITY    9
13.RECEIVERS    10
14.APPLICATION OF PROCEEDS    12
15.PROTECTION OF SECURITY AGENT AND RECEIVER    12
16.POWER OF ATTORNEY    14
17.PROTECTION FOR THIRD PARTIES    14
18.COSTS AND EXPENSES    15
19.REINSTATEMENT AND RELEASE    15
20.CURRENCY CLAUSES    16
21.SET-OFF    16
22.RULING OFF    17
23.REDEMPTION OF PRIOR CHARGES    17
24.NOTICES    17









LO\6152387.10

--------------------------------------------------------------------------------




25.CHANGES TO PARTIES    18
26.MISCELLANEOUS    18
27.GOVERNING LAW AND JURISDICTION    18
28.SERVICE OF PROCESS    19
SCHEDULE 120
SHARES



4








LO\6152387.10

--------------------------------------------------------------------------------




THIS DEED is made on             2016
BETWEEN:
(1)
GCP Applied Technologies Inc., a Delaware corporation (the “Chargor”); and

(2)
Deutsche Bank AG New York Branch, as collateral agent for itself and the other
Secured Parties (the “Security Agent”).

IT IS AGREED AS FOLLOWS:









LO\6152387.10

--------------------------------------------------------------------------------




1.
INTERPRETATION

1.1
Definitions

In this Deed:
“Charged Property” means all the assets and undertakings of the Chargor which
from time to time are subject of the security created or expressed to be created
in favour of the Security Agent by or pursuant to this Deed;
“Company” means GCP (UK) Holdings Limited, a limited liability company
incorporated under the laws of England and Wales with company number 09621665
and registered office 100 New Bridge Street, London, England, EC4V 6JA;
“Credit Agreement” means the credit agreement dated [3 February 2016], among GCP
Applied Technologies Inc. as the Borrower, Grace Construction Products Limited
as the UK Borrower, Grace NV as the Belgian Borrower, the Security Agent as
Administrative Agent, and the other Lenders party thereto;
“Parties” means each of the parties to this Deed from time to time;
“Quasi-Security” means a transaction in which the Chargor:
(a)
sells, transfers or otherwise disposes of any of its assets on terms whereby
they are or may be leased to or re-acquired by the Chargor or any of its
Subsidiaries;

(b)
sells, transfers or otherwise disposes of any of its receivables on recourse
terms;

(c)
enters into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts
other than in the ordinary course of business; or

(d)
enters into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising indebtedness or of financing the acquisition of an asset;
“Receiver” means an administrator, a receiver and manager or (if the Security
Agent so specifies in the relevant appointment) receiver in each case appointed
under this Deed;
“Related Rights” means all dividends, distributions and other income paid or
payable on a Share, together with all shares or other property derived from any
Share and all other allotments, accretions, rights, benefits and advantages of
all kinds accruing, offered or otherwise derived from or incidental to that
Share (whether by way of conversion, redemption, bonus, preference, option or
otherwise);
“Secured Obligations” has the meaning given to it in the Security Agreement;
“Secured Parties” means the Secured Parties (as defined in the Credit Agreement)
and any Receiver;

6








LO\6152387.10

--------------------------------------------------------------------------------




“Security” means a mortgage, charge, pledge or lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect;
“Security Agreement” means the security agreement by and among the Chargor as
Borrower, the Guarantors, the Additional Grantors (each as defined and named
therein) and the Security Agent as Collateral Agent (as defined therein), dated
on or around the date hereof, together with each related security agreement
supplement executed and delivered pursuant to the terms of the Credit Agreement.
“Shares” means all shares owned by the Chargor in the Company including but not
limited to the shares specified in Schedule 1 (Shares), provided that these
shall not represent at any time more than 65% of the voting shares and 100% of
the non-voting shares in the Company; and
“Trust Property” means:
(a)
the Security created or evidenced or expressed to be created or evidenced under
or pursuant to any of the Loan Documents (being the "Transaction Security"), and
expressed to be granted in favour of the Security Agent as trustee for the
Secured Parties and all proceeds of that Transaction Security;

(b)
all obligations expressed to be undertaken by the Chargor to pay amounts in
respect of its liabilities to the Security Agent as trustee for the Secured
Parties and secured by the Transaction Security together with all
representations and warranties expressed to be given by the Chargor in favour of
the Security Agent as trustee for the Secured Parties;

(c)
the Security Agent's interest in any trust fund created pursuant to any turnover
of receipt provisions in any Loan Documents;

(d)
any other amounts or property, whether rights, entitlements, chooses in action
or otherwise, actual or contingent, which the Security Agent is required by the
terms of the Loan Documents to hold as trustee on trust for the Secured Parties.

1.2
Construction

In this Deed, unless a contrary intention appears, a reference to:
(a)
an “agreement” includes any legally binding arrangement, concession, contract,
deed or franchise (in each case whether oral or written);

(b)
an “amendment” includes any amendment, supplement, variation, novation,
modification, replacement or restatement and “amend”, “amending” and “amended”
shall be construed accordingly;

(c)
“assets” includes present and future properties, revenues and rights of every
description;

(d)
“including” means including without limitation and “includes” and “included”
shall be construed accordingly;


7








LO\6152387.10

--------------------------------------------------------------------------------




(e)
“losses” includes losses, actions, damages, claims, proceedings, costs, demands,
expenses (including fees) and liabilities and “loss” shall be construed
accordingly;

(f)
a “person” includes any person, firm, company, corporation, government, state or
agency of a state or any association, trust or partnership (whether or not
having separate legal personality) or any two or more of the foregoing;

(g)
a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation; and

(h)
the Parties intend that this document shall take effect as a deed
notwithstanding the fact that a Party may only execute this document under hand.

1.3
Other References

(a)
In this Deed, unless a contrary intention appears, a reference to:

(i)
any Party, Secured Party, the Chargor or any other person is, where relevant,
deemed to be a reference to or to include, as appropriate, that person’s
successors in title, permitted assignees and transferees and in the case of the
Security Agent, any person for the time being appointed as Security Agent or
Security Agents in accordance with the Loan Documents;

(ii)
any Loan Document or other agreement or instrument is to be construed as a
reference to that agreement or instrument as amended or novated, including by
way of increase of the facilities or other obligations or addition of new
facilities or other obligations made available under them or accession or
retirement of the parties to these agreements but excluding any amendment or
novation made contrary to any provision of any Loan Document;

(iii)
any clause or schedule is a reference to, respectively, a clause of and schedule
to this Deed and any reference to this Deed includes its schedules; and

(iv)
a provision of law is a reference to that provision as amended or re-enacted.

(b)
The index to and the headings in this Deed are inserted for convenience only and
are to be ignored in construing this Deed.

(c)
Words importing the plural shall include the singular and vice versa.

1.4
Incorporation by reference

Unless the context otherwise requires or unless otherwise defined in this Deed,
words and expressions defined in the Credit Agreement have the same meanings
when used in this Deed.

8








LO\6152387.10

--------------------------------------------------------------------------------




1.5
Miscellaneous

(a)
Notwithstanding any other provision of this Deed, the obtaining of a moratorium
under section 1A of the Insolvency Act 1986, or anything done with a view to
obtaining such a moratorium (including any preliminary decision or
investigation), shall not be an event causing any floating charge created by
this Deed to crystallise or causing restrictions which would not otherwise apply
to be imposed on the disposal of property by the Chargor or a ground for the
appointment of a Receiver.

(b)
The Contracts (Rights of Third Parties) Act 1999 shall not apply to this Deed
and no rights or benefits expressly or impliedly conferred by this Deed shall be
enforceable under that Act against the Parties by any other person.

(c)
The parties hereto intend that this document shall take effect as a deed
notwithstanding that any party may only execute this document under hand.

1.6
Declaration of trust

(a)
The Security Agent hereby accepts its appointment as agent and trustee by the
Secured Parties and declares (and the Chargor hereby acknowledges) that the
Trust Property is held by the Security Agent as a trustee for and on behalf of
the Secured Parties on the basis of the duties, obligations and responsibilities
set out in the Credit Agreement.

(b)
Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Agent in relation to the trusts created by this Deed or any other Loan Document.
In performing its duties, obligations and responsibilities, the Security Agent
shall be considered to be acting only in a mechanical and administrative
capacity or as expressly provided in this Deed and the other Loan Documents.

(c)
In acting as trustee for the Secured Parties under this Deed, the Security Agent
shall be regarded as acting through its trustee division which shall be treated
as a separate entity from any other of its divisions or departments. Any
information received by some other division or department of the Security Agent
may be treated as confidential and shall not be regarded as having been given to
the Security Agent’s trustee division.

2.
COVENANT TO PAY

The Chargor, as primary obligor, covenants with the Security Agent (for the
benefit of itself and the other Secured Parties) that it will on demand pay the
Secured Obligations when they fall due for payment.
3.
CHARGING PROVISION

The Chargor, as continuing security for the payment of the Secured Obligations,
charges in favour of the Security Agent by way of first fixed charge and with
full title guarantee all of the Shares, both present and future, from time to
time, owned by it or in which it has an interest, and all corresponding Related
Rights

9








LO\6152387.10

--------------------------------------------------------------------------------




4.
FURTHER ASSURANCE

(a)
The covenants set out in Section 2(1)(b) of the Law of Property (Miscellaneous
Provisions) Act 1994 shall extend to include the obligations set out in
sub-clause 4 (b) and (c) below.

(b)
The Chargor shall promptly (and at its own expense) do all such acts (including
payment of all stamp duties or fees) or execute or re-execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions
on terms equivalent or similar to those set out in this Deed) as the Security
Agent may reasonably specify (and in such form as the Security Agent may
reasonably require):

(i)
to perfect the Security created or intended to be created under or evidenced by
this Deed (which may include the execution or re-execution of a mortgage,
charge, assignment or other Security over all or any of the assets which are, or
are intended to be, the subject of this Deed) or for the exercise of any rights,
powers and remedies of the Security Agent, any Receiver or the other Secured
Parties provided by or pursuant to this Deed or by law; and/or

(ii)
to facilitate the realisation of the assets which are, or are intended to be,
the subject of the Security created under this Deed.

(c)
The Chargor shall take all such action as is available to it (including making
all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any Security conferred or
intended to be conferred on the Security Agent or the Secured Parties by or
pursuant to this Deed.

5.
NEGATIVE PLEDGE

The Chargor may not:
(d)
create or agree to create or permit to subsist any Security or Quasi-Security
over all or any part of the Charged Property;

(e)
sell, transfer, lend or otherwise dispose of all or any part of the Charged
Property or the right to receive or to be paid the proceeds arising on the
disposal of the same, or agree or attempt to do so; or

(f)
dispose of the equity of redemption in respect of all or any part of the Charged
Property,

except as expressly permitted by the Credit Agreement or with the prior consent
of the Security Agent.
6.
REPRESENTATIONS AND WARRANTIES


10








LO\6152387.10

--------------------------------------------------------------------------------




6.1
The Chargor represents and warrants to the Security Agent on the date of this
Deed and on each date that any representations are repeated under Article 5
(Representations and Warranties) of the Credit Agreement that:

(d)
it is the legal and beneficial owner of the shares identified against its name
in Schedule 1 (Shares) which represent the entire issued share capital of the
Company;

(e)
all of the Shares that form part of the Charged Property are fully paid and the
constitutional documents of the Chargor and the Company do not restrict or
otherwise limit the Chargor’s right to transfer or charge its shares in the
Company pursuant to the terms of this Deed; and

(f)
except as expressly permitted under the Credit Agreement, none of the Charged
Property is the subject of any claim, assertion, infringement, attack, right,
action or other restriction or arrangement of whatever nature.

6.2
The Chargor makes the representations set out in Section 5.01 (Corporate
Status), Section 5.02 (Corporate Power and Authority), Section 5.03 (No
Violation), Section 5.04 (Governmental Authorizations; Other Approvals), Section
5.18 (Collateral Documents) of the Credit Agreement, as if references to any
Loan Document or Collateral Document contained therein were references to this
Deed.

7.
PROTECTION OF SECURITY

7.1
The Chargor will promptly deposit with the Security Agent (or as it shall
direct) all stocks and share certificates and other documents of title relating
to the Shares together with stock transfer forms executed in blank and left
undated on the basis that the Security Agent shall be able to hold such
documents of title and stock transfer forms until the Secured Obligations have
been irrevocably and unconditionally discharged in full and shall be entitled,
at any time following the occurrence of an Event of Default or if the Security
Agent reasonably considers that the security constituted by this Deed is in
jeopardy to complete, under its power of attorney given in this Deed, the stock
transfer forms on behalf of the Chargor in favour of itself or such other person
as it shall select;

7.2
The Security Agent may retain any document delivered to it under this Clause 7
or otherwise until the security created under this Deed is released and, if for
any reason it ceases to hold any such document before that time, it may by
notice to the Chargor require that the document be redelivered to it and the
Chargor shall promptly comply (or procure compliance) with that notice.

7.3
Any document required to be delivered to the Security Agent under Clause 7.1
which is for any reason not so delivered or which is released by the Security
Agent to the Chargor shall be held on trust by the Chargor for the Security
Agent.

8.
VOTING AND DISTRIBUTION RIGHTS


11








LO\6152387.10

--------------------------------------------------------------------------------




8.1
Unless and until an Event of Default shall have occurred and be continuing and
the Security Agent shall have given the Chargor three Business Days’ notice that
the rights of the Chargor under this Clause 8.1 are being suspended:

(a)
the Chargor shall be entitled to receive and retain all dividends, distributions
and other moneys paid on or derived from its Shares; and

(b)
the Chargor shall be entitled to exercise all voting and other rights and powers
attaching to its Shares provided that it shall not exercise any such voting
rights or powers in any manner in contravention of the Credit Agreement, or
which would adversely affect the validity, enforceability or existence of the
Charged Property or the Security created under this Deed.

8.2
Upon the occurrence and during the continuance of an Event of Default, and
provided that the Security Agent has notified the Chargor of the suspension of
the rights of the Chargor in accordance with Clause 8.1 above, all voting rights
in respect of the Shares shall be exercised by the Chargor as directed by the
Security Agent, unless the Security Agent has notified the Chargor in writing
that it wishes to gives up this right.

8.3
Upon the occurrence and during the continuance of an Event of Default, and
provided that the Security Agent has notified the Chargor of the suspension of
the rights of the Chargor in accordance with Clause 8.1 above, the Chargor shall
hold any dividends, distributions and other monies paid on or derived from the
Shares on trust for the Secured Parties and pay the same to, or as directed by,
the Security Agent.

8.4
If, at any time, any Shares are registered in the name of the Security Agent or
its nominee, the Security Agent will not be under any duty to ensure that any
dividends, distributions or other moneys payable in respect of those Shares are
duly and promptly paid or received by it or its nominee, or to verify that the
correct amounts are paid or received, or to take any action in connection with
the taking up of any (or any offer of any) stocks, shares, rights, moneys or
other property paid, distributed, accruing or offered at any time by way of
interest, dividend, redemption, bonus, rights, preference, option, warrant or
otherwise on or in respect of or in substitution for, any of those Shares.

9.
IMPLIED COVENANTS FOR TITLE

9.1
    The covenants set out in Sections 3(1), 3(2) and 6(2) of the Law of Property
(Miscellaneous Provisions) Act 1994 will not extend to Clause 3 (Charging
Provision).

9.2
It shall be implied in respect of Clause 3 (Charging Provision) that the Chargor
is disposing of the Charged Property free from all charges and encumbrances
(whether monetary or not) and from all other rights exercisable by third parties
(including liabilities imposed and rights conferred by or under any enactment).

10.
SECURITY AGENT’S POWER TO REMEDY

10.1
Power to Remedy

If the Chargor fails to comply with any obligation set out in Clause 7
(Protection of Security) or Clause 8 (Voting and Distribution Rights) and that
failure is not remedied to the satisfaction of the Security Agent within 14 days
of the Security

12








LO\6152387.10

--------------------------------------------------------------------------------




Agent giving notice to the Chargor or the Chargor becoming aware of the failure
to comply, it will allow (and irrevocably authorises) the Security Agent or any
person which the Security Agent nominates to take any action on behalf of the
Chargor which is necessary to ensure that those obligations are complied with.
10.2
Indemnity

The Chargor will indemnify the Security Agent against all losses incurred by the
Security Agent as a result of a breach by the Chargor of its obligations under
Clause 7 (Protection of Security) or Clause 8 (Voting and Distribution Rights)
and in connection with the exercise by the Security Agent of its rights
contained in Clause 10.1 above. All sums the subject of this indemnity will be
payable by the Chargor to the Security Agent on demand and if not so paid will
bear interest at the Default Rate. Any unpaid interest will be compounded
monthly.
11.
CONTINUING SECURITY

11.1
Continuing Security

The Security constituted by this Deed shall be a continuing security
notwithstanding any intermediate payment or settlement of all or any part of the
Secured Obligations or any other act, matter or thing.
11.2
Other Security

The Security constituted by this Deed is to be in addition to and shall neither
be merged in nor in any way exclude or prejudice or be affected by any other
Security or other right which the Security Agent and/or any other Secured Party
may now or after the date of this Deed hold for any of the Secured Obligations,
and this Security may be enforced against the Chargor without first having
recourse to any other rights of the Security Agent or any other Secured Party.
12.
ENFORCEMENT OF SECURITY

12.1
Enforcement Powers

For the purpose of all rights and powers implied or granted by statute, the
Secured Obligations are deemed to have fallen due on the date of this Deed. The
power of sale and other powers conferred by section 101 of the Law of Property
Act 1925 and all other enforcement powers conferred by this Deed shall be
immediately exercisable at any time after an Event of Default has occurred.
12.2
Statutory Powers

The powers conferred on mortgagees, receivers or administrative receivers by the
Law of Property Act 1925 and the Insolvency Act 1986 (as the case may be) shall
apply to the Security created under this Deed, unless they are expressly or
impliedly excluded. If there is ambiguity or conflict between the powers
contained in those Acts and those contained in this Deed, those contained in
this Deed shall prevail.

13








LO\6152387.10

--------------------------------------------------------------------------------




12.3
Exercise of Powers

All or any of the powers conferred upon mortgagees by the Law of Property Act
1925 as varied or extended by this Deed, and all or any of the rights and powers
conferred by this Deed on a Receiver (whether expressly or impliedly), may be
exercised by the Security Agent without further notice to the Chargor at any
time after an Event of Default has occurred, irrespective of whether the
Security Agent has taken possession or appointed a Receiver of the Charged
Property.
12.4
Disapplication of Statutory Restrictions

The restriction on the consolidation of mortgages and on power of sale imposed
by sections 93 and 103 respectively of the Law of Property Act 1925 shall not
apply to the security constituted by this Deed.
12.5
Appropriation under the Financial Collateral Regulations

(a)
To the extent that any of the Charged Property constitutes “financial
collateral” and this Deed and the obligations of the Chargor hereunder
constitutes “security financial collateral arrangement” (in each case as defined
in, and for the purposes of, the Financial Collateral Arrangements (No. 2)
Regulations 2003 (as amended)), the Security Agent shall have the right to
appropriate all or any part of such financial collateral in or towards discharge
of the Secured Obligations and may exercise that right to appropriate by giving
notice to the Chargor at any time after an Event of Default has occurred.

(b)
The Parties agree that the value of any such appropriated financial collateral
shall be: (x) in the case of securities, the price at which such securities can
be disposed of by the Security Agent; and (y) in the case of any other asset,
the market value of such financial collateral as determined by the Security
Agent, in each case, in a commercially reasonable manner (including by way of an
independent valuation). The Parties agree that the methods of valuation provided
for in this paragraph shall constitute commercially reasonable methods of
valuation for the purposes of the Regulations.

13.
RECEIVERS

13.1
Appointment of Receiver

(a)
Subject to paragraph (d) below, at any time after notice demanding payment of
any sum which is then due but unpaid in respect of the Secured Obligations has
been given by the Security Agent to the Chargor, or if so requested by the
Chargor, the Security Agent may by writing under hand signed by any officer or
manager of the Security Agent, appoint any person (or persons) to be a Receiver
of all or any part of the Charged Property.

(b)
Section 109(1) of the Law of Property Act 1925 shall not apply to this Deed.

(c)
Paragraph 14 of Schedule B1 to the Insolvency Act 1986 shall apply to any
floating charge created by this Deed.


14








LO\6152387.10

--------------------------------------------------------------------------------




(d)
The Security Agent shall be entitled to appoint a Receiver save to the extent
prohibited by section 72A Insolvency Act 1986.

13.2
Powers of Receiver

Each Receiver appointed under this Deed shall have (subject to any limitations
or restrictions which the Security Agent may incorporate in the deed or
instrument appointing it) all the powers conferred from time to time on
receivers by the Law of Property Act 1925 and the Insolvency Act 1986 (each of
which is deemed incorporated in this Deed), so that the powers set out in
schedule 1 to the Insolvency Act 1986 shall extend to every Receiver, whether or
not an administrative receiver. In addition, notwithstanding any liquidation of
the Chargor, each Receiver shall have power to:
(a)
exercise all voting and other rights attaching to the Shares owned by the
Chargor and comprised in the Charged Property, but only following a written
notification from either the Receiver or the Security Agent to the Chargor
stating that the Security Agent shall exercise all voting rights in respect of
the Shares owned by the Chargor and comprised in the Charged Property;

(b)
redeem any prior Security on or relating to the Charged Property and settle and
pass the accounts of the person entitled to that prior Security, so that any
accounts so settled and passed shall (subject to any manifest error) be
conclusive and binding on the Chargor and the money so paid shall be deemed to
be an expense properly incurred by the Receiver;

(c)
settle any claims, accounts, disputes, questions and demands with or by any
person who is or claims to be a creditor of the Chargor or relating to any of
the Charged Property; and

(d)
do all other acts and things (including signing and executing all documents and
deeds) as the Receiver considers to be incidental or conducive to any of the
matters or powers in this Clause 13.2, or otherwise incidental or conducive to
the preservation, improvement or realisation of the Charged Property, and use
the name of the Chargor for all such purposes,

and in each case may use the name of the Chargor and exercise the relevant power
in any manner which he may think fit.
13.3
Receiver as Agent

Each Receiver shall be the agent of the Chargor, which shall be solely
responsible for his acts or defaults, and for his remuneration and expenses, and
be liable on any agreements or engagements made or entered into by him. The
Security Agent will not be responsible for any misconduct, negligence or default
of a Receiver.
13.4
Removal of Receiver

The Security Agent may by notice remove from time to time any Receiver appointed
by it (subject to the provisions of section 45 of the Insolvency Act 1986 in the
case of an administrative receivership) and, whenever it may deem appropriate,

15








LO\6152387.10

--------------------------------------------------------------------------------




appoint a new Receiver in the place of any Receiver whose appointment has
terminated, for whatever reason.
13.5
Remuneration of Receiver

The Security Agent may from time to time fix the remuneration of any Receiver
appointed by it.
14.
APPLICATION OF PROCEEDS

14.1
Order of Application

All moneys received or recovered by the Security Agent or any Receiver pursuant
to this Deed shall (subject to the claims of any person having prior rights
thereto) be applied in the order and manner specified by the Security Agreement
notwithstanding any purported appropriation by the Chargor.
14.2
Section 109 Law of Property Act 1925

Sections 109(6) and (8) of the Law of Property Act 1925 shall not apply to a
Receiver appointed under this Deed.
14.3
Application against Secured Obligations

Subject to Clause 14.1 above, any moneys or other value received or realised by
the Security Agent from the Chargor or a Receiver under this Deed may be applied
by the Security Agent to any item of account or liability or transaction forming
part of the Secured Obligations to which they may be applicable in any order or
manner which the Security Agent may determine.
14.4
Suspense Account

Until the Secured Obligations are paid in full, the Security Agent or the
Receiver (as appropriate) may place and keep (for such time as it shall
determine) any money received, recovered or realized pursuant to this Deed or on
account of the Chargor’s liability in respect of the Secured Obligations in an
interest bearing separate suspense account (to the credit of either the Chargor
or the Security Agent or the Receiver as the Security Agent or the Receiver
shall think fit) and the Security Agent or the Receiver may retain the same for
the period which it considers expedient without having any obligation to apply
all or any part of that money in or towards discharge of the Secured
Obligations.
15.
PROTECTION OF SECURITY AGENT AND RECEIVER

15.1
No Liability

Neither the Security Agent nor any Receiver shall be liable in respect of any of
the Charged Property or for any loss or damage which arises out of the exercise
or the attempted or purported exercise of, or the failure to exercise any of,
their respective powers, unless caused by its or his gross negligence, wilful
default under the Loan Documents.

16








LO\6152387.10

--------------------------------------------------------------------------------




15.2
Possession of Charged Property

Without prejudice to Clause 15.1 above, if the Security Agent or the Receiver
enters into possession of the Charged Property, it will not be liable to account
as mortgagee in possession and may at any time at its discretion go out of such
possession.
15.3
Primary liability of Chargor

The Chargor shall be deemed to be a principal debtor and the sole, original and
independent obligor for the Secured Obligations and the Charged Property shall
be deemed to be a principal security for the Secured Obligations. The liability
of the Chargor under this Deed and the charges contained in this Deed shall not
be impaired by any forbearance, neglect, indulgence, abandonment, extension of
time, release, surrender or loss of securities, dealing, variation or
arrangement by the Security Agent or any other Secured Party, or by any other
act, event or matter whatsoever whereby the liability of the Chargor (as a
surety only) or the charges contained in this Deed (as secondary or collateral
charges only) would, but for this provision, have been discharged.
15.4
Waiver of defences

The obligations of the Chargor under this Deed will not be affected by an act,
omission, matter or thing which, but for this Deed, would reduce, release or
prejudice any of its obligations under this Deed (without limitation and whether
or not known to it or any Secured Party) including:
(a)
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

(b)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(e)
any amendment, novation, supplement, extension restatement (however fundamental
and whether or not more onerous) or replacement of a Loan Document or any other
document or security including, without limitation, any change in the purpose
of, any extension of or increase in any facility or the addition of any new
facility under any Loan Document or other document or security;

(f)
any unenforceability, illegality or invalidity of any obligation of any person
under any Loan Document or any other document or security; or


17








LO\6152387.10

--------------------------------------------------------------------------------




(g)
any insolvency or similar proceedings.

15.5
Security Agent

The provisions set out in Article 9 (Administrative Agent and Other Agents) of
the Credit Agreement shall govern the rights, duties and obligations of the
Security Agent under this Deed.
15.6
Delegation

The Security Agent may delegate by power of attorney or in any other manner all
or any of the powers, authorities and discretions which are for the time being
exercisable by it under this Deed to any person or persons upon such terms and
conditions (including the power to sub-delegate) as it may think fit. The
Security Agent will not be liable or responsible to the Chargor or any other
person for any losses arising from any act, default, omission or misconduct on
the part of any delegate.
15.7
Cumulative Powers

The powers which this Deed confers on the Security Agent, the other Secured
Parties and any Receiver appointed under this Deed are cumulative, without
prejudice to their respective powers under the general law, and may be exercised
as often as the relevant person thinks appropriate. The Security Agent, the
other Secured Parties or the Receiver may, in connection with the exercise of
their powers, join or concur with any person in any transaction, scheme or
arrangement whatsoever. The respective powers of the Security Agent, the other
Secured Parties and the Receiver will in no circumstances be suspended, waived
or otherwise prejudiced by anything other than an express consent or amendment.
16.
POWER OF ATTORNEY

The Chargor, by way of security, irrevocably and severally appoints the Security
Agent, each Receiver and any person nominated for the purpose by the Security
Agent or any Receiver (in writing and signed by an officer of the Security Agent
or Receiver) as its attorney (with full power of substitution and delegation) in
its name and on its behalf and as its act and deed to execute, seal and deliver
(using the company seal where appropriate) and otherwise perfect and do any
deed, assurance, agreement, instrument, act or thing which it ought to execute
and do under the terms of this Deed, or which may be required or deemed proper
in the exercise of any rights or powers conferred on the Security Agent or any
Receiver under this Deed or otherwise for any of the purposes of this Deed, and
the Chargor covenants with the Security Agent and each Receiver to ratify and
confirm all such acts or things made, done or executed by that attorney.
17.
PROTECTION FOR THIRD PARTIES

17.1
No Obligation to Enquire

No purchaser from, or other person dealing with, the Security Agent or any
Receiver (or their agents) shall be obliged or concerned to enquire whether:

18








LO\6152387.10

--------------------------------------------------------------------------------




(a)
the right of the Security Agent or any Receiver to exercise any of the powers
conferred by this Deed has arisen or become exercisable or as to the propriety
or validity of the exercise or purported exercise of any such power; or

(b)
any of the Secured Obligations remain outstanding and/or are due and payable or
be concerned with notice to the contrary and the title and position of such a
purchaser or other person shall not be impeachable by reference to any of those
matters.

17.2
Receipt Conclusive

The receipt of the Security Agent or any Receiver shall be an absolute and a
conclusive discharge to a purchaser, and shall relieve him of any obligation to
see to the application of any moneys paid to or by the direction of the Security
Agent or any Receiver.
18.
COSTS AND EXPENSES

18.1
Initial Expenses

The Chargor shall, in accordance with the provisions of Section 10.04 (Attorney
Costs, Expenses and Taxes) of the Credit Agreement and Section 13 (Costs of
Enforcement) of the Guarantee Agreement, pay to each of the Security Agent and
any Receiver the amount of all costs and expenses (including legal fees)
reasonably incurred by any of them in connection with:
(h)
the negotiation, preparation, execution, completion and perfection of this Deed
and any other documents or notices referred to in, or related or incidental to,
this Deed; and

(i)
any amendment, waiver or consent relating to this Deed (and documents, matters
or things referred to in this Deed).

18.2
Enforcement Expenses

The Chargor shall, in accordance with Section 10.05 (Indemnification by the
Borrower) of the Credit Agreement and Section 13 (Costs of Enforcement) of the
Guarantee Agreement, pay to each of the Security Agent, any Receiver and each
other Secured Party the amount of all costs and expenses (including legal fees)
incurred by it in connection with the enforcement of or the preservation of any
rights under (and any documents referred to in) this Deed and any proceedings
instituted by or against the Security Agent and any Secured Party as a
consequence of taking or holding the Security created under this Deed or
enforcing these rights.
18.3
Stamp Duties, etc

The Chargor shall pay and, within three Business Days of demand, indemnify each
Secured Party against any cost, loss or liability that Secured Party incurs in
relation to all stamp duty, registration and other similar taxes payable in
respect of this Deed.

19








LO\6152387.10

--------------------------------------------------------------------------------




18.4
Default Interest

If not paid when due, the amounts payable under this Clause 18 shall carry
interest compounded with monthly rests at the Default Rate (after as well as
before judgment), from the date of demand and shall form part of the Secured
Obligations.
19.
REINSTATEMENT AND RELEASE

19.1
Amounts Avoided

If any amount paid by the Chargor in respect of the Secured Obligations is
capable of being avoided or set aside on the liquidation or administration of
the Chargor or otherwise, then for the purposes of this Deed that amount shall
not be considered to have been paid.
19.2
Discharge Conditional

Any settlement or discharge between the Chargor and any Secured Party shall be
conditional upon no security or payment to that Secured Party by the Chargor or
any other person being avoided, set aside, ordered to be refunded or reduced by
virtue of any provision or enactment relating to insolvency and accordingly (but
without limiting the other rights of that Secured Party under this Deed) that
Secured Party shall be entitled to recover from the Chargor the value which that
Secured Party has placed on that security or the amount of any such payment as
if that settlement or discharge had not occurred.
19.3
Covenant To Release

Once all the Secured Obligations have been irrevocably paid in full and none of
the Security Agent nor any Secured Party has any actual or contingent liability
to advance further moneys to, or incur liability on behalf of, the Chargor, the
Security Agent and each Secured Party shall, at the request and cost of the
Chargor, execute any documents (or procure that its nominees execute any
documents) or take any action which may be necessary to release the Charged
Property from the Security constituted by this Deed. On the release of any of
the Charged Property the Security Agent shall not be bound to return the
identical securities which were deposited, lodged, held or transferred and the
Chargor will accept securities of the same class and denomination or such other
securities as shall then represent the Charged Property being released.
20.
CURRENCY CLAUSES

20.1
Conversion

All moneys received or held by the Security Agent or any Receiver under this
Deed may be converted into any other currency which the Security Agent considers
necessary to cover the obligations and liabilities comprised in the Secured
Obligations in that other currency at the Security Agent’s spot rate of exchange
then prevailing for purchasing that other currency with the existing currency.

20








LO\6152387.10

--------------------------------------------------------------------------------




20.2
No Discharge

No payment to the Security Agent (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability of the Chargor in respect
of which it was made unless and until the Security Agent has received payment in
full in the currency in which the obligation or liability is payable or, if the
currency of payment is not specified, was incurred. To the extent that the
amount of any such payment shall on actual conversion into that currency fall
short of that obligation or liability expressed in that currency, the Security
Agent shall have a further separate cause of action against the Chargor and
shall be entitled to enforce the Security constituted by this Deed to recover
the amount of the shortfall.
21.
SET-OFF

21.1
Set-off rights

The Security Agent may set off any matured obligation due from the Chargor under
the Loan Documents (to the extent beneficially owned by the Security Agent)
against any matured obligation owed by the Security Agent to the Chargor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Security Agent
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
21.2
Unliquidated Claims

If, at any time after notice demanding payment of any sum which is then due but
unpaid in respect of the Secured Obligations has been given by the Security
Agent to the Chargor, the relevant obligation or liability is unliquidated or
unascertained, the Security Agent may set-off the amount which it estimates (in
good faith) will be the final amount of that obligation or liability once it
becomes liquidated or ascertained.
21.3
No Set-off

The Chargor will pay all amounts payable under this Deed without any set-off,
counterclaim or deduction whatsoever unless required by law, in which event the
Chargor will pay an additional amount to ensure that the payment recipient
receives the amount which would have been payable had no deduction been required
to have been made.
22.
RULING OFF

If the Security Agent or any other Secured Party receives notice of any
subsequent Security or other interest affecting any of the Charged Property
(except as permitted by the Credit Agreement) it may open a new account for the
Chargor in its books. If it does not do so then (unless it gives express notice
to the contrary to the Chargor), as from the time it receives that notice, all
payments made by the Chargor to it (in the absence of any express appropriation
to the contrary) shall be treated as having been credited to a new account of
the Chargor and not as having been applied in reduction of the Secured
Obligations.

21








LO\6152387.10

--------------------------------------------------------------------------------




23.
REDEMPTION OF PRIOR CHARGES

The Security Agent may, at any time after an Event of Default has occurred,
redeem any prior Security on or relating to any of the Charged Property or
procure the transfer of that Security to itself, and may settle and pass the
accounts of any person entitled to that prior Security. Any account so settled
and passed shall (subject to any manifest error) be conclusive and binding on
the Chargor. The Chargor will on demand pay to the Security Agent all principal
moneys and interest and all losses incidental to any such redemption or
transfer.
24.
NOTICES

24.1
Communications in writing

Any communication to be made under or in connection with this Deed shall be made
in writing and, unless otherwise stated, may be made by fax or letter.
24.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party to this Deed for any
communication or document to be made or delivered under or in connection with
this Deed is:
(a)
In accordance with the provisions of Section 10.02 (Notices and Other
Communications; Facsimile Copies) of the Credit Agreement (in the case of any
person who is a party as at the date of this Deed);

(b)
in the case of any person who becomes a party after the date of this Deed,
notified in writing to the Security Agent on or prior to the date on which it
becomes a party,

or any substitute address or fax number as the party may notify to the Security
Agent (or the Security Agent may notify to the other Parties, if a change is
made by the Security Agent) by not less than five Business Days’ notice.
24.3
Delivery

(a)
Any communication or document made or delivered by one person to another under
or in connection with this Deed will only be effective:

(i)
if by way of fax, when received in legible form; or

(ii)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 24.2, if addressed to that department or officer.

22








LO\6152387.10

--------------------------------------------------------------------------------




(b)
Any communication or document to be made or delivered to the Security Agent will
be effective only when actually received by the Security Agent and then only if
it is expressly marked for the attention of the department or officer identified
with the Security Agent’s signature below (or any substitute department or
officer as the Security Agent shall specify for this purpose).

25.
CHANGES TO PARTIES

25.1
Assignment by the Security Agent

The Security Agent may at any time assign or otherwise transfer all or any part
of its rights under this Deed in accordance with the Loan Documents.
25.2
Changes to Parties

The Chargor authorises and agrees to changes to parties in accordance with the
terms of the Credit Agreement and authorises the Security Agent to execute on
its behalf any document required to effect the necessary transfer of rights or
obligations contemplated by those provisions.
26.
MISCELLANEOUS

26.1
Certificates Conclusive

A certificate or determination of the Security Agent as to any amount payable
under this Deed will be conclusive and binding on the Chargor, except in the
case of manifest error.
26.2
Counterparts

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.
26.3
Invalidity of any Provision

If any provision of this Deed is or becomes invalid, illegal or unenforceable in
any respect under any law, the validity, legality and enforceability of the
remaining provisions shall not be affected or impaired in any way.
26.4
Failure to Execute

Failure by one or more parties (“Non-Signatories”) to execute this Deed on the
date hereof will not invalidate the provisions of this Deed as between the other
Parties who do execute this Deed. Such Non-Signatories may execute this Deed on
a subsequent date and will thereupon become bound by its provisions.
27.
GOVERNING LAW AND JURISDICTION

(a)
This Deed and any non-contractual claims arising out of or in connection with it
shall be governed by and construed in accordance with English law.


23








LO\6152387.10

--------------------------------------------------------------------------------




(b)
Subject to Clause (c) below, the Parties agree that the courts of England shall
have exclusive jurisdiction to settle any dispute arising out of or in
connection with this Deed, whether contractual or non-contractual (including a
dispute regarding the existence, validity or termination of this Deed) (a
“Dispute”). The Parties agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no party
will argue to the contrary.

(c)
The Parties agree that, for the benefit of the Secured Parties only, nothing in
this Deed shall limit the right of the Secured Parties to bring any legal action
against the Chargor in any other court of competent jurisdiction.

28.
SERVICE OF PROCESS

Without prejudice to any other mode of service allowed under any relevant law,
the Chargor:
(a)
irrevocably appoints GCP (UK) Holdings Limited as its agent for service of
process in relation to any proceedings before the English courts in connection
with this Deed; and

(b)
agrees that failure by the agent for service of process to notify the Chargor of
the process will not invalidate the proceedings concerned.

IN WITNESS whereof this Deed has been duly executed as a deed and is delivered
on the date first above written.
 



24








LO\6152387.10

--------------------------------------------------------------------------------




Schedule 1    
(i)    SHARES


Name in which the shares are held
Name of company issuing shares
Number and class of shares
GCP Applied Technologies Inc.
GCP (UK) Holdings Limited, a limited liability company incorporated under the
laws of England and Wales with company number 09621665 and registered office 100
New Bridge Street, London, England, EC4V 6JA
3,492,814 Ordinary Shares



SIGNATORIES TO SHARE CHARGE


THE CHARGOR
EXECUTED as a DEED by
GCP APPLIED TECHNOLOGIES INC. acting by: Mark A. Shelnitz
as Vice President, General Counsel and Secretary: ____________________________


Witness:     _______________________________
Name:     _______________________________
Address:     _______________________________
Occupation:    _______________________________






THE SECURITY AGENT
EXECUTED as a DEED by
DEUTSCHE BANK AG NEW YORK BRANCH

25








LO\6152387.10

--------------------------------------------------------------------------------

 

acting by:


_______________________________
Name:
Title:




_______________________________
Name:
Title:



[Signature page to English law Share Charge]



--------------------------------------------------------------------------------

 

EXHIBIT G
FORM OF ADMINISTRATIVE QUESTIONNAIRE
DEUTSCHE BANK AG NEW YORK BRANCH
60 Wall Street
New York, New York 10005
    Attention: Mark Kellam
    Email: mark.kellam@db.com
    
ADMINISTRATIVE QUESTIONNAIRE FOR:
Please accurately complete the following information and return via fax or
e-mail to the attention of Mark Kellam at Deutsche Bank AG New York Branch as
soon as possible. It is very important that all of the requested information is
accurately completed and returned promptly.
LEGAL NAME OF LENDING INSTITUTION TO APPEAR IN DOCUMENTATION:
NUMBER OF LINES NEEDED FOR SIGNATURE PAGE:     
GENERAL INFORMATION -- DOMESTIC LENDING OFFICE:
Institution Name:     
Street Address:     
City, State, Zip Code:     


CREDIT CONTACTS/NOTIFICATION METHODS
Contact Name:     
Street Address:     
City, State, Zip Code:     
Telephone Number:     
Fax Number:     
E-Mail Address:     


TAX STATUS:
Is your institution a non-Resident Alien, foreign corporation or partnership?
Yes     No     
If yes:

Form of Administrative Questionnaire
G-1
CH\2247670.5

--------------------------------------------------------------------------------

 

What is the country of incorporation or organization? :     
Tax Form W-8BEN, W-8BEN-E or W-8ECI should be enclosed as per the Tax Section of
the referenced Credit Agreement. Failure to properly complete and return the
applicable form will subject your institution to withholding tax.
If no:
Please submit Tax Form W-9
Lender's Tax Identification Number:     
CONTACTS/NOTIFICATION METHODS:
ADMINISTRATIVE CONTACTS—BORROWINGS, PAYDOWNS, INTEREST, FEES, ETC.
Contact Name:     
Street Address:     
City, State, Zip Code:     
Telephone Number:     
Fax Number:     
E-Mail Address:     


BID LOAN NOTIFICATION: (IF APPLICABLE)
Contact Name:     
Street Address:     
City, State, Zip Code:     
Telephone Number:     
Fax Number:     
E-Mail Address:     


PAYMENT INSTRUCTIONS:
Name of Bank where funds are to be transferred:     
Routing Transit/ ABA Number of Bank where funds are to be transferred:     
Name of Account, if applicable:     
Account Number:     

Form of Administrative Questionnaire
G-2
CH\2247670.5

--------------------------------------------------------------------------------

 

Additional Information:     



Form of Administrative Questionnaire
G-3
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT H
FORM OF DISCOUNT RANGE PREPAYMENT NOTICE
Date: _____, 20__
To: [________________], as Auction Agent
Ladies and Gentlemen:
This Discount Range Prepayment Notice is delivered to you pursuant to Section
2.05(a)(iv) of that certain Credit Agreement, dated as of February 3, 2016, (as
it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among GCP APPLIED
TECHNOLOGIES INC., a Delaware corporation, as the Borrower, GRACE CONSTRUCTION
PRODUCTS LIMITED, a limited liability company incorporated under the laws of
England and Wales with company number 00614807 (the “UK Borrower”) and GRACE NV,
a public limited liability company (naamloze vennootschap/société anonyme)
organized and existing under the laws of Belgium, having its registered seat at
Industriepark 8, B-2220 Heist-Op-Den-Berg with company number 0403.768.141 RLE
Antwerp (division Mechelen) (the “Belgian Borrower” and together with the UK
Borrower, the “European Borrowers”), each Lender from time to time party thereto
and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (together with its
permitted successors and assigns, the “Administrative Agent”). Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement. In the event of any conflict between this
Discount Range Prepayment Notice and the Credit Agreement, the terms of the
Credit Agreement shall control.
Pursuant to Section 2.05(a)(iv) of the Credit Agreement, the undersigned hereby
requests that [each Lender] [each Lender of the [_____] tranche[s] of the
[_____] Class of Loans] submit a Discount Range Prepayment Offer. Any Discounted
Loan Prepayment made in connection with this solicitation shall be subject to
the following terms:
1.    This Borrower Solicitation of Discount Range Prepayment Offers is extended
at the sole discretion of the undersigned to [each Lender] [each Lender of the
[_______] tranche[s] of the [_______] Class of Loans].
2.    The maximum aggregate principal amount of the Discounted Loan Prepayment
that will be made in connection with this solicitation is [$[●] of Loans] [$[●]
of the [________] tranche[(s)] of the [________] Class of Loans] (the “Discount
Range Prepayment Amount”).
3.    The undersigned is willing to make Discounted Loan Prepayments at a
percentage discount to par value greater than or equal to [[●]% but less than or
equal to [●]% in respect of the Loans] [[●]% but less than or equal to [●]% in
respect of the [_________] tranche[(s)] of the [_____] Class of Loans] (the
“Discount Range”).
To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., Eastern time, on the date that is the third Business Day following
the date of delivery of this notice pursuant to Section 2.05(a)(iv)(B) of the
Credit Agreement [(or such later date specified herein)].

Form of Discount Range Prepayment Notice
H-1
CH\2247670.5

--------------------------------------------------------------------------------

 

The undersigned hereby represents and warrants to the Auction Agent and [the
Lenders] [each Lender of the [______] tranche[s] of the [______] Class of Loans]
as follows:
Pursuant to Section 2.05(a)(iv) of the Credit Agreement (a) no Event of Default
has occurred and is continuing or would result therefrom and (b) no proceeds of
Revolving Loans will be used to make any Discounted Loan Prepayment.
The undersigned acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.
The undersigned requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Discount Range Prepayment Notice.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]





Form of Discount Range Prepayment Notice
H-2
CH\2247670.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.
[NAME OF APPLICABLE LOAN PARTY OR SUBSIDIARY]
By:     
Name:
Title:








Enclosure: Form of Discount Range Prepayment Offer



Form of Discount Range Prepayment Notice
H-3
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT I
FORM OF DISCOUNT RANGE PREPAYMENT OFFER
Date: ______, 20___
To: [____________], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) that certain Credit Agreement, dated as of February 3,
2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation, as the Borrower, GRACE
CONSTRUCTION PRODUCTS LIMITED, a limited liability company incorporated under
the laws of England and Wales with company number 00614807 (the “UK Borrower”)
and GRACE NV, a public limited liability company (naamloze vennootschap/société
anonyme) organized and existing under the laws of Belgium, having its registered
seat at Industriepark 8, B-2220 Heist-Op-Den-Berg with company number
0403.768.141 RLE Antwerp (division Mechelen) (the “Belgian Borrower” and
together with the UK Borrower, the “European Borrowers”), each Lender from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent (together with its permitted successors and assigns, the “Administrative
Agent”), and (b) that certain Discount Range Prepayment Notice, dated [______],
20[_], from the applicable Loan Party or Subsidiary of a Loan Party (the
“Discount Range Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Discount Range Prepayment Notice or, to the extent not defined therein, in the
Credit Agreement. In the event of any conflict between this Discount Range
Prepayment Offer and the Credit Agreement, the terms of the Credit Agreement
shall control.
The undersigned Lender hereby gives you irrevocable notice, pursuant to Section
2.05(a)(iv)(C) of the Credit Agreement, that it is hereby offering to accept a
Discounted Loan Prepayment on the following terms:
1.    This Discount Range Prepayment Offer is available only for prepayment on
[the Loans] [the [_______] tranche[s] of the [_______] Class of Loans] held by
the undersigned.
2.    The maximum aggregate principal amount of the Discounted Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Submitted
Amount”):
[Loans - $[●]]
[[________] tranche[s] of the [______] Class of Loans - S[●]]
3.    The percentage discount to par value at which such Discounted Loan
Prepayment may be made is [[●]% in respect of the Loans] [[●]% in respect of the
[_______] tranche[(s)] of the [_______] Class of Loans] (the “Submitted
Discount”).
The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[_______] tranche[s] of the [____] Class of Loans]
indicated above pursuant to Section 2.05(a)(iv)(C) of the Credit Agreement at a
price equal to the Applicable Discount and in an aggregate outstanding amount
not to exceed the Submitted Amount, as such amount may be

Form of Discount Range Prepayment Offer
I-1
CH\2247670.5

--------------------------------------------------------------------------------

 

reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.
The undersigned Lender acknowledges and agrees that, in connection with any
prepayment on the terms indicated above:
1.[Insert Name of Loan Party or Subsidiary that delivered the Notice] may have
and later may come into possession of Excluded Information.
2.Such undersigned Lender has independently and, without reliance on the Loan
Parties or any of their Subsidiaries, the Agents or any other Agent-Related
Persons, made its own analysis and determination to participate in such
prepayment notwithstanding such undersigned Lender’s lack of knowledge of the
Excluded Information.
3.None of the Loan Parties, their respective Subsidiaries or Affiliates, the
Agents or any other Agent-Related Persons shall have any liability to such
undersigned Lender, and such undersigned Lender hereby waives and releases, to
the maximum extent permitted by law, any claims such undersigned Lender may have
against the Loan Parties, any of their Subsidiaries or Affiliates, the Agents
and any other Agent-Related Persons, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information.
4.The Excluded Information may not be available to the Agents or the other
Lenders.


[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

Form of Discount Range Prepayment Offer
I-2
CH\2247670.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.
[NAME OF LENDER]
By:    
Name:
Title:



Form of Discount Range Prepayment Offer
I-3
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT J
FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE
Date:_______, 20___
To: [____________], as Auction Agent
Ladies and Gentlemen:
This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(iv)(B) of that certain Credit Agreement, dated as of February 3,
2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation, as the Borrower, GRACE
CONSTRUCTION PRODUCTS LIMITED, a limited liability company incorporated under
the laws of England and Wales with company number 00614807 (the “UK Borrower”)
and GRACE NV, a public limited liability company (naamloze vennootschap/société
anonyme) organized and existing under the laws of Belgium, having its registered
seat at Industriepark 8, B-2220 Heist-Op-Den-Berg with company number
0403.768.141 RLE Antwerp (division Mechelen) (the “Belgian Borrower” and
together with the UK Borrower, the “European Borrowers”), each Lender from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent (together with its permitted successors and assigns, the “Administrative
Agent”). Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement. In the event of any
conflict between this Specified Discount Prepayment Notice and the Credit
Agreement, the terms of the Credit Agreement shall control.
Pursuant to Section 2.05(a)(iv)(B) of the Credit Agreement, the undersigned
hereby offers to make a Discounted Loan Prepayment [to each Lender] [to each
Lender of the [_______] tranche[s] of the [_____] Class of Loans] on the
following terms:
1.    This Borrower Offer of Specified Discount Prepayment is available only [to
each Lender] [to each Lender of the [______] tranche[s] of the [_____] Class of
Loans].
2.    The aggregate principal amount of the Discounted Loan Prepayment that will
be made in connection with this offer shall not exceed [$[●] of Loans] [$[●] of
the [_____] tranche[(s)] of the [_____] Class of Loans] (the “Specified Discount
Prepayment Amount”).
3.    The percentage discount to par value at which such Discounted Loan
Prepayment will be made is [[●]% in respect of the Loans] [[●]% in respect of
the [______] tranche[(s)] of the [______] Class of Loans] (the “Specified
Discount”).
To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., Eastern time,
on the date that is the third Business Day following the date of delivery of
this notice pursuant to Section 2.05(a)(iv)(B) of the Credit Agreement [(or such
later date specified herein)].
The undersigned hereby represents and warrants to the Auction Agent and [the
Lenders] [each Lender of the [____] tranche[s] of the [____] Class of Loans] as
follows:

Form of Specified Discount Prepayment Notice
J-1
CH\2247670.5

--------------------------------------------------------------------------------

 

Pursuant to Section 2.05(a)(iv) of the Credit Agreement, (a) no Event of Default
has occurred and is continuing and (b) no proceeds of Revolving Loans will be
used to make any Discounted Loan Prepayment.
The undersigned acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

Form of Specified Discount Prepayment Notice
J-2
CH\2247670.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.
[NAME OF APPLICABLE LOAN PARTY
OR SUBSIDIARY]
By:     
Name:
Title:
Enclosure: Form of Specified Discount Prepayment Response



Form of Specified Discount Prepayment Notice
J-3
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT K
FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE
Date: ______, 20___
To: [____________], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) that certain Credit Agreement, dated as of February 3,
2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation, as the Borrower, GRACE
CONSTRUCTION PRODUCTS LIMITED, a limited liability company incorporated under
the laws of England and Wales with company number 00614807 (the “UK Borrower”)
and GRACE NV, a public limited liability company (naamloze vennootschap/société
anonyme) organized and existing under the laws of Belgium, having its registered
seat at Industriepark 8, B-2220 Heist-Op-Den-Berg with company number
0403.768.141 RLE Antwerp (division Mechelen) (the “Belgian Borrower” and
together with the UK Borrower, the “European Borrowers”), each Lender from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent (together with its permitted successors and assigns, the “Administrative
Agent”), and (b) that certain Specified Discount Prepayment Notice, dated
[______], 20[__], from the applicable Loan Party or Subsidiary of a Loan Party
(the “Specified Discount Prepayment Notice”). Capitalized terms used herein and
not otherwise defined herein shall have the meaning ascribed to such terms in
the Specified Discount Prepayment Notice or, to the extent not defined therein,
in the Credit Agreement. In the event of any conflict between this Specified
Discount Prepayment Response and the Credit Agreement, the terms of the Credit
Agreement shall control.
The undersigned Lender hereby gives you irrevocable notice, pursuant to Section
2.05(a)(iv)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Loans] [[__________] tranche[s] of the [___] Class
of Loans - $[●]] held by such Lender at the Specified Discount in an aggregate
outstanding amount as follows:
[Loans - $[●]]
[[_______] tranche[s] of the [_______] Class of Loans - $[●]]
The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[_______] tranche[s] of the [___] Class of Loans]
pursuant to Section 2.05(a)(iv)(B) of the Credit Agreement at a price equal to
the [applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.
The undersigned Lender acknowledges and agrees that, in connection with any
prepayment on the terms indicated above:
1.[Insert Name of Loan Party or Subsidiary that delivered the Notice] may have
and later may come into possession of Excluded Information.

Form of Specified Discount Prepayment Response
K-1
CH\2247670.5

--------------------------------------------------------------------------------

 

2.Such undersigned Lender has independently and, without reliance on the Loan
Parties or any of their Subsidiaries, the Agents or any other Agent-Related
Persons, made its own analysis and determination to participate in such
prepayment notwithstanding such undersigned Lender’s lack of knowledge of the
Excluded Information.
3.None of the Loan Parties, their respective Subsidiaries or Affiliates, the
Agents or any other Agent-Related Persons shall have any liability to such
undersigned Lender, and such undersigned Lender hereby waives and releases, to
the maximum extent permitted by law, any claims such undersigned Lender may have
against the Loan Parties, any of their Subsidiaries or Affiliates, the Agents
and any other Agent-Related Persons, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information.
4.The Excluded Information may not be available to the Agents or the other
Lenders.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

Form of Specified Discount Prepayment Response
K-2
CH\2247670.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.
[NAME OF LENDER]
By:     
Name:
Title:



Form of Specified Discount Prepayment Response
K-3
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT L
FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE
Date: ______, 20____
To: [________________], as Auction Agent
Ladies and Gentlemen:
This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(iv)(D) of that certain Credit Agreement, dated as of February 3,
2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation, as the Borrower, GRACE
CONSTRUCTION PRODUCTS LIMITED, a limited liability company incorporated under
the laws of England and Wales with company number 00614807 (the “UK Borrower”)
and GRACE NV, a public limited liability company (naamloze vennootschap/société
anonyme) organized and existing under the laws of Belgium, having its registered
seat at Industriepark 8, B-2220 Heist-Op-Den-Berg with company number
0403.768.141 RLE Antwerp (division Mechelen) (the “Belgian Borrower” and
together with the UK Borrower, the “European Borrowers”), each Lender from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent (together with its permitted successors and assigns, the “Administrative
Agent”). Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement. In the event of any
conflict between this Solicited Discount Prepayment Notice and the Credit
Agreement, the terms of the Credit Agreement shall control.
Pursuant to Section 2.05(a)(iv)(D) of the Credit Agreement, the undersigned
hereby requests that [each Lender] [each Lender of the [________] tranche[s] of
the [____] Class of Loans] submit a Solicited Discounted Prepayment Offer. Any
Discounted Loan Prepayment made in connection with this solicitation shall be
subject to the following terms:
1.    This Borrower Solicitation of Discounted Prepayment Offers is extended at
the sole discretion of the undersigned to [each Lender] [each Lender of the
[_______] tranche[s] of the [______] Class of Loans].
2.    The maximum aggregate amount of the Discounted Loan Prepayment that will
be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):
[Loans - $[●]]
[[____________] tranche[s] of the [___] Class of Loans - $[●]]
To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., Eastern time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.05(a)(iv)(D) of the
Credit Agreement [(or such later date specified herein)].
The undersigned requests that the. Auction Agent promptly notify each Lender
party to the Credit Agreement of this Solicited Discounted Prepayment Notice.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

Form of Solicitated Discounted Prepayment Notice
L-1
CH\2247670.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.
[NAME OF LOAN PARTY OR SUBSIDIARY]
By:    
Name:
Title:
Enclosure: Form of Solicited Discounted Prepayment-Offer



Form of Solicitated Discounted Prepayment Notice
L-2
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT M
FORM OF ACCEPTANCE AND PREPAYMENT NOTICE
Date: _____, 20____
To: [________________], as Auction Agent
Ladies and Gentlemen:
This Acceptance and Prepayment Notice is delivered to you pursuant to (a)
Section 2.05(a)(iv)(D) of that certain Credit Agreement, dated as of February 3,
2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation, as the Borrower, GRACE
CONSTRUCTION PRODUCTS LIMITED, a limited liability company incorporated under
the laws of England and Wales with company number 00614807 (the “UK Borrower”)
and GRACE NV, a public limited liability company (naamloze vennootschap/société
anonyme) organized and existing under the laws of Belgium, having its registered
seat at Industriepark 8, B-2220 Heist-Op-Den-Berg with company number
0403.768.141 RLE Antwerp (division Mechelen) (the “Belgian Borrower” and
together with the UK Borrower, the “European Borrowers”), each Lender from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent (together with its permitted successors and assigns, the “Administrative
Agent”), and (b) that certain Solicited Discounted Prepayment Notice, dated
_____, 20___, from the undersigned (the “Solicited Discounted Prepayment
Notice”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement. In the event of
any conflict between this Acceptance and Prepayment Notice and the Credit
Agreement, the terms of the Credit Agreement shall control.
Pursuant to Section 2.05(a)(iv)(D) of the Credit Agreement, the undersigned
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [[●]% in respect of the Loans] [[●]% in respect of the
[__________] tranche[(s)] of the [___] Class of Loans] (the “Acceptable
Discount”) in an aggregate amount not to exceed the Solicited Discounted
Prepayment Amount.
The undersigned expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 2.05(a)(iv)(D)
of the Credit Agreement.
The undersigned hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [__________] tranche[s] of the [____] Class of
Loans] as follows:
Pursuant to Section 2.05(a)(iv) of the Credit Agreement, no Event of Default has
occurred and is continuing.
The undersigned acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.
The undersigned requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Acceptance and Prepayment Notice.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

Form of Acceptance and Prepayment Notice
M-1
CH\2247670.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.
[NAME OF LOAN PARTY OR SUBSIDIARY]
By:     
Name:
Title:



Form of Acceptance and Prepayment Notice
M-2
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT N
FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER
Date: ______, 20____
To: [_______________], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) that certain Credit Agreement, dated as of February 3,
2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation, as the Borrower, GRACE
CONSTRUCTION PRODUCTS LIMITED, a limited liability company incorporated under
the laws of England and Wales with company number 00614807 (the “UK Borrower”)
and GRACE NV, a public limited liability company (naamloze vennootschap/société
anonyme) organized and existing under the laws of Belgium, having its registered
seat at Industriepark 8, B-2220 Heist-Op-Den-Berg with company number
0403.768.141 RLE Antwerp (division Mechelen) (the “Belgian Borrower” and
together with the UK Borrower, the “European Borrowers”), each Lender from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent (together with its permitted successors and assigns, the “Administrative
Agent”), and (b) that certain Solicited Discounted Prepayment Notice, dated
[______], 20[__], from the Loan Party or Subsidiary of a Loan Party (the
“Solicited Discounted Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Solicited Discounted Prepayment Notice or, to the extent not defined therein, in
the Credit Agreement. In the event of any conflict between this Solicited
Discount Prepayment Offer and the Credit Agreement, the terms of the Credit
Agreement shall control.
To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m., Eastern time, on the
third Business Day following your receipt of this notice.
The undersigned Lender hereby gives you irrevocable notice, pursuant to Section
2.05(a)(iv)(D) of the Credit Agreement, that it is hereby offering to accept a
Discounted Loan Prepayment on the following terms:
1.    This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Loans] [[_______] tranche[s] of the [____] Class of Loans]
held by the undersigned.
2.    The maximum aggregate principal amount of the Discounted Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Offered
Amount”):
[Loans - $[●]]
[[____________] tranche[s] of the [____] Class of Loans - $[●]]
3.    The percentage discount to par value at which such Discounted Loan
Prepayment may be made is [[●]% in respect of the Loans] [[●]% in respect of the
[____________] tranche[(s)] of the [_____] Class of Loans] (the “Offered
Discount”).
The undersigned Lender hereby expressly-and irrevocably consents and agrees to a
prepayment of its [Loans] [[________] tranche[s] of the [___] Class of Loans]
pursuant to Section 2.05(a)(iv)

Form of Solicited Discounted Prepayment Offer
N-1
CH\2247670.5

--------------------------------------------------------------------------------

 

(D) of the Credit Agreement at a price equal to the Acceptable Discount and in
an aggregate outstanding amount not to exceed such Lender’s Offered Amount as
such amount may be reduced in accordance with the Solicited Discount Proration,
if any, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.
The undersigned Lender acknowledges and agrees that, in connection with any
prepayment on the terms indicated above:
1.[Insert Name of Loan Party or Subsidiary that delivered the Notice] may have
and later may come into possession of Excluded Information.
2.Such undersigned Lender has independently and, without reliance on the Loan
Parties or any of their Subsidiaries, the Agents or any other Agent-Related
Persons, made its own analysis and determination to participate in such
prepayment notwithstanding such undersigned Lender’s lack of knowledge of the
Excluded Information.
3.None of the Loan Parties, their respective Subsidiaries or Affiliates, the
Agents or any other Agent-Related Persons shall have any liability to such
undersigned Lender, and such undersigned Lender hereby waives and releases, to
the maximum extent permitted by law, any claims such undersigned Lender may have
against the Loan Parties, any of their Subsidiaries or Affiliates, the Agents
and any other Agent-Related Persons, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information.
4.The Excluded Information may not be available to the Agents or the other
Lenders.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

Form of Solicited Discounted Prepayment Offer
N-2
CH\2247670.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.
[NAME OF LENDER]
By:     
Name:
Title:



Form of Solicited Discounted Prepayment Offer
N-3
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT O
FORM OF SOLVENCY CERTIFICATE
of
GCP APPLIED TECHNOLOGIES INC.
AND ITS RESTRICTED SUBSIDIARIES
[DATE]
Pursuant to Section 4.01(k) of that certain Credit Agreement, dated as of
February 3, 2016, (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among GCP APPLIED TECHNOLOGIES INC., a Delaware corporation, as the
Borrower, GRACE CONSTRUCTION PRODUCTS LIMITED, a limited liability company
incorporated under the laws of England and Wales with company number 00614807
(the “UK Borrower”) and GRACE NV, a public limited liability company (naamloze
vennootschap/société anonyme) organized and existing under the laws of Belgium,
having its registered seat at Industriepark 8, B-2220 Heist-Op-Den-Berg with
company number 0403.768.141 RLE Antwerp (division Mechelen) (the “Belgian
Borrower” and together with the UK Borrower, the “European Borrowers”), each
Lender from time to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent, the undersigned hereby certifies to the Administrative
Agent and Lenders, solely in such undersigned’s capacity as chief financial
officer of the Borrower, and not individually (and without personal liability),
as follows:
As of the date hereof, on a pro forma basis after giving effect to the
consummation of the Transactions, including the making of the Loans under the
Credit Agreement on the date hereof, and after giving effect to the application
of the proceeds of such Loans:
(a)
the fair value of the assets (on a going concern basis) of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, exceeds, on a consolidated
basis, their debts and liabilities, subordinated, contingent or otherwise;

(b)
the present fair saleable value of the property (on a going concern basis) of
the Borrower and its Restricted Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured in the ordinary course of business;

(c)
The Borrower and its Restricted Subsidiaries, on a consolidated basis, are able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such liabilities become absolute and matured or otherwise due in the ordinary
course of business; and


Form of Solvency Certificate
O-1
CH\2247670.5

--------------------------------------------------------------------------------

 

(d)
The Borrower and its Restricted Subsidiaries, on a consolidated basis, are not
engaged in, and are not about to engage in, business contemplated as of the date
hereof for which they have unreasonably small capital.

For purposes of this solvency certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.


The undersigned is familiar with the business and financial position of the
Borrower and its Restricted Subsidiaries (taken as a whole). In reaching the
conclusions set forth in this solvency certificate, the undersigned has made
such other investigations and inquiries as the undersigned has deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by the Borrower and its Restricted Subsidiaries
(taken as a whole) after consummation of the transactions contemplated by the
Credit Agreement.


[Signature Page Follows.]

Form of Solvency Certificate
O-2
CH\2247670.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this solvency certificate in
such undersigned’s capacity as chief financial officer of the Borrower, on
behalf of the Borrower, and not individually, as of the date first stated above.




______________________________
Name:
Title: Chief Financial Officer of
GCP APPLIED TECHNOLOGIES INC.



Form of Solvency Certificate
O-3
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT P
FORM OF PREPAYMENT NOTICE


Date: _______, ____
To: DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
DEUTSCHE BANK AG NEW YORK BRANCH
60 Wall Street
New York, New York 10005
    Attention: Mark Kellam
    Email: mark.kellam@db.com


Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 3,
2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”; terms defined therein,
unless otherwise defined herein, being used herein as therein defined), by and
among GCP APPLIED TECHNOLOGIES INC., a Delaware corporation, as the Borrower,
GRACE CONSTRUCTION PRODUCTS LIMITED, a limited liability company incorporated
under the laws of England and Wales with company number 00614807 (the “UK
Borrower”) and GRACE NV, a public limited liability company (naamloze
vennootschap/société anonyme) organized and existing under the laws of Belgium,
having its registered seat at Industriepark 8, B-2220 Heist-Op-Den-Berg with
company number 0403.768.141 RLE Antwerp (division Mechelen) (the “Belgian
Borrower” and together with the UK Borrower, the “European Borrowers”), each
Lender from time to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent (together with its permitted successors and assigns, the
“Administrative Agent”).
This Prepayment Notice is delivered to you pursuant to Section 2.05(a) of the
Agreement. The Borrower hereby gives notice of a prepayment of Loans as follows:
1.    (select Type(s) of Loans)
Eurocurrency Rate Loans with an Interest Period ending ______, 20__ in the
aggregate principal amount of $________.
Base Rate Loans in the aggregate principal amount of $________.
2.    (list applicable tranche(s) and class(es) of Loans (e.g., Term Loan,
Additional Term Loan, Revolving Loan, Additional Revolving Loan, Other Loan or
Extended Term Loan, etc.).
3.    On __________, 20__ (a Business Day).
4.    Borrower directs prepayment to be applied ___________.

Form of Prepayment Notice
P-1
CH\2247670.5

--------------------------------------------------------------------------------

 

[Signature Page Follows.]

Form of Prepayment Notice
P-2
CH\2247670.5

--------------------------------------------------------------------------------

 

GCP APPLIED TECHNOLOGIES INC.,
as Borrower
By:    
Name:
         Title:



Form of Prepayment Notice
P-3
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT Q
FORM OF JOINDER AGREEMENT
JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of [__________ __, 20__] (this “Agreement”), by
and among [NEW LENDERS] (each a “Lender” and collectively the “Lenders”), GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation (“Borrower”), and DEUTSCHE
BANK AG NEW YORK BRANCH, as Administrative Agent.
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of February
3, 2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among GCP APPLIED TECHNOLOGIES INC., a Delaware corporation, as the
Borrower, GRACE CONSTRUCTION PRODUCTS LIMITED, a limited liability company
incorporated under the laws of England and Wales with company number 00614807
(the “UK Borrower”) and GRACE NV, a public limited liability company (naamloze
vennootschap/société anonyme) organized and existing under the laws of Belgium,
having its registered seat at Industriepark 8, B-2220 Heist-Op-Den-Berg with
company number 0403.768.141 RLE Antwerp (division Mechelen) (the “Belgian
Borrower” and together with the UK Borrower, the “European Borrowers”), the
Lenders party thereto from time to time and DEUTSCHE BANK AGE NEW YORK BRANCH,
as Administrative Agent; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may request Additional Revolving Commitments, Additional Revolving Facility
Commitments and/or Additional Term Commitments by entering into one or more
Joinder Agreements with the Additional Revolving Lenders and/or Additional Term
Lenders, as applicable.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:
Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement (this “Agreement”) and it is sophisticated with respect to
decisions to make loans similar to those contemplated to be made hereunder and
it is experienced in making loans of such type; (ii) agrees that it will,
independently and without reliance upon Administrative Agent or any other Lender
or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes
Administrative Agent and Syndication Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to Administrative Agent and

    
CH\2247670.5

--------------------------------------------------------------------------------

 

Syndication Agent, as the case may be, by the terms thereof, together with such
powers as are reasonably incidental thereto and (iv) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
Each Lender hereby agrees to make its Commitment on the following terms and
conditions:
1.
Applicable Rate. The Applicable Rate for each [Series [__] Additional Term
Loan][Additional Revolving Loan in respect of the Series [__] Additional
Revolving Facility] shall mean, as of any date of determination, [___]% per
annum. [Insert other pricing terms as applicable, to the extent consistent with
Section 2.14 of the Credit Agreement.]

2.
Principal Payments. Borrower shall make principal payments on the Series [__]
Additional Term Loans in installments on the dates and in the amounts set forth
below:

(A)
Payment
Date
(B)
Scheduled
Repayment of
Series [__] Additional Term Loans
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
TOTAL
$__________



3.
Voluntary and Mandatory Prepayments. Scheduled installments of principal of the
Series [__] Additional Term Loans set forth above shall be reduced in connection
with any voluntary or mandatory prepayments of the Series [__] Additional Term
Loans in accordance with Sections 2.05 and 2.07 of the Credit Agreement,
respectively.

4.
Prepayment Fees. Borrower agrees to pay to each Additional Term Lender the
following prepayment fees, if any: [__________]. [Insert other prepayment
provisions with respect






 
CH\2247670.5

--------------------------------------------------------------------------------

 

to Additional Term Loans, to the extent consistent with Section 2.14 of the
Credit Agreement.]
5.
Maturity Date. The maturity date for the [Series [__] Additional Term
Loan][Additional Revolving Loan in respect of the Series [__] Additional
Revolving Facility] shall be: [____].

6.
Proposed Borrowing. This Agreement represents Borrower’s request to borrow
[Series [__] New Term Loans] from New Term Loan Lender as follows (the “Proposed
Borrowing”):

a.    Business Day of Proposed Borrowing: ___________, ____
b.    Amount of Proposed Borrowing: $___________________
c.    Interest rate option:        a. Base Rate Loan(s)
b. Eurocurrency Rate Loans
with an initial Interest
Period of ____ month(s)
7.
Additional Provisions. [Insert other provisions with respect to the [Series [__]
Additional Term Loan][Additional Revolving Loan in respect of the Series [__]
Additional Revolving Facility], to the extent consistent with Section 2.14 of
the Credit Agreement.]

8.
[Other Fees. Borrower agrees to pay each [Additional Term Lender] [Additional
Revolving Lender] its Pro Rata Share of an aggregate fee equal to [________ __,
____] on [_________ __, ____].]

9.
[New Lenders. Each [Additional Term Lender] [Additional Revolving Lender]
acknowledges and agrees that upon its execution of this Agreement [and the
making of Series [___] Additional Term Loans] that such [Additional Term Lender]
[Additional Revolving Lender] shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.]

10.
Credit Agreement Governs. Except as set forth in this Agreement, [Series [__]
Additional Revolving Loans] [Series [__] Additional Term Loans] shall otherwise
be subject to the provisions of the Credit Agreement and the other Loan
Documents.

11.
Borrower’s Certifications. By its execution of this Agreement, the undersigned
officer of the Borrower hereby certifies, in the capacity of an officer and not
in any individual capacity, that Borrower has performed in all material respects
all agreements and satisfied all conditions which the Credit Agreement provides
shall be performed or satisfied by it on or before the Additional Commitments
Effective Date.

12.
Borrower Covenants. By its execution of this Agreement, Borrower hereby
covenants that:






 
CH\2247670.5

--------------------------------------------------------------------------------

 

i.
[Borrower shall make any payments required pursuant to Section 3.04 of the
Credit Agreement in connection with the Additional Revolving Commitments;]

ii.
Borrower shall deliver or cause to be delivered all certificates, resolutions,
opinions, agreements and other documents required to be delivered by Section
2.14 of the Credit Agreement, including without limitation the certificate of
Responsible Officer described in Section 2.14(b) of the Credit Agreement.

13.
Eligible Assignee. By its execution of this Agreement, each [Additional Term
Lender][Additional Revolving Lender] represents and warrants that it is an
Eligible Assignee.

14.
Notice. For purposes of the Credit Agreement, the initial notice address of each
[Additional Term Lender][Additional Revolving Lender] shall be as set forth
below its signature below.

15.
Non-US Lenders. For each [Additional Term Lender][Additional Revolving Lender]
that is a Non-US Lender, delivered herewith to Administrative Agent are such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such [Additional Term Lender][Additional
Revolving Lender] may be required to deliver to Administrative Agent pursuant to
Section 3.01(d) of the Credit Agreement.

16.
Recordation of the New Loans. Upon execution and delivery hereof, Administrative
Agent will record the [Series [__] Additional Term Loans][ Series [__]
Additional Revolving Loans] made by [Additional Term Lenders][Additional
Revolving Lenders] in the Register.

17.
Amendment, Modification and Waiver. This Agreement may not be amended, restated,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

18.
Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

19.
GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF THE STATE OF NEW YORK THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK.






 
CH\2247670.5

--------------------------------------------------------------------------------

 

20.
Severability. If any provision of this Agreement is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

21.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopier or by electronic .tif or
.pdf copy of an executed counterpart of a signature page to this Agreement shall
be effective as delivery of an original executed counterpart of this Agreement.

[Remainder of page intentionally left blank]





 
CH\2247670.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [_____________,
______].
[NAME OF LENDER]
By:______________________________
Name:
Title:
Notice Address:
Attention:
Telephone:
Facsimile:
GCP APPLIED TECHNOLOGIES INC.
By: __________________________
Name:
Title:


Consented to by:
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
By: _____________________________
    Authorized Signatory







 
CH\2247670.5

--------------------------------------------------------------------------------

 

SCHEDULE A
TO JOINDER AGREEMENT
Name of Lender
Type of Commitment
Amount
[___________________]
[Additional Term Commitment]
[Additional Revolving Commitment]
[Additional Revolving Facility Commitment]
$________________
 
 
 
 
 
Total: $_________________








Form of Joinder Agreement
Q-1
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT R
FORM OF CERTIFICATE OF NON BANK STATUS
[To Be Attached]

Certificate re: Non Bank Status
R-1
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT R-1


TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of February 3,
2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation, as the Borrower, GRACE
CONSTRUCTION PRODUCTS LIMITED, a limited liability company incorporated under
the laws of England and Wales with company number 00614807 and GRACE NV, a
public limited liability company (naamloze vennootschap/société anonyme)
organized and existing under the laws of Belgium, having its registered seat at
Industriepark 8, B-2220 Heist-Op-Den-Berg with company number 0403.768.141 RLE
Antwerp (division Mechelen), each Lender from time to time party thereto and
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes or if a lapse in time or change in
circumstances renders the information on this certificate obsolete or inaccurate
in any material respect, the undersigned shall promptly so inform the Borrower
and the Administrative Agent in writing and deliver to the Borrower and
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or
Administrative Agent to confirm or establish that the undersigned is not subject
to (or is subject to a reduced rate of deduction or withholding of) United
States federal income tax with respect to payments to the undersigned under the
Loan Documents) or promptly notify the Borrower or Administrative Agent in
writing of its inability to do so, and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.




[NAME OF LENDER]
By:    
Name:
Title:

Certificate re: Non Bank Status
R-2
CH\2247670.5

--------------------------------------------------------------------------------

 

Date: ________ __, 20[ ]
 

Certificate re: Non Bank Status
R-3
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT R-2


TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of February 3,
2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation, as the Borrower, GRACE
CONSTRUCTION PRODUCTS LIMITED, a limited liability company incorporated under
the laws of England and Wales with company number 00614807 and GRACE NV, a
public limited liability company (naamloze vennootschap/société anonyme)
organized and existing under the laws of Belgium, having its registered seat at
Industriepark 8, B-2220 Heist-Op-Den-Berg with company number 0403.768.141 RLE
Antwerp (division Mechelen), each Lender from time to time party thereto and
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes or if a lapse in time or change in circumstances renders the
information on this certificate obsolete or inaccurate in any material respect,
the undersigned shall promptly so inform such Lender in writing and deliver to
the Lender an updated certificate or other appropriate documentation (including
any new documentation reasonably requested by the Lender to confirm or establish
that the undersigned is not subject to (or is subject to a reduced rate of
deduction or withholding of) United States federal income tax with respect to
payments to the undersigned under the Loan Documents) or promptly notify the
Lender in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


[NAME OF PARTICIPANT]
By:    
Name:
Title:
Date: ________ __, 20[ ]
 

Certificate re: Non Bank Status
R-4
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT R-3


TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of February 3,
2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation, as the Borrower, GRACE
CONSTRUCTION PRODUCTS LIMITED, a limited liability company incorporated under
the laws of England and Wales with company number 00614807 and GRACE NV, a
public limited liability company (naamloze vennootschap/société anonyme)
organized and existing under the laws of Belgium, having its registered seat at
Industriepark 8, B-2220 Heist-Op-Den-Berg with company number 0403.768.141 RLE
Antwerp (division Mechelen), each Lender from time to time party thereto and
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.


Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete or inaccurate in any material respect, the undersigned shall promptly
so inform such Lender in writing and deliver to the Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by the Lender to confirm or establish that the undersigned
is not subject to (or is subject to a reduced rate of deduction or withholding
of) United States federal income tax with respect to payments to the undersigned
under the Loan Documents) or promptly notify the Lender in writing of its
inability to do so and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.



Certificate re: Non Bank Status
R-5
CH\2247670.5

--------------------------------------------------------------------------------

 



[NAME OF PARTICIPANT]
By:    
Name:
Title:
Date: ________ __, 20[ ]
 

Certificate re: Non Bank Status
R-6
CH\2247670.5

--------------------------------------------------------------------------------

 

EXHIBIT R-4


TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of February 3,
2016, (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation, as the Borrower, GRACE
CONSTRUCTION PRODUCTS LIMITED, a limited liability company incorporated under
the laws of England and Wales with company number 00614807 and GRACE NV, a
public limited liability company (naamloze vennootschap/société anonyme)
organized and existing under the laws of Belgium, having its registered seat at
Industriepark 8, B-2220 Heist-Op-Den-Berg with company number 0403.768.141 RLE
Antwerp (division Mechelen), each Lender from time to time party thereto and
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.


Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes or if a lapse in time or change in circumstances renders the information
on this certificate obsolete or inaccurate in any material respect, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing and deliver to the Borrower and Administrative Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or Administrative Agent to confirm or
establish that the undersigned is not subject to (or is subject to a reduced
rate of deduction or withholding of) United States federal income tax with
respect to payments to the undersigned under the Loan Documents) or promptly
notify the Borrower or Administrative Agent in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished the Borrower and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each

Certificate re: Non Bank Status
R-7
CH\2247670.5

--------------------------------------------------------------------------------

 

payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


[NAME OF LENDER]
By:    
Name:
Title:
Date: ________ __, 20[ ]



Certificate re: Non Bank Status
R-8
CH\2247670.5